Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

D/B/A GM FINANCIAL

Seller

Dated as of October 14, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. DEFINITIONS

   1

SECTION 1.1

   General    1

SECTION 1.2

   Specific Terms    1

SECTION 1.3

   Usage of Terms    2

SECTION 1.4

   [Reserved]    2

SECTION 1.5

   No Recourse    2

SECTION 1.6

   Action by or Consent of Noteholders and Certificateholder    2

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

   3

SECTION 2.1

   Conveyance of the Receivables and the Other Conveyed Property    3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

   4

SECTION 3.1

   Representations and Warranties of Seller    4

SECTION 3.2

   Representations and Warranties of Purchaser    6

ARTICLE IV. COVENANTS OF SELLER

   8

SECTION 4.1

   Protection of Title of Purchaser    8

SECTION 4.2

   Other Liens or Interests    9

SECTION 4.3

   Costs and Expenses    10

SECTION 4.4

   Indemnification    10

ARTICLE V. REPURCHASES

   11

SECTION 5.1

   Repurchase of Receivables Upon Breach    11

SECTION 5.2

   Reassignment of Purchased Receivables    12

SECTION 5.3

   Waivers    13

ARTICLE VI. MISCELLANEOUS

   13

SECTION 6.1

   Liability of Seller    13

SECTION 6.2

   Merger or Consolidation of Seller or Purchaser    13

SECTION 6.3

   Limitation on Liability of Seller and Others    13

SECTION 6.4

   Seller May Own Notes or the Certificate    14

SECTION 6.5

   Amendment    14

SECTION 6.6

   Notices    14

SECTION 6.7

   Merger and Integration    15

SECTION 6.8

   Severability of Provisions    15

SECTION 6.9

   Intention of the Parties    15

SECTION 6.10

   Governing Law    16

SECTION 6.11

   Counterparts and Consent to Do Business Electronically    16

SECTION 6.12

   Conveyance of the Receivables and the Other Conveyed Property to the Issuer
   16

SECTION 6.13

   Nonpetition Covenant    17

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of October 14, 2020, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1            General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
October 14, 2020, by and among AFS SenSub Corp., as Seller, GM Financial, in its
individual capacity and as Servicer, GM Financial Consumer Automobile
Receivables Trust 2020-4, as Issuer, and Wells Fargo Bank, N.A., as Trust
Collateral Agent.

SECTION 1.2            Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means October 14, 2020.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2020-4.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Wells Fargo Bank, N.A., as trust collateral agent
and any successor trust collateral agent appointed and acting pursuant to the
Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3            Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4            [Reserved].

SECTION 1.5            No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6            Action by or Consent of Noteholders and
Certificateholder. Whenever any provision of this Agreement refers to action to
be taken, or consented to, by the Noteholders or the Certificateholder, such
provision shall be deemed to refer to the Noteholders or the Certificateholder,
as the case may be, of record as of the Record Date immediately preceding the
date on which such action is to be taken, or consent given, by Noteholders or
the

 

2



--------------------------------------------------------------------------------

Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1            Conveyance of the Receivables and the Other Conveyed
Property.

(a)      Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)      the Receivables and all moneys received thereon after the Cutoff Date;

(ii)     the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)    any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)    any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)     all rights under any Service Contracts on the related Financed Vehicles;

(vi)    the related Receivable Files;

(vii)   all of the Seller’s (A) Accounts, (B) Chattel Paper, (C) Documents, (D)
Instruments and (E) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (i) through (vi); and

(viii)  all proceeds and investments with respect to items (i) through (vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial

 

3



--------------------------------------------------------------------------------

interest in and title to the Receivables and the Other Conveyed Property shall
not be part of Seller’s estate in the event of the filing of a bankruptcy
petition by or against Seller under any bankruptcy or similar law.

(b)      Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1            Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)      Representations Regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)      Representations Regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the Cutoff Date, and as of the Closing Date, are true and correct.

(c)      No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)      Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)      No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or otherwise to impair the rights of the Purchaser, the Trust,
the Trustee, the Trust Collateral Agent and the Noteholders in any Receivable or
the proceeds thereof. Other than the security interest granted to the Purchaser
pursuant to this Agreement and except any other security interests that have
been

 

4



--------------------------------------------------------------------------------

fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f)      No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 20(E) of Schedule B-1.

(g)      Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)      Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)      Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)      No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)      Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l)      No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or State regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)      No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, State
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)      Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)      True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)      Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2            Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

(a)      Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 

6



--------------------------------------------------------------------------------

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

(b)      Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)      Power and Authority. Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d)      No Consent Required. Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)      Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)      No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or State regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g)      No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body,

 

7



--------------------------------------------------------------------------------

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or State income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1            Protection of Title of Purchaser.

(a)      At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 

8



--------------------------------------------------------------------------------

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

(b)      Seller shall not change its name, identity, State of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least sixty (60) days’ prior written notice thereof, and shall promptly
file appropriate amendments to all previously filed financing statements and
continuation statements.

(c)      Seller shall give Purchaser, the Issuer and the Trust Collateral Agent
at least sixty (60) days prior written notice of any relocation that would
result in a change of the location of the debtor within the meaning of
Section 9-307 of the applicable UCC. Seller shall at all times maintain (i) each
office from which it services Receivables within the United States of America or
Canada and (ii) its principal executive office within the United States of
America.

(d)      Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)      If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2            Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3            Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

SECTION 4.4            Indemnification.

(a)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any Affiliate thereof of a Financed Vehicle.

(c)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)      Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, State or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)      Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 

10



--------------------------------------------------------------------------------

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f)      Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or State securities laws in
connection with the registration or the sale of the Notes.

(h)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)      Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)      Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1            Repurchase of Receivables Upon Breach. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event

 

11



--------------------------------------------------------------------------------

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2            Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3            Waivers. No failure or delay on the part of Purchaser (or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer) or the Trustee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1            Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2            Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3            Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

 

13



--------------------------------------------------------------------------------

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

SECTION 6.4            Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5            Amendment.

(a)      This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of the Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)      This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)      Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)      It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6            Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently

 

14



--------------------------------------------------------------------------------

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 101 Convention Center Drive, Suite 850, Las
Vegas, Nevada 89109, Attention: Chief Financial Officer, with a copy to AFS
SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer, or such other address as shall be
designated by a party in a written notice delivered to the other party or to the
Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7            Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8            Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9            Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or State bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)      the Receivables and all moneys received thereon after the Cutoff Date;

(b)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(c)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)      all rights under any Service Contracts on the related Financed
Vehicles;

(f)      the related Receivable Files;

(g)      all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)      all proceeds and investments with respect to items (a) through (g).

SECTION 6.10            Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING
IN ANY WAY TO THIS AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 6.11            Counterparts and Consent to Do Business Electronically.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original, but together they shall constitute one and the same
instrument. Facsimile and .pdf signatures shall be deemed valid and binding to
the same extent as the original and the parties affirmatively consent to the use
thereof, with no such consent having been withdrawn. Each party agrees that this
Agreement and any documents to be delivered in connection with this Agreement
may be executed by means of an electronic signature that complies with the
federal Electronic Signatures in Global and National Commerce Act, state
enactments of the Uniform Electronic Transactions Act, and/or any other relevant
electronic signatures law, in each case to the extent applicable. Any electronic
signatures appearing on this Agreement and such other documents are the same as
handwritten signatures for the purposes of validity, enforceability, and
admissibility. Each party hereto shall be entitled to conclusively rely upon,
and shall have no liability with respect to, any electronic signature or faxed,
scanned, or photocopied manual signature of any other party and shall have no
duty to investigate, confirm or otherwise verify the validity or authenticity
thereof.

SECTION 6.12            Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall

 

16



--------------------------------------------------------------------------------

be directly liable to the Issuer, the Owner Trustee, the Trust Collateral Agent,
the Noteholders and the Certificateholder (notwithstanding any failure by the
Servicer or the Purchaser to perform its respective duties and obligations
hereunder or under Related Documents) and that the Trust Collateral Agent may
enforce the duties and obligations of Seller under this Agreement against Seller
for the benefit of the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder.

SECTION 6.13            Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

AFS SENSUB CORP., as Purchaser

 

By:

 

 

/s/ Jeffrey Fish

Name:

 

Jeffrey Fish

Title:

 

Vice President, Corporate Treasury

 

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Seller

 

By:

 

 

/s/ Robert T. Pigott III

Name:

 

Robert T. Pigott III

Title:

  Senior Vice President, Corporate Treasury

 

Accepted:

WELLS FARGO BANK, N.A.,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

 

By:

 

 

/s/ Marianna Stershic

Name:

 

Marianna Stershic

Title:

 

Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
462887985   111021799225   111024993505   111026134672   111027757281  
111028686216   111028954269   111029717526   111030314778   111030585374  
111031428461   111031604883   111031796166   111032165673   111032315311  
111032458601   111032608765   111032753788   111032904113   111033081851
462888140   111021799269   111024993527   111026135404   111027757292  
111028686250   111028954292   111029717560   111030314835   111030585396  
111031428472   111031604917   111031796188   111032165718   111032315355  
111032458612   111032608798   111032753799   111032904124   111033081930
463139873   111021799337   111024993606   111026135426   111027757304  
111028686272   111028954304   111029717627   111030314880   111030585486  
111031428595   111031604928   111031796201   111032165730   111032315366  
111032458724   111032608800   111032753812   111032904168   111033081941
463148049   111021799371   111024993640   111026135459   111027757405  
111028686294   111028954337   111029717661   111030314925   111030585509  
111031428630   111031604962   111031796223   111032165752   111032315377  
111032458746   111032608811   111032753834   111032904179   111033081952
463150227   111021799438   111024993662   111026135527   111027757449  
111028686474   111028954371   111029717683   111030314969   111030585510  
111031428663   111031605008   111031796267   111032165796   111032315412  
111032458768   111032608956   111032753889   111032904180   111033081985
463152819   111021799506   111024993707   111026135561   111027757450  
111028686485   111028954382   111029717717   111030315005   111030585521  
111031428719   111031605031   111031796313   111032165819   111032315423  
111032458779   111032610533   111032754149   111032904236   111033082245
463169300   111021799641   111024993808   111026135583   111027757528  
111028686496   111028954393   111029717728   111030315353   111030585543  
111031428731   111031605042   111031796324   111032165842   111032315434  
111032458780   111032610544   111032754150   111032904247   111033082290
463174508   111021799865   111024994146   111026135651   111027757977  
111028686519   111028954405   111029717740   111030315397   111030585554  
111031428764   111031605097   111031796368   111032166168   111032315456  
111032458791   111032610555   111032754228   111032904315   111033082368
463292490   111021799876   111024994258   111026135673   111027757999  
111028686542   111028954427   111029717762   111030315409   111030585565  
111031428775   111031605165   111031796379   111032166179   111032315467  
111032459017   111032610577   111032754273   111032904359   111033082391
463293118   111021799898   111024994281   111026135695   111027758002  
111028686643   111028954449   111029717807   111030315432   111030585576  
111031428809   111031605198   111031796380   111032166191   111032315535  
111032459028   111032610623   111032754284   111032904371   111033082403
463640888   111021799911   111024994371   111026135718   111027758046  
111028686654   111028954461   111029717818   111030315443   111030585587  
111031428821   111031605222   111031796403   111032166225   111032315580  
111032459062   111032610713   111032754318   111032904405   111033082436
463663294   111021800026   111024994405   111026135785   111027758079  
111028686665   111028954472   111029717830   111030315476   111030585600  
111031428887   111031605312   111031796414   111032166258   111032315591  
111032459084   111032610814   111032754329   111032904427   111033082470
463670828   111021800037   111024994551   111026135808   111027758125  
111028686698   111028954483   111029717841   111030315487   111030585611  
111031428898   111031605378   111031796807   111032166269   111032315603  
111032459095   111032610836   111032754352   111032904438   111033082492
463680314   111021800048   111024994584   111026135831   111027758170  
111028686722   111028954517   111029717863   111030315522   111030586038  
111031428933   111031605402   111031796863   111032166281   111032315658  
111032459107   111032610847   111032754374   111032904775   111033082739
463682260   111021800093   111024994595   111026135886   111027758192  
111028686733   111028954539   111029717908   111030315544   111030586049  
111031428944   111031605479   111031796885   111032166326   111032315726  
111032459129   111032610870   111032754419   111032904876   111033082751
463685834   111021800150   111024994618   111026135897   111027758215  
111028686744   111028954551   111029717919   111030315555   111030586072  
111031428955   111031605480   111031796896   111032166337   111032315737  
111032459141   111032610904   111032754431   111032904911   111033082762
463689877   111021800183   111024994630   111026135987   111027758271  
111028686755   111028954584   111029717931   111030315599   111030586094  
111031428977   111031605547   111031796920   111032166348   111032315759  
111032459174   111032610915   111032754509   111032904922   111033082784
463697888   111021800329   111024994641   111026136124   111027758349  
111028686777   111028954607   111029717942   111030316006   111030586117  
111031428988   111031605581   111031796931   111032166360   111032315771  
111032459185   111032610959   111032754543   111032904944   111033082807
463698779   111021801184   111024994663   111026136168   111027758372  
111028687127   111028954618   111029717975   111030316017   111030586140  
111031429024   111031605693   111031796942   111032166371   111032315782  
111032459196   111032610960   111032754554   111032904955   111033082818
463704346   111021801195   111024994708   111026136405   111027758383  
111028687138   111028954629   111029717997   111030316028   111030586162  
111031429035   111031605705   111031797101   111032166382   111032315805  
111032459208   111032610982   111032754576   111032904966   111033082841
463732925   111021802242   111024994731   111026136573   111027758394  
111028687161   111028954641   111029718000   111030316051   111030586184  
111031429057   111031605716   111031797123   111032166629   111032315816  
111032459253   111032611006   111032754644   111032905002   111033083088
463749499   111021802264   111024994742   111026136663   111027758406  
111028687183   111028954663   111029718011   111030316095   111030586207  
111031429068   111031605727   111031797145   111032166652   111032315939  
111032459556   111032611017   111032754666   111032905013   111033083123
463751552   111021802286   111024994809   111026136685   111027758428  
111028687194   111028954674   111029718022   111030316107   111030586218  
111031429114   111031605806   111031797167   111032166685   111032316334  
111032459567   111032611028   111032754712   111032905125   111033083134
463758763   111021802376   111024994854   111026136809   111027758440  
111028687206   111028954685   111029718033   111030316196   111030586230  
111031429125   111031605840   111031797189   111032166708   111032316345  
111032460222   111032611051   111032754846   111032905147   111033083178
463759928   111021802680   111024994900   111026136810   111027758462  
111028687228   111028954696   111029718044   111030316219   111030586599  
111031429136   111031605862   111031797190   111032167226   111032316367  
111032460233   111032611084   111032754903   111032905181   111033083235
463768044   111021802703   111024994955   111026136843   111027758563  
111028687251   111028954708   111029718077   111030316220   111030586656  
111031429158   111031605895   111031797268   111032167293   111032316378  
111032460244   111032611141   111032754958   111032905192   111033083280
463770636   111021802770   111024994977   111026136966   111027758585  
111028687284   111028954719   111029718099   111030316231   111030586667  
111031429169   111031605907   111031797279   111032167350   111032316389  
111032460266   111032611196   111032754969   111032905204   111033083291
463782102   111021803007   111024995002   111026137765   111027758664  
111028687329   111028954731   111029718101   111030316264   111030586678  
111031429361   111031605918   111031797280   111032167709   111032316390  
111032460345   111032611231   111032754992   111032905237   111033083314
463785386   111021803030   111024995147   111026137776   111027758709  
111028687396   111028954764   111029718134   111030316275   111030586713  
111031430194   111031605941   111031797291   111032167754   111032316402  
111032460389   111032611264   111032755005   111032905248   111033083325
463790303   111021803052   111024995169   111026137798   111027758732  
111028687408   111028954955   111029718325   111030316321   111030586746  
111031430217   111031606188   111031797303   111032167844   111032316424  
111032460402   111032611275   111032755016   111032905260   111033083369
463797183   111021803096   111024995305   111026137811   111027758800  
111028687419   111028954966   111029718426   111030316387   111030586757  
111031430240   111031606201   111031797325   111032167923   111032316446  
111032460435   111032611297   111032755072   111032905282   111033083370
463801100   111021803142   111024995327   111026137888   111027758844  
111028687420   111028954977   111029718437   111030316398   111030586803  
111031430251   111031606650   111031797336   111032167934   111032316457  
111032460457   111032611309   111032755128   111032905338   111033083381
463814350   111021803377   111024995585   111026138003   111027758855  
111028687644   111028955002   111029718448   111030316400   111030586814  
111031430318   111031606728   111031797347   111032167978   111032316468  
111032460468   111032611343   111032755353   111032905361   111033083404
463816454   111021803423   111024995642   111026138025   111027758866  
111028687655   111028955024   111029718459   111030316411   111030586825  
111031430329   111031606740   111031797358   111032167990   111032316514  
111032460503   111032611365   111032755465   111032905394   111033083415
463817452   111021803445   111024995675   111026138081   111027759755  
111028687699   111028956294   111029718460   111030316433   111030586858  
111031430374   111031606751   111031797369   111032168014   111032316558  
111032460558   111032611376   111032755476   111032905417   111033083426
463818245   111021803478   111024995686   111026138126   111027760038  
111028687745   111028956339   111029718471   111030316466   111030586870  
111031430431   111031607099   111031797381   111032168025   111032316570  
111032460817   111032611398   111032755690   111032905439   111033084595
463823161   111021803568   111024995710   111026138182   111027760049  
111028687846   111028956531   111029718493   111030316477   111030586881  
111031430464   111031607112   111031797426   111032168036   111032316581  
111032460828   111032611411   111032755702   111032905462   111033084607
463833970   111021803580   111024995877   111026138283   111027760094  
111028687857   111028956575   111029718538   111030316488   111030586892  
111031430497   111031607145   111031797437   111032168104   111032316626  
111032461245   111032611422   111032755881   111032905518   111033084674
463850099   111021803603   111024995899   111026138362   111027760151  
111028687936   111028956609   111029718549   111030316501   111030586904  
111031430509   111031607189   111031797471   111032168159   111032317256  
111032461313   111032611444   111032755915   111032905530   111033084696
463851626   111021803614   111024995912   111026138485   111027760173  
111028687958   111028956621   111029718572   111030316534   111030586915  
111031430521   111031607190   111031797505   111032168227   111032317267  
111032461368   111032611477   111032755926   111032905552   111033084719
463851675   111021803625   111024995923   111026138542   111027760195  
111028687969   111028956643   111029718617   111030316545   111030586926  
111031430532   111031607718   111031797516   111032168238   111032317278  
111032461379   111032611501   111032755937   111032905574   111033084731
463856906   111021803647   111024996036   111026138676   111027760229  
111028687981   111028956654   111029718639   111030316556   111030587477  
111031430543   111031607785   111031797538   111032168261   111032317302  
111032461380   111032611567   111032755948   111032905596   111033084753
463859009   111021804682   111024996069   111026138733   111027760319  
111028688050   111028956676   111029718673   111030316567   111030587488  
111031430576   111031607808   111031797550   111032168351   111032317313  
111032461391   111032611578   111032755959   111032905967   111033084775
463865873   111021804693   111024996115   111026138799   111027760320  
111028688061   111028956698   111029719045   111030316602   111030587501  
111031430587   111031607819   111031797561   111032168362   111032317380  
111032461425   111032611657   111032755993   111032905989   111033084797
463866046   111021804705   111024996126   111026138867   111027760432  
111028688106   111028956744   111029719067   111030316624   111030587589  
111031430600   111031607831   111031797583   111032168384   111032317391  
111032461470   111032611668   111032756006   111032906014   111033084809
463866665   111021804840   111024996283   111026139149   111027760522  
111028688140   111028956823   111029719078   111030316758   111030587613  
111031430655   111031607864   111031797617   111032168395   111032317403  
111032461504   111032611679   111032756039   111032906047   111033084865
463870923   111021804851   111024996553   111026139330   111027760645  
111028688151   111028956834   111029719089   111030316769   111030587624  
111031430677   111031607910   111031797639   111032168441   111032317414  
111032461515   111032611691   111032756040   111032906058   111033084898
463889857   111021804862   111024996575   111026139688   111027760667  
111028688229   111028956856   111029719191   111030316770   111030587646  
111031430701   111031608089   111031797640   111032168452   111032317425  
111032461526   111032611826   111032756073   111032906092   111033084911
463896035   111021804873   111024996823   111026139958   111027760735  
111028688612   111028956878   111029719214   111030316781   111030587657  
111031430723   111031608102   111031798045   111032168520   111032317537  
111032461548   111032611860   111032756084   111032906115   111033084922
463897793   111021804884   111024997273   111026139970   111027760757  
111028688623   111028956902   111029719236   111030316815   111030587679  
111031430734   111031608113   111031798102   111032168564   111032317582  
111032461571   111032611871   111032756095   111032906160   111033084933
463907097   111021804907   111024997318   111026140354   111027760892  
111028688634   111028956924   111029719258   111030316848   111030587680  
111031430756   111031608124   111031798124   111032169150   111032317863  
111032461582   111032611882   111032756107   111032906171   111033084944
463908939   111021804930   111024997330   111026140725   111027760904  
111028688689   111028956957   111029719269   111030316871   111030587781  
111031430767   111031608168   111031798135   111032169161   111032317908  
111032461627   111032611893   111032756118   111032906205   111033084955
463909150   111021805357   111024997385   111026140871   111027761578  
111028688702   111028956968   111029719281   111030316893   111030587792  
111031430789   111031608225   111031798168   111032169172   111032317919  
111032461650   111032611905   111032756152   111032906227   111033084966
463910604   111021805425   111024997453   111026141018   111027761714  
111028688713   111028956991   111029719315   111030316905   111030587804  
111031430835   111031608269   111031798179   111032169217   111032317986  
111032461661   111032611916   111032756174   111032906283   111033084977
463911032   111021805447   111024997486   111026141029   111027761747  
111028688757   111028957004   111029719326   111030316938   111030587826  
111031430846   111031608304   111031798247   111032169239   111032317997  
111032462202   111032611949   111032756231   111032906294   111033085024
463917989   111021805458   111024997509   111026141041   111027761758  
111028688768   111028957026   111029719337   111030318255   111030587837  
111031430857   111031608326   111031798258   111032169240   111032318066  
111032462224   111032611972   111032756321   111032906306   111033085046
463924332   111021805470   111024997510   111026141153   111027761769  
111028688780   111028957037   111029719371   111030318266   111030587848  
111031430947   111031608337   111031798269   111032169307   111032318123  
111032462246   111032612007   111032756354   111032906328   111033085057
463930834   111021805537   111024997532   111026141164   111027761781  
111028688803   111028957071   111029719393   111030318334   111030588030  
111031430969   111031608348   111031798270   111032169475   111032318134  
111032462257   111032612029   111032756365   111032906339   111033085125
463938241   111021805908   111024997565   111026141232   111027761826  
111028688814   111028957161   111029719438   111030318761   111030588063  
111031430970   111031608360   111031798292   111032169486   111032318167  
111032462268   111032612041   111032756376   111032906340   111033085147
463939702   111021805997   111024997622   111026141322   111027761882  
111028688904   111028957172   111029719449   111030318840   111030588074  
111031430981   111031608393   111031798315   111032169497   111032318190  
111032462291   111032612074   111032756422   111032906429   111033085169
463940080   111021806000   111024997655   111026141366   111027761994  
111028689185   111028957183   111029719450   111030318907   111030588085  
111031431005   111031608405   111031798540   111032169554   111032318235  
111032462325   111032612085   111032756433   111032906430   111033085192
464097831   111021806066   111024997666   111026141401   111027762579  
111028689196   111028957217   111029719461   111030318941   111030588120  
111031431027   111031608416   111031798551   111032169587   111032318448  
111032462369   111032613873   111032756444   111032907026   111033085237
464100874   111021806077   111024997712   111026141412   111027762636  
111028689219   111028957240   111029719494   111030319021   111030588131  
111031431038   111031608427   111031798562   111032169598   111032318482  
111032462404   111032613884   111032756613   111032907048   111033085259
464105287   111021806369   111024997969   111026141434   111027762669  
111028689242   111028957262   111029719506   111030319043   111030588142  
111031431049   111031608584   111031798607   111032169644   111032318493  
111032462426   111032613907   111032756657   111032907071   111033085260
464109941   111021806448   111024998050   111026141467   111027762670  
111028689253   111028957284   111029719528   111030319087   111030588197  
111031431050   111031608630   111031798629   111032169655   111032318527  
111032462437   111032613918   111032756668   111032907116   111033085316
464113364   111021807753   111024998072   111026141478   111027762681  
111028689343   111028957318   111029719562   111030319201   111030588243  
111031431061   111031608641   111031798630   111032169666   111032318875  
111032462460   111032613929   111032756725   111032907138   111033085338
464114222   111021807797   111024998094   111026141759   111027762704  
111028689354   111028957341   111029719595   111030319223   111030588412  
111031431072   111031608663   111031798652   111032169701   111032318909  
111032462471   111032613963   111032756736   111032907150   111033085350
464119239   111021807810   111024998139   111026141793   111027762715  
111028689556   111028957352   111029719775   111030319234   111030588524  
111031431094   111031608685   111031798663   111032169712   111032318987  
111032462538   111032613996   111032756758   111032907161   111033085361
464121326   111021807865   111024998140   111026141805   111027762782  
111028690277   111028957363   111029720126   111030319245   111030588591  
111031431106   111031608696   111031798674   111032169723   111032318998  
111032462549   111032614010   111032756769   111032907228   111033085383
464121953   111021807898   111024998162   111026141883   111027762793  
111028690299   111028957408   111029720159   111030319267   111030588670  
111031431117   111031608720   111031798719   111032169734   111032319012  
111032462561   111032614021   111032756770   111032907239   111033085394
464127216   111021807944   111024998195   111026143098   111027762805  
111028690312   111028957442   111029720216   111030319278   111030588692  
111031431140   111031608898   111031798742   111032170040   111032319045  
111032462594   111032614043   111032756781   111032907262   111033085417
464130269   111021807977   111024998319   111026143122   111027762872  
111028690356   111028957453   111029720227   111030319335   111030588726  
111031431566   111031608933   111031798775   111032170051   111032319337  
111032462617   111032614111   111032756859   111032907352   111033085462
464131796   111021808103   111024998320   111026143199   111027762973  
111028690367   111028957475   111029720238   111030319346   111030588737  
111031431577   111031608977   111031798786   111032170073   111032319348  
111032462640   111032614155   111032756871   111032907431   111033085484
464132968   111021808462   111024998342   111026143234   111027762984  
111028690378   111028957521   111029720249   111030319357   111030588928  
111031431601   111031609002   111031798821   111032170084   111032319360  
111032462651   111032614166   111032756882   111032907442   111033085518
464138718   111021808653   111024998353   111026143278   111027762995  
111028690536   111028957532   111029720306   111030319380   111030588973  
111031432455   111031609046   111031798843   111032170107   111032319382  
111032462673   111032614177   111032756905   111032907464   111033085552
464140250   111021808675   111024999040   111026143290   111027763008  
111028690581   111028957543   111029720317   111030319403   111030588995  
111031432488   111031609057   111031799350   111032170118   111032319393  
111032462684   111032614188   111032756916   111032907475   111033085563
464143627   111021808822   111024999062   111026143313   111027763020  
111028690615   111028957565   111029720340   111030319436   111030589019  
111031432499   111031609079   111031799394   111032170141   111032319450  
111032462707   111032614199   111032756927   111032907510   111033085574
464147388   111021814986   111024999095   111026143324   111027763109  
111028690626   111028957576   111029720351   111030319458   111030589110  
111031432512   111031609080   111031799417   111032170152   111032319528  
111032462718   111032614201   111032756938   111032907565   111033085585

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
464150945   111021815572   111024999118   111026143346   111027763154  
111028690660   111028957598   111029720362   111030319504   111030589132  
111031432523   111031609192   111031799451   111032170196   111032319539  
111032462730   111032614256   111032757298   111032907598   111033085620
464157452   111021815673   111024999130   111026143379   111027763165  
111028690727   111028957600   111029720418   111030319560   111030589165  
111031432534   111031609439   111031799473   111032170208   111032319540  
111032462741   111032614278   111032757300   111032907655   111033085631
464164458   111021816179   111024999152   111026143380   111027763198  
111028690738   111028957745   111029720441   111030319582   111030589176  
111031432545   111031609451   111031799484   111032170242   111032319573  
111032462785   111032614302   111032757333   111032907666   111033085754
464164722   111021816304   111024999196   111026143414   111027763299  
111028690750   111028957802   111029720564   111030319616   111030589187  
111031432556   111031609484   111031799495   111032170253   111032319595  
111032462819   111032614313   111032757344   111032907688   111033086250
464173681   111021816326   111024999309   111026143425   111027763323  
111028690794   111028957824   111029720575   111030319672   111030589211  
111031432567   111031609507   111031799507   111032170310   111032319618  
111032462820   111032614357   111032757366   111032907701   111033086261
464178714   111021816540   111024999310   111026143447   111027763367  
111028690840   111028957835   111029720597   111030320821   111030589503  
111031432624   111031609563   111031799529   111032170321   111032319652  
111032462853   111032614414   111032757388   111032907723   111033086272
464188432   111021816719   111024999321   111026143504   111027763424  
111028691414   111028957857   111029720610   111030320843   111030589525  
111031432635   111031609620   111031799552   111032170332   111032319663  
111032462875   111032614436   111032757399   111032907756   111033086531
464200203   111021910208   111024999657   111026143559   111027763570  
111028691559   111028957868   111029720621   111030320876   111030589536  
111031432646   111031609709   111031799574   111032170354   111032319674  
111032462886   111032614458   111032757401   111032907767   111033086553
464204858   111022231812   111024999668   111026143571   111027763648  
111028691571   111028957879   111029720654   111030320933   111030589547  
111031432657   111031609765   111031799899   111032170376   111032319685  
111032462910   111032614470   111032757535   111032907981   111033086564
464209337   111022333310   111024999703   111026143605   111027763659  
111028692011   111028957891   111029720698   111030320944   111030589569  
111031432679   111031609776   111031799912   111032170387   111032319708  
111032462932   111032614481   111032757906   111032907992   111033086586
464238328   111022375743   111024999725   111026143638   111027763851  
111028692022   111028957936   111029720733   111030320955   111030589570  
111031432680   111031609798   111031799945   111032170455   111032319720  
111032463393   111032614492   111032757928   111032908544   111033086597
464242486   111022391123   111024999770   111026143728   111027764087  
111028692101   111028958027   111029720766   111030320966   111030589581  
111031432725   111031609833   111031800005   111032170477   111032319764  
111032463405   111032614504   111032757939   111032908612   111033086609
464243153   111022532243   111024999837   111026143784   111027764144  
111028692123   111028958050   111029720812   111030320977   111030589626  
111031432736   111031610600   111031800027   111032170499   111032319786  
111032463427   111032614515   111032757940   111032908623   111033086632
464243427   111022592531   111024999972   111026143807   111027764155  
111028692145   111028958072   111029720845   111030321035   111030589659  
111031432769   111031610802   111031800049   111032170590   111032319843  
111032463438   111032614548   111032757951   111032908689   111033086687
464243724   111022643066   111024999983   111026143874   111027764166  
111028692156   111028958106   111029720856   111030321057   111030589738  
111031432781   111031610813   111031800083   111032170602   111032319887  
111032463472   111032614559   111032757962   111032908702   111033086698
464254465   111022690631   111024999994   111026143885   111027764177  
111028692167   111028958139   111029720878   111030321103   111030589750  
111031432792   111031610846   111031800128   111032170624   111032319900  
111032463494   111032614560   111032757973   111032908746   111033086711
464259415   111022785120   111025000000   111026143920   111027764504  
111028692202   111028958140   111029720890   111030321181   111030589761  
111031432848   111031610936   111031800173   111032170657   111032319944  
111032463506   111032614627   111032757984   111032908768   111033086722
464260603   111022846577   111025000066   111026143953   111027764526  
111028692257   111028958207   111029720935   111030321237   111030589783  
111031432871   111031610970   111031800252   111032170668   111032320025  
111032463696   111032614638   111032757995   111032908814   111033086755
464264936   111022867828   111025000303   111026143997   111027764537  
111028692279   111028958285   111029720946   111030321282   111030589817  
111031432905   111031611050   111031800263   111032170679   111032320036  
111032463742   111032614649   111032758020   111032908836   111033086766
464266386   111022867895   111025000314   111026144314   111027764582  
111028692336   111028958511   111029720968   111030321293   111030589840  
111031432927   111031611106   111031800285   111032170691   111032320092  
111032463753   111032614661   111032758031   111032908869   111033086777
464267269   111022867907   111025000325   111026144370   111027764593  
111028692347   111028958566   111029720980   111030321327   111030589862  
111031432961   111031611151   111031800375   111032170714   111032320115  
111032463764   111032614694   111032758086   111032908904   111033086788
464275494   111022868212   111025000358   111026144381   111027764683  
111028692358   111028958588   111029721015   111030321338   111030590291  
111031432972   111031611173   111031800397   111032170747   111032320159  
111032463775   111032614706   111032758109   111032908926   111033086823
464279405   111022868245   111025000460   111026144482   111027764706  
111028692448   111028959961   111029721037   111030321350   111030590303  
111031433029   111031611184   111031800409   111032170758   111032320160  
111032463786   111032614717   111032758110   111032908960   111033086856
464283258   111022868953   111025000651   111026144527   111027764717  
111028692460   111028959972   111029721060   111030321361   111030590314  
111031433030   111031611195   111031800410   111032170770   111032320227  
111032463810   111032614739   111032758143   111032909905   111033086878
464286293   111022868975   111025000673   111026144572   111027764762  
111028692482   111028959983   111029721093   111030321372   111030590347  
111031433052   111031611230   111031800421   111032170781   111032320294  
111032463876   111032614751   111032758198   111032909950   111033086890
464301639   111022869011   111025000741   111026144583   111027764874  
111028692505   111028959994   111029721105   111030321383   111030590358  
111031433063   111031611296   111031800443   111032170792   111032320306  
111032463887   111032614762   111032758222   111032909961   111033086946
464304310   111022869055   111025000808   111026145472   111027764885  
111028692538   111028960020   111029721116   111030321428   111030590369  
111031433120   111031611353   111031800454   111032170826   111032321183  
111032463900   111032614773   111032758244   111032909983   111033086957
464325182   111022869088   111025000820   111026145753   111027764896  
111028692594   111028960031   111029721127   111030321484   111030590381  
111031433142   111031611375   111031800498   111032170837   111032321206  
111032464002   111032614807   111032758255   111032910008   111033086968
464334564   111022869099   111025000831   111026145832   111027764942  
111028692606   111028960042   111029721149   111030321529   111030590392  
111031433175   111031611386   111031800500   111032170972   111032321262  
111032464046   111032614841   111032758277   111032910019   111033087004
464349661   111022869134   111025000853   111026146002   111027764964  
111028692628   111028960086   111029721150   111030321552   111030590437  
111031433197   111031611397   111031800511   111032170983   111032321295  
111032464057   111032614874   111032758301   111032910109   111033087015
464361765   111022869178   111025001630   111026146024   111027764975  
111028692640   111028960154   111029721172   111030321563   111030590448  
111031433210   111031611421   111031800555   111032171007   111032321307  
111032464103   111032614885   111032758480   111032910121   111033087048
464396811   111022869202   111025001641   111026146035   111027764986  
111028692651   111028960165   111029721206   111030321574   111030590459  
111031433221   111031611476   111031800566   111032171041   111032321330  
111032464125   111032614920   111032758491   111032910132   111033087071
464397579   111022869235   111025001652   111026146057   111027765022  
111028692684   111028960176   111029721217   111030321619   111030590471  
111031433232   111031611724   111031800601   111032171063   111032321352  
111032464147   111032614953   111032758503   111032910143   111033087093
464399492   111022869246   111025001685   111026146080   111027765033  
111028693326   111028960198   111029721879   111030321642   111030590662  
111031433243   111031611735   111031801310   111032171210   111032321374  
111032464181   111032614997   111032758547   111032910154   111033087206
464405760   111022869639   111025001775   111026146103   111027765077  
111028693359   111028960222   111029722207   111030321664   111030590673  
111031433276   111031611768   111031801321   111032171265   111032321385  
111032464989   111032615033   111032758558   111032910198   111033087217
464406008   111022886379   111025001832   111026146114   111027765099  
111028693360   111028960244   111029722230   111030321675   111030590718  
111031433287   111031611780   111031801332   111032171366   111032321396  
111032465003   111032615101   111032758604   111032910211   111033087262
464410174   111022886380   111025001911   111026146136   111027765112  
111028693427   111028960266   111029722241   111030321686   111030590729  
111031433300   111031611791   111031801343   111032171377   111032323455  
111032465036   111032615112   111032758615   111032910299   111033087273
464413863   111022886391   111025003744   111026146147   111027765123  
111028693540   111028960299   111029722274   111030321697   111030590730  
111031433333   111031611825   111031801354   111032171445   111032323488  
111032465058   111032615246   111032758626   111032910301   111033087307
464433598   111022886458   111025003766   111026146428   111027765831  
111028693551   111028960301   111029722791   111030321754   111030590752  
111031433344   111031611847   111031801398   111032171456   111032323534  
111032465070   111032615257   111032758637   111032910367   111033087329
464436146   111022886481   111025003845   111026146439   111027765842  
111028693933   111028960312   111029722803   111030321787   111030590785  
111031433355   111031611904   111031801400   111032171467   111032323556  
111032465104   111032615280   111032758648   111032910389   111033087330
464445980   111022886492   111025003867   111026146440   111027765921  
111028693944   111028960356   111029722825   111030321800   111030590842  
111031433377   111031611971   111031801455   111032171489   111032323578  
111032465441   111032615303   111032758660   111032910402   111033087600
464449198   111022886560   111025003902   111026146462   111027765976  
111028693999   111028960413   111029722836   111030321811   111030590853  
111031433401   111031612062   111031801466   111032171591   111032323646  
111032465463   111032616898   111032758671   111032910424   111033087644
464462324   111022886571   111025003979   111026146484   111027765987  
111028694002   111028960435   111029723006   111030322283   111030590909  
111031433445   111031612084   111031801501   111032171636   111032323680  
111032465474   111032616944   111032758727   111032910479   111033087666
464481308   111022886582   111025004004   111026146529   111027765998  
111028694181   111028960446   111029723039   111030322294   111030590932  
111031433467   111031612118   111031801512   111032171647   111032323714  
111032465519   111032616955   111032758761   111032910491   111033087677
464494681   111022886593   111025004116   111026146541   111027766034  
111028694204   111028960514   111029723141   111030322317   111030590976  
111031433489   111031612174   111031801534   111032171670   111032323747  
111032465553   111032616988   111032758794   111032910525   111033087699
464843424   111022886616   111025004127   111026146574   111027766067  
111028694226   111028960525   111029723208   111030322328   111030590998  
111031433524   111031612185   111031801556   111032171681   111032323769  
111032465564   111032617080   111032758806   111032910547   111033087756
464855378   111022886638   111025004161   111026146585   111027766102  
111028694248   111028960536   111029723242   111030322340   111030591034  
111031433546   111031612208   111031801567   111032171704   111032323781  
111032465609   111032617103   111032758817   111032910604   111033087802
464856178   111022886807   111025004194   111026146642   111027766135  
111028694259   111028960547   111029723253   111030322351   111030591056  
111031433580   111031612376   111031801578   111032171726   111032323804  
111032465665   111032617136   111032758839   111032910626   111033087824
464857242   111022886818   111025004217   111026146686   111027766146  
111028694271   111028960558   111029723264   111030322373   111030591089  
111031433603   111031612433   111031801680   111032171827   111032323815  
111032465698   111032617181   111032758840   111032910648   111033087835
464872134   111022886874   111025004228   111026146697   111027766157  
111028694316   111028960592   111029723297   111030322430   111030591102  
111031433669   111031612444   111031801691   111032171861   111032323859  
111032465700   111032617237   111032758851   111032910738   111033087880
464874304   111022886885   111025004240   111026146754   111027766180  
111028694338   111028960604   111029723321   111030322452   111030591382  
111031433670   111031612455   111031801736   111032171872   111032324377  
111032465722   111032617259   111032758985   111032910761   111033087903
464881135   111022888821   111025004262   111026146798   111027766191  
111028694406   111028960660   111029723332   111030322463   111030591405  
111031433692   111031612488   111031801747   111032171894   111032324388  
111032465777   111032617271   111032759032   111032910772   111033087936
464881853   111022888854   111025004273   111026146811   111027766528  
111028694451   111028960671   111029723433   111030322474   111030591416  
111031434020   111031612512   111031801770   111032171939   111032324434  
111032465788   111032617282   111032759054   111032910794   111033087947
464888064   111022888898   111025004307   111026146822   111027766551  
111028694574   111028961335   111029723466   111030322519   111030591438  
111031434086   111031612781   111031801781   111032171940   111032324478  
111032465834   111032617305   111032759065   111032910817   111033087958
464891035   111022888933   111025004330   111026146833   111027766977  
111028694585   111028961852   111029723534   111030322531   111030591506  
111031434109   111031612804   111031801804   111032171962   111032324502  
111032465878   111032617327   111032759627   111032910884   111033088544
464897933   111022888944   111025004363   111026146866   111027767013  
111028694642   111028961863   111029723545   111030322586   111030591517  
111031434132   111031612826   111031801815   111032171973   111032324535  
111032465890   111032617338   111032759638   111032910907   111033088566
464901677   111022889158   111025004374   111026146934   111027767035  
111028694697   111028961874   111029723567   111030322609   111030591528  
111031434143   111031612848   111031801927   111032171984   111032324568  
111032465913   111032617383   111032759694   111032910930   111033088577
464923986   111022889170   111025004431   111026147058   111027767079  
111028694709   111028961896   111029723589   111030322632   111030591629  
111031434176   111031612871   111031801961   111032172019   111032325389  
111032465946   111032617394   111032759740   111032910941   111033088588
464927789   111022889181   111025008277   111026147182   111027767080  
111028694710   111028961908   111029723590   111030322744   111030591641  
111031434187   111031612949   111031801983   111032172020   111032325424  
111032465957   111032617406   111032759762   111032910985   111033088612
464936384   111022889192   111025008288   111026147193   111027767136  
111028694800   111028961942   111029723613   111030322766   111030592091  
111031434198   111031612950   111031802007   111032172053   111032325479  
111032465968   111032617428   111032759784   111032910996   111033088634
464938315   111022889248   111025008985   111026147845   111027767259  
111028694822   111028961986   111029723635   111030322788   111030592114  
111031434200   111031613142   111031802030   111032172086   111032325514  
111032465979   111032617451   111032759795   111032911009   111033088667
464954635   111022889271   111025009032   111026147867   111027767260  
111028694844   111028962022   111029723646   111030322834   111030592136  
111031434211   111031613197   111031802063   111032172109   111032325569  
111032465991   111032617473   111032759807   111032911021   111033088678
464957372   111022889327   111025009065   111026147878   111027767271  
111028695205   111028962033   111029723657   111030322845   111030592181  
111031434873   111031613232   111031802120   111032172121   111032326267  
111032466116   111032617495   111032759818   111032911098   111033088702
464957836   111022889664   111025009076   111026147889   111027767721  
111028695250   111028962044   111029723680   111030322856   111030592192  
111031434895   111031613243   111031802210   111032172154   111032326289  
111032466138   111032617507   111032759829   111032911100   111033088713
464962513   111022889675   111025009098   111026147913   111027767743  
111028695283   111028962077   111029723714   111030322890   111030592204  
111031434918   111031613344   111031802344   111032172165   111032326302  
111032467005   111032617518   111032760045   111032911144   111033088735
464963099   111022889710   111025009133   111026147924   111027767765  
111028695317   111028962088   111029723725   111030322913   111030592215  
111031434929   111031613412   111031803109   111032172187   111032326357  
111032467016   111032617541   111032760067   111032911290   111033088757
464978386   111022889754   111025009144   111026147946   111027767776  
111028695328   111028962101   111029723769   111030322946   111030592248  
111031434941   111031613524   111031803132   111032172211   111032326414  
111032467049   111032617574   111032760562   111032911830   111033088768
464979079   111022889822   111025009212   111026147979   111027767787  
111028695339   111028962123   111029723804   111030322957   111030592260  
111031434985   111031613603   111031803176   111032172244   111032326447  
111032467072   111032617619   111032760663   111032911841   111033088780
465006468   111022889888   111025011541   111026147980   111027767798  
111028695395   111028962134   111029723983   111030322968   111030592293  
111031434996   111031613681   111031803233   111032172255   111032326470  
111032467083   111032617653   111032760764   111032911863   111033088836
465030450   111022889912   111025011563   111026147991   111027767800  
111028695429   111028962145   111029723994   111030322980   111030592305  
111031435054   111031613715   111031803255   111032172266   111032326548  
111032467094   111032617697   111032760786   111032911885   111033088847
465033181   111022889945   111025011574   111026148026   111027767833  
111028695430   111028962167   111029724423   111030323004   111030592316  
111031435098   111031613759   111031803277   111032172277   111032326571  
111032467252   111032617721   111032760821   111032911908   111033088858
465035590   111022889956   111025011619   111026148059   111027767945  
111028695441   111028962189   111029725019   111030323059   111030592327  
111031435111   111031613771   111031803356   111032172288   111032326593  
111032467263   111032617743   111032760843   111032911931   111033088869
465332534   111022890004   111025011620   111026148161   111027768081  
111028695452   111028962202   111029725031   111030323071   111030592383  
111031435144   111031613805   111031803389   111032172299   111032326694  
111032467285   111032617765   111032760854   111032911942   111033088881
465354421   111022890093   111025011642   111026148228   111027768115  
111028695788   111028962224   111029725064   111030323105   111030592417  
111031435155   111031613816   111031803413   111032172312   111032326762  
111032467296   111032617844   111032760900   111032911953   111033088892
465384329   111022890149   111025011697   111026148318   111027768126  
111028695823   111028962235   111029725086   111030323127   111030592439  
111031435177   111031613849   111031803457   111032172334   111032326896  
111032467409   111032617877   111032760922   111032911997   111033088904
465387264   111022890161   111025011710   111026148329   111027768777  
111028695834   111028962246   111029725097   111030323138   111030592844  
111031435199   111031613850   111031803615   111032172345   111032327538  
111032467656   111032617888   111032760955   111032912011   111033088926
465389484   111022890194   111025011743   111026148374   111027768788  
111028695856   111028962257   111029725109   111030323150   111030592866  
111031435267   111031613939   111031803626   111032172705   111032327550  
111032467702   111032617899   111032760966   111032912033   111033088937
465403962   111022890206   111025011754   111026148475   111027768845  
111028695867   111028962268   111029725110   111030324207   111030592877  
111031435324   111031613940   111031803671   111032172930   111032327561  
111032467724   111032617912   111032761013   111032912044   111033088948

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
465423259   111022890251   111025011800   111026148486   111027768856  
111028695913   111028962279   111029725121   111030324218   111030592888  
111031435335   111031613951   111031803682   111032172952   111032327695  
111032467735   111032617978   111032761080   111032912077   111033088959
111001448493   111022890307   111025011899   111026148532   111027768890  
111028695946   111028962303   111029725132   111030324230   111030592899  
111031435380   111031613962   111031803693   111032172963   111032327730  
111032467757   111032617990   111032761091   111032912448   111033088971
111002561210   111022890352   111025011912   111026148655   111027768902  
111028696048   111028962314   111029725165   111030324263   111030593104  
111031435638   111031613995   111031803705   111032172985   111032327921  
111032467836   111032618014   111032761103   111032912493   111033088993
111003316545   111022890363   111025012913   111026148666   111027768935  
111028696093   111028962347   111029725222   111030324296   111030593115  
111031435683   111031614053   111031803750   111032172996   111032327932  
111032467870   111032618070   111032761114   111032912505   111033089017
111003407805   111022890396   111025012957   111026148958   111027768957  
111028696183   111028962358   111029725255   111030324308   111030593126  
111031435694   111031614086   111031803783   111032173010   111032327954  
111032467881   111032618092   111032761181   111032912516   111033089174
111003433534   111022890442   111025012980   111026149005   111027769059  
111028696206   111028962392   111029725277   111030324342   111030593148  
111031435706   111031614110   111031803839   111032173043   111032328045  
111032467982   111032618104   111032761215   111032912527   111033089185
111003657666   111022890464   111025013004   111026149049   111027769082  
111028696228   111028962404   111029725288   111030324397   111030593159  
111031435728   111031614187   111031803862   111032173087   111032328089  
111032468006   111032618182   111032761226   111032912538   111033089253
111004904943   111022890497   111025013037   111026149050   111027769093  
111028696240   111028962415   111029725299   111030324421   111030593182  
111031435762   111031614198   111031803952   111032173098   111032328135  
111032468017   111032618227   111032761237   111032912561   111033089275
111005335133   111022890510   111025013048   111026149061   111027769352  
111028696262   111028962437   111029725323   111030324498   111030593193  
111031435784   111031614211   111031804009   111032173100   111032328214  
111032468039   111032618238   111032761260   111032912594   111033089309
111006100662   111022890969   111025013060   111026149094   111027769408  
111028696284   111028962471   111029725334   111030324577   111030593205  
111031435807   111031614222   111031804043   111032173122   111032328247  
111032468084   111032618272   111032761293   111032912606   111033089343
111006215546   111022890992   111025013172   111026149173   111027769420  
111028696992   111028962943   111029725356   111030324599   111030593216  
111031436044   111031614244   111031804076   111032173155   111032328269  
111032468095   111032618744   111032761305   111032912662   111033089365
111006280795   111022891005   111025013183   111026149184   111027769431  
111028697061   111028962965   111029725378   111030324601   111030593249  
111031436055   111031614277   111031804087   111032173166   111032328292  
111032468152   111032619273   111032761327   111032912707   111033089387
111006364394   111022891050   111025013206   111026149230   111027769442  
111028697128   111028962987   111029725424   111030324612   111030593250  
111031436134   111031614288   111031804144   111032173177   111032328315  
111032468174   111032619307   111032762463   111032912741   111033089433
111006365014   111022891218   111025013239   111026150153   111027769453  
111028697139   111028963045   111029725468   111030324634   111030593261  
111031436178   111031614299   111031804166   111032173234   111032328337  
111032468219   111032619318   111032762474   111032912752   111033089466
111006444056   111022891375   111025013262   111026150186   111027769475  
111028697140   111028963078   111029725491   111030324656   111030593272  
111031436189   111031614536   111031804212   111032173245   111032328348  
111032468220   111032619363   111032762496   111032912763   111033089477
111006906891   111022891397   111025014083   111026150210   111027769521  
111028697252   111028963090   111029725503   111030324678   111030593294  
111031436202   111031614569   111031804223   111032173256   111032328359  
111032468264   111032619396   111032762508   111032912796   111033089556
111007137540   111022891409   111025014094   111026150221   111027769532  
111028697263   111028963124   111029725536   111030324690   111030593317  
111031436235   111031614648   111031804234   111032173267   111032328539  
111032468297   111032619419   111032762531   111032912819   111033089578
111007363507   111022891476   111025014117   111026150243   111027769576  
111028697320   111028963146   111029725581   111030324735   111030593328  
111031436246   111031614659   111031804302   111032173278   111032328540  
111032468376   111032619431   111032762542   111032912820   111033089589
111007576996   111022891511   111025014139   111026150276   111027769587  
111028697375   111028963179   111029725604   111030324757   111030593339  
111031436639   111031614682   111031804313   111032173302   111032328618  
111032468387   111032619442   111032762553   111032912842   111033089602
111007725598   111022891555   111025014162   111026150311   111027769611  
111028697386   111028963180   111029725615   111030324768   111030593340  
111031436651   111031614750   111031804324   111032173313   111032328629  
111032468411   111032619453   111032762564   111032912864   111033089635
111008429703   111022891566   111025014195   111026150344   111027769655  
111028697409   111028963191   111029725637   111030324780   111030593384  
111031436673   111031614772   111031804335   111032173346   111032328630  
111032468422   111032619497   111032762586   111032912886   111033089646
111008562969   111022891577   111025014229   111026150366   111027769666  
111028697454   111028963236   111029725660   111030324814   111030593395  
111031436684   111031614783   111031804346   111032173357   111032328652  
111032468455   111032619509   111032762632   111032912897   111033090244
111009152000   111022891612   111025014230   111026150399   111027769677  
111028697476   111028963247   111029725671   111030324858   111030593407  
111031436707   111031614794   111031804357   111032173380   111032328708  
111032468466   111032619521   111032762643   111032912921   111033090266
111009252001   111022891645   111025014241   111026150434   111027769712  
111028697511   111028963258   111029725716   111030324869   111030593441  
111031436718   111031614806   111031804368   111032173391   111032328797  
111032468488   111032619532   111032762654   111032912932   111033090299
111009306876   111022891746   111025014274   111026150490   111027769723  
111028697544   111028963269   111029725761   111030324881   111030593452  
111031437056   111031614817   111031804379   111032173403   111032328810  
111032468556   111032619543   111032762687   111032912976   111033090312
111009479888   111022891757   111025014320   111026150513   111027769734  
111028697588   111028963304   111029725806   111030324915   111030593474  
111031437078   111031614840   111031804380   111032173425   111032328898  
111032468589   111032619587   111032762711   111032913001   111033090323
111009522629   111022891768   111025014432   111026150524   111027769745  
111028697612   111028963337   111029725828   111030324937   111030593508  
111031437157   111031614895   111031804403   111032173650   111032328900  
111032468635   111032619598   111032763330   111032913012   111033090367
111009753658   111022891825   111025014500   111026150546   111027769778  
111028697645   111028963348   111029725851   111030324960   111030593542  
111031437203   111031614907   111031804504   111032173672   111032328922  
111032469940   111032619600   111032763341   111032913078   111033090378
111009977375   111022891869   111025014599   111026150580   111027769802  
111028697690   111028963360   111029725985   111030324993   111030593553  
111031437214   111031614918   111031804548   111032173694   111032328933  
111032469962   111032619666   111032763363   111032913089   111033090390
111010047768   111022891870   111025014601   111026150614   111027769868  
111028697780   111028963371   111029725996   111030325039   111030593564  
111031437269   111031614929   111031804560   111032173829   111032328944  
111032469973   111032619699   111032763408   111032913179   111033090413
111010048242   111022891881   111025014623   111026150647   111027770107  
111028697982   111028963382   111029726009   111030325062   111030593575  
111031437270   111031615166   111031804582   111032174426   111032329002  
111032469995   111032619723   111032763419   111032913191   111033090457
111010050043   111022891915   111025015028   111026150692   111027770118  
111028698006   111028963405   111029726010   111030325095   111030593586  
111031437281   111031615559   111031804616   111032174437   111032329013  
111032470009   111032619756   111032763431   111032913203   111033090468
111010070742   111022891926   111025015039   111026150726   111027770129  
111028698219   111028963416   111029726032   111030325107   111030593654  
111031437304   111031615571   111031804627   111032174448   111032329035  
111032470010   111032620208   111032763442   111032913214   111033091302
111010385303   111022891960   111025015118   111026150760   111027770770  
111028698264   111028963449   111029726054   111030325310   111030593698  
111031437348   111031615605   111031804649   111032174482   111032329046  
111032470032   111032620219   111032763475   111032913281   111033091324
111010394493   111022892006   111025015130   111026150793   111027770848  
111028698310   111028963461   111029726065   111030325387   111030593744  
111031437371   111031615627   111031804661   111032174505   111032329057  
111032470997   111032620231   111032763666   111032913292   111033091346
111010398958   111022892039   111025015141   111026150816   111027770859  
111028698332   111028963483   111029726087   111030325398   111030593777  
111031437382   111031615650   111031804683   111032174527   111032329091  
111032471022   111032620264   111032763701   111032913304   111033091357
111010401380   111022892051   111025015882   111026150850   111027770871  
111028698354   111028963494   111029726975   111030325466   111030593788  
111031437405   111031615672   111031804863   111032174583   111032329103  
111032471123   111032620332   111032763712   111032913348   111033091368
111010404451   111022892141   111025015905   111026150940   111027770916  
111028698657   111028963540   111029727000   111030325578   111030593801  
111031437416   111031615717   111031804908   111032174594   111032329169  
111032471145   111032620398   111032763745   111032913359   111033091380
111010816234   111022892208   111025015938   111026150962   111027770949  
111028698691   111028963551   111029727033   111030325635   111030594329  
111031437427   111031615751   111031804942   111032174628   111032329170  
111032471167   111032620422   111032763767   111032913438   111033091391
111010919564   111022892309   111025016018   111026150984   111027770983  
111028698703   111028963562   111029727077   111030326827   111030594330  
111031437438   111031615762   111031804964   111032174741   111032329248  
111032471190   111032620444   111032763790   111032913472   111033091436
111011026272   111022892387   111025016029   111026151008   111027771096  
111028698736   111028963753   111029727112   111030326872   111030594341  
111031437450   111031615773   111031805055   111032174752   111032329406  
111032471224   111032620466   111032763802   111032913483   111033091447
111011059357   111022892400   111025016041   111026151019   111027771164  
111028698769   111028963764   111029727123   111030326917   111030594385  
111031437517   111031616077   111031805550   111032174774   111032329439  
111032471235   111032620477   111032763813   111032913506   111033091458
111011096763   111022892433   111025016096   111026151110   111027771445  
111028698770   111028963775   111029727145   111030326940   111030594408  
111031437551   111031616101   111031805695   111032174785   111032329451  
111032471279   111032620534   111032763824   111032913540   111033091469
111011195538   111022892455   111025016120   111026151143   111027771489  
111028698792   111028963786   111029727178   111030326951   111030594420  
111031437562   111031616167   111031805741   111032174820   111032329473  
111032471448   111032620578   111032763846   111032913562   111033091481
111011222427   111022892466   111025016287   111026151918   111027771502  
111028698826   111028963810   111029727190   111030326984   111030594431  
111031437607   111031616178   111031805774   111032174831   111032329507  
111032471471   111032620602   111032763857   111032913584   111033091559
111012486408   111022892545   111025016298   111026152043   111027771513  
111028699984   111028963876   111029727202   111030326995   111030594453  
111031437641   111031616190   111031805796   111032174853   111032329697  
111032471482   111032620983   111032763880   111032913618   111033091560
111012573461   111022892590   111025016311   111026152076   111027771557  
111028699995   111028963898   111029727224   111030327008   111030594464  
111031437674   111031616268   111031805864   111032174864   111032329721  
111032471493   111032621018   111032763891   111032914451   111033091571
111012578062   111022892602   111025016355   111026152199   111027771670  
111028700000   111028963911   111029727246   111030327019   111030594475  
111031437696   111031616279   111031805875   111032174875   111032329743  
111032471516   111032621579   111032763903   111032914495   111033091605
111012647913   111022892679   111025016366   111026152335   111027771704  
111028700033   111028963922   111029727257   111030327042   111030594486  
111031437708   111031616291   111031805886   111032174910   111032329787  
111032471527   111032621580   111032763914   111032915058   111033091616
111012695893   111022892691   111025016423   111026152458   111027771737  
111028700088   111028963933   111029727279   111030327064   111030594509  
111031437764   111031616336   111031805897   111032174921   111032329798  
111032471594   111032621636   111032763925   111032915081   111033091627
111012698267   111022892736   111025016502   111026152515   111027771748  
111028700101   111028963944   111029727314   111030327075   111030594510  
111031437775   111031616730   111031805910   111032174932   111032329811  
111032471606   111032621647   111032763958   111032915092   111033091638
111012715807   111022892747   111025016557   111026152537   111027771759  
111028700167   111028964080   111029727325   111030327086   111030594532  
111031437809   111031616752   111031805921   111032174954   111032329822  
111032471617   111032621670   111032764027   111032915104   111033091672
111012732952   111022892770   111025016591   111026152560   111027771782  
111028700178   111028964103   111029727347   111030327110   111030594565  
111031437843   111031616763   111031805954   111032175113   111032329833  
111032471662   111032621692   111032764050   111032915115   111033091683
111014400721   111022892781   111025017446   111026152582   111027771984  
111028700246   111028964619   111029727358   111030327121   111030594598  
111031437854   111031616785   111031805976   111032175348   111032330161  
111032471673   111032621726   111032764072   111032915126   111033091706
111014546159   111022892792   111025017479   111026152605   111027772019  
111028700303   111028964631   111029727369   111030327132   111030594600  
111031437911   111031616875   111031805987   111032175359   111032330183  
111032471729   111032621827   111032764083   111032915137   111033091728
111014638117   111022892804   111025017525   111026152616   111027772109  
111028700347   111028964765   111029727370   111030327154   111030594611  
111031437944   111031616921   111031806012   111032175405   111032330228  
111032471752   111032621894   111032764094   111032915160   111033091739
111014656735   111022894143   111025017547   111026152706   111027772132  
111028700358   111028964776   111029727392   111030327165   111030594633  
111031437955   111031617326   111031806078   111032175416   111032330240  
111032471774   111032621906   111032764690   111032915193   111033091751
111014730536   111022894165   111025017558   111026152717   111027772154  
111028700370   111028964798   111029727404   111030327176   111030594644  
111031438013   111031617348   111031806135   111032175427   111032330251  
111032471785   111032621917   111032764768   111032915205   111033091784
111014731122   111022894176   111025017592   111026152739   111027772165  
111028700392   111028964822   111029727426   111030327222   111030594655  
111031438024   111031617359   111031806146   111032175449   111032330262  
111032471808   111032622277   111032764814   111032915294   111033091795
111014843799   111022894222   111025017660   111026152740   111027772187  
111028700415   111028964833   111029727448   111030327244   111030595106  
111031438079   111031617360   111031806179   111032175506   111032330295  
111032471819   111032622323   111032764825   111032915373   111033091829
111014925699   111022894615   111025017671   111026152773   111027772198  
111028700460   111028965384   111029727482   111030327266   111030595128  
111031438091   111031617494   111031806180   111032175551   111032330329  
111032471820   111032622334   111032764836   111032915407   111033091830
111015218268   111022894671   111025017716   111026152953   111027772222  
111028700471   111028965418   111029727493   111030327378   111030595162  
111031438103   111031617528   111031806270   111032175595   111032330330  
111032471831   111032622345   111032764858   111032915452   111033091841
111015842913   111022894705   111025017727   111026152986   111027772233  
111028700482   111028965429   111029727774   111030327413   111030595184  
111031438114   111031617539   111031806337   111032175618   111032330341  
111032471842   111032622402   111032764870   111032915485   111033091852
111015950003   111022894749   111025017749   111026153011   111027772299  
111028700516   111028965474   111029727796   111030327435   111030595241  
111031438136   111031617540   111031806348   111032175630   111032330385  
111032471853   111032622480   111032764881   111032915508   111033091885
111016067014   111022894761   111025017772   111026153684   111027772503  
111028700583   111028965496   111029727808   111030327457   111030595252  
111031438169   111031617551   111031806359   111032175641   111032330396  
111032471875   111032622491   111032764904   111032915519   111033091908
111016106614   111022894783   111025017794   111026153752   111027772772  
111028700617   111028965508   111029727820   111030327479   111030595263  
111031438215   111031617562   111031806371   111032175652   111032330598  
111032471910   111032622547   111032764937   111032915553   111033091931
111016168218   111022894839   111025017851   111026153921   111027772862  
111028700651   111028965520   111029727831   111030327480   111030595274  
111031438237   111031617618   111031806393   111032175742   111032330600  
111032471976   111032622558   111032764960   111032915564   111033091964
111016168724   111022894840   111025017895   111026153943   111027772929  
111028700662   111028965531   111029727853   111030327503   111030595285  
111031438271   111031617630   111031806405   111032175786   111032330633  
111032472056   111032622581   111032765017   111032915575   111033091975
111016168757   111022894862   111025017918   111026154023   111027772974  
111028701078   111028965542   111029727864   111030327514   111030595331  
111031438316   111031617641   111031808531   111032175797   111032330666  
111032472247   111032622604   111032765040   111032915586   111033091986
111016168779   111022894929   111025017929   111026154090   111027772985  
111028701124   111028965575   111029727875   111030327558   111030595353  
111031439070   111031617652   111031811647   111032176697   111032330701  
111032472258   111032622615   111032765095   111032915621   111033092022
111016168780   111022895021   111025017963   111026154157   111027773762  
111028701157   111028965586   111029727886   111030327615   111030595410  
111031439968   111031617674   111031811658   111032176732   111032331353  
111032472304   111032622660   111032765152   111032915665   111033092077
111016168791   111022895032   111025018010   111026154168   111027773830  
111028701179   111028965643   111029727910   111030327648   111030595421  
111031439979   111031617731   111031811692   111032176776   111032331454  
111032472405   111032622705   111032765163   111032915676   111033092101
111016168825   111022895076   111025018087   111026154203   111027773841  
111028701191   111028965665   111029727932   111030327671   111030595454  
111031439991   111031617753   111031811715   111032176899   111032331465  
111032472416   111032622716   111032765174   111032915698   111033092112
111016169006   111022895098   111025018122   111026154225   111027773852  
111028701214   111028965687   111029727976   111030327705   111030595498  
111031440184   111031617810   111031811726   111032176912   111032331487  
111032472449   111032622727   111032765208   111032915744   111033092145
111016169039   111022895144   111025018144   111026154696   111027773863  
111028701292   111028965733   111029727987   111030327727   111030595522  
111031440229   111031617832   111031811771   111032176923   111032331498  
111032472472   111032622738   111032765253   111032915777   111033092156
111016169163   111022895155   111025018155   111026154898   111027773920  
111028701348   111028965744   111029728001   111030327839   111030595555  
111031440230   111031617887   111031811805   111032176967   111032331511  
111032472494   111032622749   111032765275   111032915801   111033092189
111016169219   111022895166   111025018188   111026155002   111027773964  
111028701382   111028965766   111029728045   111030327851   111030595599  
111031440285   111031617911   111031811850   111032176978   111032331544  
111032472540   111032622817   111032765297   111032915812   111033092213
111016169220   111022895201   111025018199   111026155079   111027773997  
111028701472   111028965801   111029728056   111030327884   111030595623  
111031440342   111031617933   111031811861   111032176990   111032331599  
111032472562   111032622839   111032765332   111032915823   111033092235

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111016169231   111022896167   111025018201   111026155361   111027774022  
111028701517   111028965834   111029728078   111030327941   111030595645  
111031440599   111031617966   111031811872   111032177014   111032331601  
111032472607   111032622840   111032765376   111032915834   111033092268
111016169253   111022896268   111025018278   111026155372   111027774112  
111028702091   111028965856   111029728102   111030327952   111030595667  
111031440702   111031617988   111031811894   111032177036   111032331645  
111032472731   111032623010   111032765400   111032915845   111033092279
111016169994   111022896279   111025018289   111026155417   111027774134  
111028702619   111028965867   111029728157   111030327963   111030595678  
111031440779   111031618024   111031811906   111032177047   111032331713  
111032472809   111032623380   111032765444   111032915889   111033092280
111016170109   111022896280   111025018335   111026155428   111027774145  
111028702697   111028965946   111029728179   111030327974   111030595689  
111031440791   111031618035   111031811928   111032177069   111032331757  
111032472810   111032623391   111032765455   111032915890   111033092303
111016170110   111022896291   111025019178   111026155473   111027774178  
111028702721   111028965991   111029728191   111030327996   111030595690  
111031440869   111031618057   111031811939   111032177070   111032331779  
111032472832   111032623447   111032765477   111032915902   111033092358
111016170121   111022896314   111025019189   111026155484   111027774426  
111028702798   111028966015   111029728203   111030328087   111030595746  
111031440915   111031618080   111031811962   111032177115   111032331904  
111032472876   111032623470   111032765556   111032915913   111033092369
111016170198   111022896381   111025019190   111026156205   111027774437  
111028702822   111028966026   111029728258   111030328201   111030595757  
111031441084   111031618811   111031812042   111032177137   111032331915  
111032472898   111032623492   111032765613   111032915957   111033092392
111016170334   111022896404   111025019561   111026156216   111027774460  
111028702866   111028966060   111029728922   111030328223   111030595779  
111031441107   111031618833   111031812075   111032177182   111032331948  
111032472911   111032623504   111032765635   111032915980   111033092404
111016170367   111022896415   111025019662   111026156249   111027774527  
111028702945   111028966082   111029729013   111030328245   111030595803  
111031441309   111031618855   111031812097   111032177216   111032332028  
111032472944   111032623526   111032765646   111032915991   111033092415
111016170424   111022896426   111025019707   111026156250   111027774550  
111028702967   111028966093   111029729046   111030328290   111030596545  
111031441321   111031618912   111031812143   111032177317   111032332084  
111032472999   111032623537   111032765657   111032916026   111033092426
111016170468   111022896932   111025019831   111026156294   111027774561  
111028702989   111028966105   111029729079   111030328346   111030596567  
111031441343   111031618989   111031812154   111032177362   111032332095  
111032473046   111032623548   111032765691   111032916037   111033092448
111016170794   111022896998   111025019842   111026156418   111027774572  
111028703003   111028966116   111029729080   111030328391   111030596578  
111031441400   111031618990   111031812187   111032177418   111032332107  
111032473495   111032623605   111032765703   111032916048   111033092460
111016170828   111022897023   111025019897   111026156474   111027774583  
111028703126   111028966127   111029729103   111030328481   111030596589  
111031441422   111031619003   111031812198   111032177429   111032332118  
111032473507   111032623649   111032765769   111032916060   111033092471
111016171582   111022897056   111025019909   111026156553   111027774617  
111028703137   111028966161   111029729125   111030328504   111030596602  
111031441477   111031619014   111031812211   111032177452   111032332129  
111032473620   111032623818   111032765770   111032916071   111033092482
111016171649   111022897450   111025019932   111026156610   111027774639  
111028703160   111028966172   111029729136   111030328526   111030596624  
111031441523   111031619025   111031812244   111032177463   111032332264  
111032473631   111032623997   111032765804   111032916093   111033092527
111016171672   111022897461   111025019954   111026156676   111027774640  
111028703171   111028966183   111029729158   111030328571   111030596657  
111031441545   111031619036   111031812277   111032177474   111032332275  
111032473653   111032624033   111032765950   111032916127   111033092572
111016171784   111022897483   111025019965   111026156687   111027774695  
111028703182   111028966206   111029729181   111030328582   111030596680  
111031441556   111031619058   111031812323   111032177519   111032332499  
111032473664   111032624055   111032765961   111032916183   111033092583
111016171841   111022897494   111025019998   111026156698   111027774707  
111028703193   111028966239   111029729192   111030328773   111030596882  
111031441567   111031619069   111031812345   111032177520   111032332512  
111032473697   111032624101   111032765972   111032916194   111033092606
111016171896   111022897506   111025020013   111026156700   111027775966  
111028703227   111028966273   111029729204   111030328784   111030596905  
111031441882   111031619092   111031812356   111032177542   111032332567  
111032473709   111032624112   111032765983   111032917375   111033093034
111016171908   111022897539   111025020035   111026156722   111027776035  
111028703238   111028966295   111029729237   111030330158   111030596916  
111031441972   111031619104   111031812378   111032177553   111032332578  
111032473732   111032624178   111032765994   111032917443   111033093067
111016172011   111022897708   111025020046   111026156744   111027776068  
111028703249   111028966307   111029729248   111030330226   111030596927  
111031442029   111031619115   111031812413   111032177564   111032332589  
111032473754   111032624213   111032766041   111032917465   111033093078
111016172415   111022897742   111025020079   111026156799   111027776091  
111028703250   111028966352   111029729259   111030330293   111030596950  
111031442120   111031619126   111031812659   111032177610   111032332613  
111032473844   111032624235   111032766894   111032917476   111033093089
111016172426   111022898215   111025020169   111026156845   111027776103  
111028703261   111028966374   111029729305   111030330327   111030596961  
111031442142   111031619137   111031813447   111032177889   111032332624  
111032473899   111032624246   111032766962   111032917487   111033093102
111016172459   111022898226   111025020181   111026156878   111027776248  
111028703306   111028966385   111029729338   111030330372   111030596994  
111031443211   111031619159   111031813458   111032177890   111032332668  
111032473923   111032624268   111032766973   111032917500   111033093124
111016172561   111022898248   111025020192   111026156889   111027776259  
111028703339   111028966396   111029729361   111030330541   111030597018  
111031443233   111031619160   111031813469   111032177902   111032332905  
111032473934   111032624909   111032767008   111032917533   111033093157
111016172572   111022898260   111025020215   111026156913   111027776293  
111028703340   111028966419   111029729417   111030330563   111030597029  
111031443794   111031619205   111031813481   111032177913   111032332927  
111032473956   111032624921   111032767042   111032917555   111033093179
111016172640   111022898271   111025020237   111026156968   111027776305  
111028703407   111028966453   111029729462   111030330776   111030597085  
111031443929   111031619227   111031813504   111032177957   111032332938  
111032474014   111032624932   111032767064   111032917678   111033093214
111016173641   111022898282   111025020271   111026156980   111027776338  
111028703418   111028966497   111029729529   111030330800   111030597096  
111031443985   111031619261   111031813526   111032177968   111032332949  
111032474025   111032624954   111032767097   111032917689   111033093258
111016173652   111022898349   111025020327   111026157026   111027776349  
111028703429   111028966521   111029729574   111030330945   111030597119  
111031444009   111031619272   111031813605   111032177991   111032332972  
111032474069   111032624998   111032767110   111032917713   111033093281
111016173854   111022898361   111025020372   111026157037   111027776350  
111028703452   111028966532   111029729585   111030331036   111030597131  
111031444021   111031619283   111031813650   111032178037   111032333030  
111032474081   111032625012   111032767132   111032917735   111033093292
111016173876   111022898439   111025020383   111026157105   111027776406  
111028703474   111028966543   111029729686   111030331092   111030597164  
111031444098   111031619294   111031813661   111032178048   111032333052  
111032474104   111032625102   111032767143   111032917746   111033093315
111016173988   111022898462   111025020394   111026157116   111027776428  
111028703496   111028966565   111029729697   111030331115   111030597186  
111031444100   111031619317   111031813694   111032178060   111032333096  
111032474126   111032625113   111032767154   111032917779   111033093337
111016174002   111022899115   111025020406   111026157127   111027776439  
111028703508   111028966598   111029729721   111030331126   111030597197  
111031444447   111031619328   111031813706   111032178532   111032333108  
111032474159   111032625124   111032767211   111032917803   111033093371
111016174035   111022899159   111025020417   111026157138   111027776462  
111028703519   111028966600   111029729743   111030331182   111030597232  
111031445224   111031619362   111031813739   111032178543   111032333119  
111032474474   111032625135   111032767233   111032917847   111033093382
111016176138   111022899171   111025020440   111026157150   111027776484  
111028703575   111028966644   111029729754   111030331193   111030597276  
111031445370   111031619384   111031813740   111032178554   111032333298  
111032474496   111032625180   111032767244   111032917915   111033093393
111016176194   111022899216   111025020473   111026157194   111027776518  
111028703610   111028966655   111029729855   111030331238   111030597287  
111031445448   111031619395   111031813751   111032178655   111032333300  
111032474508   111032625247   111032767277   111032917937   111033093438
111016176206   111022899249   111025020495   111026157217   111027776530  
111028703643   111028966677   111029729866   111030331261   111030597322  
111031445550   111031619418   111031813762   111032178701   111032333456  
111032474542   111032625258   111032767288   111032917948   111033093449
111016176228   111022899272   111025020530   111026157228   111027776541  
111028703665   111028966734   111029729990   111030331306   111030597333  
111031445594   111031619441   111031813818   111032178723   111032333467  
111032474553   111032625270   111032767312   111032917960   111033093461
111016176363   111022899306   111025020563   111026157239   111027776596  
111028703676   111028966745   111029730015   111030331429   111030597355  
111031445831   111031619542   111031813852   111032178734   111032333614  
111032474597   111032625337   111032767323   111032917971   111033093472
111016176521   111022899328   111025020574   111026157240   111027778576  
111028703687   111028966756   111029730059   111030331452   111030597366  
111031445853   111031619610   111031813874   111032178756   111032333625  
111032474621   111032625348   111032767334   111032918006   111033093494
111016176576   111022899340   111025021575   111026157318   111027778600  
111028703700   111028968129   111029730127   111030331496   111030597377  
111031446179   111031620005   111031813885   111032178824   111032333636  
111032474643   111032625450   111032767345   111032918017   111033093517
111016181213   111022899351   111025021597   111026157509   111027778688  
111028703722   111028968141   111029730217   111030331508   111030597434  
111031446876   111031620027   111031813896   111032178846   111032333805  
111032475127   111032625483   111032767356   111032918028   111033093539
111016181998   111022899407   111025021632   111026157554   111027778699  
111028703766   111028968163   111029730228   111030331553   111030597681  
111031446944   111031620151   111031813908   111032178857   111032333872  
111032475138   111032625539   111032767378   111032918039   111033093551
111016182001   111022899430   111025021654   111026158409   111027778701  
111028703788   111028968185   111029730262   111030331564   111030597737  
111031447181   111031620195   111031813919   111032178868   111032333883  
111032475149   111032625540   111032767390   111032918062   111033093629
111016182045   111022899957   111025021665   111026158410   111027778745  
111028704712   111028968220   111029730318   111030331575   111030597793  
111031447664   111031620207   111031813942   111032178879   111032333917  
111032475273   111032625551   111032767435   111032918073   111033093696
111016182146   111022899979   111025021687   111026158566   111027778802  
111028704767   111028968231   111029730330   111030331597   111030597805  
111031447787   111031620296   111031813953   111032178891   111032333939  
111032475307   111032625618   111032767479   111032918107   111033093708
111016182180   111022899980   111025022655   111026158577   111027778868  
111028704789   111028968242   111029730363   111030331609   111030597816  
111031447844   111031620308   111031814000   111032179106   111032333951  
111032475318   111032625641   111032767480   111032918141   111033093719
111016182214   111022900017   111025022712   111026158599   111027778914  
111028704790   111028968253   111029730419   111030331632   111030597827  
111031448104   111031620364   111031814022   111032179117   111032333962  
111032475329   111032625652   111032767503   111032918152   111033093720
111016182348   111022900028   111025023409   111026158689   111027778925  
111028704846   111028968275   111029730431   111030331687   111030597894  
111031448137   111031620397   111031814044   111032179128   111032334200  
111032475363   111032625663   111032767514   111032918163   111033093731
111016183440   111022900039   111025023421   111026158690   111027778947  
111028704868   111028968309   111029730453   111030331722   111030597906  
111031448205   111031620410   111031814055   111032179162   111032334211  
111032475396   111032625674   111032767547   111032918174   111033093764
111016197311   111022900051   111025023443   111026158735   111027778958  
111028704879   111028968310   111029730486   111030331755   111030597917  
111031448306   111031620487   111031814066   111032179184   111032334266  
111032475408   111032625685   111032767558   111032918196   111033093810
111016200686   111022900073   111025023465   111026158746   111027778992  
111028704947   111028968466   111029730497   111030331766   111030597939  
111031448328   111031620498   111031814077   111032179230   111032334277  
111032475419   111032625708   111032767570   111032918220   111033094181
111016238429   111022900107   111025023522   111026158757   111027779038  
111028705320   111028968477   111029730509   111030331799   111030598019  
111031448429   111031620522   111031814088   111032179263   111032334299  
111032475442   111032625719   111032767626   111032918264   111033094338
111016343235   111022900141   111025023533   111026158768   111027779106  
111028705331   111028968488   111029730510   111030331845   111030598659  
111031448621   111031620678   111031814123   111032179308   111032334334  
111032475497   111032626103   111032767659   111032918286   111033094383
111016521109   111022900433   111025023599   111026158780   111027779139  
111028705397   111028968499   111029730532   111030331913   111030598682  
111031448654   111031620904   111031814156   111032179320   111032334367  
111032475521   111032626136   111032767749   111032918297   111033094428
111016528140   111022900624   111025023656   111026158791   111027779151  
111028705454   111028968567   111029730857   111030331924   111030598693  
111031448968   111031620926   111031814190   111032179331   111032334378  
111032475532   111032626147   111032767750   111032918590   111033094440
111016575423   111022901524   111025023713   111026158836   111027779184  
111028705465   111028968589   111029730879   111030331935   111030598716  
111031449363   111031620959   111031814202   111032179353   111032334435  
111032475543   111032626169   111032767783   111032918657   111033094451
111016595830   111022902952   111025023724   111026158881   111027779230  
111028705634   111028968635   111029730880   111030331957   111030598727  
111031449374   111031621545   111031814741   111032179364   111032334514  
111032475554   111032626215   111032767794   111032918668   111033094462
111016800176   111022902985   111025023779   111026158948   111027779252  
111028705678   111028968646   111029730903   111030331968   111030599021  
111031449699   111031621769   111031814763   111032179386   111032334547  
111032475598   111032626260   111032767806   111032918679   111033094484
111016856324   111022903009   111025023825   111026158971   111027779274  
111028705713   111028968657   111029730936   111030331979   111030599032  
111031449734   111031621815   111031814774   111032179421   111032334570  
111032475633   111032626316   111032767828   111032918680   111033094507
111016907860   111022903032   111025023870   111026159062   111027779308  
111028705779   111028968668   111029730958   111030332026   111030599043  
111031449745   111031621848   111031814820   111032179500   111032334750  
111032475644   111032626349   111032767839   111032918714   111033094541
111017001237   111022903076   111025023881   111026159242   111027779331  
111028705780   111028968758   111029730969   111030332059   111030599065  
111031449756   111031621859   111031814831   111032179555   111032334761  
111032475655   111032626372   111032767851   111032918758   111033094585
111017003622   111022903122   111025023892   111026159938   111027779421  
111028705869   111028968860   111029731027   111030332082   111030599087  
111031449778   111031621882   111031814842   111032179566   111032334783  
111032475701   111032626428   111032767907   111032918792   111033094620
111017016097   111022903133   111025023904   111026159983   111027779443  
111028705881   111028968882   111029731038   111030332116   111030599098  
111031449789   111031621905   111031816316   111032179588   111032334794  
111032475723   111032626967   111032767918   111032918804   111033094653
111017038934   111022903234   111025023959   111026160019   111027779498  
111028705926   111028968961   111029731050   111030332138   111030599111  
111031449914   111031621949   111031816327   111032179993   111032334806  
111032475756   111032627137   111032767952   111032918848   111033094686
111017063448   111022903267   111025024006   111026160053   111027779555  
111028705937   111028968972   111029731072   111030332149   111030599122  
111031449936   111031621961   111031816338   111032180018   111032334817  
111032475778   111032627148   111032767974   111032918860   111033094697
111017074068   111022903335   111025024062   111026160154   111027779588  
111028706017   111028969029   111029731139   111030332161   111030599144  
111031449958   111031621983   111031816394   111032180041   111032334828  
111032475802   111032627171   111032767996   111032918871   111033094709
111017085453   111022903526   111025025793   111026160211   111027779599  
111028706040   111028969063   111029731229   111030332217   111030599188  
111031449969   111031621994   111031816406   111032180085   111032334839  
111032475981   111032627193   111032768032   111032918882   111033094710
111017088388   111022903560   111025025894   111026160266   111027779612  
111028706095   111028969074   111029731230   111030332239   111030599199  
111031449992   111031622007   111031816428   111032180120   111032335289  
111032476005   111032627205   111032769303   111032918893   111033094754
111017092147   111022903593   111025025951   111026160615   111027781211  
111028706118   111028969131   111029731263   111030332835   111030599212  
111031450006   111031622029   111031816440   111032180142   111032335313  
111032476083   111032627216   111032769336   111032919018   111033094787
111017113006   111022903605   111025025995   111026160659   111027781323  
111028706376   111028969153   111029731656   111030332903   111030599245  
111031450231   111031622041   111031816462   111032180164   111032335335  
111032476117   111032627238   111032769347   111032919041   111033094800
111017113095   111022903649   111025026031   111026160806   111027781389  
111028706400   111028969164   111029732006   111030332925   111030599818  
111031450242   111031622142   111031816473   111032180276   111032335357  
111032476140   111032627250   111032769369   111032919052   111033094866
111017145933   111022903661   111025026042   111026160817   111027781402  
111028706422   111028969265   111029732039   111030332958   111030599830  
111031450264   111031622164   111031816552   111032180287   111032335706  
111032476218   111032627272   111032769392   111032919063   111033094888
111017150973   111022903672   111025026143   111026160840   111027781413  
111028706433   111028969276   111029732040   111030332969   111030599841  
111031450286   111031622186   111031816563   111032180300   111032335728  
111032476566   111032627283   111032769471   111032919546   111033095227
111017169636   111022903717   111025026165   111026160873   111027781491  
111028706466   111028969287   111029732062   111030332981   111030599852  
111031450376   111031622209   111031816574   111032180850   111032335739  
111032476612   111032627339   111032769482   111032919580   111033095238
111017169681   111022903829   111025026198   111026160996   111027781514  
111028706499   111028969298   111029732118   111030333038   111030599863  
111031450668   111031622210   111031816620   111032180872   111032335762  
111032476780   111032627351   111032769493   111032919614   111033095823
111017169692   111022903830   111025026255   111026161032   111027781525  
111028706501   111028969322   111029732130   111030333061   111030599874  
111031451388   111031622232   111031816710   111032180894   111032335795  
111032476791   111032627362   111032769550   111032919669   111033095856
111017169704   111022903874   111025026288   111026161065   111027781558  
111028706512   111028969333   111029732163   111030333072   111030599920  
111031452503   111031622254   111031816754   111032180940   111032335818  
111032476814   111032627373   111032769561   111032919670   111033095878

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017169838   111022903908   111025026299   111026161100   111027781581  
111028706556   111028969388   111029732174   111030333117   111030600002  
111031452884   111031622489   111031816811   111032180951   111032335852  
111032476825   111032627418   111032769583   111032919715   111033095913
111017169850   111022903942   111025026301   111026161166   111027781592  
111028706613   111028969434   111029732196   111030333139   111030600046  
111031452985   111031622490   111031816833   111032180962   111032335896  
111032476836   111032627441   111032769594   111032919726   111033096026
111017170874   111022904022   111025026312   111026161403   111027781637  
111028706646   111028969445   111029732286   111030333140   111030600057  
111031453087   111031622513   111031816855   111032180973   111032335919  
111032476870   111032627452   111032769741   111032919793   111033096037
111017170885   111022904101   111025026323   111026161458   111027781659  
111028706657   111028969467   111029732668   111030333218   111030600080  
111031453098   111031622524   111031816866   111032181019   111032335920  
111032476892   111032627463   111032770305   111032919849   111033096059
111017170953   111022904134   111025026334   111026161728   111027781761  
111028706679   111028969478   111029732679   111030333713   111030600114  
111031453100   111031622535   111031816888   111032181132   111032336202  
111032476904   111032627531   111032770327   111032919872   111033096071
111017171325   111022904156   111025026402   111026161784   111027781772  
111028706691   111028969489   111029732680   111030333735   111030600158  
111031453111   111031622557   111031816901   111032181143   111032336257  
111032476915   111032627542   111032770417   111032919883   111033096138
111017176623   111022911671   111025026424   111026161852   111027781783  
111028706714   111028969513   111029732691   111030333779   111030600170  
111031453166   111031622861   111031816912   111032181154   111032336303  
111032476937   111032627564   111032770440   111032919906   111033096150
111017176645   111022911693   111025026457   111026161908   111027781806  
111028706725   111028969535   111029732703   111030333780   111030600204  
111031453212   111031622940   111031816923   111032181165   111032336336  
111032476948   111032627586   111032770484   111032919939   111033096217
111017176678   111022911705   111025026480   111026162022   111027781828  
111028706747   111028969546   111029732769   111030333791   111030600226  
111031453223   111031623019   111031817003   111032181176   111032336358  
111032476959   111032627597   111032770495   111032919973   111033096251
111017176870   111022911738   111025026491   111026162099   111027781851  
111028706758   111028969568   111029732871   111030333847   111030600271  
111031453245   111031623525   111031817047   111032181187   111032336369  
111032476960   111032627610   111032770507   111032919984   111033096262
111017177006   111022911750   111025028033   111026162246   111027781873  
111028706792   111028969580   111029732893   111030333858   111030600293  
111031453425   111031623547   111031817104   111032181244   111032336370  
111032476982   111032627643   111032770620   111032920010   111033096363
111017177275   111022911761   111025028932   111026162279   111027781907  
111028706815   111028969591   111029732916   111030333870   111030600305  
111031454044   111031623570   111031817159   111032181255   111032336381  
111032476993   111032627676   111032770697   111032920054   111033096374
111017177309   111022911772   111025030463   111026162370   111027782009  
111028706848   111028969614   111029733052   111030333892   111030600316  
111031454066   111031623592   111031817160   111032181288   111032336426  
111032477006   111032627698   111032770710   111032920065   111033096385
111017177376   111022911783   111025039293   111026162381   111027782043  
111028706860   111028969636   111029733096   111030333982   111030600350  
111031454123   111031623604   111031817597   111032181312   111032336471  
111032477062   111032627733   111032770743   111032920076   111033096408
111017178074   111022911828   111025047416   111026162392   111027782065  
111028706961   111028969647   111029733243   111030334017   111030600529  
111031454684   111031623615   111031817632   111032181345   111032336493  
111032477118   111032627744   111032770787   111032920098   111033096420
111017178142   111022911839   111025075608   111026162527   111027782638  
111028707030   111028969669   111029733300   111030334062   111030600552  
111031454707   111031623637   111031817676   111032181468   111032336505  
111032477130   111032627766   111032770800   111032920100   111033096431
111017178164   111022911862   111025081526   111026162538   111027782661  
111028707052   111028969681   111029733344   111030334073   111030600563  
111031454718   111031623648   111031817687   111032181479   111032336516  
111032477343   111032627777   111032770899   111032920144   111033096442
111017178287   111022911873   111025081571   111026162606   111027782683  
111028707108   111028969692   111029733388   111030334107   111030600574  
111031454741   111031623659   111031817700   111032181907   111032336527  
111032477376   111032627788   111032770912   111032920155   111033096453
111017179200   111022911907   111025081649   111026162695   111027782717  
111028707120   111028969827   111029733434   111030334141   111030600596  
111031454752   111031623660   111031817711   111032181963   111032336538  
111032477387   111032627856   111032770923   111032920177   111033096486
111017179211   111022911918   111025081773   111026162741   111027784214  
111028707131   111028969838   111029733490   111030334152   111030600619  
111031454774   111031623682   111031817744   111032182111   111032336550  
111032477422   111032627867   111032770945   111032920201   111033096497
111017179222   111022911929   111025081784   111026162752   111027784562  
111028707153   111028969861   111029733625   111030334163   111030600664  
111031454796   111031623693   111031817801   111032182201   111032336583  
111032477433   111032628127   111032770990   111032920212   111033096521
111017186781   111022911952   111025081829   111026163179   111027784618  
111028707186   111028969872   111029733658   111030334185   111030600686  
111031454808   111031623705   111031818554   111032182234   111032336594  
111032477488   111032628138   111032771036   111032920278   111033096543
111017187041   111022912021   111025081874   111026163203   111027784630  
111028707197   111028969883   111029733670   111030334196   111030600697  
111031454820   111031623749   111031818598   111032182278   111032336640  
111032477501   111032628149   111032771047   111032920313   111033096565
111017187210   111022912032   111025081931   111026163214   111027784652  
111028707209   111028969928   111029733704   111030334220   111030600754  
111031455089   111031624155   111031818611   111032182346   111032336651  
111032477512   111032628161   111032771069   111032920335   111033096600
111017187906   111022912087   111025082796   111026163269   111027784685  
111028707221   111028969951   111029733760   111030334231   111030601126  
111031455113   111031624188   111031818622   111032182368   111032336662  
111032477589   111032628217   111032771070   111032920368   111033096622
111017188064   111022912098   111025082831   111026163270   111027784708  
111028707232   111028969962   111029733771   111030334309   111030601159  
111031455236   111031624201   111031818655   111032182447   111032336673  
111032477613   111032628295   111032771081   111032920380   111033096644
111017188200   111022912111   111025082853   111026163304   111027784797  
111028707254   111028969973   111029733782   111030334310   111030601160  
111031455247   111031624234   111031818688   111032182492   111032336707  
111032477680   111032628329   111032771092   111032920403   111033096666
111017188682   111022912122   111025082875   111026163326   111027784810  
111028707265   111028969984   111029733838   111030334365   111030601171  
111031455258   111031624267   111031818734   111032182795   111032336718  
111032477691   111032628330   111032771104   111032920414   111033096699
111017188705   111022912144   111025082921   111026163348   111027785046  
111028707344   111028969995   111029733872   111030334411   111030601182  
111031455326   111031624278   111031818745   111032182829   111032336752  
111032477703   111032628341   111032771115   111032920447   111033096745
111017188716   111022912289   111025082987   111026163360   111027785079  
111028707377   111028970021   111029733940   111030334422   111030601205  
111031455360   111031624324   111031818756   111032182841   111032336763  
111032477758   111032628363   111032771137   111032920470   111033096778
111017188761   111022912368   111025083001   111026163405   111027785417  
111028707399   111028970065   111029733995   111030334488   111030601250  
111031455371   111031624357   111031818767   111032182852   111032336820  
111032477938   111032628385   111032771148   111032920504   111033096790
111017188840   111022912379   111025083012   111026163427   111027785518  
111028707412   111028970076   111029734648   111030334534   111030602037  
111031455382   111031624379   111031818789   111032182896   111032336875  
111032477983   111032628408   111032771160   111032920560   111033096802
111017188907   111022912414   111025083023   111026163483   111027785563  
111028707467   111028970111   111029734659   111030334578   111030602127  
111031455438   111031624436   111031818813   111032182908   111032336897  
111032478018   111032628431   111032771182   111032920795   111033096813
111017188930   111022912447   111025083067   111026163517   111027785596  
111028707489   111028970122   111029735335   111030334635   111030602161  
111031455449   111031624481   111031818824   111032182953   111032336909  
111032478030   111032628464   111032771193   111032920807   111033096824
111017189403   111022912458   111025083078   111026163595   111027785653  
111028707524   111028970166   111029735357   111030334657   111030602172  
111031455494   111031624548   111031818857   111032182964   111032336921  
111032478041   111032628509   111032771216   111032920818   111033096857
111017230815   111022912740   111025083753   111026163607   111027785675  
111028707557   111028970199   111029735379   111030334668   111030602183  
111031455506   111031624559   111031818880   111032182986   111032336976  
111032478096   111032628510   111032771261   111032920829   111033096868
111017238004   111022912762   111025083775   111026163618   111027785709  
111028707568   111028970201   111029735380   111030334680   111030602228  
111031455528   111031624582   111031818891   111032183303   111032337001  
111032478108   111032628688   111032771351   111032920841   111033096925
111017238037   111022912818   111025083786   111026163696   111027785765  
111028707591   111028970212   111029735436   111030334725   111030602239  
111031455539   111031624593   111031818947   111032183347   111032337089  
111032478120   111032628723   111032771373   111032920852   111033096970
111017238048   111022912830   111025083797   111026163708   111027785798  
111028707625   111028970223   111029735469   111030334736   111030602262  
111031455843   111031624605   111031818958   111032183358   111032337113  
111032478131   111032628767   111032772497   111032920885   111033096992
111017238161   111022912863   111025083810   111026163809   111027785866  
111028707737   111028970234   111029735470   111030335939   111030602318  
111031456170   111031624627   111031818969   111032183369   111032337157  
111032478186   111032628789   111032772509   111032920896   111033097005
111017238206   111022912874   111025083821   111026163887   111027803340  
111028707771   111028970245   111029735481   111030335951   111030602329  
111031456226   111031624650   111031819027   111032183370   111032337180  
111032478670   111032628891   111032772521   111032920919   111033097049
111017238228   111022912896   111025084114   111026163944   111027805386  
111028707782   111028970256   111029735492   111030335995   111030602330  
111031456237   111031624672   111031819094   111032183538   111032337236  
111032478692   111032629005   111032772554   111032920920   111033097050
111017238239   111022912908   111025084147   111026163977   111027806590  
111028707816   111028970267   111029735593   111030336008   111030602363  
111031456260   111031624694   111031819117   111032183594   111032337258  
111032478759   111032629016   111032772576   111032920931   111033097061
111017238262   111022912919   111025084158   111026164068   111027806860  
111028707838   111028970278   111029735605   111030336019   111030602374  
111031456282   111031624706   111031819173   111032184045   111032337270  
111032478760   111032629072   111032772587   111032920942   111033097072
111017238330   111022912975   111025084170   111026164327   111027807489  
111028707861   111028970290   111029735661   111030336031   111030602464  
111031456316   111031624728   111031819184   111032184078   111032337281  
111032478793   111032629094   111032772600   111032920953   111033097117
111017238363   111022912986   111025084226   111026164338   111027807951  
111028708299   111028970302   111029735683   111030336592   111030602486  
111031456327   111031624740   111031819195   111032184089   111032337292  
111032478827   111032629106   111032772611   111032920964   111033097162
111017238374   111022913000   111025084248   111026164350   111027808446  
111028708301   111028970313   111029736077   111030336637   111030602576  
111031456372   111031624751   111031819218   111032184168   111032337326  
111032478850   111032629139   111032772644   111032920975   111033097184
111017238385   111022913033   111025084271   111026164361   111027808569  
111028708312   111028970324   111029736088   111030336659   111030602587  
111031456406   111031624773   111031819229   111032184203   111032337371  
111032478861   111032629140   111032772712   111032921820   111033097195
111017238453   111022913088   111025084327   111026164473   111027809504  
111028708323   111028970335   111029736099   111030336693   111030602598  
111031456428   111031624795   111031819263   111032184258   111032337382  
111032478928   111032629173   111032772767   111032921853   111033097207
111017238554   111022913101   111025084440   111026164484   111027810102  
111028708356   111028970368   111029736101   111030336716   111030602622  
111031456439   111031624829   111031819274   111032184270   111032337393  
111032478940   111032629218   111032772790   111032921864   111033097229
111017238565   111022913134   111025084451   111026164518   111027816333  
111028708389   111028970379   111029736336   111030336772   111030602655  
111031456451   111031624830   111031819285   111032184281   111032337438  
111032479547   111032629230   111032772802   111032921875   111033097252
111017238598   111022913549   111025084923   111026164529   111027816399  
111028708402   111028970391   111029736998   111030336806   111030602677  
111031456484   111031624852   111031819296   111032184292   111032337450  
111032479581   111032629263   111032772857   111032921897   111033097724
111017238644   111022913628   111025084956   111026164530   111027816412  
111028708435   111028970436   111029737551   111030336839   111030602688  
111031456495   111031624863   111031819308   111032184304   111032337483  
111032479604   111032629274   111032772868   111032921909   111033097735
111017238655   111022913707   111025084967   111026164541   111027816490  
111028708503   111028970469   111029737641   111030336840   111030602701  
111031456552   111031624920   111031820489   111032184315   111032337506  
111032479648   111032629296   111032772903   111032921921   111033097746
111017238789   111022913718   111025085003   111026164608   111027816580  
111028708547   111028970470   111029737865   111030336895   111030602723  
111031456563   111031624942   111031820502   111032184393   111032337539  
111032479659   111032629308   111032772914   111032922045   111033097779
111017238824   111022913752   111025085430   111026164697   111027817110  
111028708626   111028970481   111029737955   111030336941   111030602756  
111031456620   111031624953   111031820546   111032184449   111032337551  
111032479716   111032629342   111032772947   111032922078   111033097904
111017239005   111022913774   111025085463   111026164709   111027817187  
111028708648   111028970526   111029739722   111030336963   111030602778  
111031456642   111031624964   111031820557   111032184539   111032337573  
111032479738   111032629353   111032773027   111032922102   111033097915
111017239252   111022913785   111025085496   111026164710   111027817413  
111028708693   111028970548   111029741477   111030337021   111030602790  
111031456686   111031625404   111031820984   111032184630   111032337607  
111032479772   111032629364   111032773038   111032922113   111033097971
111017239263   111022913819   111025085542   111026164721   111027817457  
111028708705   111028970559   111029742063   111030337043   111030602813  
111031456765   111031625415   111031820995   111032184641   111032337618  
111032479817   111032629386   111032773083   111032922124   111033097982
111017239331   111022913842   111025085564   111026164732   111027817570  
111028708738   111028970560   111029742681   111030337054   111030602846  
111031456800   111031625482   111031821008   111032184708   111032337955  
111032479839   111032629432   111032773117   111032922146   111033098040
111017239409   111022913853   111025085586   111026164776   111027818829  
111028708750   111028970582   111029742759   111030337065   111030602868  
111031456811   111031625516   111031821020   111032184786   111032337966  
111032479884   111032629454   111032773128   111032922179   111033098062
111017239454   111022913875   111025085621   111026164787   111027819415  
111028708783   111028970605   111029743930   111030337100   111030602880  
111031456855   111031625538   111031821031   111032184810   111032337977  
111032479929   111032629487   111032773139   111032922191   111033098073
111017239465   111022913897   111025085632   111026164800   111027819437  
111028708806   111028970616   111029744751   111030337111   111030602903  
111031456888   111031625628   111031821042   111032184821   111032338046  
111032479930   111032629511   111032773151   111032922214   111033098152
111017239476   111022913921   111025086756   111026164811   111027819482  
111028708839   111028970649   111029744896   111030337133   111030602914  
111031456912   111031625662   111031821053   111032184832   111032338057  
111032479941   111032630041   111032773173   111032922225   111033098714
111017239500   111022913943   111025086767   111026164822   111027819493  
111028708840   111028970672   111029746102   111030337199   111030602958  
111031456934   111031625673   111031821064   111032184876   111032338080  
111032479952   111032630568   111032773229   111032922269   111033098747
111017239522   111022913998   111025086790   111026164866   111027819527  
111028708851   111028971448   111029747721   111030337201   111030602970  
111031456956   111031625684   111031821132   111032184999   111032338091  
111032479985   111032630580   111032773252   111032922270   111033098769
111017240434   111022914135   111025086824   111026164899   111027819561  
111028708862   111028971538   111029748069   111030337245   111030602981  
111031457025   111031625695   111031821200   111032185002   111032338125  
111032479996   111032630603   111032773263   111032922304   111033098815
111017240445   111022914146   111025086835   111026164912   111027819639  
111028708918   111028971561   111029748283   111030337290   111030602992  
111031457069   111031625741   111031821211   111032185024   111032338136  
111032480066   111032630614   111032773274   111032922315   111033098848
111017240456   111022914157   111025086857   111026165193   111027819662  
111028708929   111028971606   111029749105   111030337335   111030603005  
111031457081   111031625752   111031821222   111032185068   111032338147  
111032480099   111032630625   111032773308   111032922359   111033098859
111017241626   111022914168   111025086879   111026165238   111027819684  
111028708930   111028971617   111029749228   111030337380   111030603038  
111031457104   111031625774   111031821255   111032185079   111032338169  
111032480123   111032630636   111032773320   111032922382   111033098871
111017241693   111022914179   111025086914   111026165340   111027819729  
111028708941   111028971628   111029749510   111030337391   111030603083  
111031457115   111031625820   111031821301   111032185080   111032338181  
111032480167   111032630647   111032773364   111032922427   111033098882
111017241705   111022914247   111025086925   111026165496   111027819763  
111028708974   111028971730   111029749655   111030337425   111030603094  
111031457126   111031625831   111031821345   111032185103   111032338215  
111032480190   111032630692   111032773421   111032922449   111033098893
111017241727   111022914258   111025086936   111026165621   111027819853  
111028708985   111028971741   111029749936   111030337469   111030603128  
111031457148   111031625886   111031821367   111032185125   111032338226  
111032480718   111032630704   111032773432   111032922494   111033098905
111017241738   111022914269   111025087397   111026165654   111027820068  
111028709043   111028971752   111029751164   111030337492   111030603331  
111031457171   111031625910   111031821389   111032185136   111032338686  
111032480730   111032630715   111032773454   111032922539   111033098916
111017241772   111022914304   111025087421   111026165665   111027822037  
111028709111   111028971763   111029751771   111030337504   111030603342  
111031457205   111031625921   111031821413   111032185204   111032338710  
111032480752   111032631301   111032773476   111032922540   111033098927
111017241806   111022914315   111025087432   111026165687   111027822059  
111028709133   111028971796   111029751917   111030337559   111030603364  
111031457261   111031625965   111031821435   111032185316   111032338765  
111032480774   111032631323   111032773487   111032922551   111033099007
111017241862   111022914348   111025087465   111026165777   111027822060  
111028709155   111028972562   111029752008   111030337560   111030603386  
111031457272   111031625987   111031821491   111032185417   111032338776  
111032480820   111032631356   111032773511   111032922584   111033099030
111017241930   111022914359   111025087511   111026165801   111027822093  
111028709201   111028972573   111029752020   111030337571   111030603397  
111031457328   111031626045   111031821503   111032185462   111032338787  
111032480831   111032631367   111032773544   111032922685   111033099041

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

111017241963   111022914371   111025087522   111026165823   111027822105  
111028709212   111028972584   111029752312   111030337593   111030603409  
111031457339   111031626056   111031821525   111032185473   111032338934  
111032480909   111032631378   111032773577   111032922696   111033099063
111017242054   111022914382   111025087533   111026165834   111027822172  
111028709234   111028972595   111029752356   111030337683   111030603432  
111031457351   111031626089   111031821536   111032185518   111032338945  
111032480954   111032631402   111032773599   111032922742   111033099074
111017242313   111022914427   111025087566   111026165845   111027822239  
111028709256   111028972674   111029752413   111030337717   111030603465  
111031457373   111031626113   111031821558   111032185608   111032338956  
111032480965   111032631413   111032773601   111032922753   111033099085
111017242324   111022914438   111025087577   111026165856   111027822251  
111028709267   111028972719   111029754347   111030337740   111030603476  
111031458396   111031626157   111031821570   111032185822   111032338967  
111032480976   111032631424   111032773645   111032922843   111033099120
111017242357   111022914449   111025087623   111026165979   111027822262  
111028709290   111028972821   111029756103   111030337773   111030603487  
111031458431   111031626719   111031821592   111032185866   111032338990  
111032480987   111032631468   111032773656   111032922854   111033099164
111017242773   111022914483   111025087667   111026166004   111027822273  
111028709302   111028972898   111029757575   111030337795   111030603522  
111031458442   111031626731   111031821604   111032186070   111032339182  
111032480998   111032631479   111032773678   111032922876   111033099197
111017242807   111022914540   111025087713   111026166150   111027822284  
111028709964   111028972944   111029757665   111030337830   111030603847  
111031458464   111031626742   111031821626   111032186193   111032339991  
111032481034   111032631480   111032773702   111032922900   111033099210
111017242818   111022914573   111025087724   111026166194   111027822352  
111028709997   111028973046   111029758004   111030337874   111030603869  
111031458521   111031626764   111031821648   111032186227   111032340027  
111032481078   111032631514   111032773724   111032922933   111033099232
111017242885   111022914584   111025087735   111026166688   111027822442  
111028710056   111028973079   111029758026   111030338550   111030603870  
111031458554   111031626786   111031821682   111032186249   111032340500  
111032481102   111032631525   111032773791   111032923035   111033099243
111017242953   111022914595   111025087780   111026166712   111027822475  
111028710102   111028973080   111029758082   111030338606   111030603892  
111031458565   111031626797   111031821716   111032186485   111032340544  
111032481113   111032631547   111032773892   111032923079   111033099265
111017242964   111022914911   111025087814   111026166778   111027823702  
111028710113   111028973091   111029758105   111030338639   111030603915  
111031458576   111031626809   111031821727   111032186542   111032340566  
111032481135   111032631569   111032773926   111032923114   111033099276
111017242975   111022914933   111025087836   111026166813   111027823735  
111028710225   111028973114   111029760052   111030338729   111030603948  
111031458587   111031626843   111031821738   111032186553   111032340577  
111032481146   111032631581   111032773948   111032923136   111033099287
111017242986   111022914966   111025087858   111026166824   111027823757  
111028710247   111028973125   111029760085   111030338752   111030603959  
111031458622   111031626876   111031821794   111032186564   111032340599  
111032481247   111032631592   111032774017   111032923192   111033099298
111017243000   111022915002   111025088174   111026166868   111027823814  
111028710304   111028973136   111029760467   111030338785   111030603993  
111031458666   111031626955   111031821806   111032186597   111032340634  
111032481292   111032631615   111032774477   111032923226   111033099355
111017243011   111022915046   111025088185   111026166891   111027823825  
111028710348   111028973192   111029760726   111030338842   111030604006  
111031458688   111031626977   111031821817   111032186621   111032340645  
111032481304   111032631648   111032774499   111032923248   111033099366
111017243033   111022915091   111025088365   111026166914   111027823858  
111028710360   111028973226   111029761176   111030338875   111030604028  
111031458699   111031626988   111031821839   111032186643   111032340702  
111032481337   111032631671   111032774534   111032923349   111033099412
111017243044   111022915349   111025088905   111026166958   111027823915  
111028710393   111028973495   111029761211   111030338886   111030604084  
111031458701   111031627002   111031821862   111032186676   111032340713  
111032481630   111032631716   111032774589   111032923406   111033099513
111017243066   111022915406   111025088927   111026167016   111027823937  
111028710494   111028973518   111029761299   111030339225   111030604095  
111031458790   111031627204   111031821873   111032186687   111032340735  
111032481641   111032631839   111032774613   111032923518   111033099524
111017243077   111022915417   111025088961   111026167027   111027823971  
111028710506   111028973530   111029761604   111030339247   111030604118  
111031458802   111031627215   111031821895   111032186711   111032340746  
111032481674   111032631840   111032774624   111032923563   111033099546
111017243088   111022915428   111025088994   111026167038   111027823993  
111028710528   111028973563   111029764203   111030339258   111030604129  
111031458813   111031627248   111031822942   111032186722   111032340768  
111032481719   111032631851   111032774635   111032923686   111033099928
111017243101   111022915811   111025089007   111026167049   111027824017  
111028710641   111028973631   111029764304   111030339281   111030604141  
111031458824   111031627260   111031823213   111032186733   111032340791  
111032481720   111032631907   111032774679   111032923709   111033099973
111017243493   111022915822   111025089029   111026167094   111027824051  
111028710696   111028973732   111029765114   111030339292   111030604152  
111031458903   111031627282   111031823224   111032186801   111032340858  
111032482440   111032631952   111032774703   111032923721   111033099995
111017243505   111022915833   111025089052   111026167140   111027824095  
111028710708   111028973754   111029765170   111030339315   111030604231  
111031459027   111031627316   111031823235   111032186845   111032340869  
111032482518   111032631963   111032774714   111032923754   111033100011
111017243516   111022915888   111025089063   111026167173   111027824196  
111028710742   111028973811   111029765349   111030339539   111030604275  
111031459050   111031627338   111031823268   111032186867   111032340881  
111032482552   111032631996   111032774747   111032924036   111033100033
111017243550   111022915901   111025089085   111026167184   111027824242  
111028710843   111028973844   111029765912   111030339540   111030604286  
111031459094   111031627372   111031823291   111032186889   111032340959  
111032482574   111032632021   111032774792   111032924092   111033100044
111017243572   111022915912   111025089591   111026167195   111027824286  
111028710865   111028973855   111029765956   111030339573   111030604422  
111031459106   111031627417   111031823336   111032186902   111032341017  
111032482631   111032632032   111032774815   111032924104   111033100055
111017243583   111022915967   111025089658   111026167229   111027824343  
111028711439   111028973888   111029766205   111030339595   111030604444  
111031459971   111031627439   111031823370   111032186924   111032341028  
111032482642   111032632043   111032774826   111032924115   111033101258
111017243594   111022916014   111025089669   111026167230   111027824354  
111028711440   111028974104   111029766261   111030339607   111030604455  
111031459982   111031627440   111031823404   111032186968   111032341095  
111032482653   111032632076   111032774860   111032924137   111033101281
111017243640   111022916036   111025089670   111026167241   111027824376  
111028711462   111028974115   111029766351   111030339618   111030604488  
111031460018   111031627451   111031823426   111032186979   111032341107  
111032482743   111032632087   111032774871   111032924159   111033101304
111017244595   111022916047   111025089681   111026167274   111027824400  
111028711473   111028974126   111029766788   111030339696   111030604499  
111031460029   111031627473   111031823459   111032186980   111032341185  
111032482811   111032632098   111032774927   111032924418   111033101382
111017244719   111022916058   111025089715   111026167296   111027824624  
111028711529   111028974159   111029767329   111030339764   111030604501  
111031460041   111031627484   111031823460   111032186991   111032341275  
111032482844   111032632111   111032774949   111032924429   111033101438
111017245259   111022916069   111025089726   111026167308   111027824679  
111028711653   111028974160   111029767408   111030339786   111030604523  
111031460063   111031627495   111031823471   111032187015   111032341297  
111032482855   111032632133   111032774950   111032924531   111033101449
111017245888   111022916070   111025089737   111026167319   111027824680  
111028711664   111028974171   111029767598   111030339821   111030604545  
111031460085   111031627507   111031823493   111032187026   111032341321  
111032482866   111032632144   111032774994   111032924687   111033101450
111017245912   111022916081   111025089748   111026167342   111027824691  
111028711709   111028974227   111029767699   111030339922   111030604589  
111031460108   111031627529   111031823505   111032187048   111032341332  
111032482901   111032632155   111032775018   111032924777   111033101461
111017245945   111022916104   111025089759   111026167364   111027824792  
111028712722   111028992924   111029767745   111030339944   111030604590  
111031460142   111031627530   111031823527   111032187116   111032341365  
111032482945   111032632199   111032775029   111032924801   111033101494
111017246339   111022916160   111025089782   111026167409   111027824859  
111028712755   111028992946   111029768005   111030339955   111030604613  
111031460164   111031627541   111031823550   111032187149   111032341422  
111032482978   111032632223   111032775041   111032924823   111033101517
111017246508   111022916182   111025089805   111026167410   111027824949  
111028712823   111028992979   111029768016   111030339999   111030604635  
111031460197   111031627552   111031823572   111032187150   111032341433  
111032482989   111032632234   111032775052   111032924845   111033101528
111017246845   111022916205   111025089816   111026167511   111027825029  
111028712856   111028995231   111029769804   111030340025   111030604815  
111031460221   111031627574   111031823583   111032187183   111032341477  
111032483025   111032632807   111032775063   111032924867   111033101539
111017246991   111022916227   111025090122   111026167599   111027825041  
111028712878   111028995242   111029769859   111030340036   111030604826  
111031460322   111031627585   111031823594   111032187217   111032341488  
111032483069   111032632830   111032775074   111032924878   111033101562
111017247004   111022916238   111025090199   111026167612   111027825052  
111028712924   111028995286   111029769927   111030340069   111030604859  
111031460344   111031627619   111031823606   111032187239   111032341499  
111032483070   111032632841   111032775085   111032924890   111033101573
111017247284   111022916250   111025090234   111026167645   111027825063  
111028712946   111028995297   111029769961   111030340092   111030604893  
111031460366   111031627800   111031823639   111032187240   111032341501  
111032483283   111032632863   111032775119   111032924902   111033101595
111017247420   111022916272   111025090245   111026167689   111027825085  
111028712991   111028995310   111029770121   111030340137   111030604905  
111031460377   111031627811   111031823640   111032187262   111032341512  
111032483306   111032632874   111032775120   111032924924   111033101607
111017247464   111022916351   111025090278   111026167690   111027825096  
111028713004   111028995354   111029770143   111030340171   111030604916  
111031460399   111031627877   111031823651   111032187273   111032341534  
111032483317   111032632885   111032775153   111032924935   111033101618
111017247543   111022916384   111025091167   111026167724   111027825142  
111028713015   111028997299   111029770862   111030340182   111030604927  
111031460434   111031627888   111031823673   111032187318   111032341545  
111032483373   111032632908   111032775175   111032924946   111033101629
111017247554   111022916564   111025091178   111026167757   111027825153  
111028713048   111028997312   111029770918   111030340205   111030604950  
111031460445   111031627912   111031823729   111032187330   111032341567  
111032483384   111032632919   111032775186   111032924968   111033101674
111017247723   111022916610   111025091257   111026167768   111027825276  
111028713228   111028997378   111029771515   111030340216   111030604983  
111031460489   111031627923   111031823774   111032187341   111032341578  
111032483924   111032632920   111032775209   111032924979   111033101696
111017247790   111022916700   111025091279   111026167892   111027825311  
111028713239   111028997389   111029771739   111030340294   111030604994  
111031460782   111031627967   111031823808   111032187352   111032341837  
111032483980   111032632942   111032775210   111032925004   111033101708
111017247925   111022916744   111025091303   111026167937   111027825377  
111028713240   111028997479   111029772314   111030340317   111030605018  
111031460793   111031628407   111031823819   111032187363   111032341848  
111032484004   111032632964   111032775254   111032925015   111033101719
111017247936   111022916788   111025091369   111026167959   111027825401  
111028713284   111028997503   111029772392   111030340339   111030605311  
111031460805   111031628418   111031823831   111032187374   111032342131  
111032484015   111032632986   111032775287   111032925048   111033101742
111017248005   111022916801   111025091370   111026167960   111027825423  
111028713295   111028997693   111029772976   111030340351   111030605344  
111031460816   111031628429   111031823853   111032187385   111032342153  
111032484048   111032633011   111032775298   111032925059   111033101786
111017248139   111022916867   111025091392   111026167982   111027825445  
111028713307   111028997727   111029773012   111030341217   111030605366  
111031460849   111031628452   111031823875   111032187408   111032342186  
111032484082   111032633022   111032775333   111032925060   111033101809
111017248713   111022916957   111025091415   111026167993   111027825489  
111028713419   111028997783   111029773191   111030341273   111030605388  
111031460850   111031628463   111031823897   111032187419   111032342221  
111032484093   111032633044   111032775344   111032925071   111033101821
111017248780   111022916979   111025091426   111026168512   111027825579  
111028713420   111028997851   111029773461   111030341295   111030605401  
111031460883   111031628531   111031823921   111032187464   111032342243  
111032484105   111032633055   111032775366   111032925093   111033101854
111017248858   111022917026   111025091448   111026168545   111027825591  
111028713431   111028997895   111029773528   111030341330   111030605478  
111031460940   111031628597   111031823954   111032187475   111032342265  
111032484149   111032633066   111032775377   111032925150   111033101887
111017248926   111022917037   111025092393   111026168556   111027825670  
111028713497   111028997941   111029773584   111030341374   111030605490  
111031460962   111031628609   111031823987   111032187509   111032342276  
111032484183   111032633088   111032775399   111032925161   111033101898
111017249073   111022917048   111025092472   111026169355   111027826479  
111028713543   111028998032   111029774620   111030341408   111030605502  
111031461008   111031628621   111031824012   111032187510   111032342298  
111032484194   111032633099   111032775412   111032925172   111033101911
111017249365   111022917138   111025092494   111026169478   111027826503  
111028713554   111028998043   111029775351   111030341420   111030605557  
111031461019   111031628700   111031824023   111032187565   111032342355  
111032484206   111032633101   111032775423   111032925194   111033101933
111017250806   111022917172   111025092517   111026169489   111027826558  
111028713576   111028998100   111029775676   111030341442   111030605568  
111031461031   111031628711   111031824034   111032187598   111032342366  
111032484262   111032633112   111032775467   111032925206   111033101944
111017250840   111022917419   111025092900   111026169490   111027826581  
111028713611   111028998166   111029776239   111030341532   111030605670  
111031461053   111031628722   111031824045   111032187600   111032342377  
111032484273   111032633156   111032775478   111032925228   111033101988
111017250851   111022917453   111025092911   111026169568   111027826615  
111028713677   111028998188   111029776240   111030341543   111030605715  
111031461086   111031628733   111031824056   111032187611   111032342388  
111032484295   111032633178   111032775489   111032925239   111033101999
111017250941   111022917532   111025092977   111026169579   111027826626  
111028713699   111028998223   111029776273   111030341565   111030605737  
111031461109   111031628777   111031824067   111032187633   111032342399  
111032484307   111032633189   111032775502   111032925633   111033102002
111017251054   111022917543   111025092988   111026169580   111027826648  
111028713712   111028998234   111029776408   111030341576   111030605759  
111031461132   111031628812   111031824078   111032187655   111032342434  
111032484318   111032633190   111032775513   111032925644   111033102013
111017251245   111022917554   111025093002   111026169681   111027826671  
111028713745   111028998245   111029777881   111030341587   111030605760  
111031461143   111031628834   111031824102   111032187677   111032342478  
111032484352   111032633291   111032775524   111032925688   111033102035
111017251290   111022917565   111025093013   111026169782   111027826716  
111028713756   111028998256   111029778286   111030341611   111030605771  
111031461165   111031628856   111031824179   111032187699   111032342524  
111032484419   111032633314   111032775557   111032925701   111033102046
111017251458   111022917600   111025093024   111026169805   111027826817  
111028713789   111028998278   111029778871   111030341622   111030605805  
111031461187   111031628878   111031824191   111032188667   111032342557  
111032484532   111032634214   111032775591   111032925712   111033102057
111017251560   111022917611   111025093079   111026170289   111027826828  
111028713824   111028998290   111029779243   111030341666   111030605827  
111031461200   111031628890   111031824203   111032188779   111032342568  
111032484543   111032634292   111032775614   111032925745   111033102091
111017252066   111022917622   111025108043   111026170313   111027826851  
111028713857   111028998302   111029780100   111030341688   111030605838  
111031461211   111031628902   111031824236   111032188814   111032342580  
111032484565   111032634304   111032775658   111032925756   111033102103
111017252088   111022917666   111025108054   111026170346   111027826895  
111028713868   111028998346   111029780122   111030341699   111030605861  
111031461222   111031628913   111031824247   111032189185   111032342591  
111032484969   111032634708   111032775670   111032925778   111033102125
111017252101   111022917677   111025108076   111026170469   111027826941  
111028713891   111028998694   111029780166   111030341734   111030605973  
111031461244   111031629149   111031824304   111032189220   111032342603  
111032484992   111032634753   111032776301   111032925789   111033102136
111017252246   111022917712   111025108100   111026170548   111027826974  
111028713903   111028998706   111029780469   111030341767   111030605984  
111031461266   111031629150   111031824315   111032189253   111032342625  
111032485038   111032634775   111032776312   111032925813   111033102147
111017252538   111022917756   111025108133   111026170582   111027827010  
111028714050   111028998740   111029780492   111030341778   111030605995  
111031461277   111031629161   111031824337   111032189264   111032342681  
111032485049   111032634810   111032776323   111032925824   111033102169
111017252662   111022917767   111025108245   111026170616   111027827021  
111028714443   111028998751   111029780830   111030341790   111030606008  
111031461288   111031629251   111031824359   111032189343   111032342692  
111032485083   111032634821   111032776345   111032925879   111033102181
111017253168   111022917778   111025108267   111026170649   111027827065  
111028714476   111028998762   111029781022   111030341802   111030606031  
111031461312   111031629330   111031824371   111032189488   111032342737  
111032485094   111032634832   111032776378   111032925880   111033102226
111017253179   111022917813   111025108278   111026170683   111027827087  
111028714937   111028998773   111029781112   111030341813   111030606053  
111031461323   111031629341   111031824382   111032189501   111032342771  
111032485757   111032634843   111032776390   111032925891   111033102248
111017253191   111022917868   111025108346   111026170694   111027827098  
111028714948   111028998818   111029781202   111030341824   111030606064  
111031461334   111031629352   111031824461   111032189534   111032342805  
111032485768   111032634854   111032776424   111032925936   111033102293
111017254192   111022917903   111025108379   111026170728   111027827144  
111028715107   111028998829   111029782450   111030341835   111030606075  
111031461367   111031629363   111031824494   111032189567   111032342850  
111032486051   111032634876   111032776479   111032925947   111033102316
111017254248   111022918533   111025108380   111026170739   111027827526  
111028715118   111028998874   111029783114   111030341868   111030606244  
111031461378   111031629385   111031824506   111032189635   111032342917  
111032486073   111032634922   111032776491   111032925969   111033102327
111017254293   111022918555   111025108403   111026170751   111027827616  
111028715141   111028998896   111029783158   111030341925   111030606255  
111031461468   111031629442   111031824517   111032189679   111032342939  
111032486084   111032634955   111032776547   111032925970   111033102338

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017254608   111022918634   111025108414   111026170830   111027827841  
111028715163   111028998908   111029783350   111030342128   111030606266  
111031461491   111031629475   111031824528   111032189769   111032343761  
111032486095   111032634966   111032776558   111032925981   111033102349
111017254765   111022918656   111025108425   111026170908   111027828257  
111028715444   111028998931   111029783518   111030342173   111030606277  
111031461536   111031629497   111031824540   111032189770   111032343772  
111032486107   111032634977   111032776569   111032926016   111033102350
111017254866   111022918713   111025108458   111026170942   111027828303  
111028715477   111028998942   111029783596   111030342229   111030606288  
111031461547   111031629521   111031824584   111032189792   111032343783  
111032486118   111032634999   111032776570   111032926027   111033102394
111017254901   111022918780   111025108469   111026170953   111027828369  
111028715488   111028998975   111029783608   111030342241   111030606301  
111031461558   111031630062   111031824607   111032190019   111032343794  
111032486129   111032635002   111032776626   111032926038   111033102406
111017254956   111022918825   111025108504   111026171066   111027828482  
111028715534   111028998986   111029784924   111030342364   111030606389  
111031461581   111031630107   111031824618   111032190031   111032343806  
111032486163   111032635103   111032776637   111032926117   111033102439
111017255003   111022919107   111025108515   111026171415   111027828505  
111028715567   111028998997   111029785554   111030342465   111030606390  
111031461626   111031630152   111031824674   111032190345   111032343828  
111032486196   111032635114   111032776659   111032926128   111033102440
111017255441   111022919376   111025108672   111026171448   111027828561  
111028715578   111028999022   111029786117   111030342511   111030606402  
111031461637   111031630220   111031824685   111032190424   111032343839  
111032486231   111032635147   111032776660   111032926139   111033102451
111017256138   111022919398   111025108694   111026171482   111027828572  
111028715589   111028999055   111029786319   111030342522   111030606424  
111031461671   111031630231   111031824696   111032190435   111032343840  
111032486242   111032635158   111032776671   111032926140   111033102462
111017256149   111022919422   111025111081   111026171493   111027828594  
111028715602   111028999066   111029786869   111030342566   111030606446  
111031461716   111031630297   111031824731   111032190491   111032343851  
111032486264   111032635169   111032776705   111032926162   111033102765
111017256194   111022919433   111025111126   111026172168   111027829595  
111028715657   111028999088   111029787309   111030342588   111030606468  
111031461749   111031630310   111031824753   111032190514   111032343862  
111032486275   111032635170   111032776716   111032926599   111033102798
111017256206   111022919512   111025111160   111026172179   111027829607  
111028715758   111028999099   111029788131   111030342612   111030606525  
111031461750   111031630332   111031824764   111032190558   111032343895  
111032486343   111032635192   111032776727   111032926623   111033102811
111017256352   111022919534   111025111193   111026172203   111027829629  
111028715848   111028999112   111029788366   111030342623   111030606536  
111031462313   111031630433   111031824797   111032190570   111032343985  
111032486387   111032635204   111032776761   111032926757   111033102822
111017256420   111022919545   111025111216   111026172315   111027829685  
111028715871   111028999145   111029789569   111030342937   111030606547  
111031462324   111031630444   111031824809   111032190604   111032343996  
111032486400   111032635215   111032776783   111032926825   111033102833
111017256475   111022919590   111025111306   111026172326   111027829696  
111028715882   111028999156   111029790594   111030342959   111030606570  
111031462357   111031630499   111031824810   111032190615   111032344054  
111032486488   111032635226   111032776839   111032926847   111033102866
111017256600   111022919646   111025111317   111026172359   111027829708  
111028715949   111028999189   111029790718   111030343040   111030606592  
111031462368   111031630545   111031824887   111032190637   111032344065  
111032486499   111032635484   111032776840   111032927826   111033102888
111017256767   111022919680   111025111621   111026172371   111027829753  
111028716423   111028999190   111029792079   111030343051   111030606604  
111031462896   111031630556   111031824898   111032190671   111032344076  
111032486714   111032635529   111032776862   111032927860   111033102899
111017256879   111022919770   111025111744   111026172382   111027829797  
111028716524   111028999224   111029792316   111030343107   111030606626  
111031462931   111031630613   111031824900   111032190727   111032344098  
111032486747   111032635686   111032777009   111032927893   111033103339
111017257005   111022919815   111025111834   111026172449   111027829887  
111028716546   111028999257   111029792776   111030343130   111030606637  
111031462964   111031630680   111031824911   111032190750   111032344100  
111032486781   111032635901   111032777054   111032927927   111033103340
111017257038   111022919949   111025112262   111026172450   111027829933  
111028716579   111028999268   111029793610   111030343141   111030606693  
111031462975   111031630691   111031824933   111032190840   111032344111  
111032486848   111032635945   111032777076   111032927949   111033103384
111017257049   111022920031   111025112273   111026172494   111027829988  
111028716591   111028999280   111029793856   111030343152   111030606716  
111031463000   111031630714   111031824944   111032191065   111032344166  
111032486859   111032635978   111032777098   111032927961   111033103395
111017257072   111022920086   111025112318   111026172506   111027830014  
111028716603   111028999314   111029794116   111030343174   111030606727  
111031463011   111031630725   111031824955   111032191076   111032344223  
111032486882   111032635989   111032777111   111032927983   111033103407
111017257230   111022920233   111025112329   111026172573   111027830104  
111028716614   111028999381   111029794352   111030343185   111030606738  
111031463022   111031630758   111031824966   111032191122   111032344245  
111032486905   111032636025   111032777144   111032928029   111033103418
111017257274   111022920244   111025112341   111026172652   111027830126  
111028716658   111029000004   111029794486   111030343208   111030606749  
111031463189   111031630972   111031824988   111032191223   111032345370  
111032487018   111032636104   111032777155   111032928030   111033103452
111017257319   111022920255   111025112374   111026172719   111027830339  
111028717390   111029000037   111029795421   111030343264   111030606772  
111031463190   111031630994   111031824999   111032191234   111032345381  
111032487052   111032636160   111032777166   111032928041   111033104071
111017257768   111022920288   111025112385   111026172786   111027830340  
111028717402   111029000048   111029795498   111030343275   111030606806  
111031463224   111031631018   111031825013   111032191267   111032345628  
111032487670   111032636171   111032777188   111032928052   111033104082
111017257870   111022920378   111025113690   111026172809   111027830474  
111028717851   111029000082   111029795870   111030343286   111030606839  
111031463246   111031631030   111031825035   111032191335   111032345651  
111032487692   111032636193   111032777199   111032928074   111033104093
111017257960   111022920480   111025115276   111026172843   111027830520  
111028717862   111029000105   111029796028   111030343297   111030606840  
111031463268   111031631164   111031825079   111032191391   111032345662  
111032487704   111032636227   111032777234   111032928175   111033104105
111017258118   111022920570   111025115300   111026172865   111027831374  
111028717873   111029000116   111029796455   111030343321   111030606851  
111031463314   111031631186   111031825350   111032191436   111032346113  
111032487715   111032636249   111032777267   111032928197   111033104161
111017258130   111022920626   111025115311   111026172898   111027831385  
111028717884   111029000194   111029796657   111030343354   111030606873  
111031463325   111031631221   111031825439   111032191515   111032346146  
111032487726   111032636261   111032777278   111032928210   111033104172
111017258152   111022920659   111025115322   111026172911   111027831431  
111028717895   111029000217   111029798075   111030343387   111030606895  
111031463336   111031631232   111031825473   111032191548   111032346157  
111032487827   111032636272   111032777313   111032928221   111033104183
111017258174   111022920660   111025115333   111026172988   111027831475  
111028717929   111029000262   111029798097   111030343400   111030606907  
111031463347   111031631243   111031825608   111032191627   111032346214  
111032487838   111032636317   111032777841   111032928243   111033104206
111017258253   111022920682   111025115344   111026173080   111027831509  
111028717930   111029000307   111029798356   111030343422   111030606929  
111031463437   111031631254   111031825631   111032191650   111032346247  
111032487850   111032636328   111032777852   111032928265   111033104217
111017258714   111022920693   111025115355   111026173934   111027831510  
111028717941   111029000699   111029798569   111030343501   111030606930  
111031463459   111031631265   111031825642   111032191931   111032346258  
111032487917   111032636384   111032777885   111032928287   111033104273
111017259579   111022921111   111025115726   111026174047   111027831611  
111028717996   111029000701   111029798648   111030343512   111030606974  
111031463471   111031631298   111031825710   111032192000   111032346281  
111032487940   111032636418   111032777908   111032928322   111033104284
111017259603   111022921166   111025115771   111026174104   111027831699  
111028718009   111029000723   111029798806   111030343545   111030606985  
111031463505   111031631300   111031825721   111032192044   111032346292  
111032487962   111032636429   111032777919   111032928333   111033104318
111017259647   111022921661   111025115782   111026174160   111027831723  
111028718021   111029000745   111029799166   111030343602   111030607009  
111031463516   111031631333   111031825743   111032192066   111032346304  
111032487984   111032636463   111032777920   111032928344   111033104329
111017260278   111022921672   111025115793   111026174508   111027831734  
111028718032   111029000813   111029799403   111030343613   111030607043  
111031463583   111031631388   111031825765   111032192101   111032346315  
111032488020   111032636485   111032777975   111032928366   111033104330
111017260346   111022921762   111025115805   111026174610   111027831835  
111028718043   111029000846   111029799908   111030343624   111030607065  
111031463640   111031631399   111031825776   111032192112   111032346371  
111032488031   111032636496   111032777997   111032928377   111033104341
111017260368   111022921773   111025115928   111026174654   111027831880  
111028718054   111029000857   111029800068   111030343635   111030607076  
111031463662   111031631423   111031825798   111032192134   111032346405  
111032488097   111032636733   111032778011   111032928412   111033104363
111017260403   111022921784   111025115984   111026174676   111027831914  
111028718065   111029000880   111029800080   111030343646   111030607100  
111031463695   111031631467   111031825811   111032192606   111032346449  
111032488109   111032636812   111032778077   111032928445   111033104385
111017260481   111022921829   111025116019   111026174698   111027831969  
111028718098   111029000969   111029800169   111030343691   111030608381  
111031463730   111031631502   111031825855   111032192628   111032346461  
111032488110   111032637509   111032778112   111032928478   111033104396
111017260504   111022921830   111025116031   111026174733   111027831970  
111028718188   111029001005   111029800844   111030343938   111030608404  
111031464078   111031631546   111031825877   111032192640   111032346483  
111032488132   111032637554   111032778134   111032928490   111033104453
111017260548   111022921863   111025116042   111026174744   111027832005  
111028718199   111029001016   111029801081   111030343950   111030608415  
111031464090   111031631579   111031825899   111032192662   111032346506  
111032488165   111032637565   111032778145   111032928502   111033104475
111017260559   111022921896   111025116053   111026175464   111027832027  
111028718212   111029001027   111029801586   111030344007   111030608426  
111031464102   111031631591   111031825923   111032192684   111032346528  
111032488176   111032637598   111032778190   111032928524   111033104509
111017260706   111022922011   111025116064   111026175633   111027832038  
111028718526   111029001050   111029801597   111030344029   111030608437  
111031464124   111031631603   111031826294   111032192718   111032346539  
111032488266   111032637600   111032778213   111032928535   111033104521
111017260739   111022922033   111025116075   111026175734   111027832050  
111028718560   111029001106   111029801643   111030344063   111030608471  
111031465002   111031631614   111031826351   111032192730   111032346573  
111032488277   111032637633   111032778437   111032928557   111033104543
111017260784   111022922088   111025116097   111026175903   111027832061  
111028718605   111029001128   111029801654   111030344108   111030608505  
111031465068   111031631625   111031826362   111032192741   111032346641  
111032488301   111032637666   111032778460   111032928568   111033104554
111017260986   111022922123   111025116109   111026175958   111027832072  
111028718616   111029001140   111029801665   111030344120   111030608538  
111031465091   111031631670   111031826373   111032192763   111032346696  
111032488323   111032637699   111032778482   111032928614   111033104565
111017261156   111022922189   111025116110   111026176061   111027832140  
111028718694   111029001184   111029801766   111030344164   111030608549  
111031465136   111031631704   111031826384   111032192774   111032346708  
111032488367   111032637701   111032778527   111032928625   111033104598
111017261651   111022922190   111025116176   111026176072   111027832151  
111028718706   111029001195   111029801777   111030344175   111030608550  
111031465147   111031631715   111031826441   111032192785   111032346742  
111032488378   111032637712   111032778606   111032928636   111033104611
111017261808   111022922246   111025116187   111026176218   111027832230  
111028718717   111029001207   111029801935   111030344186   111030608561  
111031465169   111031631726   111031826520   111032192796   111032346753  
111032488402   111032637723   111032778639   111032928692   111033104644
111017261820   111022922314   111025116198   111026176263   111027832252  
111028718784   111029001230   111029801968   111030344209   111030608628  
111031465181   111031631737   111031826531   111032192820   111032346764  
111032488424   111032637734   111032778695   111032938233   111033104655
111017262416   111022922370   111025117076   111026176319   111027832263  
111028718795   111029001241   111029802004   111030344210   111030608639  
111031465204   111031631760   111031826542   111032192864   111032346898  
111032488479   111032637756   111032778707   111032946883   111033104677
111017262898   111022922404   111025117144   111026176331   111027832296  
111028718874   111029001263   111029802037   111030344232   111030608864  
111031465226   111031632503   111031826564   111032192886   111032346933  
111032488503   111032637778   111032778718   111032947143   111033104699
111017262922   111022922415   111025117188   111026176364   111027832308  
111028718896   111029001331   111029802048   111030344243   111030608897  
111031465237   111031632536   111031826643   111032192910   111032346955  
111032488514   111032637846   111032778763   111032962836   111033104701
111017263204   111022922459   111025117201   111026176432   111027832386  
111028718920   111029001397   111029802071   111030344276   111030608987  
111031465260   111031632570   111031826744   111032192921   111032346966  
111032488569   111032637903   111032778808   111032973760   111033104745
111017263260   111022922471   111025117290   111026176443   111027832432  
111028718942   111029001409   111029802093   111030344287   111030609012  
111031465271   111031632626   111031826788   111032192954   111032346988  
111032488570   111032638397   111032778820   111032977720   111033104767
111017263462   111022922493   111025117346   111026176465   111027832465  
111028719000   111029001421   111029802116   111030344355   111030609023  
111031465293   111031632660   111031826812   111032192965   111032347013  
111032488581   111032638454   111032778831   111032977786   111033104789
111017263631   111022922505   111025117368   111026176476   111027832522  
111028719011   111029001454   111029802149   111030344399   111030609067  
111031465327   111031632671   111031826823   111032192998   111032347103  
111032488592   111032638498   111032778842   111032977900   111033104880
111017263642   111022922527   111025117403   111026176577   111027833679  
111028719033   111029001487   111029802150   111030344412   111030609078  
111031465350   111031632682   111031826834   111032193001   111032347114  
111032489335   111032638555   111032778875   111032978068   111033104925
111017263923   111022922538   111025117470   111026176656   111027833680  
111028719055   111029001500   111029802161   111030344894   111030609089  
111031465372   111031632716   111031826867   111032193034   111032347125  
111032489346   111032638566   111032778932   111032978080   111033104936
111017264003   111022922561   111025117481   111026176690   111027833725  
111028719066   111029001555   111029802194   111030345491   111030609102  
111031465440   111031632727   111031826889   111032193584   111032347158  
111032489357   111032638623   111032778954   111032978091   111033104958
111017264081   111022922639   111025117492   111026176768   111027833736  
111028719088   111029001588   111029802206   111030345514   111030609258  
111031465495   111031632738   111031826913   111032193674   111032347259  
111032489380   111032638667   111032778987   111032978103   111033104969
111017264216   111022922651   111025117548   111026176779   111027833804  
111028719314   111029001601   111029802217   111030350116   111030609359  
111031465530   111031632749   111031826968   111032193775   111032347271  
111032489391   111032638690   111032778998   111032978147   111033104981
111017264261   111022922707   111025117559   111026177073   111027833815  
111028719370   111029001612   111029802240   111030363884   111030609360  
111031465552   111031632750   111031826991   111032193832   111032347877  
111032489414   111032638724   111032779012   111032978204   111033104992
111017264384   111022922730   111025117560   111026177387   111027833837  
111028719392   111029001623   111029802251   111030366203   111030609371  
111031465653   111031632761   111031827048   111032193933   111032347923  
111032489425   111032638768   111032779494   111032978215   111033105016
111017264452   111022922741   111025117582   111026177400   111027833848  
111028719404   111029001645   111029802284   111030374224   111030609438  
111031465664   111031632772   111031827059   111032193944   111032347934  
111032489481   111032638791   111032779528   111032978383   111033105038
111017264801   111022922796   111025117616   111026177444   111027833905  
111028719572   111029001656   111029802318   111030375449   111030609461  
111031465675   111031632794   111031827060   111032193999   111032347967  
111032489571   111032638836   111032779539   111032978394   111033105049
111017265868   111022922842   111025117739   111026177512   111027833916  
111028719617   111029001690   111029802329   111030375494   111030609562  
111031465710   111031632806   111031827071   111032194091   111032347978  
111032489605   111032638847   111032779551   111032978406   111033105050
111017266016   111022922864   111025118909   111026177534   111027833949  
111028719640   111029001702   111029802633   111030375517   111030609573  
111031465754   111031632817   111031827093   111032194147   111032347989  
111032489627   111032638881   111032779562   111032978440   111033105083
111017266072   111022922909   111025118932   111026177668   111027833961  
111028719954   111029001713   111029802655   111030375528   111030609641  
111031465765   111031632828   111031827116   111032194169   111032348092  
111032489638   111032638904   111032779584   111032978451   111033105094
111017266319   111022922910   111025118965   111026177725   111027833994  
111028719987   111029001779   111029802677   111030375539   111030609652  
111031465787   111031632840   111031827138   111032194226   111032348104  
111032489672   111032638915   111032779607   111032978473   111033105139
111017266409   111022922954   111025118976   111026177736   111027834018  
111028720013   111029001780   111029802688   111030377081   111030609674  
111031465800   111031632851   111031827150   111032194237   111032348126  
111032489717   111032638926   111032779618   111032978484   111033105151
111017266465   111022922998   111025119001   111026177893   111027834030  
111028720024   111029001791   111029802701   111030377104   111030609832  
111031465822   111031632884   111031827206   111032194248   111032348137  
111032490225   111032638937   111032779652   111032978495   111033105162
111017266601   111022923056   111025119023   111026177950   111027834096  
111028720068   111029001803   111029802712   111030377205   111030609843  
111031465833   111031632895   111031827239   111032194282   111032348159  
111032490517   111032638971   111032779663   111032978529   111033105869
111017266847   111022923641   111025119034   111026178108   111027834119  
111028720079   111029003434   111029802734   111030377889   111030609854  
111031465844   111031632930   111031827273   111032194350   111032348261  
111032491114   111032638993   111032779685   111032978552   111033105892
111017266869   111022923652   111025119135   111026178131   111027834175  
111028720080   111029003456   111029802745   111030377957   111030609865  
111031465866   111031632941   111031827307   111032194394   111032348294  
111032491181   111032639006   111032779696   111032978608   111033105904
111017266904   111022923685   111025119179   111026178164   111027834221  
111028720125   111029003467   111029802789   111030377968   111030609955  
111031465912   111031632963   111031827318   111032194563   111032348351  
111032491226   111032639017   111032779720   111032978619   111033106017

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017266926   111022923696   111025119191   111026178197   111027834276  
111028720147   111029003490   111029802790   111030377980   111030609977  
111031465923   111031632985   111031827329   111032196183   111032348373  
111032491248   111032639039   111032779753   111032978631   111033106040
111017266971   111022923719   111025119304   111026178221   111027834287  
111028720158   111029003502   111029802802   111030377991   111030609999  
111031465945   111031632996   111031827330   111032196194   111032348452  
111032491316   111032639051   111032779775   111032978664   111033106062
111017267129   111022923797   111025119359   111026178232   111027834311  
111028720204   111029003524   111029802813   111030378004   111030610036  
111031465956   111031633021   111031827341   111032196206   111032348463  
111032491349   111032639084   111032779786   111032978675   111033106073
111017267174   111022923809   111025119393   111026178298   111027834355  
111028720743   111029003546   111029802835   111030379870   111030610104  
111031465967   111031633032   111031827352   111032196217   111032348485  
111032491383   111032639095   111032780148   111032978697   111033106095
111017267376   111022924732   111025119449   111026178489   111027834366  
111028720776   111029003580   111029802846   111030379926   111030610193  
111031466014   111031633043   111031827363   111032196240   111032348520  
111032491440   111032639152   111032780160   111032978709   111033106196
111017267770   111022924743   111025119494   111026178546   111027834401  
111028720822   111029003614   111029802880   111030379948   111030610294  
111031466058   111031633054   111031827408   111032196273   111032348553  
111032491473   111032639163   111032780249   111032978721   111033106208
111017267815   111022924754   111025120058   111026178568   111027834412  
111028720855   111029003636   111029802903   111030379959   111030610429  
111031466069   111031633087   111031828005   111032196284   111032348575  
111032491518   111032639185   111032780519   111032978732   111033106219
111017267860   111022924765   111025120092   111026178726   111027834423  
111028720912   111029003647   111029802925   111030379960   111030611565  
111031466104   111031633100   111031828027   111032196295   111032348586  
111032491563   111032639309   111032780531   111032978743   111033106220
111017267961   111022924811   111025120115   111026178939   111027834434  
111028720956   111029003670   111029802969   111030379971   111030611790  
111031466115   111031633144   111031828038   111032196330   111032348610  
111032491585   111032639398   111032780553   111032978754   111033106242
111017268108   111022924899   111025120148   111026178940   111027834467  
111028720967   111029003704   111029803319   111030380018   111030611813  
111031466126   111031633458   111031828050   111032196341   111032348632  
111032491596   111032639400   111032780597   111032978776   111033106309
111017268119   111022924956   111025120159   111026178962   111027834502  
111028720989   111029003715   111029803320   111030380120   111030612106  
111031466463   111031633469   111031828094   111032196352   111032348643  
111032491608   111032639444   111032780632   111032978978   111033106310
111017268197   111022925003   111025120160   111026179031   111027834524  
111028720990   111029003737   111029803364   111030380142   111030612162  
111031466575   111031633470   111031828500   111032196363   111032348676  
111032491664   111032639477   111032780643   111032978990   111033106332
111017268221   111022925036   111025120227   111026179075   111027834546  
111028721014   111029003760   111029803375   111030380153   111030612184  
111031466621   111031633481   111031828511   111032196420   111032348698  
111032491675   111032639512   111032780654   111032979261   111033106343
111017268344   111022925047   111025120250   111026179165   111027834557  
111028721025   111029003771   111029803409   111030380186   111030612230  
111031466676   111031633492   111031828522   111032196431   111032348733  
111032491686   111032639523   111032780698   111032979272   111033106387
111017268546   111022925081   111025120340   111026179211   111027834579  
111028721058   111029003805   111029803432   111030380197   111030612274  
111031466687   111031633504   111031828544   111032196486   111032348777  
111032491709   111032639545   111032780700   111032979283   111033106400
111017268580   111022925104   111025120351   111026179255   111027834580  
111028721193   111029003849   111029803454   111030380221   111030612735  
111031466777   111031633559   111031829477   111032196497   111032348856  
111032491721   111032639567   111032780711   111032979430   111033106411
111017268748   111022925261   111025120452   111026179402   111027835884  
111028721216   111029003850   111029803476   111030380243   111030613084  
111031466799   111031633560   111031829512   111032196510   111032348890  
111032491732   111032640660   111032780722   111032979452   111033106488
111017268759   111022925744   111025120508   111026179424   111027835963  
111028721564   111029003861   111029803487   111030380265   111030614625  
111031466812   111031633627   111031829523   111032196521   111032348902  
111032491743   111032640693   111032780733   111032979474   111033106545
111017268771   111022925812   111025120531   111026179446   111027835996  
111028721597   111029003883   111029803544   111030380737   111030614647  
111031466845   111031633649   111031829545   111032196543   111032348935  
111032491754   111032640749   111032780744   111032979485   111033106556
111017268850   111022925823   111025120575   111026179671   111027836032  
111028721643   111029003894   111029803623   111030380760   111030614849  
111031466878   111031633672   111031829567   111032196565   111032349071  
111032491765   111032640750   111032780766   111032979496   111033106590
111017268906   111022925902   111025120610   111026179716   111027836098  
111028721665   111029003906   111029803678   111030380793   111030614872  
111031466946   111031633706   111031829578   111032196600   111032349093  
111032491866   111032640817   111032780777   111032979508   111033106646
111017269277   111022925935   111025120643   111026179727   111027836144  
111028721676   111029003917   111029803689   111030380827   111030614906  
111031467082   111031633739   111031829602   111032196622   111032349992  
111032491877   111032640840   111032780788   111032979519   111033106668
111017269323   111022925946   111025120788   111026179738   111027836155  
111028721744   111029003928   111029803690   111030380850   111030614917  
111031467138   111031633773   111031829635   111032196644   111032350017  
111032491923   111032640851   111032780801   111032979542   111033106680
111017269345   111022925957   111025120991   111026179750   111027836201  
111028721777   111029004200   111029803847   111030380928   111030616481  
111031467149   111031633863   111031829646   111032196666   111032350680  
111032491934   111032640873   111032780812   111032979564   111033106691
111017269367   111022925968   111025121015   111026181832   111027836223  
111028721801   111029004211   111029803869   111030380939   111030617853  
111031467172   111031634369   111031829657   111032196677   111032350691  
111032491945   111032640884   111032780845   111032979586   111033106703
111017269402   111022925979   111025121082   111026181843   111027836267  
111028721812   111029004222   111029803870   111030380962   111030618180  
111031467183   111031634404   111031829781   111032196756   111032350725  
111032491967   111032640929   111032780856   111032979609   111033106714
111017269413   111022925980   111025121116   111026181922   111027836335  
111028721845   111029004255   111029803892   111030380984   111030618416  
111031467217   111031634437   111031829804   111032196778   111032350804  
111032491978   111032640930   111032780867   111032979632   111033106792
111017269569   111022926004   111025121127   111026181955   111027836357  
111028721889   111029004266   111029803904   111030381637   111030619664  
111031468410   111031634448   111031829815   111032196868   111032350826  
111032491989   111032640941   111032780889   111032979654   111033106882
111017269570   111022926666   111025121341   111026181977   111027836391  
111028721902   111029004288   111029804006   111030381693   111030619798  
111031468476   111031634505   111031829837   111032196880   111032350848  
111032492676   111032640985   111032780890   111032979665   111033106893
111017269637   111022926677   111025121396   111026182068   111027836414  
111028721924   111029004299   111029804017   111030381727   111030620521  
111031468487   111031634639   111031829871   111032196891   111032350916  
111032492698   111032640996   111032780902   111032979676   111033106916
111017269952   111022927577   111025121633   111026182080   111027836425  
111028721935   111029004334   111029804062   111030381761   111030620699  
111031468533   111031634640   111031829893   111032196914   111032350949  
111032492744   111032641010   111032780913   111032979698   111033106961
111017270189   111022927612   111025121701   111026182103   111027836436  
111028721979   111029004390   111029804107   111030381794   111030620789  
111031468555   111031634662   111031829905   111032196925   111032350950  
111032492788   111032641032   111032780935   111032979700   111033106983
111017270336   111022927724   111025121723   111026182114   111027836481  
111028722004   111029004413   111029804129   111030381862   111030621050  
111031468713   111031634707   111031829916   111032196936   111032350972  
111032492812   111032641054   111032780968   111032979711   111033106994
111017270381   111022927735   111025121745   111026182259   111027836504  
111028722127   111029004424   111029804534   111030382199   111030621319  
111031468779   111031634741   111031829950   111032196958   111032351052  
111032492834   111032641065   111032780979   111032979722   111033107007
111017270707   111022927746   111025121813   111026182271   111027836537  
111028722565   111029004435   111029804567   111030382234   111030623276  
111031468791   111031634774   111031829983   111032196970   111032351074  
111032492856   111032641087   111032780980   111032979744   111033107018
111017270932   111022928129   111025121891   111026182305   111027836559  
111028722576   111029004446   111029804602   111030382245   111030623445  
111031468814   111031634785   111031830020   111032197016   111032351085  
111032492924   111032641098   111032780991   111032980184   111033107658
111017271045   111022928130   111025121914   111026182361   111027836560  
111028722611   111029004457   111029804624   111030382256   111030623614  
111031468836   111031634831   111031830042   111032197027   111032351096  
111032492935   111032641155   111032781015   111032980195   111033107669
111017271124   111022928152   111025122410   111026182406   111027836627  
111028722699   111029004480   111029804646   111030382278   111030624402  
111031468847   111031634853   111031830312   111032197049   111032351131  
111032492946   111032641368   111032781026   111032980207   111033107670
111017271225   111022928174   111025122454   111026182417   111027836638  
111028722712   111029004491   111029804679   111030382313   111030624637  
111031468881   111031634864   111031830367   111032197083   111032351175  
111032492968   111032641414   111032781521   111032980218   111033107692
111017271540   111022928365   111025122465   111026182473   111027836841  
111028722789   111029004536   111029804680   111030382324   111030624749  
111031468892   111031634875   111031830378   111032197094   111032351210  
111032492991   111032641425   111032781543   111032980229   111033107704
111017271607   111022928477   111025122487   111026182518   111027837707  
111028722981   111029004558   111029804703   111030382335   111030624817  
111031468926   111031635539   111031830402   111032197117   111032351300  
111032493037   111032641458   111032781554   111032980252   111033107793
111017271786   111022928499   111025122511   111026182541   111027838203  
111028723005   111029004569   111029804714   111030382391   111030624985  
111031469107   111031635551   111031830491   111032197128   111032351333  
111032493161   111032641526   111032781565   111032980274   111033107816
111017271887   111022928512   111025122522   111026182563   111027838214  
111028723027   111029004604   111029804725   111030382403   111030625133  
111031469129   111031635584   111031830525   111032197139   111032351366  
111032493251   111032641548   111032781576   111032980285   111033108075
111017271898   111022928624   111025122533   111026182574   111027838225  
111028723049   111029004659   111029805007   111030382492   111030625177  
111031469130   111031635618   111031830547   111032197151   111032351445  
111032493330   111032642257   111032781633   111032980331   111033108086
111017272169   111022928668   111025122623   111026182585   111027838236  
111028723072   111029004671   111029805119   111030382504   111030625357  
111031469141   111031635629   111031830570   111032197162   111032351456  
111032493341   111032642314   111032781655   111032980342   111033108198
111017272204   111022928703   111025122634   111026182596   111027838304  
111028723094   111029004682   111029805120   111030382515   111030626314  
111031469185   111031635630   111031830581   111032197173   111032351489  
111032493352   111032642392   111032781688   111032980353   111033108244
111017272372   111022928837   111025122678   111026182631   111027838326  
111028723106   111029004727   111029805175   111030382537   111030626820  
111031469242   111031635641   111031830604   111032197195   111032351490  
111032493385   111032642415   111032781699   111032980375   111033108255
111017272541   111022928927   111025122702   111026182675   111027838405  
111028723128   111029004750   111029805186   111030382605   111030627539  
111031469253   111031635652   111031830615   111032197218   111032351502  
111032493442   111032642437   111032781712   111032980386   111033108277
111017272574   111022929030   111025122724   111026182686   111027838449  
111028723140   111029004761   111029805973   111030382672   111030628181  
111031469309   111031635663   111031830637   111032197229   111032351580  
111032493497   111032642459   111032782106   111032980421   111033108457
111017272675   111022929074   111025122836   111026182709   111027838472  
111028723184   111029004783   111029806031   111030382807   111030628316  
111031469310   111031635674   111031830873   111032197230   111032351625  
111032493587   111032642493   111032782128   111032980432   111033108479
111017273351   111022929108   111025123107   111026182721   111027838483  
111028723241   111029004794   111029806222   111030382829   111030628361  
111031469321   111031635696   111031830941   111032197252   111032351636  
111032493598   111032642527   111032782139   111032980443   111033108525
111017273407   111022929119   111025123152   111026182765   111027838506  
111028723342   111029004839   111029806233   111030382830   111030628495  
111031469354   111031635720   111031830963   111032197274   111032351658  
111032493600   111032642538   111032782173   111032980498   111033108569
111017273496   111022929142   111025123163   111026182798   111027838551  
111028723353   111029004840   111029806266   111030382896   111030628574  
111031469398   111031635731   111031831065   111032197296   111032351670  
111032493914   111032642550   111032782184   111032980511   111033108592
111017273676   111022929197   111025123297   111026182800   111027838595  
111028723409   111029004851   111029806277   111030382908   111030628631  
111031469501   111031635809   111031831076   111032197320   111032351692  
111032493947   111032642561   111032782195   111032980522   111033108604
111017273687   111022929209   111025123310   111026182822   111027838674  
111028723522   111029004873   111029806288   111030382919   111030628664  
111031469512   111031635821   111031831100   111032197353   111032351704  
111032493969   111032642572   111032782207   111032980533   111033108637
111017273700   111022929276   111025123444   111026182888   111027838696  
111028723566   111029004895   111029806299   111030382942   111030628822  
111031469523   111031635832   111031831144   111032197364   111032351748  
111032494005   111032642583   111032782229   111032980544   111033108671
111017273867   111022929287   111025123523   111026182978   111027838719  
111028723577   111029006594   111029806301   111030382975   111030628912  
111031469534   111031635843   111031831166   111032197397   111032351759  
111032494061   111032642594   111032782230   111032980566   111033108682
111017273924   111022929298   111025123556   111026183036   111027838742  
111028723588   111029006617   111029806312   111030383000   111030629283  
111031469556   111031636473   111031831223   111032197409   111032352154  
111032494072   111032642606   111032782252   111032980601   111033108705
111017274059   111022929300   111025123567   111026183058   111027838775  
111028723599   111029006628   111029806323   111030383022   111030629766  
111031469602   111031636495   111031831234   111032197421   111032352176  
111032494094   111032642628   111032782308   111032980612   111033108750
111017274228   111022929344   111025123578   111026183104   111027838797  
111028723601   111029006831   111029806367   111030383044   111030630724  
111031469657   111031636507   111031831267   111032197443   111032352244  
111032494106   111032642684   111032782320   111032980623   111033108761
111017274565   111022929355   111025123747   111026183148   111027838821  
111028723612   111029006864   111029806378   111030383077   111030630780  
111031469680   111031636552   111031831278   111032197454   111032352255  
111032494151   111032642707   111032782331   111032981332   111033108794
111017274600   111022929490   111025123972   111026183340   111027839046  
111028723645   111029006886   111029806390   111030383156   111030630803  
111031469703   111031636608   111031831290   111032197465   111032352266  
111032494218   111032642763   111032782601   111032981365   111033108806
111017274644   111022929704   111025126661   111026183979   111027839136  
111028723689   111029006932   111029806402   111030383189   111030631039  
111031469725   111031636631   111031831302   111032197487   111032352299  
111032494241   111032642808   111032782634   111032981400   111033108817
111017274958   111022929715   111025126672   111026183980   111027839147  
111028723690   111029006987   111029806413   111030383190   111030631118  
111031469736   111031636642   111031831313   111032197498   111032352334  
111032494263   111032642831   111032782667   111032981433   111033108840
111017275005   111022929737   111025126717   111026184026   111027839158  
111028723735   111029006998   111029806457   111030383291   111030631297  
111031469747   111031636653   111031831346   111032197500   111032352345  
111032494274   111032642864   111032782814   111032981466   111033108851
111017275038   111022929793   111025126739   111026184037   111027839170  
111028723746   111029007012   111029806468   111030383303   111030631691  
111031469770   111031636664   111031831357   111032197511   111032352367  
111032494285   111032642932   111032782836   111032981534   111033108862
111017275162   111022929849   111025126740   111026184790   111027839215  
111028723847   111029007045   111029806491   111030383347   111030632748  
111031469815   111031636675   111031831391   111032197522   111032352390  
111032494410   111032642943   111032782858   111032981556   111033108873
111017275173   111022929872   111025126762   111026184824   111027839226  
111028723858   111029007056   111029806525   111030383370   111030632805  
111031469860   111031636697   111031831414   111032197544   111032352446  
111032494421   111032642987   111032782982   111032981589   111033108884
111017275296   111022929917   111025126773   111026184868   111027839248  
111028723869   111029007663   111029806536   111030383392   111030632906  
111031469871   111031636709   111031831469   111032197566   111032352457  
111032494432   111032642998   111032782993   111032981590   111033108895
111017275319   111022930795   111025126863   111026184879   111027839349  
111028723881   111029007753   111029806569   111030383426   111030633277  
111031469893   111031636710   111031831751   111032197577   111032352592  
111032494926   111032643001   111032783017   111032981769   111033108907
111017275353   111022931213   111025126919   111026184925   111027839552  
111028723915   111029007775   111029806592   111030383482   111030633323  
111031469950   111031636721   111031831762   111032197588   111032352615  
111032494948   111032643034   111032783062   111032981781   111033108918
111017275386   111022931303   111025127156   111026184958   111027839574  
111028723937   111029007810   111029806615   111030383505   111030633536  
111031469972   111031636765   111031831795   111032197599   111032352873  
111032494971   111032643067   111032783073   111032981804   111033108941
111017275476   111022931325   111025127167   111026185027   111027839608  
111028723948   111029007821   111029806626   111030383550   111030633985  
111031470008   111031636798   111031831829   111032197623   111032352884  
111032494982   111032643382   111032783118   111032981815   111033108952
111017275544   111022931358   111025127257   111026185049   111027839620  
111028723959   111029007876   111029806637   111030383572   111030634076  
111031470019   111031637250   111031831841   111032197634   111032352895  
111032494993   111032643450   111032783130   111032981859   111033108974
111017275599   111022931369   111025127268   111026185083   111027839631  
111028724006   111029007887   111029806705   111030384056   111030635381  
111031470031   111031637496   111031831896   111032197667   111032352918  
111032495040   111032643461   111032783208   111032981860   111033108985
111017275612   111022931392   111025127314   111026185353   111027839653  
111028724028   111029007898   111029806783   111030384067   111030635392  
111031470941   111031637508   111031831919   111032197678   111032352941  
111032495073   111032643584   111032783231   111032981871   111033109009
111017275645   111022931404   111025127370   111026185375   111027839800  
111028724039   111029007933   111029806828   111030384089   111030635437  
111031470985   111031637575   111031831953   111032197690   111032353290  
111032495084   111032643607   111032783242   111032982311   111033109010
111017275948   111022931482   111025127404   111026185409   111027839844  
111028724231   111029007944   111029806839   111030384113   111030636180  
111031470996   111031637586   111031831986   111032198163   111032353324  
111032495107   111032643618   111032783253   111032982322   111033109021

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017276073   111022931516   111025127437   111026185443   111027840026  
111028724242   111029007955   111029806862   111030384124   111030636360  
111031471009   111031637597   111031831997   111032198174   111032353357  
111032495129   111032643674   111032783264   111032982333   111033109043
111017276174   111022931527   111025127516   111026185465   111027840048  
111028724589   111029008013   111029806884   111030384225   111030636696  
111031471032   111031637621   111031832000   111032198185   111032353368  
111032495141   111032643696   111032783321   111032982344   111033109054
111017276219   111022931538   111025127561   111026185476   111027840105  
111028724602   111029008024   111029806895   111030384247   111030636742  
111031471043   111031637632   111031832011   111032198264   111032353379  
111032495321   111032643708   111032783332   111032982412   111033109098
111017276309   111022931583   111025127583   111026185498   111027840127  
111028724657   111029008079   111029806918   111030384281   111030637079  
111031471076   111031637643   111031832112   111032198309   111032353403  
111032495365   111032643786   111032783343   111032982423   111033109335
111017276310   111022931594   111025127875   111026185555   111027840138  
111028724679   111029008080   111029806941   111030384292   111030637125  
111031471166   111031637654   111031832123   111032198804   111032353414  
111032495376   111032643797   111032783444   111032982434   111033109368
111017276332   111022931617   111025127910   111026185588   111027840194  
111028724703   111029008114   111029807009   111030384304   111030637192  
111031471188   111031637665   111031832134   111032198859   111032353447  
111032495387   111032643821   111032783466   111032982669   111033109492
111017276466   111022931651   111025127932   111026185612   111027840217  
111028724769   111029008147   111029807010   111030384348   111030637259  
111031471324   111031637698   111031832145   111032198871   111032353469  
111032495398   111032644136   111032783590   111032982681   111033109548
111017276578   111022931673   111025127998   111026185702   111027840228  
111028724770   111029008248   111029807021   111030384393   111030637271  
111031471469   111031637722   111031832178   111032198916   111032353548  
111032495444   111032644147   111032783602   111032982726   111033109582
111017276736   111022931718   111025128034   111026186310   111027840240  
111028724781   111029008260   111029807032   111030384461   111030637440  
111031471470   111031637799   111031832246   111032198938   111032353559  
111032495466   111032644428   111032783624   111032982760   111033109649
111017276804   111022931730   111025128089   111026186365   111027840262  
111028724837   111029008305   111029807054   111030384472   111030638205  
111031471852   111031637812   111031832280   111032198950   111032353593  
111032495501   111032644439   111032783635   111032982771   111033109683
111017277568   111022931820   111025128124   111026186398   111027840273  
111028724871   111029008327   111029807425   111030384506   111030638238  
111031471863   111031637867   111031832291   111032198972   111032353616  
111032495523   111032644440   111032783714   111032982782   111033109795
111017277603   111022931921   111025128203   111026186422   111027840284  
111028724905   111029008338   111029807537   111030384898   111030638294  
111031471885   111031637902   111031832314   111032198983   111032353649  
111032495545   111032644451   111032783747   111032982793   111033109829
111017277681   111022931932   111025128326   111026186488   111027840396  
111028724949   111029008350   111029807582   111030384900   111030638328  
111031471908   111031637913   111031832392   111032198994   111032353694  
111032495578   111032644518   111032783815   111032982805   111033109953
111017277715   111022932012   111025128483   111026186499   111027840408  
111028724950   111029008361   111029807605   111030384922   111030639330  
111031471964   111031637924   111031832628   111032199029   111032353706  
111032495590   111032644530   111032783826   111032982816   111033109975
111017278648   111022932056   111025128528   111026186501   111027840420  
111028725681   111029008417   111029807616   111030384966   111030639486  
111031472044   111031637935   111031832639   111032199041   111032353739  
111032495602   111032644596   111032783994   111032982861   111033109997
111017278772   111022932067   111025128539   111026186523   111027840622  
111028725704   111029008439   111029807627   111030384988   111030639879  
111031472066   111031637946   111031832662   111032199074   111032353740  
111032495613   111032644620   111032784018   111032982894   111033110023
111017278794   111022932078   111025128551   111026186556   111027840699  
111028725737   111029008440   111029807638   111030384999   111030640039  
111031472088   111031637957   111031833584   111032199085   111032353751  
111032495624   111032644642   111032784030   111032982940   111033110034
111017278806   111022932102   111025128607   111026186725   111027840789  
111028725759   111029008495   111029807650   111030385158   111030640141  
111031472099   111031637968   111031833618   111032199120   111032353762  
111032495635   111032644945   111032784164   111032982962   111033110056
111017278828   111022932124   111025128652   111026186804   111027840891  
111028725771   111029008529   111029807672   111030385338   111030640310  
111031472167   111031637979   111031833629   111032199131   111032353784  
111032495646   111032644989   111032784243   111032982995   111033110090
111017278840   111022932179   111025128708   111026186837   111027840914  
111028725782   111029008552   111029808123   111030385350   111030643043  
111031472190   111031638037   111031833630   111032199142   111032353841  
111032495668   111032645025   111032784254   111032983008   111033110113
111017278851   111022932180   111025128854   111026186882   111027840936  
111028725793   111029009395   111029808134   111030385361   111030644033  
111031472202   111031638048   111031833652   111032199153   111032353852  
111032495680   111032645081   111032784265   111032983031   111033110124
111017278963   111022932225   111025129114   111026186972   111027840958  
111028725805   111029009407   111029808178   111030385383   111030644101  
111031472268   111031638059   111031833674   111032199164   111032353920  
111032495703   111032645104   111032784276   111032983075   111033110135
111017279021   111022932258   111025129204   111026187030   111027841027  
111028725816   111029009430   111029808189   111030385417   111030644123  
111031472314   111031638138   111031833764   111032199186   111032353931  
111032495725   111032645137   111032784298   111032983097   111033110168
111017279054   111022932337   111025129237   111026187131   111027841049  
111028725827   111029009474   111029808190   111030385428   111030645472  
111031472336   111031638172   111031833786   111032199197   111032353964  
111032495736   111032645328   111032784300   111032983110   111033110506
111017279065   111022932359   111025129260   111026187153   111027841050  
111028725861   111029009485   111029808202   111030385439   111030645506  
111031472628   111031638307   111031833809   111032199210   111032354336  
111032495826   111032645340   111032784333   111032983121   111033110540
111017279111   111022932551   111025129305   111026187445   111027841511  
111028725872   111029009496   111029808268   111030385451   111030645719  
111031472639   111031638330   111031833810   111032199243   111032354358  
111032495859   111032645542   111032784344   111032983132   111033110595
111017279245   111022932562   111025129327   111026187456   111027841544  
111028725928   111029009519   111029808280   111030385462   111030645876  
111031472662   111031638341   111031833821   111032199254   111032354381  
111032495882   111032645553   111032784399   111032983176   111033110629
111017279267   111022932674   111025129350   111026187489   111027841577  
111028725939   111029009643   111029808303   111030385473   111030646046  
111031472684   111031638352   111031833865   111032199265   111032354392  
111032495961   111032645586   111032784434   111032983200   111033110630
111017279290   111022932696   111025129552   111026187568   111027841588  
111028725951   111029009676   111029808325   111030385507   111030647126  
111031472707   111031638363   111031833900   111032199298   111032354404  
111032495972   111032645597   111032784467   111032983974   111033110652
111017279526   111022932708   111025129574   111026187670   111027841612  
111028725962   111029009700   111029808347   111030385563   111030647249  
111031472741   111031638374   111031833944   111032199322   111032354437  
111032495994   111032645610   111032784726   111032983985   111033110663
111017279638   111022932753   111025129697   111026187748   111027841623  
111028726008   111029009766   111029808369   111030385585   111030647283  
111031472763   111031638408   111031833966   111032199344   111032354459  
111032496007   111032645621   111032784759   111032984335   111033110696
111017279739   111022932775   111025129721   111026187760   111027841634  
111028726165   111029009788   111029808370   111030385608   111030647351  
111031473270   111031638475   111031833988   111032199377   111032354471  
111032496029   111032645654   111032784760   111032984357   111033110720
111017280012   111022932797   111025129776   111026187782   111027841678  
111028726187   111029009799   111029808381   111030385765   111030647520  
111031473281   111031638486   111031833999   111032199782   111032354482  
111032496052   111032645676   111032784771   111032984368   111033110742
111017280179   111022932832   111025129822   111026187827   111027841689  
111028726918   111029009856   111029808415   111030385800   111030647867  
111031473359   111031638510   111031834013   111032199816   111032354493  
111032496085   111032645687   111032784816   111032984458   111033110809
111017280236   111022932843   111025129912   111026187849   111027841702  
111028726929   111029009913   111029808460   111030396150   111030647913  
111031473382   111031638521   111031834068   111032199827   111032354505  
111032496096   111032645700   111032784849   111032984469   111033110810
111017280258   111022932887   111025129956   111026187906   111027841713  
111028727010   111029009924   111029808482   111030416232   111030648105  
111031473416   111031638576   111031834080   111032199894   111032354516  
111032496108   111032645722   111032784850   111032984504   111033110832
111017280269   111022933361   111025130273   111026187984   111027841735  
111028727043   111029009957   111029808516   111030419606   111030649184  
111031473461   111031638598   111031834125   111032199917   111032354549  
111032496232   111032645744   111032784883   111032984616   111033110843
111017280326   111022933844   111025130329   111026188031   111027841768  
111028727054   111029009968   111029808527   111030434300   111030649308  
111031473472   111031638622   111031834136   111032199928   111032354594  
111032496243   111032645755   111032784894   111032984649   111033110876
111017280360   111022933866   111025130396   111026188053   111027841780  
111028727100   111029009991   111029808606   111030435424   111030649320  
111031473551   111031638633   111031834169   111032199951   111032354662  
111032496254   111032645788   111032784928   111032984650   111033110898
111017280449   111022933899   111025130408   111026188086   111027841937  
111028727155   111029010038   111029808651   111030435435   111030649364  
111031473562   111031638778   111031834192   111032199995   111032354673  
111032496580   111032645799   111032784940   111032984661   111033110922
111017280472   111022934058   111025130420   111026188097   111027841993  
111028727166   111029010533   111029808684   111030435468   111030649386  
111031473618   111031638789   111031834204   111032200000   111032354730  
111032496614   111032645801   111032784951   111032984683   111033110933
111017280494   111022934115   111025130532   111026188109   111027842028  
111028727199   111029010588   111029808729   111030435480   111030649397  
111031473742   111031638813   111031834248   111032200055   111032354741  
111032496625   111032645812   111032784962   111032984706   111033110977
111017280506   111022934137   111025130587   111026188121   111027842040  
111028727212   111029010870   111029808730   111030435503   111030649443  
111031473775   111031638824   111031834259   111032200077   111032354842  
111032496883   111032645834   111032784973   111032984795   111033111046
111017280540   111022934159   111025130598   111026188198   111027842073  
111028727234   111029011040   111029808819   111030435514   111030649454  
111031473810   111031638835   111031834260   111032200088   111032354875  
111032496894   111032645867   111032785008   111032984818   111033111169
111017280551   111022934171   111025130655   111026188200   111027842264  
111028727256   111029011062   111029808853   111030435525   111030649476  
111031473821   111031638880   111031834282   111032200101   111032354886  
111032497334   111032645878   111032785031   111032984885   111033111181
111017280607   111022934182   111025130688   111026188828   111027842275  
111028727278   111029011130   111029808886   111030435536   111030649487  
111031474271   111031638891   111031834338   111032200112   111032354897  
111032497402   111032645889   111032785053   111032984896   111033111192
111017280652   111022934193   111025130701   111026188840   111027842321  
111028727302   111029011152   111029808909   111030435558   111030649599  
111031474282   111031638914   111031834349   111032200167   111032354909  
111032497413   111032645890   111032785075   111032984919   111033111956
111017280708   111022934205   111025131016   111026188873   111027842332  
111028727379   111029011220   111029809023   111030435569   111030649993  
111031474383   111031638925   111031834350   111032200178   111032354943  
111032497468   111032645913   111032785109   111032984964   111033111989
111017280764   111022934249   111025131915   111026188895   111027842343  
111028727403   111029011231   111029809034   111030435570   111030650298  
111031474417   111031638958   111031834417   111032200426   111032354987  
111032497480   111032645957   111032786065   111032985033   111033112025
111017280955   111022934564   111025131926   111026188930   111027842354  
111028727425   111029011242   111029809045   111030435581   111030651031  
111031474507   111031639331   111031834428   111032200448   111032354998  
111032497503   111032646037   111032786111   111032985336   111033112081
111017281057   111022934643   111025131948   111026189065   111027842400  
111028727436   111029011253   111029809304   111030435592   111030651211  
111031474518   111031639645   111031834451   111032200459   111032355012  
111032497862   111032646059   111032786133   111032985381   111033112126
111017281091   111022934755   111025131982   111026189076   111027842422  
111028727447   111029011286   111029809393   111030435604   111030651480  
111031475070   111031639689   111031834518   111032200482   111032355023  
111032497873   111032646060   111032786492   111032985392   111033112306
111017281136   111022934766   111025132017   111026189098   111027842477  
111028727458   111029011343   111029809449   111030435648   111030651761  
111031475205   111031639791   111031834563   111032200505   111032355214  
111032497884   111032646071   111032786548   111032985460   111033112317
111017281383   111022934788   111025132310   111026189100   111027842488  
111028727469   111029011365   111029809506   111030435659   111030651941  
111031475216   111031639803   111031834585   111032200516   111032355269  
111032497918   111032646116   111032786560   111032985471   111033112351
111017281440   111022934799   111025132376   111026189177   111027842624  
111028727470   111029011376   111029809551   111030435693   111030652076  
111031475238   111031639825   111031834675   111032200549   111032355315  
111032497930   111032646127   111032786571   111032985482   111033112384
111017282823   111022934834   111025132400   111026189278   111027842657  
111028727481   111029011398   111029809562   111030435705   111030652436  
111031475250   111031639869   111031834710   111032200550   111032355326  
111032497941   111032646149   111032786593   111032985505   111033112395
111017283161   111022934902   111025132477   111026189290   111027842725  
111028727492   111029011411   111029809584   111030435727   111030652830  
111031475272   111031639870   111031834754   111032200561   111032355348  
111032497985   111032646161   111032786638   111032985516   111033112418
111017283352   111022934946   111025132499   111026189616   111027842736  
111028727526   111029011477   111029809595   111030435749   111030653268  
111031475306   111031639881   111031834798   111032200617   111032355360  
111032498010   111032646172   111032786650   111032985550   111033112441
111017283509   111022934980   111025132545   111026189683   111027842815  
111028727661   111029011499   111029810069   111030435761   111030653381  
111031475339   111031639915   111031834800   111032200628   111032355371  
111032498032   111032646183   111032786661   111032985561   111033112463
111017283622   111022935060   111025132578   111026189717   111027843243  
111028727672   111029011512   111029810092   111030435772   111030653886  
111031475362   111031639926   111031834978   111032200639   111032355405  
111032498043   111032646194   111032786683   111032985572   111033112485
111017283644   111022935071   111025132668   111026189739   111027843298  
111028727728   111029011680   111029810115   111030435794   111030654269  
111031475384   111031639937   111031834990   111032200640   111032355438  
111032498054   111032646206   111032786740   111032985583   111033112508
111017283756   111022935105   111025132725   111026189751   111027843513  
111028727784   111029011714   111029810160   111030435806   111030654326  
111031475418   111031639982   111031835003   111032200729   111032355506  
111032498065   111032646217   111032787077   111032985594   111033112542
111017284184   111022935161   111025132949   111026189986   111027843524  
111028727795   111029011725   111029810216   111030435840   111030654449  
111031475429   111031640041   111031835014   111032200730   111032355539  
111032498076   111032646239   111032787123   111032985651   111033112575
111017284207   111022935172   111025132983   111026190001   111027843546  
111028727818   111029011770   111029810238   111030435851   111030655484  
111031475452   111031640063   111031835025   111032200752   111032355562  
111032498087   111032646251   111032787167   111032985695   111033112610
111017284241   111022935262   111025133041   111026190023   111027843591  
111028727841   111029011792   111029810250   111030435884   111030655710  
111031475845   111031640074   111031835036   111032200774   111032355652  
111032498111   111032646262   111032787178   111032985774   111033112621
111017284432   111022935295   111025133052   111026190034   111027843625  
111028727896   111029012456   111029810294   111030435895   111030655743  
111031475867   111031640186   111031835047   111032201067   111032355720  
111032498177   111032646273   111032787202   111032985831   111033112643
111017284465   111022935330   111025133164   111026190955   111027843658  
111028727919   111029012793   111029810306   111030435952   111030655765  
111031475890   111031640197   111031835070   111032201090   111032355764  
111032498199   111032646295   111032787213   111032985976   111033112665
111017284601   111022935341   111025133311   111026191002   111027843704  
111028727953   111029012816   111029810328   111030435963   111030656014  
111031475902   111031640210   111031835092   111032201102   111032355786  
111032498201   111032646307   111032787853   111032986089   111033112676
111017284713   111022935521   111025133355   111026191013   111027843962  
111028727964   111029012861   111029810340   111030435985   111030656531  
111031475913   111031640243   111031835137   111032201124   111032355832  
111032498975   111032646329   111032787875   111032986090   111033112687
111017284779   111022935554   111025133489   111026191103   111027844031  
111028728044   111029012872   111029810351   111030436177   111030656799  
111031475979   111031640254   111031835159   111032201135   111032355843  
111032499033   111032646879   111032787886   111032986124   111033112700
111017285107   111022935587   111025133490   111026191136   111027844514  
111028728077   111029012883   111029810362   111030436863   111030656924  
111031476015   111031640287   111031836701   111032201618   111032355854  
111032499077   111032646891   111032787909   111032986146   111033112722
111017285242   111022935598   111025133502   111026191170   111027844536  
111028728123   111029012928   111029810384   111030436885   111030657295  
111031476048   111031640490   111031836712   111032201629   111032355887  
111032499101   111032646936   111032787910   111032986157   111033112733
111017285354   111022935677   111025133513   111026191181   111027844547  
111028728134   111029013132   111029810407   111030436931   111030657385  
111031476105   111031640513   111031836723   111032201685   111032355898  
111032499178   111032646969   111032787932   111032986179   111033112801
111017285893   111022935688   111025133939   111026191248   111027844558  
111028728178   111029013165   111029810430   111030436953   111030657532  
111031476116   111031640524   111031836857   111032201764   111032355922  
111032499189   111032646981   111032787943   111032986203   111033112812
111017287378   111022935701   111025133962   111026191259   111027844570  
111028728707   111029013176   111029810441   111030436964   111030657576  
111031476127   111031640568   111031836891   111032201786   111032355933  
111032499190   111032646992   111032790969   111032986214   111033112834
111017287389   111022935723   111025133973   111026191271   111027844604  
111028728796   111029013288   111029810474   111030436975   111030658016  
111031476475   111031640591   111031836925   111032201797   111032355977  
111032499202   111032647005   111032812908   111032986236   111033112845
111017287424   111022935790   111025133995   111026191282   111027844626  
111028728819   111029013299   111029810496   111030436986   111030658083  
111031476790   111031640603   111031836970   111032201809   111032355988  
111032499279   111032647016   111032812919   111032986247   111033112856
111017287738   111022935802   111025134019   111026191316   111027844648  
111028728853   111029013334   111029810508   111030436997   111030658117  
111031476813   111031640636   111031837005   111032201810   111032355999  
111032499280   111032647027   111032812975   111032986281   111033112867

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017287884   111022935824   111025134020   111026191327   111027844659  
111028728875   111029013378   111029810519   111030437000   111030658229  
111031476824   111031640669   111031837050   111032201865   111032356002  
111032499572   111032647050   111032813011   111032986292   111033112889
111017287941   111022936151   111025134143   111026191338   111027844660  
111028728932   111029013402   111029810609   111030437011   111030658319  
111031476914   111031640670   111031837083   111032201933   111032356035  
111032499606   111032647072   111032814393   111032986326   111033112913
111017288177   111022936184   111025134389   111026191349   111027844671  
111028728943   111029013413   111029810632   111030437112   111030659534  
111031476992   111031640681   111031837128   111032201966   111032356080  
111032499617   111032647083   111032814405   111032986359   111033112946
111017288188   111022936207   111025134413   111026191417   111027844682  
111028728998   111029013503   111029810687   111030437145   111030659578  
111031477038   111031640715   111031837139   111032201977   111032356091  
111032499707   111032647094   111032814416   111032986382   111033112968
111017288997   111022936230   111025134479   111026191428   111027844693  
111028729146   111029013514   111029810722   111030437156   111030660514  
111031477049   111031640759   111031837230   111032202002   111032356383  
111032499730   111032647117   111032814449   111032986449   111033112980
111017289246   111022936252   111025134514   111026191439   111027844738  
111028729191   111029013558   111029810766   111030437213   111030660659  
111031477072   111031640771   111031837252   111032202013   111032356406  
111032499752   111032647139   111032815080   111032986450   111033112991
111017289279   111022936285   111025134547   111026191440   111027844884  
111028729225   111029013570   111029810788   111030437224   111030660671  
111031477083   111031640782   111031837274   111032202035   111032356901  
111032499842   111032647162   111032815091   111032986461   111033113004
111017289392   111022937073   111025134558   111026191495   111027844929  
111028729236   111029013637   111029810968   111030437572   111030668736  
111031477106   111031640805   111031837308   111032202271   111032356912  
111032499853   111032647207   111032815114   111032986494   111033113037
111017289460   111022937107   111025134570   111026192744   111027844963  
111028729247   111029013659   111029811026   111030437594   111030668983  
111031477139   111031640883   111031837331   111032202293   111032356923  
111032499897   111032647218   111032815136   111032986539   111033113048
111017289639   111022937130   111025134659   111026192777   111027844974  
111028729269   111029013693   111029811048   111030437617   111030669052  
111031477151   111031640894   111031837410   111032202305   111032356934  
111032499910   111032647229   111032815226   111032986540   111033113060
111017289695   111022937264   111025134660   111026192845   111027844985  
111028729270   111029013716   111029811060   111030437640   111030669265  
111031477218   111031640917   111031837421   111032202316   111032356945  
111032500036   111032647230   111032815293   111032986562   111033113082
111017290361   111022937275   111025134671   111026192867   111027845111  
111028729843   111029013794   111029811149   111030437695   111030670043  
111031477241   111031640928   111031837432   111032202349   111032356967  
111032500092   111032647645   111032815305   111032986573   111033113127
111017290383   111022937286   111025134682   111026192878   111027845223  
111028729854   111029013806   111029811161   111030437718   111030670302  
111031477274   111031640939   111031837443   111032202372   111032356978  
111032500115   111032647678   111032815327   111032986595   111033113138
111017290394   111022937297   111025134716   111026192890   111027845278  
111028729898   111029013817   111029811183   111030437730   111030670324  
111031477285   111031640940   111031837465   111032202383   111032357014  
111032500182   111032647689   111032815338   111032986641   111033113734
111017290473   111022937309   111025134738   111026192902   111027845346  
111028729944   111029013840   111029811273   111030437741   111030670841  
111031477319   111031640951   111031837476   111032202394   111032357722  
111032500193   111032647702   111032815428   111032987653   111033113745
111017290529   111022937398   111025134749   111026192913   111027845391  
111028729966   111029013873   111029811329   111030437763   111030671044  
111031477320   111031640962   111031837487   111032202417   111032357788  
111032500227   111032647713   111032815440   111032987697   111033113756
111017290608   111022937433   111025134750   111026192924   111027845447  
111028730036   111029014054   111029811330   111030437774   111030671167  
111031477331   111031641121   111031837500   111032202440   111032357812  
111032500238   111032647768   111032815473   111032987732   111033113767
111017290709   111022937444   111025134783   111026192957   111027845469  
111028730081   111029014076   111029811352   111030437819   111030671684  
111031477353   111031641143   111031837511   111032202495   111032357834  
111032500249   111032647779   111032815530   111032987811   111033113813
111017290732   111022937455   111025134817   111026193015   111027845481  
111028730104   111029014111   111029811363   111030437831   111030672607  
111031478095   111031641165   111031837555   111032202518   111032357845  
111032500250   111032648488   111032815541   111032987822   111033113824
111017290798   111022937466   111025135188   111026193284   111027845504  
111028730115   111029014144   111029811396   111030437875   111030672764  
111031478107   111031641198   111031837566   111032202529   111032357889  
111032500429   111032648523   111032815990   111032987833   111033113857
111017291193   111022937488   111025135201   111026193330   111027845638  
111028730137   111029014212   111029811408   111030437886   111030680662  
111031478118   111031641200   111031837577   111032202541   111032357913  
111032500441   111032648590   111032816014   111032987855   111033113914
111017291227   111022937499   111025135234   111026193374   111027845649  
111028730250   111029014425   111029811420   111030437910   111030680796  
111031478174   111031641211   111031837588   111032203069   111032357924  
111032500452   111032648613   111032816025   111032987866   111033113925
111017291250   111022937567   111025135267   111026193420   111027845672  
111028730283   111029014436   111029811475   111030437921   111030681067  
111031478219   111031641255   111031837599   111032203126   111032357946  
111032500698   111032648624   111032816036   111032987877   111033113958
111017291294   111022937589   111025135289   111026193453   111027845694  
111028730328   111029014447   111029811510   111030437932   111030681382  
111031478253   111031641288   111031837713   111032203159   111032357968  
111032500744   111032648635   111032816081   111032987888   111033114173
111017291328   111022937602   111025135290   111026193464   111027845706  
111028730452   111029014458   111029811521   111030437954   111030681494  
111031478275   111031641345   111031837724   111032203193   111032357980  
111032500766   111032648983   111032816104   111032987978   111033114218
111017291340   111022937646   111025135302   111026193509   111027845773  
111028730463   111029014492   111029811543   111030437965   111030681584  
111031478286   111031641413   111031839322   111032203238   111032358284  
111032500788   111032649018   111032816115   111032987990   111033114230
111017291407   111022937747   111025135313   111026193598   111027845784  
111028730867   111029014504   111029811611   111030437976   111030681629  
111031478297   111031641514   111031839906   111032203272   111032358420  
111032501150   111032649029   111032816148   111032988003   111033114263
111017291665   111022937769   111025135324   111026193600   111027845818  
111028730889   111029014515   111029811622   111030437987   111030681720  
111031478321   111031642111   111031839939   111032203283   111032358509  
111032501161   111032649085   111032816160   111032988036   111033114296
111017291676   111022937804   111025135335   111026193655   111027845829  
111028730924   111029014548   111029811666   111030438281   111030683609  
111031478905   111031642122   111031839940   111032203294   111032358587  
111032501183   111032649120   111032816193   111032988069   111033114319
111017291777   111022937826   111025135391   111026193666   111027845863  
111028730946   111029014975   111029811701   111030438326   111030683700  
111031478916   111031642166   111031839973   111032203328   111032358622  
111032501206   111032649131   111032816205   111032988126   111033114320
111017291823   111022937882   111025135436   111026195792   111027845896  
111028730980   111029015000   111029811734   111030438337   111030683845  
111031479041   111031642177   111031839984   111032203340   111032358666  
111032501228   111032649142   111032816216   111032988148   111033114331
111017291834   111022937893   111025135447   111026195815   111027845920  
111028730991   111029015022   111029812498   111030438528   111030683946  
111031479052   111031642245   111031839995   111032203621   111032358835  
111032501239   111032649164   111032816227   111032988171   111033114353
111017291878   111022937905   111025135458   111026195826   111027845931  
111028731037   111029015033   111029812500   111030438562   111030684037  
111031479467   111031642267   111031840021   111032203755   111032358868  
111032501240   111032649175   111032816249   111032988227   111033114375
111017291946   111022937927   111025135492   111026195938   111027845953  
111028731048   111029015044   111029812522   111030438618   111030684127  
111031479502   111031642289   111031840065   111032203777   111032358891  
111032501251   111032649186   111032816272   111032988238   111033114612
111017292318   111022937950   111025135593   111026195961   111027845975  
111028731082   111029015055   111029812533   111030439181   111030684183  
111031479524   111031642313   111031840098   111032203788   111032358936  
111032501330   111032649197   111032816294   111032988272   111033114623
111017292543   111022938007   111025135728   111026195994   111027845986  
111028731093   111029015066   111029812544   111030439192   111030684644  
111031479535   111031642324   111031840100   111032203812   111032358958  
111032501341   111032649221   111032816328   111032988283   111033114689
111017292576   111022938018   111025135762   111026199617   111027845997  
111028731138   111029015077   111029812599   111030439372   111030684655  
111031479546   111031642380   111031840111   111032203823   111032358969  
111032501385   111032649232   111032816339   111032988317   111033114690
111017292701   111022938029   111025135795   111026199628   111027846000  
111028731150   111029015088   111029812601   111030439406   111030684992  
111031479603   111031642391   111031840155   111032203845   111032359016  
111032501396   111032649243   111032816362   111032988351   111033114724
111017292745   111022938041   111025135841   111026199684   111027846011  
111028731161   111029015099   111029812803   111030439417   111030685522  
111031479636   111031642414   111031840166   111032203867   111032359049  
111032501408   111032649265   111032817307   111032988362   111033114735
111017292778   111022938063   111025136178   111026199820   111027846101  
111028731194   111029015123   111029812814   111030439439   111030685544  
111031479658   111031642458   111031840201   111032203935   111032359106  
111032501419   111032649276   111032817318   111032988395   111033114757
111017292835   111022938108   111025136189   111026199886   111027846112  
111028731217   111029015134   111029812847   111030439473   111030686354  
111031479692   111031642481   111031840212   111032203968   111032359117  
111032501431   111032649287   111032817374   111032988407   111033114791
111017293140   111022938355   111025136550   111026199909   111027847663  
111028731341   111029015167   111029812858   111030439495   111030686400  
111031479726   111031642515   111031840234   111032203991   111032359128  
111032501464   111032649355   111032817486   111032988430   111033114803
111017293959   111022938377   111025136572   111026199954   111027847708  
111028731385   111029015190   111029812870   111030439529   111030686433  
111031479748   111031642526   111031840245   111032204048   111032359139  
111032501475   111032649399   111032817509   111032988519   111033114825
111017293993   111022938399   111025136617   111026252112   111027847809  
111028731419   111029015437   111029812926   111030439574   111030686792  
111031479782   111031642582   111031840256   111032204059   111032359140  
111032501543   111032649917   111032817510   111032988542   111033114858
111017294130   111022938423   111025136639   111026286793   111027847810  
111028731420   111029015459   111029812948   111030439585   111030687018  
111031479928   111031642593   111031840278   111032204060   111032359162  
111032501554   111032649939   111032818522   111032988564   111033114869
111017294174   111022938434   111025136640   111026309564   111027847843  
111028732072   111029015460   111029812971   111030439596   111030687052  
111031479939   111031642616   111031840289   111032204071   111032359230  
111032501598   111032649962   111032818533   111032988586   111033114870
111017294231   111022938445   111025136651   111026342156   111027847900  
111028732083   111029015482   111029813332   111030439619   111030688211  
111031479940   111031642627   111031840290   111032204565   111032359252  
111032501600   111032650009   111032818566   111032988597   111033114881
111017294264   111022938467   111025136684   111026587685   111027847911  
111028732140   111029015493   111029813354   111030439642   111030688233  
111031480009   111031642649   111031840302   111032204576   111032359263  
111032501611   111032650021   111032818577   111032988643   111033114904
111017294365   111022938546   111025136707   111026673209   111027847933  
111028732926   111029015516   111029813365   111030439697   111030688255  
111031480032   111031643404   111031840335   111032204622   111032359274  
111032501666   111032650032   111032818601   111032988665   111033114915
111017294455   111022938557   111025136718   111026803484   111027847944  
111028732948   111029015527   111029813387   111030439709   111030688277  
111031480043   111031643415   111031840357   111032204644   111032359285  
111032501699   111032650267   111032818612   111032988700   111033114926
111017294837   111022938580   111025136729   111026842533   111027847955  
111028732971   111029015538   111029813398   111030439721   111030688299  
111031480065   111031643426   111031840403   111032204666   111032359296  
111032501701   111032650289   111032818656   111032988722   111033114937
111017295018   111022938614   111025136741   111026934030   111027848046  
111028733006   111029015796   111029813411   111030439732   111030688356  
111031480144   111031643448   111031840447   111032204688   111032359320  
111032501712   111032650302   111032818689   111032989060   111033114960
111017295119   111022938625   111025136774   111026956731   111027848057  
111028733040   111029015819   111029813444   111030439765   111030688367  
111031480155   111031643572   111031840469   111032204723   111032359342  
111032501723   111032650346   111032818690   111032989116   111033114982
111017295131   111022938805   111025136796   111026962626   111027848068  
111028733062   111029015820   111029813488   111030439798   111030689256  
111031480177   111031643583   111031840560   111032204734   111032359612  
111032501734   111032650357   111032818702   111032989138   111033115006
111017295445   111022938816   111025136819   111026964291   111027848080  
111028733095   111029015875   111029813501   111030439811   111030689278  
111031480638   111031643594   111031840593   111032204745   111032359690  
111032501970   111032650368   111032818735   111032989149   111033115040
111017296064   111022938827   111025136831   111026964314   111027848147  
111028733118   111029015897   111029813556   111030439844   111030689324  
111031480672   111031643606   111031840638   111032204778   111032359724  
111032501981   111032650379   111032818779   111032989161   111033115062
111017296132   111022939020   111025136842   111026964325   111027848158  
111028733152   111029015932   111029813567   111030439855   111030689346  
111031480739   111031643639   111031840661   111032204802   111032359746  
111032501992   111032650425   111032818780   111032989172   111033115084
111017296187   111022939064   111025136875   111026964336   111027848169  
111028733208   111029015943   111029813578   111030439877   111030689368  
111031480762   111031643651   111031840829   111032204846   111032360669  
111032502016   111032650436   111032818791   111032989194   111033115095
111017296716   111022939097   111025136886   111026964369   111027848192  
111028733275   111029015965   111029813613   111030439899   111030689436  
111031480773   111031643673   111031840830   111032204857   111032360704  
111032502027   111032650447   111032818803   111032989228   111033115107
111017296783   111022939198   111025136897   111026964370   111027848248  
111028733309   111029016012   111029813679   111030439901   111030689469  
111031480784   111031643707   111031840863   111032205588   111032360827  
111032502049   111032650470   111032818881   111032989240   111033115118
111017296817   111022939211   111025136921   111026964392   111027848260  
111028733310   111029016124   111029813691   111030439912   111030690304  
111031480830   111031643808   111031840920   111032205645   111032360850  
111032502409   111032650773   111032818892   111032989251   111033115129
111017296839   111022939233   111025136943   111026964415   111027848271  
111028733376   111029016157   111029813703   111030439945   111030690315  
111031480852   111031643819   111031840931   111032205690   111032360872  
111032502410   111032650795   111032818915   111032989318   111033115130
111017297830   111022939277   111025136998   111026964426   111027848484  
111028733400   111029016225   111029813714   111030439967   111030690337  
111031480863   111031643820   111031840953   111032205702   111032360883  
111032502432   111032650852   111032818948   111032989341   111033115185
111017297863   111022939659   111025137023   111026964437   111027848518  
111028733411   111029016236   111029814366   111030440071   111030690382  
111031480885   111031643853   111031840964   111032205713   111032360894  
111032502454   111032650920   111032818960   111032989396   111033115219
111017298011   111022939660   111025137045   111026964459   111027848529  
111028733422   111029016247   111029814401   111030440127   111030690393  
111031480908   111031643921   111031840986   111032205791   111032360906  
111032502476   111032650942   111032818993   111032989420   111033115220
111017298156   111022939671   111025137089   111026964471   111027848530  
111028733444   111029016269   111029814412   111030440150   111030690405  
111031480919   111031643987   111031841044   111032205836   111032360973  
111032502566   111032650953   111032819039   111032990400   111033115231
111017298202   111022939705   111025137090   111026964482   111027848552  
111028733477   111029016315   111029814423   111030440172   111030690416  
111031480920   111031644023   111031841639   111032205858   111032360995  
111032502588   111032650997   111032819040   111032990455   111033115242
111017298279   111022939738   111025137124   111026964493   111027848956  
111028734108   111029016337   111029814434   111030440194   111030690450  
111031480986   111031644034   111031841640   111032205881   111032361008  
111032502612   111032651011   111032819051   111032990466   111033115297
111017298358   111022939862   111025137168   111026964527   111027848967  
111028734119   111029029904   111029814489   111030440217   111030690494  
111031481000   111031644045   111031841651   111032205892   111032361020  
111032502645   111032651077   111032819073   111032990477   111033115343
111017298471   111022940134   111025137191   111026964550   111027848990  
111028734131   111029054452   111029814490   111030440251   111030690517  
111031481022   111031644067   111031841695   111032205982   111032361031  
111032502678   111032651088   111032819253   111032990499   111033115398
111017298505   111022940145   111025137236   111026964561   111027849003  
111028734333   111029054485   111029814603   111030440262   111030690528  
111031481077   111031644089   111031841707   111032206017   111032361053  
111032502724   111032651101   111032819297   111032990512   111033115400
111017298550   111022940167   111025137247   111026964718   111027849047  
111028734344   111029054496   111029814658   111030440273   111030690540  
111031481088   111031644113   111031841729   111032206028   111032361075  
111032502836   111032651123   111032819309   111032990523   111033115422
111017298639   111022940178   111025137292   111026964774   111027849069  
111028734366   111029054687   111029814670   111030440284   111030690573  
111031481099   111031644124   111031841752   111032206051   111032361097  
111032502847   111032651145   111032819321   111032990545   111033115512
111017298910   111022940190   111025137304   111026964808   111027849070  
111028734388   111029054700   111029814704   111030440307   111030690584  
111031481123   111031644168   111031841763   111032206062   111032361109  
111032502870   111032651224   111032819332   111032990556   111033115523
111017298954   111022940257   111025138350   111026964819   111027849115  
111028734535   111029055004   111029814715   111030440352   111030690629  
111031481134   111031644179   111031841820   111032206680   111032361154  
111032502937   111032651235   111032819343   111032990578   111033115589
111017298987   111022940268   111025138675   111026964853   111027849126  
111028734557   111029055015   111029814816   111030440374   111030690630  
111031481156   111031644225   111031841943   111032206703   111032361165  
111032503488   111032651268   111032819354   111032990635   111033115613
111017299034   111022940998   111025138710   111026964864   111027849148  
111028734669   111029055318   111029814838   111030440408   111030690720  
111031481167   111031644247   111031842348   111032206736   111032361176  
111032503657   111032651280   111032820042   111032990646   111033115624
111017299067   111022941012   111025138732   111026964910   111027849159  
111028734670   111029055330   111029815075   111030440879   111030692069  
111031481178   111031644258   111031842427   111032206804   111032361187  
111032503781   111032651291   111032820075   111032990657   111033115646

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017299078   111022941034   111025138945   111026964976   111027849193  
111028734726   111029055374   111029815266   111030440880   111030692070  
111031481189   111031644281   111031842438   111032206815   111032361198  
111032503927   111032651336   111032820110   111032990714   111033115657
111017299236   111022941078   111025138956   111026964987   111027849249  
111028735996   111029055420   111029815659   111030440925   111030692137  
111031481190   111031644304   111031842449   111032206837   111032361211  
111032503938   111032651358   111032820154   111032990747   111033115668
111017299382   111022941089   111025139047   111026967171   111027849250  
111028736009   111029055442   111029815660   111030440936   111030692148  
111031481202   111031644326   111031842506   111032206848   111032361244  
111032503949   111032651370   111032820176   111032990758   111033115680
111017299416   111022941090   111025139069   111026967182   111027849261  
111028736010   111029055453   111029815738   111030440958   111030692160  
111031481213   111031644337   111031842540   111032206860   111032361255  
111032503950   111032651741   111032820211   111032990804   111033115691
111017299449   111022941157   111025139070   111026967216   111027849272  
111028736021   111029055464   111029815749   111030440969   111030692171  
111031481224   111031644371   111031842595   111032206893   111032361266  
111032503961   111032651763   111032820222   111032990815   111033115714
111017299539   111022941191   111025139092   111026967261   111027849340  
111028736043   111029055497   111029815772   111030440981   111030692182  
111031481235   111031644393   111031842607   111032206905   111032361301  
111032503983   111032651774   111032820233   111032990860   111033115736
111017299641   111022941203   111025139148   111026967272   111027849362  
111028736054   111029055509   111029815817   111030441005   111030692205  
111031481257   111031644405   111031842618   111032206938   111032361312  
111032504041   111032651785   111032820255   111032990916   111033115758
111017299674   111022941225   111025139159   111026967294   111027849384  
111028736098   111029055521   111029815839   111030441016   111030692227  
111031481268   111031644416   111031842652   111032206950   111032361367  
111032504614   111032651808   111032820266   111032990927   111033115770
111017299719   111022941247   111025139193   111026967317   111027849395  
111028736324   111029055598   111029815952   111030441049   111030692238  
111031481280   111031644450   111031842696   111032206983   111032361378  
111032504625   111032651820   111032820345   111032990949   111033115781
111017299720   111022941269   111025139249   111026967328   111027849474  
111028736357   111029055600   111029815963   111030441083   111030692249  
111031481314   111031644461   111031842720   111032206994   111032361402  
111032504647   111032651831   111032820389   111032990972   111033116760
111017299731   111022941270   111025139362   111026967384   111027849485  
111028736368   111029055622   111029816032   111030441117   111030692272  
111031481415   111031644999   111031842810   111032207007   111032361479  
111032504658   111032651853   111032820390   111032991007   111033116782
111017299786   111022941360   111025139553   111026967418   111027849496  
111028736379   111029055633   111029816144   111030441139   111030692283  
111031481426   111031645002   111031842821   111032207074   111032361480  
111032504669   111032651864   111032820402   111032991030   111033116793
111017299854   111022941382   111025139979   111026967496   111027849520  
111028736380   111029055655   111029816166   111030441678   111030692665  
111031481459   111031645013   111031842843   111032207085   111032361491  
111032504670   111032651897   111032820424   111032991041   111033116816
111017299865   111022941416   111025139991   111026968521   111027849542  
111028736458   111029055677   111029816256   111030441724   111030692687  
111031481471   111031645024   111031842876   111032207096   111032361514  
111032504816   111032651909   111032820435   111032991063   111033116849
111017299887   111022941449   111025140016   111026968532   111027849575  
111028736481   111029055699   111029816324   111030441757   111030692698  
111031481493   111031645079   111031842922   111032207108   111032361525  
111032504827   111032651943   111032820457   111032991085   111033116861
111017300048   111022941528   111025140049   111026968565   111027849609  
111028736504   111029055778   111029816447   111030441779   111030693004  
111031481538   111031645439   111031843002   111032207120   111032361929  
111032504850   111032651954   111032820480   111032991119   111033116940
111017300194   111022941618   111025140061   111026968611   111027850230  
111028736616   111029055789   111029816481   111030441791   111030693060  
111031481998   111031645473   111031843013   111032207131   111032361930  
111032504872   111032651965   111032820491   111032991399   111033116962
111017300206   111022942406   111025140083   111026968666   111027850263  
111028736649   111029055802   111029816515   111030441803   111030693363  
111031482012   111031645529   111031843024   111032207142   111032361952  
111032504883   111032651987   111032820514   111032991412   111033116984
111017300273   111022942428   111025140117   111026968688   111027850319  
111028736650   111029056106   111029816616   111030441814   111030693385  
111031482023   111031645585   111031843035   111032207175   111032361974  
111032504917   111032652034   111032820536   111032991434   111033117019
111017300600   111022942451   111025140140   111026968824   111027850320  
111028736683   111029056139   111029816638   111030441825   111030693420  
111031482045   111031645686   111031843057   111032207197   111032361985  
111032504940   111032652045   111032820569   111032991467   111033117086
111017300677   111022942473   111025140151   111026968846   111027850353  
111028736694   111029056241   111029816672   111030441836   111030693442  
111031482067   111031645710   111031843091   111032207221   111032361996  
111032505064   111032652067   111032820570   111032991502   111033117097
111017300699   111022942495   111025140162   111026968903   111027850364  
111028736740   111029056252   111029816683   111030441847   111030693486  
111031482089   111031645765   111031843103   111032207232   111032362009  
111032505075   111032652078   111032820592   111032991513   111033117109
111017300767   111022942529   111025140173   111026968936   111027850421  
111028736773   111029056263   111029816739   111030441870   111030693510  
111031482090   111031645798   111031843147   111032207265   111032362021  
111032505109   111032652090   111032820648   111032991535   111033117110
111017301016   111022942541   111025140195   111026968958   111027850522  
111028736784   111029056296   111029816740   111030441881   111030693543  
111031482113   111031645800   111031843158   111032207298   111032362043  
111032505132   111032652102   111032820671   111032991579   111033117121
111017301094   111022942574   111025140230   111026968992   111027850566  
111028737000   111029057107   111029816762   111030441915   111030693565  
111031482146   111031645822   111031843169   111032207300   111032362076  
111032505143   111032652113   111032820682   111032991580   111033117211
111017301184   111022942585   111025140421   111026969005   111027851747  
111028737055   111029057130   111029816784   111030441926   111030693598  
111031482157   111031645844   111031843406   111032207311   111032362087  
111032505176   111032652168   111032820693   111032991614   111033117277
111017301218   111022942642   111025140555   111026969049   111027851758  
111028738337   111029057141   111029816795   111030441937   111030693600  
111031482180   111031645855   111031843417   111032207322   111032362100  
111032505198   111032652179   111032820705   111032991625   111033117334
111017301364   111022942675   111025140634   111026969050   111027851770  
111028738382   111029057185   111029816885   111030441948   111030693756  
111031482214   111031645877   111031843473   111032207333   111032362122  
111032505389   111032652180   111032820749   111032991737   111033117345
111017301702   111022942709   111025140713   111026969117   111027851826  
111028738393   111029057208   111029816920   111030441971   111030693767  
111031482258   111031646058   111031843529   111032207344   111032362144  
111032505435   111032652225   111032820750   111032991759   111033117356
111017301768   111022942743   111025140735   111026969139   111027851837  
111028738461   111029057219   111029816964   111030442006   111030693790  
111031482326   111031646104   111031843530   111032207355   111032362166  
111032505446   111032652236   111032820817   111032992064   111033117367
111017301948   111022942754   111025140814   111026969207   111027851859  
111028738472   111029057231   111029816986   111030442039   111030693868  
111031482337   111031646126   111031843608   111032207377   111032363000  
111032505468   111032652270   111032820828   111032992097   111033117378
111017302141   111022956894   111025140847   111026969218   111027851882  
111028738494   111029057275   111029817000   111030442040   111030693879  
111031482348   111031646148   111031843619   111032207388   111032363033  
111032505558   111032652292   111032820840   111032992121   111033117402
111017302152   111022963678   111025141387   111026969263   111027851905  
111028738528   111029057332   111029817055   111030442051   111030693903  
111031482359   111031646160   111031843620   111032207399   111032363044  
111032505569   111032652315   111032820851   111032992132   111033117424
111017302196   111022963746   111025141422   111026969274   111027851916  
111028738540   111029057422   111029817358   111030442084   111030693947  
111031482382   111031646171   111031843642   111032207423   111032363077  
111032505659   111032652359   111032820862   111032992143   111033117446
111017302275   111022963881   111025141455   111026969285   111027851972  
111028738595   111029057477   111029817381   111030442095   111030694375  
111031482393   111031646227   111031843686   111032207434   111032363112  
111032505907   111032652371   111032820930   111032992200   111033117479
111017302297   111022963904   111025141501   111026969296   111027852018  
111028738607   111029057501   111029817392   111030442141   111030694386  
111031482416   111031646496   111031843697   111032207939   111032363134  
111032505918   111032652382   111032820941   111032992288   111033117480
111017302309   111022968291   111025141534   111026969308   111027852052  
111028738630   111029057523   111029817426   111030442152   111030694410  
111031482427   111031646520   111031843709   111032207962   111032363145  
111032506302   111032652393   111032820952   111032992299   111033118256
111017302411   111022975255   111025141545   111026969342   111027852085  
111028738652   111029057578   111029817437   111030442208   111030694421  
111031482506   111031646542   111031843721   111032208019   111032363156  
111032506357   111032652438   111032820974   111032992356   111033118278
111017302422   111022975299   111025141556   111026969353   111027852142  
111028738663   111029057590   111029817471   111030442219   111030694443  
111031482517   111031646564   111031843743   111032208020   111032363189  
111032506368   111032652449   111032820985   111032992367   111033118290
111017302466   111022975323   111025141590   111026969465   111027852186  
111028738674   111029057602   111029817527   111030442220   111030694465  
111031482540   111031646621   111031843776   111032208064   111032363235  
111032506379   111032652528   111032821009   111032992389   111033118368
111017303625   111022975345   111025141646   111026969487   111027852209  
111028738786   111029057613   111029817538   111030442231   111030694476  
111031482562   111031646676   111031843787   111032208075   111032363246  
111032506380   111032652731   111032821054   111032992413   111033118447
111017303782   111022975378   111025141657   111026969500   111027852221  
111028739068   111029057624   111029817561   111030442455   111030694487  
111031482573   111031646698   111031843833   111032208086   111032363257  
111032506414   111032652764   111032821076   111032992435   111033118470
111017303805   111022975413   111025141668   111026969511   111027852232  
111028739091   111029057635   111029817594   111030442477   111030694533  
111031482584   111031646711   111031843844   111032208109   111032363268  
111032506425   111032652810   111032821335   111032992479   111033118481
111017303827   111022975514   111025141725   111026969522   111027852243  
111028739125   111029057668   111029817640   111030442488   111030694544  
111031482607   111031646777   111031843888   111032208154   111032363279  
111032506481   111032652854   111032821357   111032992503   111033118526
111017303850   111022975671   111025141769   111026969892   111027852287  
111028739147   111029057679   111029817651   111030442499   111030694588  
111031482630   111031647059   111031843901   111032208176   111032363291  
111032506515   111032652865   111032821368   111032992592   111033118537
111017304031   111022975750   111025142276   111026969904   111027852311  
111028739158   111029057691   111029817673   111030442501   111030694645  
111031482652   111031647060   111031843912   111032208187   111032363303  
111032506526   111032652876   111032821379   111032992693   111033118560
111017304312   111022975772   111025142322   111026969948   111027852344  
111028739169   111029059244   111029817684   111030442512   111030694656  
111031482663   111031647082   111031843945   111032208198   111032363358  
111032506537   111032652911   111032821380   111032992716   111033118571
111017304367   111022975794   111025142344   111026969959   111027852377  
111028739237   111029059277   111029817718   111030442523   111030694689  
111031482674   111031647093   111031843990   111032208211   111032363370  
111032506571   111032652933   111032821425   111032992772   111033118582
111017304547   111022975839   111025142399   111026969960   111027852388  
111028743816   111029059288   111029817729   111030442545   111030694713  
111031482685   111031647396   111031844003   111032208277   111032363404  
111032506605   111032652944   111032821436   111032992840   111033118593
111017304615   111022975851   111025142658   111026969971   111027852401  
111028761625   111029059301   111029817741   111030442567   111030694858  
111031482720   111031647420   111031844025   111032208299   111032363460  
111032506616   111032652955   111032821458   111032993076   111033118605
111017304637   111022975884   111025142726   111026970052   111027852456  
111028761726   111029060853   111029817774   111030442578   111030694870  
111031482731   111031647442   111031844069   111032208952   111032363527  
111032506650   111032652977   111032821537   111032993087   111033118616
111017304716   111022975907   111025142737   111026970063   111027852502  
111028761771   111029060864   111029817785   111030442589   111030694881  
111031482742   111031647475   111031844081   111032209009   111032363549  
111032506683   111032653013   111032821548   111032993098   111033118627
111017304996   111022975974   111025142759   111026970085   111027852535  
111028764875   111029060886   111029817796   111030442590   111030694904  
111031482797   111031647576   111031844126   111032209010   111032363550  
111032506694   111032653068   111032821571   111032993100   111033118683
111017305065   111022976021   111025142760   111026970108   111027852636  
111028764886   111029060910   111029818067   111030442602   111030694948  
111031482809   111031647587   111031844148   111032209076   111032363561  
111032506706   111032653079   111032821582   111032993133   111033118694
111017305144   111022976065   111025142782   111026970119   111027852704  
111028764909   111029060921   111029818102   111030442635   111030694982  
111031482876   111031647622   111031844160   111032209122   111032363572  
111032506728   111032653091   111032821593   111032993144   111033118728
111017305177   111022976234   111025142793   111026970120   111027852715  
111028764910   111029060932   111029818146   111030442703   111030695017  
111031482898   111031647644   111031844193   111032209133   111032363606  
111032506762   111032653103   111032821605   111032993166   111033118740
111017305212   111022976289   111025142849   111026970142   111027852760  
111028764932   111029060943   111029818179   111030442725   111030695051  
111031482900   111031647655   111031844216   111032209223   111032363617  
111032506773   111032653158   111032821649   111032993188   111033118762
111017305919   111022976313   111025142917   111026970153   111027852782  
111028764943   111029060965   111029818214   111030442781   111030695073  
111031482911   111031647677   111031844227   111032209245   111032363640  
111032506795   111032653709   111032821650   111032993201   111033118784
111017305986   111022976548   111025142928   111026970164   111027852793  
111028764954   111029060998   111029818236   111030442792   111030695826  
111031482933   111031647745   111031844238   111032209256   111032363910  
111032506818   111032653710   111032821661   111032993223   111033118807
111017306066   111022976672   111025142939   111026972177   111027852849  
111028764976   111029061001   111029818517   111030442837   111030695859  
111031482955   111031647802   111031846397   111032209289   111032363921  
111032506841   111032653721   111032821706   111032993234   111033118964
111017306099   111022976997   111025143345   111026972188   111027852850  
111028764998   111029061023   111029818551   111030442860   111030695871  
111031483518   111031647813   111031846443   111032209313   111032364012  
111032506852   111032653765   111032821728   111032993256   111033118986
111017306112   111022977279   111025143356   111026972199   111027852906  
111028765012   111029061056   111029818573   111030442871   111030695882  
111031483552   111031647835   111031846454   111032209335   111032364090  
111032506863   111032653776   111032821740   111032993313   111033119000
111017306145   111022977516   111025143660   111026972201   111027852940  
111028765034   111029061078   111029818607   111030442882   111030695905  
111031483653   111031647846   111031846465   111032209346   111032364135  
111032506874   111032653787   111032821807   111032993324   111033119011
111017306189   111022977741   111025143682   111026972223   111027852951  
111028765045   111029061113   111029818696   111030442893   111030695916  
111031483697   111031647981   111031846476   111032209368   111032364179  
111032506986   111032654216   111032821818   111032993335   111033119022
111017306224   111022977752   111025143705   111026972245   111027853064  
111028765315   111029061124   111029818719   111030442938   111030696175  
111031483866   111031647992   111031846487   111032209379   111032364180  
111032507527   111032654249   111032821829   111032993346   111033119099
111017306279   111022977842   111025143750   111026972256   111027853086  
111028765337   111029061146   111029818764   111030442950   111030696412  
111031483888   111031648117   111031846511   111032209391   111032364225  
111032507538   111032654261   111032821852   111032993368   111033119178
111017306325   111022978001   111025143806   111026972267   111027853097  
111028765348   111029061168   111029818809   111030442961   111030696434  
111031484104   111031648139   111031847927   111032209425   111032364247  
111032507561   111032654283   111032821863   111032993379   111033119189
111017306392   111022978078   111025143817   111026972278   111027853109  
111028765382   111029061179   111029818810   111030442983   111030696445  
111031484115   111031648140   111031848153   111032209436   111032364258  
111032507606   111032656072   111032821874   111032993470   111033119202
111017306404   111022978180   111025143828   111026972302   111027853176  
111028765438   111029061180   111029818821   111030442994   111030696456  
111031484126   111031648498   111031848265   111032209458   111032364270  
111032507617   111032656094   111032821885   111032993492   111033119224
111017306448   111022978236   111025143840   111026972335   111027853244  
111028765506   111029061214   111029818832   111030443074   111030696467  
111031484159   111031648656   111031848445   111032209470   111032364281  
111032507640   111032656140   111032821908   111032993504   111033119235
111017306516   111022978270   111025143884   111026972357   111027853266  
111028765539   111029061225   111029818843   111030443096   111030696502  
111031484182   111031648667   111031848524   111032209560   111032364292  
111032507651   111032656151   111032821920   111032993526   111033119246
111017306550   111022978315   111025144683   111026972379   111027853367  
111028765540   111029061236   111029818854   111030443906   111030696535  
111031484205   111031648689   111031848579   111032209571   111032364461  
111032507673   111032656173   111032821931   111032993537   111033119257
111017306639   111022978618   111025145044   111026972380   111027853479  
111028765551   111029061247   111029818911   111030443928   111030696546  
111031484216   111031648724   111031848603   111032209593   111032364483  
111032507729   111032656218   111032822088   111032993582   111033119279
111017306640   111022978708   111025145066   111026972391   111027853558  
111028765562   111029061281   111029818933   111030443995   111030696579  
111031484250   111031648746   111031848625   111032209605   111032364494  
111032507730   111032656645   111032822101   111032993638   111033119314
111017306707   111022978720   111025145077   111026972470   111027853761  
111028765854   111029061292   111029819170   111030444008   111030696591  
111031484306   111031648779   111031848647   111032209616   111032364517  
111032507774   111032656689   111032822156   111032993672   111033119325
111017306729   111022979293   111025145134   111026972559   111027853772  
111028765865   111029061326   111029819181   111030444086   111030696603  
111031484935   111031648780   111031848669   111032209649   111032364539  
111032507808   111032656702   111032822167   111032993683   111033119336
111017306741   111022979316   111025145213   111026972571   111027853794  
111028765876   111029061337   111029819192   111030444143   111030696647  
111031484957   111031648825   111031848681   111032209650   111032364551  
111032507842   111032656713   111032822178   111032993739   111033119358
111017306785   111022979608   111025145561   111026972593   111027853828  
111028765887   111029061360   111029819204   111030444198   111030696670  
111031485026   111031649028   111031848715   111032209683   111032364595  
111032507921   111032656735   111032822189   111032993784   111033119369

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017306842   111022979620   111025145572   111026972605   111027853840  
111028765900   111029061393   111029819215   111030444222   111030696726  
111031485082   111031649141   111031848726   111032209706   111032364652  
111032507998   111032656768   111032822202   111032993795   111033119437
111017306965   111022979709   111025145639   111026972717   111027853884  
111028765944   111029061832   111029819226   111030444323   111030696759  
111031485116   111031649220   111031848737   111032209740   111032364685  
111032508012   111032656779   111032822213   111032993807   111033119594
111017307203   111022979721   111025145730   111026972762   111027853930  
111028765966   111029061854   111029819260   111030444334   111030696771  
111031485150   111031649466   111031848759   111032209830   111032364696  
111032508067   111032656780   111032822257   111032993829   111033119628
111017307270   111022979798   111025145752   111026972773   111027853941  
111028765999   111029061865   111029819271   111030444446   111030696816  
111031485194   111031649477   111031849301   111032209942   111032364854  
111032508089   111032656791   111032822268   111032993874   111033119640
111017307348   111022979822   111025146045   111026972807   111027853963  
111028766024   111029061900   111029819282   111030444457   111030696838  
111031485239   111031649488   111031849345   111032210023   111032364887  
111032508135   111032656803   111032822291   111032993986   111033119662
111017307494   111022980048   111025146078   111026972841   111027854065  
111028766417   111029061966   111029819338   111030444525   111030696917  
111031485240   111031649499   111031849367   111032210034   111032364900  
111032508146   111032656836   111032822369   111032993997   111033119695
111017307506   111022980116   111025146113   111026972874   111027854100  
111028766518   111029062057   111029819349   111030444536   111030696995  
111031485251   111031650312   111031849749   111032210056   111032364933  
111032508168   111032656847   111032822404   111032994011   111033119718
111017307517   111022980150   111025146528   111026972885   111027854133  
111028766822   111029062080   111029819361   111030444547   111030697008  
111031485295   111031650323   111031849794   111032210067   111032365079  
111032508180   111032656870   111032822426   111032994022   111033119741
111017307540   111022980161   111025146540   111026972920   111027854155  
111028766833   111029062136   111029819406   111030444558   111030697031  
111031485307   111031650480   111031849862   111032210113   111032365259  
111032508203   111032656881   111032822460   111032994145   111033119763
111017307696   111022980206   111025146573   111026972931   111027854188  
111028766855   111029062158   111029819417   111030444581   111030697176  
111031485778   111031650491   111031849873   111032210135   111032365260  
111032509361   111032656904   111032822471   111032994235   111033119819
111017307720   111022980273   111025146607   111026972964   111027854199  
111028766899   111029062169   111029819428   111030444604   111030697222  
111031485790   111031650503   111031849907   111032210157   111032365271  
111032509563   111032656915   111032822493   111032994246   111033120024
111017307922   111022980295   111025146641   111026972986   111027854212  
111028766967   111029062170   111029819462   111030444659   111030697255  
111031485824   111031650525   111031849963   111032212621   111032365293  
111032509596   111032656982   111032822538   111032994415   111033120035
111017308002   111022980408   111025146685   111026973000   111027854234  
111028766990   111029062204   111029819495   111030444671   111030697299  
111031486218   111031650547   111031857377   111032212632   111032365305  
111032509608   111032657006   111032822549   111032994437   111033120046
111017308046   111022980420   111025146786   111026973011   111027854278  
111028767047   111029062237   111029819518   111030444974   111030697334  
111031486229   111031650558   111031892084   111032212643   111032365383  
111032509619   111032657062   111032822606   111032994493   111033120068
111017308136   111022980509   111025146809   111026973022   111027854289  
111028767069   111029062259   111029819541   111030444985   111030697367  
111031486252   111031650772   111031904460   111032212676   111032365394  
111032509675   111032657163   111032822628   111032994640   111033120114
111017308169   111022980510   111025146898   111026973033   111027854313  
111028767081   111029062574   111029819923   111030445010   111030697480  
111031486296   111031650828   111031907597   111032212687   111032365417  
111032509686   111032657185   111032822640   111032994673   111033120248
111017308338   111022980532   111025146900   111026973088   111027854346  
111028767092   111029062585   111029819967   111030445032   111030698515  
111031486331   111031650851   111031907755   111032212711   111032365440  
111032509710   111032657219   111032822684   111032994729   111033120271
111017308361   111022980565   111025146911   111026973112   111027854379  
111028767126   111029062596   111029820004   111030445379   111030698526  
111031486342   111031650907   111031907991   111032212722   111032365473  
111032509732   111032657253   111032823089   111032994796   111033120282
111017308383   111022980576   111025146922   111026973123   111027854403  
111028767137   111029062664   111029820329   111030445380   111030698559  
111031486364   111031651065   111031908048   111032212733   111032365484  
111032509765   111032657275   111032823124   111032994875   111033120305
111017308406   111022980611   111025147068   111026973134   111027854425  
111028767148   111029062697   111029820352   111030445391   111030698571  
111031486386   111031651076   111031908127   111032212744   111032365529  
111032509787   111032657297   111032823168   111032995348   111033120327
111017308417   111022980644   111025147091   111026973167   111027854458  
111028767159   111029062710   111029820442   111030445470   111030698638  
111031486397   111031651256   111031934047   111032212812   111032366069  
111032509798   111032657309   111032823203   111032995360   111033120361
111017308440   111022980655   111025147147   111026973189   111027854481  
111028767160   111029062732   111029820464   111030445481   111030698649  
111031486410   111031651278   111031935778   111032212823   111032366115  
111032509822   111032657354   111032823304   111032995405   111033120440
111017308530   111022980666   111025147833   111026973370   111027854504  
111028767171   111029062743   111029820475   111030445504   111030698650  
111031486454   111031651289   111031943979   111032212856   111032366126  
111032509833   111032657365   111032823348   111032995427   111033120596
111017308563   111022980734   111025147844   111026973404   111027854537  
111028767429   111029062754   111029820486   111030445515   111030698694  
111031486465   111031652066   111031953385   111032212867   111032366182  
111032509844   111032657398   111032823359   111032995461   111033120631
111017308776   111022980789   111025147888   111026973415   111027854559  
111028767485   111029062765   111029820497   111030445526   111030698706  
111031486476   111031652088   111031973095   111032212889   111032366205  
111032509866   111032657411   111032823371   111032995506   111033120978
111017308800   111022980790   111025147901   111026974315   111027854560  
111028767508   111029062798   111029820576   111030445548   111030698717  
111031486500   111031652099   111031980767   111032212913   111032366227  
111032509877   111032657422   111032823393   111032995551   111033120989
111017308833   111022980824   111025147956   111026974371   111027854571  
111028767531   111029062844   111029820587   111030445616   111030698728  
111031486522   111031652123   111031984086   111032212946   111032366238  
111032509901   111032657433   111032823461   111032995663   111033121058
111017308855   111022980880   111025147967   111026974461   111027854582  
111028767564   111029062855   111029820600   111030445627   111030698739  
111031486533   111031652167   111031998968   111032212957   111032366272  
111032509912   111032657444   111032823494   111032995742   111033121069
111017308866   111022980891   111025147990   111026974483   111027854593  
111028767621   111029062877   111029820644   111030445649   111030698795  
111031486544   111031652235   111032003449   111032212991   111032366306  
111032509934   111032657455   111032823595   111032995821   111033121081
111017308989   111022980903   111025148025   111026974494   111027855415  
111028767643   111029062899   111029820666   111030445672   111030698807  
111031486566   111031652246   111032040923   111032213004   111032366339  
111032509967   111032657477   111032823607   111032996068   111033121115
111017309003   111022980936   111025148036   111026974584   111027855437  
111028767687   111029062989   111029820688   111030445706   111030698830  
111031486588   111031652257   111032050902   111032213026   111032366340  
111032509989   111032657534   111032823629   111032996293   111033121474
111017309014   111022980969   111025148058   111026974674   111027855459  
111028767711   111029064116   111029820734   111030445717   111030698920  
111031486601   111031652280   111032061757   111032213059   111032366351  
111032510004   111032657556   111032823630   111032996316   111033121485
111017309047   111022981016   111025148092   111026974708   111027855460  
111028767722   111029064127   111029820857   111030445739   111030698942  
111031486612   111031652347   111032062084   111032213071   111032366373  
111032510015   111032657578   111032823753   111032996361   111033121531
111017309070   111022981061   111025148104   111026974720   111027855471  
111028767733   111029064138   111029820903   111030445751   111030699011  
111031486915   111031652369   111032062095   111032213093   111032366418  
111032510037   111032658333   111032823887   111032996439   111033121586
111017309182   111022981117   111025148115   111026974742   111027855482  
111028767744   111029064149   111029821027   111030446303   111030699055  
111031486937   111031652381   111032062130   111032213127   111032366430  
111032510048   111032658377   111032823933   111032996473   111033121654
111017309193   111022981173   111025148148   111026974797   111027855505  
111028767755   111029064486   111029821061   111030446314   111030699088  
111031487242   111031652392   111032062141   111032213138   111032366474  
111032510059   111032658401   111032823955   111032996529   111033121687
111017309205   111022981184   111025148160   111026974843   111027855549  
111028767801   111029064510   111029821072   111030446325   111030699099  
111031487253   111031652415   111032062152   111032213150   111032366485  
111032510138   111032658423   111032824079   111032996574   111033121777
111017309261   111022981533   111025148227   111026974876   111027855550  
111028767834   111029064565   111029821117   111030446336   111030699112  
111031487264   111031652448   111032062163   111032213161   111032366496  
111032510149   111032658456   111032824136   111032996596   111033121788
111017309340   111022981555   111025148238   111026974898   111027855572  
111028767867   111029064576   111029821218   111030446459   111030699190  
111031487297   111031652482   111032062174   111032213183   111032366531  
111032510756   111032658478   111032824226   111032996619   111033121801
111017309373   111022981612   111025148272   111026974911   111027855594  
111028767878   111029064600   111029821241   111030446493   111030699213  
111031487668   111031652493   111032062275   111032213194   111032366889  
111032510778   111032658490   111032824248   111032996631   111033121823
111017309407   111022981656   111025148339   111026974922   111027855617  
111028767968   111029064622   111029821274   111030446516   111030700250  
111031487691   111031652910   111032062297   111032213217   111032366924  
111032510802   111032658513   111032824271   111032996653   111033121834
111017309429   111022981869   111025148351   111026974933   111027855639  
111028768004   111029064633   111029821285   111030446527   111030700261  
111031487703   111031652954   111032062310   111032213228   111032366968  
111032510824   111032658568   111032824406   111032996675   111033121845
111017309856   111022981870   111025149093   111026974988   111027855651  
111028768015   111029064644   111029821342   111030446538   111030700777  
111031487725   111031653359   111032062354   111032213262   111032366979  
111032510925   111032658579   111032824440   111032996686   111033121867
111017309924   111022981881   111025149105   111026974999   111027855673  
111028768059   111029065049   111029821353   111030446561   111030700788  
111031487736   111031653562   111032062365   111032213273   111032367004  
111032510936   111032658647   111032824462   111032996710   111033121878
111017310140   111022981937   111025149138   111026975013   111027855695  
111028768060   111029065072   111029821397   111030446583   111030700812  
111031487860   111031654709   111032062400   111032213295   111032367048  
111032510947   111032658681   111032824484   111032996721   111033121889
111017310218   111022981959   111025149374   111026975114   111027855718  
111028768082   111029065106   111029821409   111030446606   111030700823  
111031487871   111031655520   111032062433   111032213307   111032367059  
111032511128   111032658704   111032824507   111032996732   111033121890
111017310274   111022981960   111025149442   111026975170   111027855932  
111028768093   111029065128   111029821410   111030446640   111030700856  
111031487882   111031655968   111032062590   111032213329   111032367060  
111032511139   111032658737   111032824530   111032996743   111033121935
111017310296   111022981971   111025149453   111026975204   111027855943  
111028768127   111029065139   111029821421   111030446673   111030700867  
111031487905   111031656015   111032062602   111032213330   111032367161  
111032511140   111032658760   111032824585   111032996754   111033121946
111017310432   111022981993   111025149475   111026975259   111027856012  
111028768138   111029065140   111029821443   111030446909   111030700968  
111031487916   111031656273   111032062613   111032213363   111032367206  
111032511162   111032658782   111032824596   111032996765   111033122127
111017310511   111022982017   111025149509   111026975260   111027856067  
111028768149   111029065162   111029821476   111030446910   111030700979  
111031487938   111031656374   111032062624   111032213396   111032367217  
111032511184   111032658827   111032825160   111032996798   111033122183
111017310533   111022982028   111025149576   111026975417   111027856078  
111028768150   111029065195   111029821487   111030446976   111030700980  
111031487972   111031657500   111032062635   111032213420   111032367228  
111032511207   111032658940   111032825171   111032996811   111033122251
111017310577   111022982118   111025149622   111026975428   111027856089  
111028769229   111029065207   111029821881   111030447012   111030701037  
111031488018   111031657612   111032062657   111032213475   111032367239  
111032511689   111032658951   111032825182   111032996822   111033122273
111017310588   111022982163   111025149655   111026975686   111027856102  
111028769263   111029065218   111029822376   111030447023   111030701071  
111031488029   111031658501   111032062714   111032213509   111032367251  
111032511724   111032659019   111032825216   111032996833   111033122374
111017310645   111022982196   111025149666   111026975754   111027856157  
111028769285   111029065263   111029822387   111030447034   111030701655  
111031488041   111031658523   111032062725   111032213543   111032367284  
111032511847   111032659020   111032825249   111032996877   111033122419
111017311039   111022982613   111025149699   111026975844   111027856168  
111028769296   111029065319   111029822455   111030447045   111030701666  
111031488119   111031659119   111032062736   111032214049   111032367307  
111032511858   111032659031   111032825261   111032996923   111033122880
111017311051   111022982635   111025149701   111026975912   111027856180  
111028769320   111029065342   111029822488   111030447056   111030701880  
111031488120   111031659197   111032062758   111032214106   111032367330  
111032511881   111032659053   111032825272   111032996945   111033122903
111017311095   111022982725   111025149790   111026975923   111027856203  
111028769331   111029065375   111029822501   111030447078   111030701903  
111031488153   111031659478   111032062781   111032214117   111032367385  
111032511904   111032659086   111032825294   111032996978   111033122914
111017311130   111022982770   111025149835   111026976014   111027856214  
111028769645   111029065386   111029822578   111030447102   111030701936  
111031488175   111031659603   111032062860   111032214139   111032367396  
111032511915   111032659097   111032825340   111032997069   111033122925
111017311152   111022982792   111025149880   111026976069   111027856236  
111028769689   111029065410   111029822590   111030447113   111030701947  
111031488186   111031659827   111032062938   111032214140   111032367408  
111032511937   111032659109   111032825351   111032997070   111033123027
111017311163   111022982826   111025149936   111026976238   111027856247  
111028769690   111029065421   111029822602   111030447135   111030702005  
111031488197   111031659973   111032062961   111032214151   111032367431  
111032511948   111032659121   111032825373   111032997081   111033123049
111017311477   111022982860   111025150017   111026976283   111027856304  
111028769702   111029065432   111029822635   111030447168   111030702050  
111031488254   111031660267   111032063029   111032214162   111032367554  
111032511993   111032659132   111032825407   111032997092   111033123050
111017311501   111022982972   111025150028   111026976317   111027856315  
111028769713   111029065454   111029822679   111030447203   111030702577  
111031488287   111031660278   111032063041   111032214230   111032367611  
111032512006   111032659154   111032825418   111032997115   111033123061
111017312108   111022982983   111025150040   111026976373   111027856348  
111028769735   111029065498   111029822691   111030447214   111030702599  
111031488298   111031661370   111032063108   111032214252   111032367622  
111032512084   111032659200   111032825430   111032997126   111033123094
111017312120   111022983007   111025150062   111026976384   111027856359  
111028769757   111029066477   111029822703   111030447270   111030702678  
111031488322   111031662236   111032063322   111032214274   111032367633  
111032512130   111032659222   111032825452   111032997148   111033123106
111017312186   111022983052   111025150073   111026976395   111027856382  
111028769768   111029066501   111029822714   111030447326   111030702713  
111031488333   111031662270   111032063344   111032214308   111032367677  
111032512196   111032659514   111032825474   111032997159   111033123139
111017312221   111022983254   111025150141   111026976407   111027856528  
111028769779   111029067153   111029822758   111030447348   111030702892  
111031488344   111031662326   111032063399   111032214331   111032367699  
111032512208   111032659547   111032825520   111032997160   111033123162
111017312298   111022983333   111025150196   111026976429   111027856551  
111028769814   111029067164   111029822826   111030447359   111030702937  
111031488377   111031662450   111032063423   111032214386   111032367723  
111032512297   111032659570   111032825531   111032997182   111033123173
111017312311   111022983423   111025150219   111026976553   111027856584  
111028769825   111029067186   111029822837   111030447360   111030702960  
111031488388   111031662461   111032063614   111032214397   111032367813  
111032512309   111032659592   111032825621   111032997193   111033123207
111017312322   111022983434   111025150231   111026976597   111027856595  
111028769869   111029067221   111029822860   111030447832   111030703523  
111031488399   111031662999   111032063625   111032214454   111032367891  
111032512387   111032659637   111032825632   111032997227   111033123511
111017312355   111022983445   111025150253   111026976621   111027856607  
111028769881   111029067276   111029822882   111030447843   111030703556  
111031488401   111031663103   111032063658   111032214476   111032367992  
111032512512   111032659671   111032825711   111032997249   111033123544
111017312377   111022983502   111025150286   111026976654   111027856629  
111028769960   111029067300   111029822949   111030447865   111030703578  
111031488412   111031663169   111032063670   111032214487   111032368117  
111032512534   111032659693   111032825777   111032997328   111033123566
111017312827   111022983513   111025150343   111026976665   111027856685  
111028769982   111029067366   111029822972   111030447933   111030703590  
111031488423   111031663383   111032063681   111032214500   111032368207  
111032512703   111032659727   111032825834   111032997340   111033123577
111017312906   111022983546   111025150534   111026976676   111027856719  
111028770007   111029067377   111029823029   111030447977   111030703624  
111031488456   111031663541   111032063861   111032214522   111032368308  
111032512714   111032659783   111032825946   111032997362   111033123601
111017312962   111022983557   111025150545   111026976733   111027856720  
111028770096   111029067401   111029823030   111030448046   111030703635  
111031488478   111031664351   111032063883   111032214533   111032368353  
111032512781   111032659794   111032825979   111032997430   111033123623
111017313097   111022983568   111025150624   111026976744   111027856731  
111028770108   111029067591   111029823096   111030448068   111030703972  
111031488490   111031664384   111032063962   111032214555   111032368410  
111032512826   111032659817   111032826004   111032997474   111033123634
111017313121   111022983591   111025150646   111026976799   111027856742  
111028770131   111029067614   111029823108   111030448091   111030703983  
111031488614   111031664430   111032064019   111032214601   111032368432  
111032513287   111032659839   111032826015   111032997485   111033123678
111017313132   111022983625   111025150657   111026976801   111027857383  
111028770197   111029067636   111029823119   111030448619   111030703994  
111031488681   111031664676   111032064031   111032214634   111032368500  
111032513311   111032659840   111032826048   111032997520   111033123702
111017313727   111022983636   111025150680   111026976845   111027857394  
111028770399   111029067681   111029823120   111030448620   111030704018  
111031488692   111031664777   111032064053   111032214645   111032368599  
111032513355   111032659884   111032826127   111032997542   111033123724

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017313738   111022983692   111025150725   111026976902   111027857800  
111028770401   111029067692   111029823131   111030448631   111030704029  
111031488715   111031664935   111032064075   111032214667   111032368724  
111032513388   111032659907   111032826228   111032997777   111033123746
111017313918   111022983726   111025150758   111027001294   111027857866  
111028770412   111029067726   111029823175   111030448642   111030704030  
111031488759   111031666061   111032064086   111032214689   111032368836  
111032513399   111032659918   111032826273   111032997801   111033123757
111017313985   111022983782   111025150781   111027001306   111027857877  
111028770456   111029067771   111029823186   111030448675   111030704041  
111031488771   111031666162   111032064356   111032214690   111032369130  
111032513456   111032659941   111032826307   111032997812   111033123779
111017314009   111022983805   111025150837   111027001328   111027857899  
111028770467   111029067793   111029823210   111030448697   111030704085  
111031488782   111031666410   111032064367   111032214702   111032369208  
111032513478   111032659974   111032826330   111032997823   111033123780
111017314043   111022983838   111025150859   111027001340   111027857956  
111028770478   111029067838   111029823276   111030448743   111030704096  
111031488805   111031666881   111032064772   111032214869   111032369578  
111032513513   111032659985   111032826419   111032997845   111033123825
111017314098   111022983906   111025150860   111027001373   111027857967  
111028770490   111029067849   111029823287   111030448800   111030704120  
111031488827   111031667051   111032064783   111032214904   111032369590  
111032513579   111032659996   111032826431   111032997890   111033123858
111017314100   111022983917   111025150949   111027001384   111027857978  
111028770524   111029067883   111029823298   111030448844   111030704142  
111031488849   111031667141   111032064817   111032214937   111032369613  
111032513580   111032660011   111032826464   111032997902   111033123915
111017314144   111022983928   111025150950   111027001395   111027858058  
111028770546   111029067894   111029823322   111030448855   111030704175  
111031488861   111031667152   111032064873   111032214948   111032369624  
111032513636   111032660022   111032826475   111032997913   111033123959
111017314740   111022983995   111025150972   111027001418   111027858070  
111028770568   111029067940   111029823344   111030448877   111030704197  
111031488894   111031667433   111032064918   111032214959   111032369635  
111032513647   111032660055   111032826543   111032997935   111033123971
111017315909   111022984019   111025150983   111027001474   111027858081  
111028770579   111029067984   111029823388   111030448923   111030704221  
111031488906   111031668579   111032064941   111032214971   111032369657  
111032513670   111032660099   111032826554   111032997980   111033124309
111017315921   111022984053   111025150994   111027001890   111027858148  
111028771323   111029068042   111029823412   111030448956   111030704243  
111031488928   111031668681   111032064952   111032214982   111032369679  
111032513681   111032660392   111032826576   111032998048   111033124321
111017315965   111022984075   111025151030   111027001913   111027858160  
111028771389   111029068727   111029823478   111030449294   111030704265  
111031488939   111031668805   111032064996   111032214993   111032369714  
111032513692   111032660819   111032826688   111032998587   111033124332
111017315998   111022984109   111025151265   111027001924   111027858171  
111028771390   111029068749   111029823489   111030449306   111030704276  
111031488962   111031668894   111032065009   111032215006   111032369916  
111032513726   111032660853   111032826701   111032998598   111033124905
111017316001   111022984244   111025151344   111027001935   111027858182  
111028771435   111029068783   111029823502   111030449328   111030704298  
111031488973   111031668984   111032065010   111032215028   111032369950  
111032513782   111032660864   111032826723   111032998600   111033124961
111017316180   111022984277   111025151489   111027002756   111027858216  
111028771503   111029068794   111029823546   111030449362   111030704344  
111031489020   111031669356   111032065021   111032215040   111032369961  
111032514075   111032660886   111032826745   111032998611   111033124972
111017316191   111022984301   111025151513   111027002790   111027858238  
111028771547   111029068806   111029823557   111030449407   111030704377  
111031489042   111031669389   111032065032   111032215051   111032369983  
111032514097   111032660976   111032826756   111032998655   111033124983
111017316359   111022984356   111025151524   111027002813   111027858294  
111028771637   111029069201   111029824323   111030449429   111030704412  
111031489053   111031669402   111032065043   111032215129   111032370187  
111032514187   111032660998   111032826789   111032998677   111033125007
111017316360   111022984367   111025151546   111027002846   111027858418  
111028771660   111029069212   111029824345   111030449430   111030704445  
111031489143   111031669457   111032065054   111032215130   111032370222  
111032514200   111032661023   111032826802   111032998701   111033125063
111017316416   111022984378   111025151557   111027002879   111027858441  
111028771671   111029070865   111029824378   111030449597   111030704456  
111031489154   111031669558   111032065076   111032215152   111032370233  
111032514211   111032661089   111032826925   111032998712   111033125074
111017316449   111022984413   111025151636   111027002880   111027858452  
111028771682   111029070876   111029824389   111030449609   111030704467  
111031489165   111031669570   111032065087   111032215185   111032370266  
111032514255   111032661135   111032826936   111032998723   111033125096
111017316472   111022984479   111025151670   111027002903   111027858463  
111028771705   111029070933   111029824390   111030449621   111030704636  
111031489176   111031669615   111032065100   111032215196   111032370334  
111032514288   111032661179   111032826969   111032998734   111033125108
111017316539   111022984536   111025151726   111027002914   111027858474  
111028771749   111029070944   111029824402   111030449700   111030704658  
111031489198   111031669648   111032065111   111032215208   111032370738  
111032514312   111032661180   111032826970   111032998789   111033125164
111017316685   111022984615   111025151759   111027002936   111027858485  
111028771750   111029071181   111029824536   111030449766   111030704715  
111031489200   111031669660   111032065155   111032215219   111032370772  
111032514503   111032661247   111032826981   111032998813   111033125175
111017316731   111022984637   111025151793   111027003465   111027858520  
111028771772   111029071226   111029824637   111030449823   111030704726  
111031489211   111031670224   111032065199   111032215264   111032370783  
111032514727   111032661292   111032826992   111032998824   111033125209
111017317068   111022984660   111025151805   111027003476   111027858553  
111028771794   111029071293   111029824648   111030449845   111030704748  
111031489233   111031670291   111032065245   111032215286   111032370794  
111032514806   111032661304   111032827005   111032998835   111033125221
111017317080   111022984738   111025151850   111027003498   111027858575  
111028773099   111029071305   111029824705   111030449867   111030704771  
111031489244   111031670404   111032065256   111032215297   111032370806  
111032514840   111032661360   111032827038   111032998857   111033125254
111017317147   111022984749   111025152525   111027003500   111027858698  
111028773189   111029071349   111029824738   111030449878   111030705503  
111031489277   111031670651   111032065267   111032217064   111032370828  
111032514907   111032661405   111032827050   111032998879   111033125265
111017317192   111022984750   111025152536   111027003511   111027858700  
111028773190   111029071372   111029824749   111030449889   111030705569  
111031489288   111031670796   111032065593   111032217075   111032370851  
111032515212   111032661449   111032827061   111032998880   111033125344
111017317226   111022984839   111025152558   111027003522   111027859059  
111028773268   111029071406   111029824750   111030449913   111030705581  
111031489312   111031670987   111032065605   111032217985   111032370862  
111032515223   111032661450   111032827072   111032998891   111033125355
111017318553   111022984851   111025152570   111027003601   111027859060  
111028773325   111029071417   111029824761   111030449935   111030705592  
111031489323   111031671056   111032065616   111032218043   111032370873  
111032515234   111032661472   111032827533   111032998903   111033125388
111017318632   111022984895   111025152581   111027003623   111027859071  
111028773336   111029071428   111029824828   111030449946   111030705637  
111031489356   111031671089   111032065650   111032218054   111032370907  
111032515245   111032661483   111032827544   111032998914   111033125423
111017318665   111022984929   111025152615   111027003656   111027859105  
111028773392   111029071451   111029825098   111030449957   111030705660  
111031489413   111031671168   111032065706   111032218076   111032370974  
111032515313   111032661528   111032827588   111032998947   111033125445
111017318722   111022984985   111025152637   111027003702   111027859116  
111028773415   111029071473   111029825111   111030449980   111030706076  
111031489424   111031671203   111032065717   111032218155   111032370985  
111032515346   111032661539   111032827599   111032998958   111033125456
111017318766   111022985201   111025153289   111027003768   111027859138  
111028773437   111029071518   111029825144   111030450005   111030706087  
111031489435   111031671236   111032065739   111032218166   111032371010  
111032515403   111032661731   111032827623   111032999038   111033125478
111017318801   111022985212   111025153672   111027004499   111027859206  
111028773459   111029074207   111029825155   111030450072   111030706098  
111031489457   111031672103   111032065784   111032218199   111032371021  
111032515470   111032662350   111032827656   111032999050   111033125490
111017318878   111022985458   111025153706   111027005849   111027859240  
111028773460   111029074229   111029825515   111030450094   111030706144  
111031489468   111031672125   111032065807   111032218212   111032371043  
111032515526   111032662372   111032827667   111032999094   111033125502
111017318913   111022985504   111025153717   111027005861   111027859251  
111028773505   111029074814   111029825885   111030450184   111030706155  
111031489479   111031672260   111032066066   111032218245   111032371054  
111032515537   111032662394   111032827735   111032999139   111033125838
111017319015   111022986088   111025153795   111027005872   111027859273  
111028773561   111029169763   111029825975   111030450218   111030706177  
111031489558   111031672923   111032066077   111032218290   111032372606  
111032515593   111032662439   111032827757   111032999151   111033125951
111017319082   111022986134   111025153829   111027005928   111027859341  
111028773662   111029201579   111029826099   111030451411   111030706199  
111031489592   111031674127   111032066381   111032218302   111032372640  
111032515627   111032662440   111032827768   111032999173   111033125962
111017319105   111022986145   111025153830   111027005939   111027859712  
111028773684   111029308757   111029826112   111030451433   111030706201  
111031489604   111031674150   111032066437   111032218313   111032372662  
111032515638   111032662541   111032827779   111032999511   111033126008
111017319161   111022986190   111025153874   111027005951   111027859745  
111028773741   111029315788   111029826190   111030451444   111030706256  
111031489637   111031674284   111032066448   111032218335   111032372695  
111032515672   111032662563   111032827791   111032999588   111033126020
111017319172   111022986235   111025153885   111027005984   111027859767  
111028773763   111029319692   111029826257   111030451466   111030706267  
111031489648   111031674352   111032066695   111032218380   111032372707  
111032515740   111032662574   111032827814   111032999599   111033126266
111017319228   111022986336   111025154077   111027006020   111027859813  
111028773785   111029341192   111029826268   111030451501   111030706278  
111031489738   111031674611   111032066729   111032218403   111032372752  
111032515773   111032662608   111032827836   111032999612   111033126277
111017319239   111022986369   111025154101   111027006086   111027860017  
111028773864   111029341204   111029826314   111030451512   111030706289  
111031489828   111031674666   111032066763   111032218492   111032372763  
111032515784   111032662619   111032827870   111032999623   111033126288
111017319251   111022986370   111025154123   111027006110   111027860040  
111028773875   111029353982   111029826347   111030451567   111030706290  
111031489918   111031674789   111032067292   111032218515   111032372796  
111032515807   111032662620   111032827892   111032999634   111033126299
111017319273   111022986392   111025154145   111027006176   111027860062  
111028774012   111029371982   111029826358   111030451578   111030706324  
111031489952   111031674880   111032067315   111032218526   111032372864  
111032515830   111032662631   111032827937   111032999645   111033126334
111017319307   111022986415   111025154156   111027006996   111027860073  
111028774023   111029379025   111029826392   111030451590   111030706335  
111031490066   111031674958   111032067359   111032218559   111032372932  
111032515852   111032662642   111032827948   111032999678   111033126367
111017319396   111022986426   111025154189   111027007144   111027860130  
111028774034   111029383334   111029826426   111030451602   111030706346  
111031490077   111031675005   111032067360   111032218605   111032372998  
111032515863   111032662686   111032828231   111032999690   111033126389
111017319419   111022986448   111025154257   111027007267   111027860163  
111028774045   111029421618   111029826437   111030451635   111030706357  
111031490134   111031675162   111032067382   111032218616   111032373001  
111032515896   111032662710   111032828297   111032999702   111033126390
111017319442   111022986493   111025154291   111027007313   111027860185  
111028774382   111029437941   111029826459   111030451657   111030706368  
111031490145   111031675229   111032067427   111032218627   111032373023  
111032515908   111032662721   111032828309   111032999713   111033126435
111017319464   111022986516   111025154303   111027008886   111027860231  
111028774427   111029441036   111029826460   111030451668   111030706436  
111031490178   111031675410   111032067438   111032218638   111032373045  
111032515920   111032662732   111032828365   111032999735   111033126446
111017319475   111022986853   111025154325   111027008932   111027860275  
111028774438   111029442958   111029826505   111030451703   111030706447  
111031490954   111031675465   111032067472   111032218649   111032373089  
111032515975   111032662776   111032828387   111032999780   111033126479
111017319510   111022986875   111025154336   111027008943   111027860365  
111028774449   111029461533   111029826549   111030451725   111030706469  
111031491067   111031675487   111032067539   111032218661   111032373135  
111032515997   111032662798   111032828398   111032999791   111033126503
111017319521   111022986910   111025154347   111027008987   111027860376  
111028774494   111029481041   111029826550   111030452186   111030706470  
111031491191   111031675544   111032067584   111032218683   111032373157  
111032516033   111032662822   111032828433   111032999803   111033126514
111017319532   111022986965   111025154404   111027008998   111027860398  
111028774506   111029505183   111029826606   111030452197   111030706481  
111031491225   111031675645   111032067595   111032218706   111032373225  
111032516055   111032662888   111032828444   111032999814   111033126536
111017319543   111022987012   111025154460   111027009012   111027860411  
111028774517   111029513373   111029826617   111030452625   111030706492  
111031491236   111031675768   111032067629   111032218740   111032373269  
111032516099   111032662901   111032828477   111032999836   111033126558
111017319611   111022987023   111025154549   111027009056   111027860422  
111028774562   111029539573   111029826651   111030452647   111030706526  
111031491247   111031675779   111032067843   111032218751   111032373292  
111032516404   111032662934   111032828488   111032999847   111033126581
111017319644   111022987168   111025154561   111027009089   111027860433  
111028774584   111029541554   111029826673   111030452658   111030706537  
111031491269   111031675892   111032067854   111032218762   111032373315  
111032516415   111032662989   111032828691   111032999858   111033126604
111017319699   111022987180   111025154583   111027009146   111027860466  
111028774607   111029593360   111029826684   111030452704   111030706548  
111031491315   111031675915   111032067876   111032218784   111032373326  
111032516493   111032663003   111032828703   111032999892   111033126648
111017319701   111022987247   111025154594   111027009179   111027860477  
111028774618   111029593630   111029827247   111030452838   111030706559  
111031492013   111031676242   111032067900   111032218964   111032373348  
111032516516   111032663025   111032828736   111032999904   111033126659
111017319778   111022987393   111025155786   111027009236   111027860488  
111028774629   111029594046   111029827258   111030452850   111030706560  
111031492024   111031676332   111032067944   111032218997   111032373359  
111032516583   111032663036   111032828781   111032999915   111033127447
111017319868   111022987416   111025155843   111027009281   111027860499  
111028774696   111029594057   111029827270   111030452872   111030706571  
111031492068   111031677355   111032068002   111032219000   111032373371  
111032516594   111032663058   111032828804   111032999926   111033127470
111017319880   111022987449   111025155988   111027009326   111027860512  
111028774708   111029594068   111029827281   111030452883   111030706582  
111031492080   111031677377   111032068035   111032219011   111032373382  
111032516617   111032663070   111032828815   111032999948   111033127492
111017319903   111022987483   111025155999   111027009382   111027860523  
111028774719   111029594079   111029827405   111030452894   111030706616  
111031492114   111031677861   111032068046   111032219055   111032373393  
111032516640   111032663092   111032828848   111032999960   111033127515
111017319970   111022987506   111025156002   111027009438   111027860534  
111028774810   111029594091   111029827450   111030453019   111030706694  
111031492181   111031678020   111032068068   111032219101   111032373405  
111032516651   111032663126   111032828859   111032999971   111033127537
111017319981   111022987517   111025156013   111027009472   111027860556  
111028774854   111029594103   111029827461   111030453020   111030706706  
111031492226   111031678132   111032068080   111032220013   111032373416  
111032516729   111032663193   111032828860   111033000009   111033127548
111017320040   111022987562   111025156046   111027009506   111027860590  
111028774887   111029594125   111029827506   111030453086   111030706728  
111031492394   111031678165   111032068169   111032220080   111032373438  
111032516785   111032663205   111032828882   111033000122   111033127593
111017320466   111022987988   111025156091   111027009517   111027860602  
111028774898   111029594158   111029827696   111030453109   111030706751  
111031492406   111031678187   111032068248   111032220103   111032373461  
111032516831   111032663216   111032828938   111033000177   111033127605
111017320556   111022988002   111025156103   111027009551   111027861401  
111028774933   111029595799   111029827708   111030453143   111030706762  
111031492451   111031678200   111032068259   111032220125   111032373494  
111032516886   111032663227   111032828950   111033000212   111033127638
111017320703   111022988035   111025156114   111027009573   111027861434  
111028774944   111029595878   111029827742   111030453187   111030706784  
111031492462   111031678356   111032068260   111032220136   111032373517  
111032516897   111032663249   111032829041   111033000223   111033127649
111017320758   111022988136   111025156125   111027018618   111027861445  
111028774988   111029596004   111029827786   111030453200   111030706807  
111031492518   111031678491   111032068271   111032220169   111032373528  
111032516965   111032663261   111032829052   111033000256   111033127650
111017320826   111022988147   111025156147   111027020172   111027861456  
111028775013   111029596239   111029827821   111030453233   111030706829  
111031492552   111031679931   111032068282   111032220181   111032373663  
111032517236   111032663283   111032829063   111033000290   111033127661
111017320994   111022988169   111025156158   111027020217   111027861489  
111028775068   111029598422   111029827832   111030453323   111030706931  
111031492574   111031679964   111032068293   111032220192   111032373764  
111032517270   111032663306   111032829085   111033000593   111033127739
111017322312   111022988237   111025156181   111027020239   111027861535  
111028775080   111029598444   111029827876   111030453334   111030707055  
111031492585   111031680056   111032068338   111032220215   111032374158  
111032517292   111032663328   111032829108   111033000661   111033127762
111017322323   111022988293   111025156215   111027020262   111027861579  
111028775103   111029598466   111029828002   111030453367   111030707077  
111031492631   111031680089   111032068349   111032220226   111032374170  
111032517326   111032663340   111032829119   111033000706   111033127784
111017322334   111022988451   111025156226   111027020273   111027861591  
111028775125   111029598477   111029828035   111030453378   111030707101  
111031492642   111031680090   111032068372   111032220237   111032374181  
111032517359   111032663463   111032829120   111033000717   111033127841
111017322491   111022988495   111025156259   111027020284   111027861603  
111028775147   111029598488   111029828046   111030453581   111030707112  
111031492653   111031680843   111032068394   111032220350   111032374204  
111032517438   111032663496   111032829131   111033000728   111033127896
111017322525   111022988518   111025156260   111027020307   111027861614  
111028775169   111029598578   111029828068   111030453592   111030707123  
111031492675   111031681192   111032068428   111032220361   111032374248  
111032517461   111032663508   111032829164   111033000773   111033127908

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017322536   111022988530   111025156282   111027020318   111027861625  
111028775181   111029598736   111029828079   111030453648   111030707145  
111031492686   111031681338   111032068439   111032220406   111032374259  
111032517494   111032663542   111032829322   111033000807   111033127919
111017322592   111022988563   111025156316   111027020352   111027861647  
111028775215   111029598758   111029828114   111030453659   111030707167  
111031492697   111031681361   111032068440   111032220428   111032374327  
111032517528   111032663575   111032829355   111033000829   111033127964
111017322738   111022988574   111025156338   111027020374   111027861669  
111028775260   111029598769   111029828125   111030453660   111030707178  
111031492732   111031681495   111032068541   111032220495   111032374349  
111032517911   111032663586   111032829388   111033000830   111033128459
111017322761   111022988596   111025156349   111027020396   111027861692  
111028776115   111029598781   111029828158   111030453772   111030707189  
111031492765   111031682700   111032068686   111032220507   111032374754  
111032518068   111032663643   111032829401   111033000852   111033128493
111017322772   111022988721   111025156361   111027020431   111027861737  
111028776160   111029598804   111029828170   111030453783   111030707730  
111031492776   111031683172   111032068697   111032220518   111032374787  
111032518091   111032663722   111032829412   111033000964   111033128505
111017322806   111022988798   111025156417   111027020442   111027861760  
111028776182   111029598815   111029828181   111030454245   111030707752  
111031492798   111031683576   111032068709   111032220529   111032374822  
111032518103   111032663801   111032829434   111033000975   111033128527
111017322817   111022988822   111025156428   111027020453   111027861793  
111028776249   111029598837   111029828204   111030454256   111030707763  
111031493058   111031683600   111032068743   111032220530   111032374833  
111032518114   111032663889   111032829445   111033000997   111033128561
111017322907   111022988945   111025156451   111027020475   111027861805  
111028776272   111029598871   111029828248   111030454289   111030707785  
111031493104   111031683677   111032068787   111032220541   111032374866  
111032518158   111032663902   111032829456   111033001000   111033128572
111017322952   111022988989   111025156473   111027020486   111027861838  
111028776283   111029599131   111029828271   111030454290   111030707819  
111031493148   111031683699   111032068800   111032220585   111032374899  
111032518169   111032663935   111032830065   111033001022   111033128583
111017322985   111022989036   111025156507   111027020509   111027861850  
111028776294   111029599142   111029828327   111030454313   111030707864  
111031493171   111031683936   111032068811   111032220642   111032374901  
111032518181   111032664026   111032830076   111033001033   111033128606
111017323009   111022989227   111025156518   111027020521   111027861861  
111028776306   111029599153   111029828338   111030454335   111030707875  
111031493205   111031683981   111032068855   111032220653   111032374923  
111032518192   111032664059   111032830098   111033001336   111033128617
111017323043   111022989238   111025156529   111027020554   111027861894  
111028776317   111029599164   111029828372   111030454346   111030707909  
111031493227   111031684173   111032068956   111032220664   111032374934  
111032518204   111032664082   111032830122   111033001358   111033128639
111017323133   111022989272   111025156552   111027020565   111027861906  
111028776407   111029599175   111029828406   111030454414   111030708258  
111031493238   111031684230   111032068978   111032220710   111032374990  
111032518215   111032664172   111032830144   111033001404   111033128662
111017323166   111022989283   111025156664   111027020622   111027861928  
111028776429   111029599209   111029828417   111030454436   111030708270  
111031493328   111031684409   111032068990   111032220754   111032375081  
111032518282   111032664183   111032830177   111033001448   111033128684
111017323177   111022989294   111025157788   111027020633   111027862019  
111028776430   111029599243   111029828439   111030454469   111030708281  
111031493441   111031684500   111032069003   111032220765   111032375115  
111032518305   111032664194   111032830234   111033001460   111033128707
111017323201   111022989317   111025157799   111027020677   111027862031  
111028776452   111029599287   111029828822   111030454470   111030708292  
111031493474   111031684566   111032069025   111032220787   111032375182  
111032518349   111032664239   111032830267   111033001505   111033128730
111017323223   111022989384   111025157834   111027020688   111027862053  
111028776463   111029599311   111029828833   111030469094   111030708337  
111031493531   111031685129   111032069047   111032220822   111032375193  
111032518417   111032664240   111032830289   111033001516   111033128741
111017323256   111022989418   111025157856   111027020813   111027862086  
111028776519   111029599322   111029828844   111030472559   111030708348  
111031493564   111031685163   111032069058   111032220855   111032375205  
111032518484   111032664262   111032830335   111033001549   111033128752
111017323267   111022989441   111025157867   111027020824   111027862132  
111028776520   111029599377   111029828855   111030477341   111030708359  
111031493575   111031686007   111032069069   111032220866   111032375238  
111032518541   111032664284   111032830346   111033001572   111033128763
111017323324   111022989452   111025157890   111027020835   111027862154  
111028776531   111029599401   111029828866   111030479949   111030708360  
111031493586   111031686120   111032069104   111032220877   111032375317  
111032518563   111032664295   111032830357   111033001684   111033128796
111017323346   111022990049   111025157902   111027020891   111027862165  
111028776542   111029599412   111029828877   111030480042   111030708382  
111031493597   111031686412   111032069126   111032220912   111032375340  
111032518585   111032664352   111032830379   111033001831   111033128820
111017323380   111022990072   111025157957   111027020903   111027862233  
111028776575   111029599434   111029828888   111030480075   111030708416  
111031493610   111031686614   111032069137   111032220923   111032375452  
111032518608   111032664363   111032830380   111033001864   111033128875
111017323469   111022990083   111025157980   111027020925   111027862244  
111028777217   111029599478   111029828899   111030480086   111030708517  
111031493632   111031686827   111032069159   111032220945   111032375474  
111032518619   111032664419   111032830391   111033001897   111033128886
111017323559   111022990117   111025157991   111027020936   111027862299  
111028777273   111029599489   111029828989   111030480097   111030708528  
111031493654   111031686917   111032069160   111032222565   111032375496  
111032519058   111032664486   111032830481   111033001943   111033128909
111017323582   111022990353   111025158026   111027020947   111027862389  
111028777307   111029599490   111029828990   111030480198   111030708540  
111031493676   111031686928   111032069171   111032222633   111032375519  
111032519104   111032664521   111032830492   111033002001   111033128910
111017323616   111022990397   111025158071   111027021027   111027862435  
111028777318   111029599502   111029829159   111030480200   111030708562  
111031493700   111031686951   111032069193   111032222644   111032375553  
111032519115   111032664543   111032830526   111033002045   111033128943
111017323638   111022990409   111025158093   111027021061   111027862468  
111028777330   111029599513   111029829193   111030480255   111030708584  
111031493711   111031687424   111032069205   111032222688   111032375586  
111032519159   111032664554   111032830537   111033002067   111033128954
111017323672   111022990432   111025158228   111027021375   111027862503  
111028777341   111029599535   111029829205   111030480266   111030708641  
111031493744   111031687503   111032069216   111032222699   111032375597  
111032519205   111032664587   111032830548   111033002157   111033128965
111017323683   111022990500   111025158239   111027021397   111027862514  
111028777374   111029599557   111029829216   111030480288   111030708652  
111031493755   111031687570   111032069238   111032222723   111032375643  
111032519227   111032664600   111032830559   111033002168   111033128976
111017323762   111022990511   111025158295   111027021410   111027862525  
111028777385   111029599580   111029829227   111030480301   111030708663  
111031493766   111031687659   111032069249   111032222734   111032375676  
111032519238   111032664611   111032830560   111033002214   111033128987
111017323795   111022990566   111025158307   111027021454   111027862547  
111028777396   111029599614   111029829283   111030480345   111030708720  
111031493823   111031687705   111032069272   111032222745   111032375834  
111032519261   111032664633   111032830571   111033002258   111033128998
111017324943   111022990689   111025158318   111027021500   111027862581  
111028777419   111029599726   111029829306   111030480356   111030708731  
111031493902   111031687884   111032069306   111032222767   111032375845  
111032519283   111032664655   111032830582   111033002337   111033129001
111017324965   111022990690   111025158329   111027021612   111027862604  
111028777420   111029599737   111029829339   111030480389   111030708753  
111031493957   111031687996   111032069586   111032222789   111032375867  
111032519294   111032664677   111032830593   111033002382   111033129034
111017324976   111022990780   111025158330   111027021937   111027862648  
111028777442   111029599849   111029829395   111030480457   111030708821  
111031493991   111031688032   111032069597   111032222824   111032375878  
111032519575   111032664701   111032830616   111033002427   111033129045
111017325001   111022990881   111025158341   111027021959   111027862660  
111028777453   111029599883   111029829407   111030480468   111030708843  
111031494026   111031688481   111032069609   111032222846   111032375890  
111032519610   111032666242   111032830650   111033002449   111033129067
111017325012   111022990904   111025158352   111027022051   111027862682  
111028777497   111029599906   111029829429   111030480479   111030708865  
111031494037   111031688492   111032069722   111032222868   111032375902  
111032519643   111032666286   111032830661   111033002618   111033129113
111017325247   111022990926   111025158363   111027022062   111027862693  
111028777521   111029599939   111029829441   111030480491   111030708898  
111031494048   111031688706   111032069733   111032222879   111032375957  
111032519700   111032666365   111032830683   111033002720   111033129157
111017325359   111022990937   111025158396   111027022118   111027862727  
111028777543   111029599984   111029829452   111030480581   111030708933  
111031494082   111031689156   111032069766   111032222891   111032375968  
111032519711   111032666400   111032830694   111033002786   111033129168
111017325438   111022990960   111025158419   111027022130   111027862738  
111028777576   111029599995   111029829496   111030480592   111030708955  
111031494093   111031689189   111032069777   111032223049   111032376037  
111032519755   111032666433   111032830706   111033002832   111033129179
111017325450   111022990971   111025158420   111027022152   111027862750  
111028777600   111029600033   111029829508   111030480604   111030708966  
111031494116   111031689325   111032069801   111032223061   111032376059  
111032519788   111032666466   111032830717   111033002843   111033129214
111017325539   111022991084   111025158554   111027022220   111027863144  
111028777699   111029600044   111029829520   111030480626   111030708999  
111031494138   111031689347   111032070230   111032223083   111032376475  
111032519799   111032666499   111032830739   111033002854   111033129258
111017325584   111022991129   111025158677   111027022231   111027863177  
111028777712   111029600112   111029829542   111030480660   111030709013  
111031494150   111031689415   111032070285   111032223106   111032376486  
111032519812   111032666512   111032830751   111033002865   111033129269
111017325595   111022991208   111025158699   111027022242   111027863188  
111028777723   111029600178   111029829564   111030480705   111030709035  
111031494183   111031689459   111032070342   111032223117   111032376521  
111032519834   111032666534   111032830829   111033002911   111033129281
111017325731   111022991253   111025158701   111027022264   111027863199  
111028777789   111029600213   111029829575   111030480716   111030709080  
111031494194   111031689640   111032070386   111032223140   111032376543  
111032519856   111032666578   111032830830   111033002977   111033129292
111017325955   111022991275   111025158712   111027022286   111027863201  
111028777802   111029600235   111029829654   111030480727   111030709103  
111031494206   111031690013   111032070410   111032223162   111032376554  
111032519924   111032666602   111032831022   111033003091   111033129337
111017326013   111022991309   111025158745   111027022343   111027863256  
111028777813   111029600246   111029829687   111030480738   111030709169  
111031494217   111031690271   111032071118   111032223184   111032376587  
111032520038   111032666613   111032831033   111033003136   111033129359
111017326305   111022991578   111025158790   111027022376   111027863289  
111028777824   111029600268   111029829711   111030480749   111030709170  
111031494240   111031690754   111032071163   111032223195   111032376598  
111032520117   111032666679   111032831055   111033003158   111033129371
111017326338   111022991635   111025158835   111027022398   111027863290  
111028778083   111029600280   111029829755   111030480828   111030709181  
111031494251   111031690800   111032071309   111032223207   111032376879  
111032520858   111032666680   111032831101   111033003215   111033129416
111017326372   111022991657   111025158879   111027022422   111027863302  
111028778218   111029600336   111029829788   111030480839   111030709204  
111031494284   111031690855   111032071343   111032223229   111032376969  
111032520870   111032666691   111032831112   111033003338   111033129449
111017326439   111022991691   111025158880   111027022466   111027863324  
111028778229   111029600381   111029830139   111030480884   111030709237  
111031494318   111031691003   111032071365   111032223230   111032377016  
111032520926   111032666725   111032831123   111033003697   111033130193
111017326462   111022991703   111025158903   111027022477   111027863346  
111028778230   111029600594   111029830184   111030480974   111030709248  
111031494341   111031691272   111032071387   111032223241   111032377027  
111032520948   111032666747   111032831213   111033003709   111033130205
111017326507   111022991725   111025158914   111027022499   111027863380  
111028778263   111029600640   111029830207   111030480985   111030709259  
111031494363   111031691283   111032071400   111032223263   111032377050  
111032520982   111032666804   111032831291   111033003710   111033130227
111017326530   111022991747   111025159892   111027022512   111027863470  
111028778296   111029600651   111029830252   111030480996   111030709260  
111031494396   111031692228   111032071657   111032223285   111032377061  
111032521017   111032666815   111032831303   111033003743   111033130979
111017326642   111022991769   111025159915   111027022523   111027863492  
111028778319   111029600695   111029830274   111030481009   111030709271  
111031494420   111031692442   111032071679   111032223296   111032377083  
111032521051   111032666882   111032831549   111033003765   111033131015
111017326664   111022991770   111025160052   111027022534   111027863504  
111028778331   111029600718   111029830308   111030481010   111030709574  
111031494497   111031692521   111032071714   111032223320   111032377094  
111032521062   111032666893   111032831594   111033003776   111033131026
111017326697   111022991792   111025160063   111027022556   111027863526  
111028778342   111029600730   111029830319   111030481021   111030709596  
111031494565   111031693128   111032071736   111032223364   111032377140  
111032521095   111032667681   111032831662   111033003800   111033131048
111017326721   111022991804   111025160085   111027022567   111027863616  
111028778375   111029600741   111029830320   111030481032   111030709620  
111031494576   111031693184   111032071792   111032223386   111032377151  
111032521130   111032667838   111032831707   111033003877   111033131059
111017326743   111022991949   111025160164   111027022578   111027863627  
111028778386   111029600752   111029830409   111030481054   111030709709  
111031494598   111031693229   111032071804   111032223443   111032377195  
111032521152   111032667861   111032831987   111033003888   111033131071
111017326765   111022991961   111025160232   111027022589   111027863650  
111028778397   111029600763   111029830421   111030481065   111030709732  
111031494611   111031693230   111032071826   111032223454   111032377218  
111032521163   111032668008   111032832001   111033003956   111033131082
111017326798   111022991994   111025160265   111027022624   111027863706  
111028778409   111029600774   111029830432   111030481100   111030709754  
111031494633   111031693858   111032071837   111032223476   111032377230  
111032521185   111032668020   111032832012   111033003967   111033131093
111017326855   111022992029   111025160287   111027022635   111027863717  
111028778421   111029600819   111029830667   111030481111   111030709855  
111031494655   111031693869   111032071848   111032223533   111032377263  
111032521231   111032668031   111032832023   111033003978   111033131105
111017326923   111022992074   111025160300   111027022657   111027864549  
111028778454   111029600831   111029830678   111030481133   111030709888  
111031494677   111031694006   111032071859   111032223588   111032377274  
111032521253   111032668132   111032832034   111033003989   111033131149
111017326934   111022992108   111025160355   111027022714   111027864550  
111028778847   111029600886   111029830724   111030481144   111030709899  
111031494688   111031694051   111032071860   111032223599   111032377308  
111032521309   111032668200   111032832067   111033003990   111033131161
111017326978   111022992119   111025160377   111027022804   111027864561  
111028778869   111029600909   111029830746   111030481177   111030710701  
111031494712   111031694152   111032071882   111032223623   111032377319  
111032521400   111032668255   111032832078   111033004025   111033131172
111017327003   111022992120   111025160412   111027022815   111027864572  
111028778881   111029601045   111029830757   111030481188   111030710734  
111031494756   111031694589   111032071916   111032224129   111032377342  
111032521422   111032668356   111032832089   111033004047   111033131183
111017327283   111022992175   111025160434   111027022859   111027864617  
111028778892   111029601292   111029830791   111030481212   111030711702  
111031494778   111031694602   111032071949   111032224219   111032377364  
111032521477   111032668378   111032832124   111033004058   111033131228
111017327339   111022992209   111025160467   111027022860   111027864640  
111028779073   111029601304   111029830847   111030481223   111030711713  
111031494790   111031694657   111032071950   111032224220   111032377386  
111032521499   111032668389   111032832179   111033004069   111033131240
111017327407   111022992243   111025160489   111027022882   111027864707  
111028779118   111029601315   111029830858   111030481256   111030711768  
111031494846   111031694781   111032072007   111032224242   111032377409  
111032521512   111032668390   111032832180   111033004070   111033131273
111017327441   111022992322   111025160502   111027022893   111027864730  
111028779231   111029601359   111029830881   111030481267   111030711779  
111031494879   111031694815   111032072041   111032224253   111032377432  
111032521523   111032668402   111032832191   111033004126   111033131295
111017327508   111022992388   111025160513   111027022927   111027864741  
111028779253   111029601360   111029830915   111030481278   111030711780  
111031494891   111031694927   111032072063   111032224309   111032377498  
111032521545   111032668446   111032832214   111033004137   111033131307
111017327520   111022992399   111025160524   111027022950   111027864752  
111028779286   111029601371   111029832579   111030481290   111030711858  
111031494936   111031694938   111032072085   111032224376   111032377511  
111032521556   111032668491   111032832225   111033004148   111033131318
111017327553   111022992401   111025160535   111027022961   111027864820  
111028779297   111029601416   111029832591   111030481302   111030711881  
111031494992   111031695355   111032072108   111032224398   111032377533  
111032521589   111032668525   111032832348   111033004159   111033131352
111017327621   111022992412   111025160580   111027022972   111027864842  
111028779309   111029601427   111029832636   111030481324   111030711904  
111031495005   111031696053   111032072119   111032224455   111032377702  
111032521657   111032668547   111032832360   111033004216   111033131453
111017327643   111022992456   111025160603   111027022983   111027864864  
111028779310   111029601450   111029832647   111030481346   111030711971  
111031495027   111031696211   111032072186   111032224499   111032377757  
111032521679   111032668558   111032832382   111033004227   111033131509
111017327687   111022992467   111025160669   111027022994   111027864875  
111028779321   111029601461   111029832658   111030481357   111030711982  
111031495049   111031696277   111032072197   111032224512   111032377768  
111032521680   111032668570   111032832832   111033004249   111033131521
111017327698   111022992478   111025160692   111027023007   111027864897  
111028779332   111029601472   111029832681   111030481379   111030711993  
111031495050   111031696626   111032072209   111032224545   111032377881  
111032521725   111032669346   111032833338   111033004294   111033131532
111017327722   111022992502   111025160748   111027023029   111027864910  
111028779387   111029601483   111029832726   111030481380   111030712017  
111031495061   111031696772   111032072210   111032224556   111032377926  
111032521747   111032669357   111032833349   111033004463   111033131543
111017327799   111022992546   111025160760   111027023030   111027864921  
111028779411   111029601494   111029832737   111030481391   111030712039  
111031495072   111031696806   111032072221   111032224602   111032377959  
111032521758   111032669379   111032833417   111033004496   111033131554

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017327924   111022992568   111025160782   111027023041   111027864943  
111028779422   111029601618   111029832748   111030481403   111030712073  
111031495094   111031696839   111032072243   111032224624   111032377960  
111032521949   111032669403   111032833428   111033004519   111033131576
111017327935   111022992579   111025160793   111027023074   111027864976  
111028779455   111029601641   111029832805   111030481447   111030712163  
111031495106   111031697504   111032072276   111032224635   111032377982  
111032521961   111032669414   111032833608   111033004520   111033131587
111017327968   111022992580   111025160805   111027023186   111027865012  
111028780121   111029601685   111029832816   111030481458   111030712174  
111031495139   111031698246   111032073413   111032224668   111032378017  
111032521972   111032669436   111032833619   111033004564   111033131600
111017328004   111022992760   111025160816   111027023210   111027865045  
111028780244   111029601719   111029832849   111030481481   111030712185  
111031495162   111031698279   111032073457   111032224691   111032378028  
111032521994   111032669458   111032833620   111033004586   111033131633
111017328015   111022993862   111025160940   111027023243   111027865067  
111028780277   111029601988   111029832906   111030481492   111030712422  
111031495184   111031698291   111032073468   111032224725   111032378062  
111032522063   111032669469   111032833642   111033004597   111033131644
111017328048   111022993873   111025160951   111027023276   111027865078  
111028780334   111029602013   111029833019   111030481504   111030712444  
111031495320   111031698437   111032073503   111032224747   111032378073  
111032522108   111032669492   111032833709   111033004609   111033131677
111017328093   111022993918   111025161031   111027023298   111027865102  
111028780356   111029602068   111029833042   111030481537   111030712455  
111031495331   111031698505   111032073772   111032224769   111032378107  
111032522186   111032669515   111032833732   111033004610   111033131688
111017328194   111022993952   111025161053   111027023300   111027865168  
111028780378   111029602136   111029833097   111030481571   111030712488  
111031495342   111031698718   111032073806   111032224826   111032378141  
111032522197   111032669537   111032833754   111033004632   111033131778
111017328206   111022994032   111025161110   111027023322   111027865180  
111028780390   111029602226   111029833121   111030481582   111030712501  
111031495375   111031698763   111032073828   111032224837   111032378152  
111032524571   111032669548   111032833787   111033004676   111033131790
111017328712   111022994043   111025161558   111027023333   111027865191  
111028780402   111029602248   111029833154   111030481605   111030712545  
111031495386   111031698842   111032073851   111032224859   111032378163  
111032524582   111032669559   111032833833   111033004687   111033131824
111017328778   111022994391   111025161569   111027023412   111027865236  
111028780536   111029602260   111029833211   111030481649   111030712578  
111031495410   111031699113   111032073862   111032224882   111032378242  
111032524593   111032669560   111032833844   111033004698   111033131846
111017328857   111022994447   111025161671   111027023580   111027865258  
111028780569   111029602282   111029833323   111030481672   111030712602  
111031495443   111031700262   111032073873   111032224893   111032378253  
111032524605   111032669616   111032833899   111033004711   111033131880
111017329881   111022994469   111025161693   111027023614   111027865416  
111028780570   111029602305   111029833345   111030481751   111030712613  
111031495476   111031700374   111032073884   111032224905   111032378264  
111032524616   111032669627   111032833923   111033004722   111033131914
111017329904   111022994470   111025162302   111027023681   111027865449  
111028781526   111029602327   111029833367   111030481762   111030712657  
111031495487   111031700475   111032073895   111032224961   111032378309  
111032524627   111032669649   111032833956   111033004733   111033132038
111017329971   111022994559   111025162335   111027023715   111027865506  
111028781560   111029602350   111029833389   111030481773   111030712703  
111031495522   111031700532   111032073907   111032224972   111032378365  
111032524650   111032670269   111032833967   111033004766   111033132049
111017330018   111022994638   111025162436   111027023726   111027865517  
111028781571   111029602361   111029833457   111030481784   111030712714  
111031495533   111031700600   111032073929   111032224994   111032378376  
111032524661   111032670281   111032833989   111033004799   111033132050
111017330142   111022994650   111025162458   111027023793   111027865540  
111028781582   111029602383   111029833491   111030481807   111030712725  
111031495544   111031700633   111032073963   111032225276   111032378444  
111032524672   111032670315   111032834014   111033004801   111033132061
111017330186   111022994751   111025162470   111027023805   111027865618  
111028781616   111029602394   111029833514   111030481830   111030712758  
111031495612   111031700790   111032073996   111032226266   111032378488  
111032524717   111032670337   111032834036   111033004812   111033132195
111017330232   111022994841   111025162740   111027023816   111027865630  
111028781627   111029602440   111029833536   111030481841   111030712983  
111031495702   111031700947   111032074009   111032226288   111032378747  
111032524739   111032670371   111032834047   111033004823   111033132207
111017330287   111022994896   111025162751   111027023838   111027865663  
111028781638   111029602462   111029833558   111030481852   111030713029  
111031495713   111031701005   111032074010   111032226312   111032378815  
111032524751   111032670382   111032834069   111033004845   111033132229
111017330322   111022994920   111025162762   111027023849   111027865674  
111028781661   111029602541   111029833569   111030481896   111030713030  
111031495724   111031701083   111032074032   111032226390   111032379401  
111032524830   111032670393   111032834126   111033004867   111033132230
111017330377   111022994931   111025162795   111027023850   111027865685  
111028781694   111029602596   111029833648   111030481908   111030713085  
111031495869   111031701432   111032074076   111032226413   111032379423  
111032524841   111032670405   111032834137   111033004878   111033132241
111017330399   111022994953   111025162829   111027023872   111027865696  
111028781717   111029602686   111029833660   111030482000   111030713108  
111031495870   111031702208   111032074087   111032226446   111032379467  
111032524863   111032670416   111032834160   111033004890   111033132308
111017330489   111022995101   111025162852   111027023906   111027865708  
111028781728   111029602709   111029833671   111030482011   111030713119  
111031495881   111031702354   111032074111   111032226480   111032379490  
111032524874   111032670438   111032834205   111033004924   111033132780
111017330490   111022995112   111025162874   111027023939   111027865719  
111028781841   111029602721   111029833738   111030482033   111030713120  
111031495892   111031702680   111032074133   111032226491   111032379513  
111032524885   111032670461   111032834216   111033004935   111033133297
111017330669   111022995123   111025163336   111027023940   111027865764  
111028781852   111029602732   111029833749   111030482088   111030713131  
111031495904   111031702736   111032074144   111032226514   111032379546  
111032524896   111032670573   111032834238   111033004979   111033133365
111017330681   111022995213   111025163347   111027023962   111027865821  
111028781863   111029602743   111029833750   111030482123   111030713164  
111031495915   111031702792   111032074155   111032226536   111032379715  
111032524908   111032670595   111032834272   111033004991   111033133387
111017330692   111022995246   111025163369   111027023973   111027865876  
111028781874   111029602754   111029833794   111030482145   111030713850  
111031495926   111031703018   111032074166   111032226547   111032379748  
111032524953   111032670629   111032834306   111033005015   111033133411
111017330726   111022995303   111025163381   111027023995   111027866068  
111028781896   111029602800   111029833839   111030482167   111030713861  
111031496039   111031703030   111032074177   111032226569   111032379759  
111032524986   111032670719   111032834339   111033005037   111033133466
111017331233   111022995325   111025163404   111027024042   111027866080  
111028781953   111029602822   111029833840   111030482178   111030713883  
111031496062   111031703052   111032074201   111032226581   111032379771  
111032525000   111032670731   111032834429   111033005048   111033133534
111017331301   111022995538   111025163415   111027024086   111027866114  
111028781964   111029602833   111029833941   111030482190   111030713906  
111031496073   111031703085   111032074223   111032226615   111032379782  
111032525044   111032670753   111032834452   111033005059   111033133545
111017331334   111022995550   111025163448   111027024109   111027866125  
111028781975   111029602844   111029833963   111030482291   111030713962  
111031496376   111031703658   111032074245   111032226659   111032379805  
111032525055   111032670797   111032834474   111033005071   111033133837
111017331367   111022995572   111025163471   111027024132   111027866136  
111028782022   111029603216   111029833974   111030482325   111030713973  
111031496400   111031703962   111032074302   111032226682   111032379827  
111032525066   111032671844   111032834788   111033005790   111033133848
111017331389   111022995583   111025163516   111027024176   111027866147  
111028782044   111029603227   111029833985   111030482358   111030714020  
111031496422   111031704536   111032074346   111032226693   111032379838  
111032525077   111032672384   111032834801   111033005802   111033133859
111017331491   111022995662   111025163527   111027024211   111027866169  
111028782088   111029603238   111029834043   111030482392   111030714042  
111031496455   111031704592   111032074357   111032226705   111032379872  
111032525112   111032672407   111032834812   111033005824   111033133871
111017331536   111022995673   111025163617   111027024233   111027866181  
111028782099   111029603249   111029834054   111030482415   111030714053  
111031496477   111031704637   111032074368   111032226738   111032379883  
111032525189   111032672430   111032834856   111033006038   111033133882
111017331592   111022995774   111025163640   111027024581   111027866204  
111028782112   111029603272   111029834076   111030482842   111030714097  
111031496499   111031704693   111032074380   111032226750   111032379906  
111032525202   111032672441   111032834878   111033006083   111033133927
111017331637   111022996304   111025163651   111027025571   111027866226  
111028782134   111029603362   111029834087   111030482864   111030714143  
111031496545   111031704750   111032074391   111032226783   111032379917  
111032525246   111032672452   111032834902   111033006094   111033133950
111017331727   111022996416   111025163684   111027025605   111027866237  
111028782145   111029603452   111029834098   111030482897   111030714211  
111031496556   111031704794   111032074403   111032227177   111032379940  
111032525279   111032672474   111032834924   111033006128   111033133994
111017331783   111022996449   111025163752   111027025638   111027866248  
111028782189   111029603542   111029834100   111030482932   111030714222  
111031496567   111031704839   111032074425   111032227267   111032379984  
111032525291   111032672496   111032834935   111033006410   111033134232
111017332379   111022996461   111025163774   111027025649   111027866259  
111028782190   111029603586   111029834155   111030482943   111030714233  
111031497142   111031706145   111032074458   111032227379   111032380010  
111032525314   111032672520   111032834946   111033006421   111033134254
111017332391   111022996472   111025163820   111027025650   111027866271  
111028782202   111029603632   111029834177   111030482954   111030714301  
111031497399   111031706189   111032074469   111032227559   111032380065  
111032525336   111032672632   111032834957   111033006432   111033134276
111017332403   111022996494   111025163853   111027025661   111027866282  
111028782224   111029603700   111029834188   111030482987   111030714323  
111031497412   111031706268   111032074481   111032227560   111032380087  
111032525347   111032672654   111032835037   111033006443   111033134300
111017332470   111022996506   111025164056   111027025683   111027866293  
111028782257   111029603722   111029834201   111030482998   111030714356  
111031497456   111031706493   111032074515   111032227582   111032380111  
111032525369   111032672665   111032835059   111033006500   111033134377
111017332504   111022996539   111025164102   111027025795   111027866316  
111028782280   111029603744   111029834290   111030483023   111030714424  
111031497467   111031706561   111032074548   111032227605   111032380177  
111032525392   111032672698   111032835060   111033006555   111033134388
111017332526   111022996618   111025164168   111027025818   111027866349  
111028782347   111029603777   111029834313   111030483045   111030714525  
111031497489   111031706606   111032074616   111032227616   111032380201  
111032525471   111032672700   111032835105   111033006566   111033134399
111017332537   111022996630   111025164179   111027025841   111027866428  
111028783090   111029604071   111029834616   111030483067   111030714547  
111031497490   111031706673   111032074627   111032227694   111032380212  
111032525493   111032672711   111032835127   111033006599   111033134434
111017332559   111022996663   111025164191   111027025919   111027866440  
111028783102   111029604093   111029834638   111030483135   111030714615  
111031497502   111031706831   111032075921   111032227841   111032380234  
111032525572   111032672755   111032835161   111033006634   111033134445
111017332582   111022996719   111025164292   111027025931   111027866451  
111028783113   111029604105   111029834661   111030483157   111030714660  
111031497524   111031706921   111032075943   111032227874   111032380245  
111032525583   111032672799   111032835172   111033006645   111033134467
111017333189   111022996786   111025164326   111027025975   111027866462  
111028783270   111029604150   111029834683   111030483179   111030714727  
111031497546   111031707001   111032076001   111032227896   111032380313  
111032525729   111032672812   111032835206   111033006656   111033134489
111017333190   111022996977   111025164348   111027025997   111027866484  
111028783281   111029604194   111029834728   111030483191   111030715010  
111031497557   111031707023   111032076012   111032227908   111032380335  
111032525831   111032672823   111032835228   111033006667   111033134502
111017333213   111022996999   111025164438   111027026044   111027866507  
111028783584   111029604206   111029834762   111030483203   111030715054  
111031497759   111031707078   111032076023   111032227942   111032380368  
111032525842   111032672845   111032835262   111033006678   111033134546
111017333617   111022997046   111025164472   111027026099   111027866530  
111028783595   111029604239   111029834773   111030483214   111030715076  
111031497793   111031707371   111032076034   111032228000   111032380414  
111032525897   111032672889   111032835587   111033006689   111033134568
111017333763   111022997080   111025164506   111027026101   111027866541  
111028783618   111029604330   111029834931   111030483225   111030715098  
111031498211   111031707382   111032076045   111032228022   111032380458  
111032525921   111032672902   111032835622   111033006702   111033134579
111017333785   111022997103   111025164562   111027026123   111027866552  
111028783630   111029604352   111029834997   111030483236   111030715111  
111031498255   111031707461   111032076089   111032228044   111032380470  
111032525943   111032672957   111032835666   111033006724   111033134603
111017333819   111022997181   111025164584   111027026167   111027866574  
111028783674   111029604363   111029835268   111030483247   111030715155  
111031498503   111031707472   111032076102   111032228077   111032380492  
111032525998   111032672968   111032835677   111033006779   111033134636
111017333897   111022997204   111025164652   111027026213   111027866585  
111028783685   111029604396   111029835291   111030483258   111030715166  
111031498514   111031707786   111032076146   111032228088   111032380526  
111032526012   111032672991   111032835723   111033006803   111033134647
111017334056   111022997237   111025164696   111027026235   111027866596  
111028783731   111029604532   111029835303   111030483269   111030715234  
111031498525   111031708316   111032076168   111032228099   111032380537  
111032526034   111032673015   111032835734   111033006825   111033134669
111017334102   111022997260   111025164720   111027026257   111027866608  
111028783764   111029604565   111029835358   111030483281   111030715245  
111031498558   111031708327   111032076540   111032228112   111032380593  
111032526045   111032673026   111032835813   111033006858   111033134760
111017334157   111022997293   111025164764   111027026268   111027866642  
111028783786   111029604600   111029835370   111030483315   111030715302  
111031498637   111031708383   111032076551   111032228123   111032380605  
111032526089   111032673554   111032835880   111033006870   111033134771
111017334258   111022997349   111025164786   111027026336   111027867564  
111028783809   111029604644   111029835437   111030483348   111030715313  
111031498705   111031708440   111032076573   111032228167   111032380616  
111032526102   111032673565   111032835891   111033006881   111033134782
111017334270   111022997686   111025164832   111027026617   111027867597  
111028783843   111029604655   111029835459   111030483449   111030715324  
111031498716   111031708620   111032076584   111032228347   111032380650  
111032526113   111032673655   111032835903   111033006904   111033134816
111017334281   111022997697   111025164843   111027026819   111027867609  
111028783887   111029604666   111029835763   111030483472   111030715380  
111031498727   111031708631   111032076663   111032228404   111032380672  
111032526157   111032673677   111032835936   111033006937   111033134849
111017334337   111022997721   111025164955   111027026842   111027867621  
111028783922   111029604723   111029835796   111030483506   111030715403  
111031498738   111031708675   111032076685   111032228415   111032380683  
111032526225   111032673699   111032835947   111033006960   111033134850
111017334371   111022997765   111025165035   111027026853   111027867654  
111028784125   111029604756   111029835842   111030483539   111030715414  
111031498749   111031708743   111032076696   111032228426   111032380694  
111032526270   111032673712   111032835958   111033007006   111033134872
111017334449   111022997776   111025165956   111027026886   111027867665  
111028784158   111029604778   111029835853   111030483540   111030715504  
111031498783   111031708800   111032076719   111032228437   111032380706  
111032526371   111032673745   111032835969   111033007028   111033134894
111017334461   111022997822   111025166126   111027026921   111027867676  
111028784170   111029604813   111029835921   111030483573   111030715537  
111031498806   111031708866   111032076720   111032228482   111032380728  
111032526618   111032673756   111032835981   111033007039   111033134928
111017334528   111022997855   111025166171   111027026976   111027867834  
111028784215   111029604914   111029835932   111030483674   111030715559  
111031498817   111031708912   111032076742   111032228516   111032380751  
111032526629   111032673790   111032836106   111033007040   111033134939
111017334539   111022997967   111025166306   111027026987   111027867889  
111028784248   111029604936   111029835943   111030483685   111030715616  
111031498840   111031709058   111032076786   111032228538   111032381718  
111032526630   111032673824   111032836117   111033007051   111033134940
111017334540   111022998069   111025166711   111027027045   111027867968  
111028784259   111029604981   111029835965   111030483708   111030715694  
111031498907   111031709283   111032076911   111032228561   111032381741  
111032526652   111032673857   111032836140   111033007073   111033134951
111017334551   111022998182   111025166788   111027027056   111027867979  
111028784282   111029604992   111029835976   111030483719   111030716516  
111031498918   111031709430   111032076922   111032228594   111032381785  
111032526720   111032673879   111032836162   111033007118   111033134962
111017334595   111022998250   111025166957   111027027078   111027868082  
111028784349   111029605016   111029835998   111030483720   111030716527  
111031499436   111031709542   111032076944   111032228606   111032381819  
111032526742   111032673891   111032836195   111033007163   111033134984
111017334887   111022998463   111025167026   111027027102   111027868183  
111028784350   111029605061   111029836001   111030483764   111030716550  
111031499492   111031710106   111032076955   111032228617   111032381831  
111032526764   111032673914   111032836308   111033007196   111033135019
111017335046   111022998474   111025167059   111027027113   111027868251  
111028784361   111029605072   111029836023   111030484192   111030716572  
111031499526   111031710937   111032076988   111032229090   111032381853  
111032526810   111032673936   111032836331   111033007220   111033135086
111017335158   111022998519   111025167082   111027027135   111027868509  
111028784406   111029605847   111029836034   111030484248   111030716640  
111031499537   111031710948   111032077002   111032229113   111032381909  
111032526821   111032673947   111032836342   111033007275   111033135121
111017335170   111022998553   111025167127   111027027146   111027868532  
111028784428   111029605870   111029836045   111030484259   111030716651  
111031499548   111031711129   111032077013   111032229157   111032381921  
111032526843   111032674005   111032836353   111033007286   111033135187
111017335349   111022998586   111025167149   111027027236   111027868598  
111028784440   111029605904   111029836056   111030484282   111030716684  
111031499560   111031711174   111032077024   111032229168   111032381943  
111032526854   111032674027   111032837398   111033007309   111033135198
111017335428   111022998632   111025167161   111027027269   111027868600  
111028784451   111029605937   111029836078   111030484305   111030716729  
111031499605   111031711286   111032077046   111032229180   111032381954  
111032526865   111032674038   111032837400   111033007332   111033135929

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017335473   111022998643   111025167172   111027027281   111027868699  
111028784462   111029605959   111029836113   111030484316   111030717090  
111031499650   111031711354   111032077057   111032229203   111032381965  
111032526887   111032674049   111032837422   111033007343   111033135930
111017335495   111022998665   111025167453   111027027292   111027868734  
111028784574   111029605960   111029836179   111030484349   111030717528  
111031499672   111031711411   111032077079   111032229214   111032381987  
111032526898   111032674050   111032837444   111033007354   111033135996
111017335507   111022998700   111025167497   111027027416   111027868767  
111028784596   111029606006   111029836203   111030484350   111030717584  
111031500013   111031711501   111032077080   111032229247   111032381998  
111032526955   111032674083   111032837455   111033007376   111033136009
111017335552   111022998733   111025167509   111027027573   111027868789  
111028784608   111029606017   111029836225   111030484361   111030717629  
111031500046   111031711512   111032077125   111032229269   111032382001  
111032526999   111032674106   111032837523   111033007387   111033136010
111017335732   111022998744   111025167532   111027027595   111027868947  
111028784653   111029606028   111029836247   111030484394   111030717685  
111031500103   111031711545   111032077136   111032229270   111032382809  
111032527002   111032674139   111032837545   111033007411   111033136043
111017335743   111022998766   111025167611   111027027629   111027868970  
111028784664   111029606039   111029836258   111030484417   111030717696  
111031500215   111031711668   111032077169   111032229292   111032383484  
111032527057   111032674140   111032837556   111033007422   111033136054
111017335754   111022998980   111025167655   111027027821   111027869049  
111028784675   111029606051   111029836304   111030484440   111030717708  
111031500226   111031711983   111032077170   111032229315   111032383507  
111032527125   111032674195   111032837567   111033007433   111033136098
111017335833   111022999026   111025167756   111027028596   111027869128  
111028784686   111029606084   111029836326   111030484473   111030717720  
111031500260   111031712142   111032077192   111032229865   111032383518  
111032527169   111032674218   111032837613   111033007444   111033136144
111017335844   111022999037   111025167802   111027028619   111027869173  
111028785069   111029606107   111029836337   111030484495   111030717753  
111031500327   111031712175   111032077204   111032229876   111032383552  
111032527181   111032674230   111032837691   111033007499   111033136582
111017335899   111022999071   111025167813   111027028620   111027869285  
111028785081   111029606129   111029836359   111030484507   111030717764  
111031500440   111031712401   111032077237   111032229887   111032383631  
111032527204   111032674263   111032837747   111033008186   111033136650
111017335945   111022999105   111025167880   111027028653   111027869353  
111028785272   111029606130   111029836371   111030484529   111030717786  
111031500462   111031712445   111032077248   111032229898   111032383653  
111032527226   111032674296   111032837758   111033008298   111033136661
111017336003   111022999127   111025167925   111027028675   111027869421  
111028785294   111029606635   111029836382   111030484541   111030717876  
111031500484   111031712456   111032077259   111032229900   111032383686  
111032527237   111032674319   111032837804   111033008344   111033136717
111017336014   111022999194   111025168162   111027028686   111027869443  
111028785339   111029606680   111029836450   111030484653   111030717887  
111031500619   111031713503   111032077260   111032229911   111032383709  
111032527732   111032674397   111032837815   111033008355   111033136740
111017336025   111022999217   111025168410   111027028710   111027869544  
111028785362   111029606703   111029836461   111030484877   111030717898  
111031500631   111031713750   111032077754   111032229922   111032383765  
111032527765   111032674409   111032837826   111033008557   111033136751
111017336171   111022999284   111025168465   111027028721   111027869667  
111028785407   111029606747   111029836472   111030484901   111030717944  
111031500653   111031714571   111032077765   111032229944   111032383776  
111032528430   111032674588   111032837837   111033008568   111033136807
111017336182   111022999307   111025168487   111027028787   111027869690  
111028785418   111029606769   111029836483   111030484956   111030718024  
111031500664   111031714627   111032077787   111032229955   111032383787  
111032528452   111032675893   111032837871   111033009536   111033136818
111017336340   111022999587   111025168498   111027028866   111027869702  
111028785452   111029606792   111029836506   111030484967   111030718057  
111031500675   111031714908   111032077798   111032229966   111032383811  
111032528496   111032675905   111032837882   111033009547   111033136830
111017336463   111022999723   111025168511   111027028877   111027869713  
111028785485   111029606804   111029836517   111030485003   111030718079  
111031500686   111031715000   111032077800   111032230025   111032383822  
111032528520   111032675916   111032837916   111033009604   111033136863
111017336485   111022999756   111025168522   111027028899   111027869735  
111028785564   111029606826   111029836584   111030485025   111030718080  
111031500697   111031715640   111032077811   111032230036   111032383923  
111032528665   111032675927   111032837927   111033009626   111033136874
111017336542   111022999778   111025168825   111027028989   111027869757  
111028785586   111029606837   111029836641   111030485081   111030718091  
111031500709   111031715662   111032077822   111032230058   111032383956  
111032528676   111032675938   111032837949   111033009862   111033136885
111017336621   111022999813   111025168847   111027028990   111027869780  
111028785610   111029606859   111029836674   111030485104   111030718158  
111031500754   111031715831   111032077833   111032230069   111032383978  
111032528698   111032675950   111032837950   111033009941   111033136908
111017336643   111022999914   111025168937   111027029014   111027869791  
111028785755   111029607041   111029836696   111030485126   111030718170  
111031500765   111031715943   111032078508   111032230070   111032383989  
111032528722   111032675983   111032837972   111033010000   111033136931
111017336687   111022999936   111025168960   111027029025   111027869836  
111028785788   111029607052   111029836720   111030485137   111030718237  
111031500798   111031716001   111032078564   111032230081   111032384047  
111032528755   111032676007   111032837983   111033010033   111033136997
111017336733   111022999958   111025168971   111027029058   111027869881  
111028785799   111029607120   111029836731   111030485171   111030718293  
111031500800   111031716045   111032078575   111032230452   111032384418  
111032528766   111032676018   111032838018   111033010088   111033137000
111017336823   111022999970   111025168982   111027029081   111027869915  
111028785812   111029607142   111029836753   111030485193   111030718406  
111031501946   111031716056   111032078586   111032230474   111032384452  
111032528777   111032676029   111032838063   111033010156   111033137033
111017336878   111023000053   111025169040   111027029092   111027869926  
111028785823   111029607186   111029836843   111030485227   111030718541  
111031501968   111031716078   111032078609   111032230485   111032384463  
111032528801   111032676041   111032838119   111033010167   111033137077
111017336889   111023000064   111025169219   111027029160   111027869959  
111028785845   111029607210   111029836854   111030485249   111030718552  
111031502138   111031716898   111032078610   111032230496   111032384520  
111032528823   111032676063   111032838153   111033010189   111033137088
111017336935   111023000075   111025169220   111027029216   111027869971  
111028785867   111029607265   111029836876   111030485250   111030718585  
111031502183   111031717068   111032078621   111032230531   111032384542  
111032528845   111032676085   111032838164   111033010190   111033137099
111017337037   111023000121   111025169242   111027029317   111027870120  
111028785878   111029607276   111029836887   111030485272   111030718608  
111031502284   111031717282   111032078687   111032230610   111032384801  
111032528889   111032676108   111032838197   111033010213   111033137101
111017337059   111023000176   111025169264   111027029362   111027870142  
111028785889   111029607355   111029836898   111030485294   111030718619  
111031502329   111031717327   111032078700   111032230632   111032384812  
111032528913   111032676120   111032838243   111033010224   111033137123
111017337127   111023000187   111025169657   111027029373   111027870153  
111028785913   111029607366   111029836911   111030485317   111030718631  
111031502374   111031717417   111032078711   111032230665   111032384823  
111032528924   111032676175   111032838298   111033010279   111033137134
111017337149   111023000200   111025169679   111027029418   111027870175  
111028786150   111029607377   111029837002   111030485430   111030718664  
111031502385   111031718092   111032078722   111032230755   111032384867  
111032528935   111032676210   111032838300   111033010291   111033137167
111017337453   111023000211   111025169736   111027030960   111027870197  
111028786161   111029607388   111029837035   111030485463   111030718686  
111031502396   111031718148   111032078733   111032230766   111032384935  
111032529037   111032676243   111032838355   111033010314   111033137235
111017337521   111023000233   111025169769   111027063764   111027870209  
111028786172   111029607490   111029837125   111030485485   111030718709  
111031502408   111031718193   111032078744   111032230812   111032384946  
111032529048   111032676265   111032838366   111033010336   111033137257
111017337554   111023000255   111025169882   111027063775   111027870254  
111028786183   111029607568   111029837181   111030485508   111030718732  
111031502419   111031718474   111032078755   111032230823   111032384957  
111032529093   111032676311   111032838377   111033010358   111033137268
111017338397   111023000356   111025169927   111027063786   111027870322  
111028786206   111029607704   111029837192   111030485519   111030718765  
111031502420   111031718485   111032078799   111032230845   111032384968  
111032529116   111032676322   111032838401   111033010369   111033137280
111017338454   111023000389   111025169938   111027063797   111027870333  
111028786217   111029607726   111029837204   111030485531   111030718798  
111031502464   111031718744   111032078801   111032230889   111032385026  
111032529420   111032676399   111032838412   111033010404   111033137314
111017338982   111023000435   111025169949   111027063810   111027870355  
111028786273   111029607748   111029837215   111030485553   111030718800  
111031502475   111031718889   111032078812   111032230890   111032385048  
111032529475   111032676412   111032838423   111033010415   111033137325
111017339163   111023000468   111025169950   111027063821   111027870366  
111028786284   111029607793   111029837259   111030485564   111030719014  
111031502486   111031718979   111032078845   111032230902   111032385059  
111032529509   111032676434   111032838445   111033010426   111033137358
111017339174   111023000491   111025169983   111027063865   111027870467  
111028786307   111029607816   111029837338   111030485610   111030719036  
111031502497   111031719082   111032078856   111032230924   111032385071  
111032529521   111032676467   111032838502   111033010493   111033137392
111017339242   111023000503   111025170187   111027063900   111027870681  
111028786857   111029607838   111029837372   111030485654   111030719272  
111031502532   111031719149   111032078889   111032230935   111032385149  
111032529532   111032676478   111032838513   111033010516   111033137426
111017339488   111023000738   111025170312   111027063922   111027870704  
111028786879   111029607883   111029837833   111030485665   111030719283  
111031502576   111031719262   111032078890   111032230957   111032385183  
111032529600   111032676489   111032838524   111033010538   111033137448
111017339499   111023000783   111025170323   111027063933   111027870715  
111028786880   111029608008   111029837866   111030485676   111030719317  
111031502587   111031719431   111032078913   111032230991   111032385194  
111032529756   111032676502   111032838557   111033010549   111033137460
111017339534   111023001032   111025170389   111027063955   111027870816  
111028786914   111029608042   111029837888   111030485744   111030719339  
111031502622   111031719543   111032079026   111032231060   111032385228  
111032529778   111032676513   111032838579   111033010583   111033137482
111017339703   111023001054   111025170468   111027063966   111027870973  
111028786936   111029608312   111029838306   111030485755   111030719463  
111031502644   111031719598   111032079060   111032231093   111032385273  
111032529790   111032676568   111032838580   111033011146   111033137538
111017339725   111023001166   111025170503   111027063977   111027870984  
111028786992   111029608390   111029838317   111030485766   111030719474  
111031502666   111031720590   111032079105   111032231127   111032385824  
111032529813   111032676579   111032838603   111033011180   111033137549
111017339736   111023001201   111025170525   111027064002   111027871154  
111028787016   111029608491   111029838328   111030485788   111030719485  
111031502790   111031720769   111032079611   111032231138   111032385880  
111032529824   111032676580   111032838636   111033011225   111033137550
111017339747   111023001223   111025170536   111027064024   111027871211  
111028787027   111029608514   111029838340   111030485801   111030719508  
111031502802   111031720826   111032079633   111032231161   111032385914  
111032529846   111032676906   111032838658   111033011247   111033137561
111017339769   111023001278   111025170547   111027064057   111027871233  
111028787038   111029608569   111029838362   111030485812   111030719542  
111031502824   111031720837   111032079644   111032231194   111032385936  
111032529857   111032676939   111032838669   111033011281   111033137594
111017339804   111023001289   111025170570   111027064080   111027871255  
111028787049   111029608570   111029838799   111030485823   111030719575  
111031502835   111031720983   111032079723   111032231385   111032385947  
111032529868   111032676973   111032838692   111033011360   111033137606
111017339938   111023001414   111025170615   111027064338   111027871750  
111028787229   111029608581   111029838834   111030486138   111030719621  
111031502857   111031721131   111032079778   111032231464   111032385969  
111032529879   111032676995   111032838737   111033011371   111033137628
111017340008   111023001425   111025170761   111027064350   111027872391  
111028787252   111029608626   111029838867   111030486486   111030719676  
111031502868   111031721164   111032079790   111032231532   111032385992  
111032529880   111032677019   111032838759   111033011405   111033137842
111017340075   111023001447   111025170783   111027064372   111027872436  
111028787296   111029608716   111029838878   111030486497   111030719777  
111031502879   111031721243   111032079824   111032231600   111032386005  
111032529891   111032677042   111032839525   111033011416   111033137853
111017340109   111023002066   111025170794   111027064383   111027872458  
111028787319   111029608749   111029838889   111030486509   111030719801  
111031502880   111031721333   111032079835   111032231633   111032386038  
111032529947   111032677086   111032839592   111033011438   111033137909
111017340402   111023002101   111025170828   111027064394   111027872469  
111028787409   111029608783   111029838902   111030486543   111030719890  
111031502891   111031721377   111032079857   111032232061   111032386049  
111032529969   111032677109   111032839626   111033011449   111033137910
111017340446   111023002123   111025170930   111027064440   111027872504  
111028787410   111029608828   111029838957   111030486587   111030719968  
111031502925   111031721467   111032079879   111032232072   111032386623  
111032529970   111032677132   111032839637   111033011461   111033137932
111017340457   111023002189   111025170963   111027064462   111027872548  
111028787443   111029608839   111029838991   111030486622   111030720005  
111031502936   111031721489   111032079925   111032232128   111032386678  
111032529981   111032677165   111032839660   111033011472   111033137965
111017340547   111023002213   111025170974   111027064473   111027872560  
111028787454   111029608884   111029839048   111030486688   111030720083  
111031502969   111031721502   111032079936   111032232162   111032386689  
111032529992   111032677187   111032839671   111033011528   111033138315
111017340682   111023002224   111025171009   111027064507   111027872571  
111028787487   111029608929   111029839059   111030487072   111030720094  
111031502981   111031722200   111032079958   111032232184   111032386724  
111032530006   111032677198   111032839682   111033011539   111033138348
111017340750   111023002280   111025171054   111027064574   111027872593  
111028787498   111029608941   111029839093   111030487083   111030720151  
111031503050   111031722255   111032080028   111032232195   111032386735  
111032530017   111032677200   111032839727   111033011540   111033138360
111017340783   111023002291   111025171065   111027064833   111027872605  
111028787544   111029608996   111029839116   111030487106   111030720173  
111031503106   111031723009   111032080039   111032232218   111032386757  
111032530062   111032677222   111032839738   111033011562   111033138382
111017340839   111023002325   111025171076   111027064877   111027872650  
111028787599   111029609054   111029839127   111030487140   111030720195  
111031503117   111031723065   111032080040   111032232230   111032386768  
111032530095   111032677233   111032839750   111033011629   111033138405
111017340862   111023002459   111025171087   111027064923   111027872661  
111028787623   111029609065   111029839138   111030487195   111030720207  
111031503140   111031723098   111032080084   111032232274   111032386779  
111032530118   111032677255   111032839783   111033011641   111033138506
111017340930   111023002460   111025171122   111027064934   111027872694  
111028787634   111029609076   111029839206   111030487207   111030720230  
111031503162   111031723403   111032080118   111032232285   111032386780  
111032530152   111032677266   111032839839   111033011652   111033138528
111017340941   111023002471   111025172112   111027064967   111027872706  
111028787645   111029609111   111029839240   111030487229   111030720263  
111031503173   111031723425   111032080130   111032232645   111032386814  
111032530174   111032677312   111032839840   111033011663   111033138540
111017341087   111023002617   111025172145   111027064978   111027872717  
111028787678   111029609144   111029839262   111030487263   111030720274  
111031503184   111031724224   111032080141   111032232678   111032386858  
111032530208   111032677323   111032839974   111033011674   111033138562
111017341122   111023003247   111025172167   111027064989   111027872807  
111028787690   111029609155   111029839307   111030487274   111030720331  
111031503195   111031724268   111032080196   111032232768   111032386869  
111032530220   111032677345   111032839996   111033011685   111033138595
111017341166   111023003270   111025172178   111027065036   111027872818  
111028787702   111029609188   111029839329   111030487285   111030720353  
111031503713   111031724347   111032080512   111032232803   111032386915  
111032530231   111032677356   111032840022   111033011696   111033138618
111017341245   111023003315   111025172202   111027065069   111027872829  
111028787735   111029609223   111029839352   111030487296   111030720364  
111031503746   111031724369   111032080567   111032232825   111032386926  
111032530242   111032677402   111032840033   111033011708   111033138652
111017341278   111023003326   111025172257   111027065788   111027872852  
111028787757   111029609234   111029839363   111030487342   111030720465  
111031503803   111031724471   111032080589   111032232915   111032386948  
111032530253   111032677413   111032840055   111033011719   111033138719
111017341313   111023003348   111025172268   111027065799   111027872920  
111028787768   111029609357   111029839374   111030487364   111030720476  
111031503858   111031724628   111032080613   111032232926   111032386959  
111032530275   111032677468   111032840099   111033011731   111033138720
111017341324   111023003359   111025172303   111027065867   111027872931  
111028787803   111029609368   111029839464   111030487409   111030720634  
111031503892   111031724796   111032080635   111032232948   111032386960  
111032530286   111032677907   111032840246   111033011753   111033138731
111017341346   111023003405   111025172325   111027065924   111027872964  
111028787814   111029609379   111029839598   111030487421   111030720645  
111031503993   111031724864   111032080646   111032233129   111032386982  
111032530297   111032677963   111032840314   111033011775   111033138742
111017342101   111023003438   111025172336   111027065946   111027872986  
111028788297   111029609391   111029839699   111030487432   111030720656  
111031504028   111031724909   111032080668   111032233174   111032386993  
111032530321   111032678043   111032840347   111033011810   111033138753
111017342156   111023003449   111025172426   111027065957   111027873044  
111028788310   111029609414   111029839701   111030487454   111030720667  
111031504039   111031724932   111032080680   111032233477   111032387028  
111032530343   111032678548   111032840358   111033011832   111033138854
111017342291   111023003450   111025172448   111027065980   111027873066  
111028788343   111029609447   111029839745   111030487500   111030720702  
111031504062   111031724965   111032080691   111032233488   111032387040  
111032530387   111032678559   111032840369   111033011865   111033138876
111017342347   111023003461   111025172459   111027065991   111027873077  
111028788376   111029609469   111029839756   111030487555   111030720724  
111031504084   111031725494   111032080703   111032233512   111032387062  
111032530398   111032678582   111032840381   111033011876   111033138887
111017342954   111023003551   111025172482   111027066037   111027873099  
111028788387   111029609481   111029840095   111030487577   111030720735  
111031504095   111031725629   111032080714   111032233523   111032387118  
111032530411   111032678593   111032840404   111033011898   111033138944

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017343045   111023003629   111025172493   111027066071   111027873101  
111028788411   111029609492   111029840107   111030487588   111030720780  
111031504118   111031725696   111032080747   111032233545   111032387152  
111032530422   111032678650   111032840606   111033011944   111033138955
111017343247   111023003641   111025172505   111027066082   111027873112  
111028788455   111029609515   111029840129   111030487601   111030720904  
111031504196   111031725865   111032080758   111032233567   111032387691  
111032530444   111032678661   111032840628   111033012811   111033138977
111017343258   111023003775   111025172987   111027066105   111027873123  
111028788477   111029609526   111029840130   111030487623   111030720937  
111031504242   111031725876   111032080769   111032233578   111032387714  
111032530477   111032678683   111032840639   111033012822   111033138999
111017343382   111023003876   111025172998   111027066116   111027873134  
111028788512   111029610393   111029840174   111030487702   111030720948  
111031504264   111031725898   111032080770   111032233589   111032387826  
111032531209   111032678728   111032840640   111033012833   111033139057
111017343506   111023003933   111025173001   111027066127   111027873145  
111028788534   111029610405   111029840231   111030487735   111030720971  
111031504297   111031725977   111032080781   111032233624   111032387837  
111032531232   111032678739   111032840651   111033012912   111033139125
111017343584   111023003977   111025173045   111027066183   111027873156  
111028788927   111029610416   111029840275   111030487768   111030721028  
111031504309   111031726024   111032080804   111032233635   111032387871  
111032531243   111032678740   111032840662   111033012934   111033139136
111017343595   111023003988   111025173056   111027066194   111027873189  
111028788972   111029610438   111029840310   111030487779   111030721220  
111031504310   111031726046   111032080815   111032233668   111032387882  
111032531276   111032678762   111032840684   111033012956   111033139147
111017343685   111023003999   111025173810   111027066857   111027873202  
111028788983   111029610449   111029840433   111030487791   111030721231  
111031504332   111031726170   111032080882   111032233714   111032387927  
111032531311   111032678795   111032840729   111033012967   111033139158
111017343708   111023004002   111025173843   111027066868   111027873224  
111028788994   111029610461   111029840466   111030487803   111030721242  
111031504398   111031726204   111032081658   111032233736   111032387938  
111032531355   111032678829   111032840730   111033012990   111033139181
111017343731   111023004035   111025173865   111027066903   111027874326  
111028789030   111029610472   111029840488   111030487814   111030721253  
111031504433   111031726260   111032081681   111032233758   111032387950  
111032531366   111032678830   111032840741   111033013036   111033139204
111017343944   111023004068   111025173876   111027066936   111027874641  
111028789063   111029610483   111029840499   111030487904   111030721275  
111031504444   111031726316   111032081759   111032233770   111032387961  
111032531388   111032678885   111032840875   111033013047   111033139215
111017344002   111023004079   111025173900   111027066981   111027874753  
111028789108   111029610494   111029840512   111030487915   111030721310  
111031504477   111031726349   111032081771   111032233804   111032387983  
111032531434   111032678896   111032840910   111033013069   111033139226
111017344417   111023004103   111025173911   111027066992   111027874775  
111028789119   111029610506   111029840523   111030488006   111030721321  
111031504488   111031726394   111032082198   111032233826   111032388063  
111032531524   111032678920   111032840987   111033013081   111033139697
111017344675   111023004259   111025174002   111027067005   111027874843  
111028789120   111029610528   111029840534   111030488017   111030721332  
111031504501   111031726473   111032082244   111032233848   111032388366  
111032531580   111032678931   111032840998   111033013092   111033140318
111017344709   111023004518   111025174192   111027067049   111027874865  
111028789153   111029610539   111029840556   111030488039   111030721398  
111031504523   111031726495   111032082266   111032233859   111032388377  
111032531603   111032678975   111032841001   111033013104   111033140363
111017344721   111023004541   111025174226   111027067050   111027874887  
111028789186   111029610551   111029840567   111030488051   111030721400  
111031504602   111031726697   111032082288   111032233893   111032388388  
111032531658   111032678997   111032841056   111033013160   111033140385
111017344798   111023004552   111025174327   111027067409   111027874898  
111028789209   111029610573   111029840624   111030488073   111030721422  
111031504613   111031727654   111032082301   111032233916   111032388412  
111032531670   111032679000   111032841078   111033013182   111033140408
111017344844   111023004596   111025174350   111027067410   111027874944  
111028789287   111029610607   111029840635   111030488084   111030721916  
111031504624   111031727665   111032082312   111032233949   111032388489  
111032531748   111032679044   111032841157   111033013205   111033140442
111017344901   111023004721   111025174372   111027067454   111027874955  
111028789298   111029610618   111029840657   111030488095   111030721927  
111031505232   111031727799   111032082334   111032233961   111032388502  
111032531759   111032679066   111032841630   111033013249   111033140453
111017344967   111023004732   111025174394   111027067465   111027874988  
111028789300   111029610630   111029840792   111030488141   111030721938  
111031505322   111031727834   111032082378   111032234276   111032388546  
111032531816   111032679077   111032841641   111033013250   111033140475
111017345069   111023004800   111025174507   111027070111   111027877891  
111028789366   111029610652   111029840826   111030488196   111030721950  
111031505355   111031728958   111032082402   111032234287   111032388557  
111032531838   111032679099   111032841652   111033013261   111033140497
111017345137   111023004811   111025174619   111027070155   111027877958  
111028789377   111029610696   111029840837   111030488219   111030722007  
111031505412   111031729016   111032082413   111032234298   111032388579  
111032531940   111032679112   111032841663   111033013294   111033140509
111017345317   111023004877   111025174710   111027070234   111027878083  
111028789388   111029610719   111029840848   111030488231   111030722029  
111031505478   111031729027   111032082435   111032234300   111032388580  
111032531962   111032679167   111032841685   111033013306   111033140532
111017345351   111023005115   111025174787   111027070245   111027878094  
111028789423   111029610720   111029840860   111030488242   111030722041  
111031505489   111031729128   111032082457   111032235277   111032388603  
111032531984   111032679190   111032841696   111033013317   111033140543
111017345373   111023005160   111025174800   111027070267   111027878139  
111028789490   111029610731   111029840916   111030488264   111030722052  
111031505490   111031729533   111032082558   111032235334   111032388614  
111032531995   111032679202   111032841720   111033013384   111033140565
111017345395   111023005171   111025174833   111027070302   111027878140  
111028789546   111029610742   111029840938   111030488286   111030722063  
111031505513   111031729702   111032082570   111032235345   111032388658  
111032532053   111032679213   111032841753   111033013395   111033140587
111017345430   111023005227   111025174866   111027070368   111027878151  
111028789568   111029610775   111029840961   111030488310   111030722074  
111031505535   111031729735   111032082604   111032235378   111032388669  
111032532064   111032679224   111032841786   111033013418   111033140611
111017345452   111023005238   111025174877   111027072764   111027878184  
111028789579   111029610786   111029840972   111030488613   111030722085  
111031505546   111031729768   111032082705   111032235389   111032388681  
111032532323   111032679235   111032841821   111033013429   111033140622
111017345496   111023005294   111025175687   111027072786   111027878207  
111028789603   111029610797   111029840983   111030488714   111030722096  
111031505568   111031729791   111032082738   111032235435   111032388940  
111032532389   111032679268   111032841843   111033013441   111033140666
111017345508   111023005328   111025175755   111027072843   111027878229  
111028789636   111029610898   111029841029   111030488758   111030722108  
111031505579   111031729803   111032082794   111032235479   111032388984  
111032532435   111032679291   111032841854   111033013474   111033140677
111017345531   111023005340   111025175799   111027072865   111027878285  
111028789670   111029610900   111029841030   111030488781   111030722119  
111031505580   111031729870   111032082806   111032235480   111032389109  
111032532480   111032679303   111032841865   111033013485   111033140723
111017345564   111023005373   111025175801   111027072911   111027878308  
111028789692   111029610922   111029841074   111030488804   111030722120  
111031505603   111031729904   111032082828   111032235514   111032389132  
111032532525   111032679314   111032841898   111033013531   111033140767
111017345597   111023005452   111025175845   111027072922   111027878375  
111028789704   111029610977   111029841120   111030488826   111030722142  
111031505625   111031729948   111032082839   111032235536   111032389154  
111032532604   111032679392   111032841900   111033013586   111033140778
111017345654   111023005463   111025175867   111027072955   111027878410  
111028789715   111029610999   111029841131   111030488859   111030722153  
111031505647   111031729971   111032082907   111032235558   111032389176  
111032532626   111032679426   111032841911   111033013609   111033140789
111017345700   111023005496   111025175902   111027075879   111027880312  
111028790852   111029611002   111029841153   111030488871   111030722164  
111031505669   111031730164   111032082929   111032235604   111032389187  
111032532693   111032679459   111032842585   111033013621   111033141410
111017345788   111023005508   111025175935   111027076061   111027880570  
111028790863   111029611046   111029841164   111030488905   111030722186  
111031505726   111031730210   111032082941   111032235626   111032389198  
111032532750   111032679505   111032842619   111033013654   111033141454
111017345957   111023005553   111025175979   111027081630   111027880581  
111028790885   111029611068   111029841175   111030488938   111030722209  
111031505759   111031730232   111032082963   111032235693   111032389503  
111032532851   111032679538   111032842631   111033013665   111033141476
111017346385   111023005610   111025175991   111027083553   111027880637  
111028790908   111029611079   111029841300   111030488994   111030722210  
111031505782   111031730276   111032083043   111032235727   111032389525  
111032532907   111032679561   111032842686   111033013676   111033141511
111017346419   111023005698   111025176015   111027083676   111027880671  
111028790920   111029611091   111029841322   111030489018   111030722243  
111031505816   111031730603   111032083054   111032235749   111032389749  
111032532974   111032679594   111032842697   111033013687   111033141533
111017346420   111023005755   111025176059   111027083698   111027880693  
111028790975   111029611114   111029841366   111030489052   111030722276  
111031505872   111031730759   111032083065   111032235750   111032389783  
111032532985   111032679606   111032842710   111033013698   111033141566
111017346431   111023005766   111025176060   111027083700   111027880705  
111028791000   111029611147   111029861526   111030489063   111030722287  
111031505894   111031731154   111032083076   111032235783   111032389794  
111032533009   111032679639   111032842721   111033013711   111033141577
111017346521   111023005788   111025176082   111027083722   111027880749  
111028791022   111029611170   111029861537   111030489153   111030722401  
111031505940   111031731200   111032083087   111032235794   111032389817  
111032533122   111032679640   111032842765   111033013755   111033141623
111017346644   111023005823   111025176105   111027083733   111027881616  
111028791055   111029611181   111029861560   111030489175   111030722557  
111031505951   111031731233   111032083122   111032235806   111032389851  
111032533133   111032679730   111032842776   111033013777   111033141690
111017346767   111023005878   111025176116   111027083744   111027882279  
111028791077   111029611620   111029861571   111030489197   111030722568  
111031505962   111031731491   111032083177   111032235828   111032389862  
111032533166   111032679741   111032842787   111033013799   111033141713
111017346778   111023005890   111025176127   111027083755   111027882594  
111028791101   111029611653   111029861627   111030489636   111030722580  
111031506053   111031731659   111032083201   111032235840   111032389873  
111032533201   111032679808   111032842800   111033013823   111033141814
111017346790   111023005935   111025176150   111027083777   111027883180  
111028791268   111029611686   111029861638   111030489647   111030722591  
111031506064   111031731840   111032083245   111032235851   111032389941  
111032533290   111032679842   111032843227   111033013845   111033141825
111017346802   111023005968   111025176183   111027083788   111027893192  
111028791303   111029611710   111029861649   111030489669   111030722603  
111031506086   111031732290   111032083256   111032235862   111032390886  
111032533436   111032679910   111032843250   111033013856   111033141836
111017346958   111023006004   111025176228   111027084824   111027912026  
111028791358   111029612205   111029861650   111030489670   111030722625  
111031506110   111031732313   111032083267   111032235884   111032390897  
111032533458   111032680024   111032843328   111033014295   111033141858
111017346969   111023006060   111025176239   111027084914   111027912183  
111028791370   111029612227   111029861661   111030489681   111030722658  
111031506121   111031732661   111032083302   111032235918   111032390921  
111032533470   111032680046   111032843340   111033014307   111033141869
111017347016   111023006082   111025176385   111027087030   111027913566  
111028791381   111029612249   111029863573   111030489692   111030722681  
111031506132   111031732908   111032083335   111032235930   111032390987  
111032533559   111032680057   111032843362   111033014330   111033141881
111017347027   111023006093   111025176408   111027087041   111027915221  
111028791392   111029612272   111029863663   111030489704   111030722793  
111031506143   111031733011   111032083357   111032235941   111032390998  
111032533649   111032680103   111032843430   111033014363   111033141937
111017347140   111023006138   111025176419   111027087063   111027917649  
111028791404   111029612283   111029863786   111030491101   111030723053  
111031506154   111031733055   111032083672   111032235985   111032391012  
111032533661   111032680114   111032843441   111033014385   111033141948
111017347757   111023006150   111025176464   111027087108   111027917773  
111028791415   111029612294   111029863797   111030491112   111030723064  
111031506165   111031733235   111032083683   111032236009   111032391034  
111032533841   111032680125   111032843519   111033014408   111033141993
111017347870   111023006161   111025176509   111027087120   111027918549  
111028791426   111029612351   111029863810   111030491123   111030723075  
111031506176   111031733448   111032083694   111032236021   111032391102  
111032533852   111032680158   111032843531   111033014419   111033142006
111017347881   111023006172   111025176510   111027087164   111027919012  
111028791527   111029612384   111029863843   111030491134   111030723086  
111031506198   111031733718   111032083706   111032236289   111032391113  
111032533920   111032680451   111032843597   111033014431   111033142017
111017347915   111023006194   111025176543   111027087186   111027919304  
111028791550   111029612531   111029863876   111030491235   111030723121  
111031506299   111031733897   111032084077   111032236302   111032391168  
111032533997   111032680473   111032843609   111033014442   111033142040
111017347937   111023006330   111025176565   111027087209   111027919742  
111028791583   111029612542   111029863887   111030491246   111030723132  
111031506323   111031733909   111032084099   111032236324   111032391214  
111032534257   111032680484   111032843621   111033014532   111033142084
111017348040   111023006352   111025176600   111027088301   111027919977  
111028791640   111029612575   111029863898   111030491257   111030723176  
111031506367   111031733910   111032084101   111032236795   111032391225  
111032534291   111032681092   111032843654   111033014543   111033142095
111017348084   111023006363   111025176925   111027088345   111027921396  
111028791662   111029612610   111029863977   111030491314   111030723198  
111031506389   111031733943   111032084404   111032236818   111032391269  
111032534303   111032681148   111032843834   111033014565   111033142130
111017348095   111023006509   111025177959   111027088424   111027921419  
111028791729   111029612654   111029863988   111030491325   111030723200  
111031506446   111031733954   111032084459   111032236885   111032391270  
111032534314   111032681159   111032843856   111033014576   111033142152
111017348129   111023006554   111025178006   111027088435   111027922409  
111028791774   111029612687   111029863999   111030491369   111030723211  
111031506457   111031734012   111032084482   111032236896   111032391304  
111032534358   111032681205   111032843935   111033014587   111033142163
111017348163   111023006600   111025178747   111027088457   111027922443  
111028791785   111029612698   111029864002   111030491381   111030723514  
111031506468   111031734034   111032084493   111032236953   111032391337  
111032534370   111032681238   111032843968   111033014598   111033142185
111017348185   111023006622   111025178769   111027088491   111027922500  
111028791796   111029612711   111029864035   111030491404   111030723536  
111031507739   111031734067   111032084538   111032236975   111032391405  
111032534415   111032681249   111032843980   111033014611   111033142208
111017348219   111023006701   111025178837   111027088525   111027923310  
111028791819   111029612733   111029864046   111030491448   111030723558  
111031507751   111031734113   111032084550   111032237022   111032391427  
111032534448   111032681250   111032843991   111033014622   111033142220
111017348231   111023006734   111025178860   111027088536   111027923400  
111028791820   111029612744   111029864765   111030491459   111030723570  
111031507762   111031734146   111032084583   111032237066   111032391438  
111032534505   111032681351   111032844004   111033014644   111033142286
111017348264   111023006891   111025178905   111027088558   111027924625  
111028792102   111029612766   111029864776   111030491460   111030723581  
111031507773   111031734157   111032084606   111032237167   111032391450  
111032534516   111032681373   111032844037   111033014655   111033142310
111017348309   111023006936   111025178949   111027088626   111027924737  
111028792135   111029612788   111029864800   111030491527   111030723592  
111031507795   111031734179   111032084617   111032237178   111032391461  
111032534527   111032681407   111032844060   111033014688   111033142365
111017348400   111023007588   111025179052   111027088637   111027924917  
111028793259   111029612801   111029864811   111030491549   111030723604  
111031507852   111031734180   111032084628   111032237189   111032391517  
111032534538   111032681418   111032844082   111033014699   111033143265
111017348590   111023007768   111025179186   111027088648   111027925109  
111028793282   111029612823   111029864888   111030491550   111030723615  
111031507874   111031734191   111032084820   111032237190   111032391528  
111032534550   111032681474   111032844138   111033015386   111033143287
111017348736   111023007803   111025179232   111027088705   111027926346  
111028793293   111029612834   111029864901   111030491561   111030723626  
111031507896   111031734203   111032084831   111032237213   111032391539  
111032534594   111032681519   111032844150   111033015713   111033143399
111017349007   111023007814   111025179300   111027089548   111027926582  
111028793316   111029612889   111029864923   111030491583   111030723637  
111031507919   111031734225   111032084853   111032237279   111032391573  
111032534606   111032681531   111032844161   111033015724   111033143401
111017349052   111023007971   111025179333   111027089559   111027927291  
111028793361   111029612890   111029864934   111030491628   111030723671  
111031508314   111031734247   111032084864   111032237314   111032391584  
111032534673   111032681553   111032844183   111033015757   111033143423
111017349063   111023008028   111025179377   111027089650   111027927718  
111028793394   111029612924   111029864989   111030491639   111030723693  
111031508358   111031734269   111032084875   111032237336   111032391618  
111032534684   111032681586   111032844206   111033015768   111033143445
111017349164   111023008039   111025179399   111027089661   111027928258  
111028793417   111029613004   111029864990   111030491640   111030723727  
111031508369   111031734517   111032084910   111032237347   111032391641  
111032534785   111032681610   111032844251   111033015779   111033143456
111017349175   111023008062   111025179401   111027089672   111027928584  
111028793440   111029613060   111029865036   111030491695   111030723749  
111031508370   111031734528   111032084921   111032237358   111032391652  
111032534819   111032681632   111032844273   111033015803   111033143490
111017349209   111023008084   111025179423   111027089694   111027944852  
111028793473   111029613071   111029865070   111030491707   111030723750  
111031508404   111031734539   111032084932   111032237404   111032391674  
111032534820   111032681676   111032844284   111033015825   111033143546
111017349300   111023008107   111025179478   111027089706   111027946821  
111028793530   111029613105   111029866149   111030491729   111030723996  
111031508426   111031734562   111032084965   111032237437   111032391696  
111032534886   111032681687   111032844330   111033015836   111033143579
111017349726   111023008130   111025179502   111027089739   111027960614  
111028793563   111029613183   111029866161   111030491741   111030724021  
111031508437   111031734573   111032085001   111032237482   111032391708  
111032534909   111032681722   111032844396   111033015915   111033143580

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017349760   111023008208   111025179872   111027089807   111027967992  
111028793585   111029613273   111029866295   111030491763   111030724032  
111031508459   111031734629   111032085012   111032237493   111032392079  
111032534954   111032681744   111032844420   111033015948   111033143591
111017349816   111023008231   111025179894   111027089818   111027968016  
111028793596   111029613329   111029866307   111030491820   111030724043  
111031508493   111031734641   111032085034   111032237561   111032392080  
111032534976   111032681777   111032844431   111033015959   111033143603
111017349827   111023008253   111025180043   111027089919   111027968027  
111028793631   111029613341   111029866318   111030491864   111030724065  
111031508505   111031734663   111032085056   111032237572   111032392125  
111032534998   111032681801   111032844442   111033015960   111033143636
111017349883   111023008309   111025180054   111027089986   111027968061  
111028793653   111029613385   111029866341   111030491875   111030724076  
111031508550   111031734696   111032085067   111032237583   111032392136  
111032535001   111032681834   111032844453   111033015993   111033143647
111017349939   111023008354   111025180076   111027090034   111027968106  
111028793675   111029613396   111029866352   111030491897   111030724087  
111031508606   111031735057   111032085630   111032237606   111032392158  
111032535012   111032681845   111032844464   111033016039   111033143669
111017349973   111023008376   111025180087   111027090045   111027968117  
111028793686   111029613408   111029866374   111030491909   111030724098  
111031508628   111031735068   111032085652   111032237628   111032392169  
111032535089   111032681856   111032844486   111033016040   111033143670
111017349984   111023008398   111025180155   111027090113   111027968162  
111028793710   111029613442   111029866385   111030491910   111030724111  
111031508651   111031735080   111032085663   111032237662   111032392226  
111032535090   111032681878   111032844509   111033016073   111033143681
111017350032   111023008400   111025180201   111027090146   111027968173  
111028793743   111029613486   111029866396   111030491932   111030724122  
111031508730   111031735103   111032085719   111032237684   111032392237  
111032535113   111032681889   111032844565   111033016095   111033143704
111017350256   111023008411   111025180212   111027090179   111027968218  
111028793754   111029613497   111029866509   111030492012   111030724133  
111031508741   111031735114   111032085720   111032237718   111032392248  
111032535203   111032681890   111032844622   111033016118   111033143715
111017350302   111023008455   111025181381   111027090191   111027971087  
111028793798   111029613510   111029866565   111030492203   111030724155  
111031508819   111031735125   111032087531   111032237819   111032392293  
111032535214   111032681946   111032844688   111033016163   111033143726
111017350313   111023008488   111025181404   111027090214   111027971122  
111028793811   111029613543   111029866611   111030492236   111030724201  
111031508831   111031735158   111032087564   111032237853   111032392305  
111032535225   111032682217   111032844701   111033016196   111033143748
111017350380   111023008499   111025181426   111027090236   111027971212  
111028793833   111029613554   111029866622   111030492258   111030724212  
111031508842   111031735169   111032087597   111032237864   111032392327  
111032535236   111032682239   111032844712   111033016208   111033143759
111017350470   111023008501   111025181471   111027090258   111027971234  
111028793844   111029613565   111029866644   111030492292   111030724379  
111031508853   111031735170   111032087609   111032237897   111032392349  
111032535247   111032682240   111032845016   111033016219   111033143760
111017350627   111023008567   111025181482   111027090270   111027971515  
111028793967   111029613598   111029866655   111030492304   111030724391  
111031508976   111031735237   111032087621   111032237921   111032392361  
111032535258   111032682251   111032845027   111033016220   111033143771
111017350694   111023008578   111025181549   111027090483   111027971559  
111028793989   111029613600   111029866666   111030492315   111030724403  
111031509034   111031735259   111032087665   111032238528   111032392507  
111032535269   111032682273   111032845050   111033016231   111033143793
111017350762   111023008589   111025181550   111027090494   111027971638  
111028794069   111029613611   111029866677   111030492359   111030724414  
111031509977   111031735260   111032087698   111032238573   111032392530  
111032535360   111032682330   111032845230   111033016242   111033143805
111017350975   111023008635   111025181561   111027090630   111027971650  
111028794070   111029613622   111029866756   111030492944   111030724425  
111031509988   111031735282   111032087700   111032238629   111032392596  
111032535371   111032682543   111032845252   111033016264   111033143838
111017350986   111023009120   111025181583   111027090641   111027971717  
111028794115   111029613644   111029866790   111030492977   111030724447  
111031510003   111031735361   111032087722   111032238753   111032392620  
111032535393   111032682554   111032845263   111033016275   111033143940
111017351178   111023009131   111025181617   111027091530   111027971728  
111028794227   111029613655   111029866813   111030493057   111030724458  
111031510036   111031735406   111032087733   111032238764   111032393104  
111032535405   111032682611   111032845342   111033016286   111033144008
111017351279   111023009445   111025181639   111027091596   111027971795  
111028794272   111029613666   111029866824   111030493103   111030724469  
111031510081   111031735417   111032087744   111032238797   111032393115  
111032535416   111032682701   111032845386   111033016297   111033144020
111017351538   111023009502   111025181640   111027091608   111027971818  
111028794317   111029613699   111029866846   111030493114   111030724504  
111031510104   111031735440   111032087766   111032238809   111032393137  
111032535427   111032682835   111032845410   111033016310   111033144053
111017351550   111023009625   111025181684   111027091619   111027971852  
111028794339   111029613835   111029866925   111030493136   111030724526  
111031510137   111031735451   111032087788   111032238900   111032393159  
111032535438   111032682879   111032845432   111033016376   111033144064
111017351561   111023009658   111025181796   111027091631   111027971863  
111028794340   111029613857   111029866936   111030493158   111030724548  
111031510148   111031735484   111032087823   111032239024   111032393182  
111032535450   111032682880   111032845465   111033016387   111033144075
111017351606   111023009669   111025181965   111027091642   111027971874  
111028794384   111029613879   111029866947   111030493170   111030724582  
111031510159   111031735495   111032087834   111032239068   111032393205  
111032535461   111032682914   111032845487   111033016411   111033144446
111017351651   111023009670   111025181987   111027091653   111027971908  
111028794395   111029613891   111029866958   111030493181   111030724616  
111031510182   111031735507   111032087856   111032239079   111032393238  
111032535472   111032682958   111032845522   111033016455   111033144457
111017351662   111023009681   111025181998   111027091664   111027971920  
111028794698   111029613914   111029866970   111030493192   111030724627  
111031510205   111031735530   111032087878   111032239080   111032393294  
111032535483   111032682969   111032845791   111033016466   111033144525
111017351730   111023009715   111025182034   111027091675   111027971931  
111028794711   111029613936   111029867117   111030493226   111030724649  
111031510294   111031735541   111032087913   111032239103   111032393306  
111032535494   111032682992   111032845803   111033016477   111033144536
111017352887   111023009748   111025182045   111027091721   111027971942  
111028794744   111029613947   111029867128   111030493349   111030724661  
111031510362   111031735552   111032087968   111032239316   111032393328  
111032535517   111032683094   111032845847   111033016758   111033144547
111017352911   111023009805   111025182090   111027091866   111027971964  
111028794766   111029613958   111029867139   111030493350   111030724672  
111031510384   111031735596   111032087980   111032239327   111032393339  
111032535528   111032683162   111032845881   111033016769   111033144570
111017352955   111023009827   111025182113   111027091877   111027971997  
111028794812   111029613970   111029867140   111030493361   111030724694  
111031510430   111031735608   111032087991   111032239349   111032393362  
111032535539   111032683207   111032845915   111033016770   111033144581
111017354272   111023009849   111025182179   111027091899   111027972000  
111028794834   111029613981   111029867162   111030493383   111030724717  
111031510463   111031735620   111032088026   111032239383   111032393395  
111032535540   111032683218   111032845926   111033016781   111033144604
111017354429   111023009850   111025182393   111027091934   111027972044  
111028794867   111029614049   111029867229   111030493394   111030724739  
111031510597   111031735686   111032088082   111032239394   111032393407  
111032535551   111032683241   111032845959   111033016804   111033144615
111017354441   111023009906   111025182494   111027091967   111027972279  
111028794878   111029614072   111029867230   111030493406   111030724762  
111031510609   111031735697   111032088105   111032239440   111032393418  
111032535607   111032683252   111032845960   111033016826   111033144626
111017354496   111023009951   111025182539   111027091990   111027972291  
111028794890   111029614083   111029867241   111030493417   111030725167  
111031510610   111031735710   111032088149   111032239451   111032393496  
111032535641   111032683320   111032845971   111033016837   111033144659
111017354508   111023009995   111025182720   111027092003   111027972325  
111028794902   111029614117   111029867263   111030493428   111030725178  
111031510722   111031735765   111032088150   111032239473   111032393508  
111032535685   111032683375   111032846062   111033016848   111033144671
111017354632   111023010009   111025182832   111027092036   111027972369  
111028794979   111029614140   111029867331   111030493439   111030725189  
111031510957   111031735776   111032088846   111032239507   111032393519  
111032535696   111032683825   111032846084   111033016859   111033144772
111017354676   111023010054   111025182865   111027092058   111027972370  
111028795835   111029614184   111029867342   111030493440   111030725202  
111031511969   111031735787   111032088868   111032239530   111032393812  
111032535708   111032683870   111032846220   111033016860   111033144783
111017354711   111023010177   111025182876   111027092069   111027972381  
111028795857   111029614230   111029867353   111030493451   111030725235  
111031511970   111031735811   111032088879   111032239541   111032393845  
111032535720   111032683892   111032846275   111033016871   111033144884
111017354744   111023010223   111025183428   111027092148   111027972415  
111028795936   111029614252   111029867375   111030493462   111030725257  
111031511981   111031735833   111032088903   111032239563   111032393878  
111032535775   111032683904   111032846321   111033016882   111033144918
111017354845   111023010278   111025183440   111027092159   111027972426  
111028795958   111029614274   111029867410   111030493484   111030725268  
111031512016   111031735844   111032088947   111032239620   111032393889  
111032535786   111032683915   111032846343   111033016916   111033144929
111017354856   111023010414   111025183451   111027092171   111027972617  
111028795992   111029614285   111029867465   111030493563   111030725280  
111031512038   111031736351   111032088958   111032239631   111032393890  
111032535821   111032683948   111032846400   111033016927   111033144930
111017354890   111023010582   111025183507   111027092193   111027972628  
111028796005   111029614308   111029867511   111030493585   111030725303  
111031512061   111031736373   111032088992   111032239653   111032393902  
111032535832   111032683982   111032846488   111033016938   111033144996
111017355082   111023010728   111025183563   111027092216   111027972998  
111028796049   111029614320   111029867533   111030493620   111030725314  
111031512072   111031736384   111032089005   111032239675   111032393913  
111032535843   111032684017   111032846635   111033016949   111033145010
111017355116   111023010852   111025183574   111027092250   111027973023  
111028796050   111029614331   111029867544   111030493664   111030725426  
111031512083   111031736407   111032089038   111032239697   111032393946  
111032535854   111032684028   111032846646   111033016972   111033145032
111017355239   111023010863   111025183596   111027092283   111027973034  
111028796061   111029614364   111029867555   111030493675   111030725437  
111031512106   111031736418   111032089049   111032239710   111032393957  
111032535865   111032684051   111032846770   111033017007   111033145065
111017355273   111023010874   111025183608   111027092306   111027973056  
111028796364   111029614465   111029867599   111030493697   111030725448  
111031512117   111031736429   111032089072   111032239743   111032393968  
111032535876   111032684073   111032846804   111033017029   111033145133
111017355352   111023010885   111025183653   111027092317   111027973067  
111028796375   111029614476   111029867623   111030493732   111030725460  
111031512162   111031736452   111032089094   111032239765   111032393980  
111032535933   111032684084   111032846815   111033017030   111033145144
111017355396   111023010908   111025183664   111027092328   111027973090  
111028796498   111029614522   111029867634   111030493743   111030725471  
111031512285   111031736485   111032089117   111032239776   111032393991  
111032535988   111032684152   111032847029   111033017085   111033145155
111017355408   111023010919   111025183765   111027092418   111027973102  
111028796645   111029614555   111029867656   111030493754   111030725482  
111031512296   111031736575   111032089128   111032239800   111032394004  
111032535999   111032684174   111032847030   111033017209   111033145166
111017355543   111023010953   111025183800   111027092429   111027973393  
111028796667   111029615242   111029867689   111030493765   111030725516  
111031512308   111031736586   111032089870   111032239855   111032394060  
111032536002   111032684220   111032847041   111033017254   111033145188
111017355565   111023010986   111025183811   111027092441   111027973405  
111028796678   111029615253   111029867690   111030493822   111030725538  
111031512375   111031736812   111032089915   111032239877   111032394116  
111032536024   111032684231   111032847085   111033017276   111033145212
111017355587   111023011088   111025183822   111027092531   111027973427  
111028796689   111029615499   111029867702   111030493833   111030725549  
111031512397   111031736834   111032090232   111032239888   111032394138  
111032536125   111032684286   111032847119   111033017298   111033145245
111017356476   111023011123   111025183833   111027092542   111027973449  
111028796713   111029615589   111029868567   111030493844   111030725550  
111031512421   111031736845   111032090243   111032239901   111032394149  
111032536136   111032684310   111032847131   111033017333   111033145278
111017356487   111023011145   111025184014   111027092553   111027973528  
111028796724   111029615590   111029868590   111030494913   111030725572  
111031512454   111031736867   111032090254   111032239934   111032394194  
111032536158   111032684332   111032847153   111033017456   111033145302
111017358681   111023011336   111025184025   111027092575   111027973595  
111028796757   111029615624   111029868725   111030494924   111030725640  
111031512487   111031736889   111032090276   111032239956   111032394217  
111032536169   111032684354   111032847175   111033017669   111033145335
111017358692   111023011505   111025184148   111027092597   111027973607  
111028796780   111029615646   111029868736   111030494935   111030725651  
111031512511   111031736890   111032090333   111032239989   111032394239  
111032536170   111032684365   111032847276   111033017681   111033145346
111017358861   111023011516   111025184889   111027092609   111027973652  
111028796904   111029615680   111029868769   111030494957   111030725695  
111031512599   111031736902   111032090849   111032240048   111032394240  
111032536181   111032684398   111032847298   111033017748   111033145368
111017358883   111023011527   111025184957   111027092610   111027973685  
111028796926   111029615691   111029868815   111030494968   111030725707  
111031512601   111031736924   111032090850   111032240082   111032394284  
111032536192   111032684400   111032847434   111033017816   111033145403
111017358906   111023017433   111025185026   111027092654   111027973775  
111028796937   111029615758   111029868848   111030494979   111030725741  
111031512645   111031736935   111032090872   111032240150   111032394318  
111032536215   111032684545   111032847490   111033018064   111033145414
111017358940   111023017501   111025185071   111027092698   111027973786  
111028796948   111029615837   111029868859   111030495093   111030725774  
111031512713   111031736946   111032090928   111032240172   111032394329  
111032536260   111032684635   111032847513   111033018132   111033145425
111017359086   111023017534   111025185082   111027092801   111027973797  
111028796982   111029615859   111029868871   111030495105   111030725853  
111031512825   111031736968   111032090951   111032240262   111032394633  
111032536271   111032684646   111032847568   111033018143   111033146178
111017359109   111023017624   111025185093   111027092812   111027973809  
111028796993   111029615871   111029868882   111030495138   111030725897  
111031512836   111031736980   111032091019   111032240284   111032394666  
111032536282   111032684668   111032847591   111033018154   111033146189
111017359345   111023017635   111025185127   111027092889   111027973843  
111028797039   111029615893   111029868927   111030495150   111030725909  
111031512847   111031736991   111032091020   111032240318   111032394677  
111032536293   111032684680   111032847614   111033018200   111033146224
111017359389   111023017714   111025185138   111027092957   111027973876  
111028797073   111029615916   111029868949   111030495161   111030725921  
111031512858   111031737026   111032091097   111032240419   111032394699  
111032536305   111032684691   111032847805   111033018288   111033146246
111017359435   111023017769   111025185228   111027092991   111027973900  
111028797095   111029615927   111029869029   111030495183   111030726089  
111031512870   111031737048   111032091109   111032240464   111032394701  
111032536327   111032684725   111032847816   111033018345   111033146268
111017359514   111023017815   111025185240   111027093071   111027973922  
111028797163   111029615938   111029869108   111030495194   111030726146  
111031512881   111031737082   111032091154   111032240475   111032394712  
111032536338   111032684736   111032847883   111033018480   111033146279
111017359536   111023017927   111025185262   111027093105   111027974327  
111028797185   111029615950   111029869120   111030495206   111030726214  
111031512915   111031737093   111032091187   111032240509   111032394723  
111032536349   111032684747   111032847894   111033018514   111033146336
111017359547   111023017938   111025185273   111027093138   111027974383  
111028797196   111029615994   111029869153   111030495217   111030726236  
111031512937   111031737341   111032091200   111032240510   111032394756  
111032536361   111032684770   111032847917   111033018525   111033146358
111017359637   111023018041   111025185318   111027093149   111027974417  
111028797220   111029616029   111029869164   111030495239   111030726258  
111031512948   111031737385   111032091222   111032240532   111032394813  
111032536383   111032684792   111032847984   111033018536   111033146369
111017359840   111023018052   111025185341   111027093150   111027974530  
111028797264   111029616041   111029869175   111030495284   111030726269  
111031513017   111031737419   111032091334   111032240554   111032394835  
111032536406   111032684815   111032848031   111033018547   111033146370
111017359884   111023018108   111025185352   111027093183   111027974541  
111028797286   111029616052   111029869186   111030495307   111030726270  
111031514120   111031737420   111032091413   111032240576   111032394857  
111032536417   111032684826   111032848053   111033018716   111033146381
111017360190   111023019200   111025185374   111027093239   111027974585  
111028797310   111029616074   111029869197   111030495318   111030726292  
111031514131   111031737431   111032091435   111032240600   111032394880  
111032536428   111032684837   111032848132   111033018806   111033146404
111017360257   111023019211   111025185408   111027093318   111027974732  
111028797321   111029616085   111029869221   111030495330   111030726304  
111031514142   111031737453   111032091457   111032240611   111032394903  
111032536439   111032684882   111032848154   111033018840   111033146437
111017361629   111023019312   111025185420   111027093363   111027974787  
111028797332   111029616096   111029869232   111030495352   111030726315  
111031514153   111031737475   111032091479   111032240622   111032394914  
111032536451   111032684938   111032848244   111033018985   111033146459
111017361630   111023019468   111025185475   111027093374   111027974798  
111028797387   111029616120   111029869243   111030495363   111030726326  
111031514164   111031737486   111032091503   111032240846   111032394925  
111032536473   111032684950   111032848255   111033019010   111033146493
111017361663   111023019693   111025185486   111027093385   111027975025  
111028797398   111029616131   111029869276   111030495396   111030726359  
111031514197   111031737497   111032091547   111032240868   111032394947  
111032536484   111032684972   111032848266   111033019021   111033146505
111017361742   111023019806   111025185509   111027093408   111027975036  
111028797422   111029616142   111029869322   111030495420   111030726360  
111031514221   111031737510   111032091570   111032240947   111032395162  
111032536495   111032684983   111032848277   111033019032   111033146527
111017361753   111023363819   111025185587   111027093431   111027975047  
111028797444   111029616153   111029869344   111030495431   111030726393  
111031514232   111031737543   111032091604   111032240981   111032395397  
111032536541   111032685007   111032848299   111033019111   111033146550

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111017362226   111023394149   111025185677   111027093486   111027975069  
111028797499   111029616164   111029869355   111030495453   111030726416  
111031514254   111031737554   111032091637   111032241094   111032396488  
111032536596   111032685029   111032848301   111033019122   111033146572
111017362338   111023575263   111025185699   111027093543   111027975137  
111028797534   111029616254   111029869377   111030495486   111030726438  
111031514265   111031737565   111032091648   111032241139   111032396499  
111032536631   111032685265   111032848312   111033019133   111033146594
111017362361   111023771597   111025185734   111027093587   111027975171  
111028797545   111029616287   111029869401   111030495497   111030726450  
111031514287   111031737600   111032091659   111032241319   111032396523  
111032536653   111032685366   111032848323   111033019155   111033146639
111017362417   111023778145   111025185745   111027093598   111027975193  
111028797578   111029616300   111029869434   111030495509   111030726461  
111031514333   111031737611   111032091660   111032241342   111032396534  
111032536675   111032685423   111032848334   111033019199   111033146640
111017362451   111023818599   111025185778   111027093600   111027975216  
111028798647   111029616377   111029869456   111030495510   111030726472  
111031514401   111031737644   111032091738   111032241353   111032396545  
111032536686   111032685456   111032848345   111033019201   111033146662
111017362541   111023863768   111025185802   111027093655   111027975227  
111028798669   111029616388   111029869489   111030495600   111030726483  
111031514412   111031737655   111032091749   111032241364   111032396590  
111032536697   111032685467   111032848367   111033019256   111033146695
111017362574   111023898834   111025185813   111027093677   111027975474  
111028798670   111029616399   111029869502   111030495611   111030726494  
111031514423   111031737677   111032091783   111032241410   111032396602  
111032536710   111032685478   111032848389   111033019278   111033146718
111017362631   111024000649   111025185846   111027094094   111027975496  
111028798681   111029616401   111029869557   111030495633   111030726506  
111031514489   111031737688   111032091817   111032241454   111032396624  
111032536721   111032685502   111032848424   111033019302   111033146729
111017362653   111024033140   111025186375   111027095130   111027975722  
111028798704   111029616502   111029869568   111030495688   111030726528  
111031514502   111031737723   111032091839   111032241487   111032396725  
111032536743   111032685513   111032848446   111033019313   111033146752
111017362721   111024040766   111025186409   111027095231   111027975733  
111028798737   111029616513   111029869984   111030495712   111030726539  
111031514524   111031737734   111032091840   111032241566   111032396781  
111032536754   111032685524   111032848671   111033019357   111033146763
111017362743   111024040991   111025186432   111027095242   111027975744  
111028798782   111029616591   111029870010   111030495745   111030726584  
111031514625   111031737756   111032091851   111032242961   111032396815  
111032536787   111032685591   111032848682   111033019379   111033146864
111017362754   111024054794   111025186476   111027095253   111027975788  
111028798793   111029616603   111029870021   111030495756   111030727024  
111031514636   111031738106   111032091918   111032243399   111032396860  
111032536798   111032685636   111032848693   111033019391   111033146875
111017362923   111024082920   111025186500   111027095264   111027975979  
111028798805   111029616782   111029870054   111030495767   111030727046  
111031514647   111031738139   111032091930   111032243434   111032396905  
111032536800   111032685647   111032848716   111033019403   111033146886
111017819403   111024086261   111025186522   111027095286   111027975991  
111028798894   111029616805   111029870559   111030496207   111030727068  
111031514658   111031738162   111032091941   111032243490   111032396927  
111032536811   111032685704   111032848749   111033019414   111033146921
111018162269   111024100112   111025186544   111027095321   111027976004  
111028798928   111029616816   111029870582   111030496229   111030727114  
111031514669   111031738274   111032091952   111032243557   111032396938  
111032536822   111032685715   111032848761   111033019649   111033146943
111018167646   111024100145   111025186601   111027095332   111027976060  
111028798939   111029616827   111029870593   111030496285   111030727147  
111031514670   111031738296   111032091985   111032244187   111032396949  
111032536833   111032685760   111032848783   111033019650   111033146954
111018173687   111024100156   111025186612   111027095343   111027976071  
111028798951   111029616883   111029870649   111030496296   111030727169  
111031514704   111031738319   111032092098   111032244390   111032396972  
111032536844   111032685793   111032848794   111033019706   111033146965
111018214526   111024100190   111025186645   111027095398   111027976116  
111028798973   111029616906   111029870672   111030496319   111030727226  
111031514715   111031738320   111032092100   111032244479   111032397018  
111032536855   111032685850   111032848806   111033019773   111033146976
111018222389   111024100336   111025186690   111027095444   111027976127  
111028799008   111029616917   111029871415   111030496342   111030727237  
111031514726   111031738331   111032092212   111032244514   111032397030  
111032536990   111032685861   111032848828   111033019795   111033147001
111018238038   111024100404   111025186702   111027095477   111027976150  
111028799019   111029616928   111029871459   111030496364   111030727428  
111031514759   111031738342   111032092223   111032244626   111032397052  
111032537014   111032685872   111032848840   111033019852   111033147078
111018674649   111024100459   111025186724   111027095578   111027976183  
111028799389   111029616973   111029871471   111030496409   111030727596  
111031514760   111031738364   111032092245   111032244682   111032397085  
111032537070   111032685894   111032848851   111033019953   111033147135
111018838719   111024100460   111025186746   111027095589   111027976194  
111028799402   111029616984   111029871493   111030496410   111030727619  
111031514782   111031738375   111032092302   111032244738   111032397096  
111032537148   111032685939   111032849032   111033020034   111033147191
111018894485   111024100482   111025186814   111027095590   111027976206  
111028799435   111029617008   111029871527   111030496421   111030728036  
111031514816   111031738386   111032092324   111032244783   111032397120  
111032537159   111032685973   111032849054   111033020045   111033147236
111018895172   111024100505   111025186870   111027097053   111027976262  
111028800214   111029617042   111029871538   111030496432   111030728384  
111031514861   111031738409   111032092346   111032244907   111032397142  
111032537193   111032686008   111032849065   111033020124   111033147269
111019027844   111024100684   111025187028   111027097064   111027976307  
111028800225   111029617053   111029871549   111030496465   111030728418  
111031514872   111031738410   111032092357   111032244930   111032397164  
111032537249   111032686020   111032849076   111033020135   111033147315
111019042234   111024100695   111025187040   111027097121   111027976330  
111028800292   111029617244   111029871606   111030496498   111030728429  
111031514883   111031738421   111032092368   111032244963   111032397186  
111032537306   111032686402   111032849087   111033020584   111033147326
111019095434   111024100730   111025187062   111027097132   111027976341  
111028800304   111029617255   111029871617   111030496533   111030728430  
111031514917   111031738476   111032092379   111032244974   111032397210  
111032537339   111032686413   111032849100   111033020595   111033147371
111019208878   111024100741   111025187545   111027097176   111027976352  
111028800315   111029617277   111029871640   111030496768   111030728441  
111031514962   111031738498   111032092458   111032245009   111032397232  
111032537407   111032686435   111032849111   111033020607   111033147382
111019226306   111024100842   111025188333   111027097187   111027976363  
111028800337   111029617299   111029871651   111030496779   111030728485  
111031514973   111031738623   111032092469   111032245010   111032397265  
111032537418   111032686468   111032849122   111033020618   111033148215
111019417566   111024100886   111025188355   111027097211   111027976396  
111028800359   111029617356   111029871662   111030496803   111030728597  
111031514984   111031738656   111032092661   111032245065   111032397276  
111032537429   111032686480   111032849133   111033020630   111033148248
111019523340   111024100897   111025188388   111027097233   111027976420  
111028800371   111029617558   111029871695   111030496881   111030728610  
111031514995   111031738690   111032093561   111032245087   111032397388  
111032537430   111032686536   111032849177   111033020810   111033148260
111019569654   111024101001   111025188423   111027097266   111027976510  
111028800393   111029617604   111029871763   111030496926   111030728632  
111031515031   111031738702   111032093583   111032245100   111032397399  
111032537485   111032686581   111032849199   111033020832   111033148338
111019598724   111024101067   111025188658   111027097277   111027976903  
111028800427   111029617626   111029871796   111030497017   111030728665  
111031515064   111031738713   111032093606   111032245122   111032397412  
111032537496   111032686604   111032849234   111033020843   111033148349
111019612327   111024104307   111025188670   111027097288   111027976969  
111028800438   111029617659   111029871808   111030497051   111030728687  
111031515097   111031738757   111032093886   111032245144   111032397434  
111032537520   111032686637   111032849683   111033020854   111033148350
111019788365   111024104329   111025188816   111027097299   111027976981  
111028800483   111029617671   111029871819   111030497770   111030728722  
111031515110   111031738780   111032093921   111032245166   111032398222  
111032537553   111032686648   111032849706   111033020933   111033148361
111019930779   111024104341   111025188861   111027097301   111027976992  
111028800494   111029617693   111029871842   111030497792   111030728744  
111031515154   111031738814   111032093932   111032245234   111032398233  
111032537586   111032686659   111032849739   111033020955   111033148372
111020053799   111024104352   111025188872   111027097312   111027977016  
111028800506   111029617738   111029871864   111030497804   111030728777  
111031515165   111031738825   111032093943   111032245267   111032398277  
111032537597   111032686716   111032849740   111033020966   111033148417
111020124237   111024104565   111025188894   111027097345   111027977038  
111028800517   111029617750   111029871886   111030497837   111030728801  
111031515187   111031738892   111032093965   111032245313   111032398323  
111032537654   111032686727   111032849751   111033020977   111033148439
111020136117   111024104587   111025188951   111027097435   111027977331  
111028800539   111029617772   111029871909   111030497859   111030729576  
111031515222   111031738959   111032093998   111032245380   111032398334  
111032537722   111032686996   111032849773   111033020988   111033148440
111020187821   111024104701   111025188984   111027097446   111027977678  
111028800551   111029617783   111029871921   111030497860   111030729600  
111031515233   111031738993   111032094012   111032245447   111032398389  
111032537755   111032687009   111032849795   111033021002   111033148473
111020230606   111024104734   111025189008   111027097479   111027977702  
111028800573   111029617806   111029871943   111030497916   111030729644  
111031515244   111031739028   111032094023   111032245458   111032398424  
111032537766   111032687144   111032849807   111033021024   111033148484
111020314272   111024105308   111025189020   111027097480   111027977713  
111028800595   111029618335   111029871976   111030497949   111030729666  
111031515255   111031739062   111032094056   111032245605   111032398435  
111032537856   111032687166   111032849818   111033021136   111033148507
111020389128   111024105319   111025189053   111027097536   111027977768  
111028800629   111029618379   111029871987   111030497961   111030729677  
111031515424   111031739107   111032094124   111032245795   111032398457  
111032537890   111032687212   111032849830   111033021192   111033148529
111020429897   111024105386   111025189075   111027097547   111027977779  
111028800630   111029618414   111029872001   111030497972   111030729688  
111031515457   111031739118   111032094146   111032245841   111032398479  
111032537902   111032687234   111032849874   111033021215   111033148530
111020561883   111024105634   111025189110   111027097615   111027977780  
111028800652   111029618425   111029872023   111030497994   111030729699  
111031515547   111031739129   111032094168   111032245908   111032398480  
111032537913   111032687245   111032849896   111033021226   111033148541
111020590830   111024105656   111025189121   111027097648   111027977825  
111028800696   111029618469   111029872034   111030498018   111030729712  
111031515569   111031739130   111032094292   111032245975   111032398491  
111032537957   111032687256   111032849908   111033021237   111033148552
111020628685   111024105667   111025189154   111027097659   111027977847  
111028800708   111029618481   111029872045   111030498029   111030729767  
111031515570   111031739141   111032094326   111032246033   111032398503  
111032537979   111032687278   111032849920   111033021316   111033148563
111020628775   111024105803   111025189244   111027097738   111027977959  
111028800719   111029618515   111029872078   111030498041   111030729778  
111031515693   111031739163   111032094348   111032246099   111032398525  
111032537980   111032687335   111032849986   111033021349   111033148608
111020628786   111024105814   111025189255   111027097750   111027977960  
111028800720   111029618526   111029872089   111030498210   111030729789  
111031515716   111031739174   111032094359   111032246156   111032398558  
111032537991   111032687379   111032850012   111033021350   111033148619
111020628809   111024105825   111025189266   111027097806   111027977971  
111028800742   111029618559   111029872113   111030498232   111030729790  
111031515783   111031739185   111032094360   111032246279   111032398570  
111032538015   111032687380   111032850056   111033021361   111033148620
111020628821   111024105858   111025189301   111027097974   111027978208  
111028800753   111029618560   111029872146   111030498243   111030729802  
111031515794   111031739196   111032094371   111032246336   111032398581  
111032538026   111032687391   111032850089   111033021372   111033148631
111020628832   111024105869   111025189323   111027098010   111027978219  
111028800775   111029618649   111029872157   111030498276   111030729813  
111031515828   111031739208   111032094393   111032246448   111032398693  
111032538475   111032687414   111032850146   111033021473   111033148642
111020628887   111024105881   111025189424   111027098065   111027978220  
111028800821   111029618661   111029872168   111030498287   111030729868  
111031515895   111031739219   111032094461   111032246640   111032398716  
111032538486   111032687425   111032850203   111033021495   111033148697
111020628900   111024107625   111025189468   111027098155   111027978242  
111028800898   111029618751   111029872180   111030498298   111030729879  
111031515929   111031739231   111032094595   111032246718   111032398727  
111032538509   111032687447   111032850258   111033021507   111033148743
111020628944   111024107647   111025189479   111027098201   111027978286  
111028800911   111029618795   111029872191   111030498366   111030729880  
111031515963   111031739859   111032094630   111032246875   111032398738  
111032538554   111032687458   111032850551   111033021529   111033148822
111020629103   111024107681   111025189536   111027098706   111027978297  
111028800933   111029618885   111029872236   111030498434   111030729891  
111031516021   111031739860   111032094641   111032246886   111032398749  
111032538587   111032687469   111032850573   111033021530   111033148855
111020629125   111024107726   111025189615   111027098717   111027978309  
111028800955   111029619000   111029872247   111030498502   111030729947  
111031516032   111031739871   111032094663   111032246932   111032398750  
111032538598   111032687504   111032850618   111033021541   111033148866
111020629338   111024107827   111025189817   111027098728   111027978332  
111028800966   111029619033   111029872270   111030498513   111030729969  
111031516111   111031739893   111032094674   111032246998   111032398794  
111032538600   111032687515   111032850629   111033021552   111033148877
111020629361   111024107883   111025189862   111027098739   111027978354  
111028801035   111029619077   111029872292   111030498557   111030729970  
111031516133   111031739905   111032094685   111032247012   111032398817  
111032538611   111032687526   111032851169   111033021563   111033148901
111020629406   111024107928   111025189918   111027100159   111027978376  
111028801103   111029619099   111029872326   111030498580   111030730006  
111031516155   111031739938   111032094720   111032247168   111032398851  
111032538655   111032687548   111032851170   111033021574   111033148934
111020629439   111024107939   111025189963   111027100182   111027978400  
111028801169   111029619112   111029872348   111030498591   111030730028  
111031516223   111031739949   111032094775   111032247483   111032398884  
111032538699   111032687559   111032851181   111033021585   111033148967
111020629440   111024108109   111025189985   111027100205   111027978422  
111028801181   111029619134   111029872359   111030498669   111030730039  
111031516234   111031739994   111032094786   111032247708   111032398907  
111032538723   111032687627   111032851226   111033021596   111033148990
111020629462   111024108121   111025189996   111027100216   111027978882  
111028801204   111029619156   111029872427   111030498670   111030730062  
111031516278   111031740008   111032094832   111032247719   111032398918  
111032538745   111032687638   111032851237   111033021866   111033149014
111020629518   111024108132   111025190022   111027100249   111027978905  
111028801327   111029619167   111029872483   111030498704   111030730084  
111031516290   111031740019   111032094843   111032248192   111032398929  
111032538756   111032687649   111032851259   111033021877   111033149036
111020629530   111024108165   111025190055   111027100261   111027978916  
111028801338   111029619178   111029872584   111030498726   111030730095  
111031516302   111031740075   111032094854   111032248226   111032398952  
111032538767   111032687650   111032851260   111033021888   111033149058
111020629585   111024108187   111025190145   111027100272   111027978938  
111028801372   111029619190   111029872629   111030498737   111030730297  
111031516324   111031740200   111032094865   111032248282   111032398963  
111032538789   111032687661   111032851338   111033021945   111033149069
111020629990   111024108233   111025190189   111027100294   111027978950  
111028801383   111029619257   111029872674   111030498748   111030730332  
111031516548   111031740211   111032094876   111032248316   111032398974  
111032538813   111032687672   111032851349   111033021990   111033149092
111020630004   111024108457   111025190190   111027100306   111027978961  
111028802272   111029619268   111029873259   111030498805   111030730343  
111031516560   111031740255   111032094898   111032248338   111032398985  
111032538835   111032687683   111032851350   111033022003   111033149384
111020630015   111024108479   111025190202   111027100328   111027979018  
111028802902   111029619785   111029873282   111030498849   111030730354  
111031516605   111031740266   111032094922   111032248372   111032399009  
111032538857   111032687739   111032851394   111033022676   111033149395
111020630048   111024108480   111025190224   111027100351   111027979041  
111028802979   111029619820   111029873305   111030498861   111030730365  
111031516638   111031740288   111032094933   111032248383   111032399010  
111032538879   111032687740   111032851406   111033022698   111033149407
111020630138   111024108503   111025190257   111027100395   111027979063  
111028802980   111029619909   111029873350   111030498939   111030730376  
111031516649   111031740345   111032094966   111032248439   111032399032  
111032539005   111032687795   111032851417   111033022711   111033149418
111020630172   111024108558   111025190268   111027100452   111027979096  
111028802991   111029619910   111029873372   111030498940   111030730387  
111031516650   111031740378   111032094977   111032248440   111032399054  
111032539016   111032687807   111032851439   111033022755   111033149441
111020630217   111024109368   111025190280   111027100519   111027979119  
111028803048   111029619943   111029873585   111030498962   111030730466  
111031516661   111031740389   111032094988   111032248451   111032399065  
111032539814   111032687841   111032851721   111033022801   111033149452
111020630251   111024109436   111025190291   111027100520   111027979131  
111028803082   111029619954   111029873596   111030498973   111030730488  
111031516694   111031740446   111032094999   111032248473   111032399076  
111032539858   111032687852   111032851754   111033022867   111033150498
111020630273   111024109481   111025190459   111027100597   111027979186  
111028803093   111029619987   111029873608   111030498984   111030730499  
111031516739   111031740457   111032095631   111032248529   111032400338  
111032539870   111032687863   111032851787   111033022878   111033150500
111020630284   111024109492   111025190460   111027100744   111027979423  
111028803105   111029619998   111029873619   111030498995   111030730501  
111031516740   111031740468   111032095653   111032248530   111032400350  
111032539881   111032687908   111032851798   111033022924   111033150511
111020630385   111024109515   111025190471   111027100845   111027979434  
111028803150   111029620181   111029873620   111030499020   111030730523  
111031516829   111031740480   111032095697   111032248563   111032400361  
111032539892   111032687919   111032851866   111033022935   111033150544
111020630431   111024109627   111025190482   111027100946   111027979478  
111028803194   111029620248   111029873631   111030499042   111030730545  
111031516830   111031740491   111032095709   111032248631   111032400383  
111032539915   111032687920   111032851899   111033022957   111033150577

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111020630442   111024109649   111025190493   111027100968   111027979490  
111028803273   111029620259   111029873642   111030499053   111030730578  
111031516885   111031740525   111032095721   111032248653   111032400394  
111032539959   111032687964   111032851912   111033022979   111033150588
111020630464   111024110461   111025191179   111027100980   111027979591  
111028803295   111029620271   111029873653   111030499064   111030730602  
111031517369   111031740569   111032095732   111032248710   111032400417  
111032539982   111032687975   111032851934   111033023004   111033150599
111020630509   111024110483   111025191180   111027101059   111027979759  
111028803318   111029620282   111029873675   111030499075   111030730635  
111031517381   111031740581   111032095765   111032248721   111032401171  
111032539993   111032687986   111032852159   111033023015   111033150601
111020630521   111024110517   111025191236   111027101093   111027979760  
111028803341   111029620293   111029873800   111030499109   111030730680  
111031517820   111031740648   111032095776   111032248743   111032401249  
111032540007   111032688011   111032852171   111033023026   111033150623
111020630532   111024110551   111025191269   111027101138   111027979782  
111028803363   111029620305   111029873822   111030499110   111030730714  
111031517842   111031740659   111032095800   111032248765   111032401272  
111032540052   111032688033   111032852193   111033023048   111033150634
111020631803   111024110720   111025192204   111027101206   111027979793  
111028803385   111029620361   111029873855   111030499154   111030730781  
111031517875   111031740862   111032095855   111032248798   111032401306  
111032540085   111032688066   111032852216   111033023059   111033150645
111020631869   111024110742   111025192237   111027101509   111027979805  
111028803419   111029620383   111029873866   111030500191   111030730804  
111031517921   111031740895   111032095899   111032248800   111032401317  
111032540108   111032688077   111032852227   111033023060   111033150690
111020631870   111024110753   111025192260   111027101532   111027979816  
111028803464   111029620394   111029873912   111030500203   111030730815  
111031517932   111031740907   111032095901   111032248877   111032401328  
111032540120   111032688099   111032852238   111033023071   111033150780
111020631915   111024110786   111025192271   111027101554   111027979850  
111028803576   111029620473   111029873923   111030500247   111030730826  
111031517943   111031741122   111032095912   111032248888   111032401340  
111032540131   111032688101   111032852249   111033023105   111033150814
111020631948   111024110797   111025192293   111027101565   111027979894  
111028803587   111029620530   111029873945   111030500258   111030730837  
111031517954   111031741133   111032095923   111032248899   111032401687  
111032540142   111032688134   111032852272   111033023127   111033150836
111020631960   111024110821   111025192327   111027101688   111027980492  
111028803598   111029621014   111029873967   111030500269   111030730882  
111031518472   111031741144   111032095934   111032248901   111032401722  
111032540153   111032688178   111032852373   111033023240   111033150881
111020631971   111024110865   111025192338   111027101699   111027980515  
111028803611   111029621036   111029873978   111030500270   111030730893  
111031518506   111031741177   111032095945   111032248923   111032401744  
111032540164   111032688190   111032852698   111033023262   111033150926
111020631993   111024110887   111025192372   111027101712   111027980548  
111028803633   111029621070   111029874003   111030500292   111030730927  
111031518528   111031741212   111032096362   111032248934   111032401755  
111032540197   111032688257   111032852700   111033023295   111033150937
111020632297   111024110911   111025192394   111027101756   111027980571  
111028804061   111029621081   111029874036   111030500337   111030730949  
111031518540   111031741223   111032096395   111032248989   111032402149  
111032540209   111032688291   111032852766   111033023307   111033150959
111020632938   111024111394   111025192406   111027101767   111027980593  
111028804083   111029621148   111029874069   111030500382   111030730950  
111031518551   111031741256   111032096418   111032248990   111032402161  
111032540546   111032688303   111032852801   111033023486   111033150960
111020632983   111024111406   111025192462   111027101778   111027980616  
111028804229   111029621182   111029874081   111030500416   111030730961  
111031518573   111031741289   111032096429   111032249047   111032402206  
111032540557   111032688336   111032853116   111033023510   111033150982
111020633119   111024111417   111025192484   111027101789   111027980638  
111028804252   111029621193   111029874104   111030500450   111030730972  
111031518629   111031741751   111032096430   111032249058   111032402239  
111032540568   111032688437   111032853206   111033023521   111033151017
111020633120   111024111440   111025192530   111027102735   111027980650  
111028804308   111029621216   111029874227   111030500461   111030730983  
111031518708   111031741807   111032096441   111032249069   111032402240  
111032540580   111032688482   111032853486   111033023532   111033151028
111020633254   111024111507   111025192574   111027102814   111027980672  
111028804342   111029621250   111029874238   111030500472   111030731007  
111031518719   111031741830   111032096474   111032249070   111032402295  
111032540591   111032688527   111032853509   111033023554   111033151051
111020633265   111024111620   111025192596   111027102825   111027980694  
111028804353   111029621261   111029874249   111030500539   111030731029  
111031518753   111031741841   111032096485   111032249104   111032402307  
111032540670   111032688594   111032853510   111033023587   111033151657
111020633287   111024111642   111025192619   111027102847   111027980706  
111028804836   111029621306   111029874261   111030500540   111030731603  
111031518832   111031742011   111032096496   111032249160   111032402318  
111032540726   111032688617   111032853532   111033023598   111033151680
111020633344   111024111653   111025192686   111027102892   111027980762  
111028804870   111029621328   111029874306   111030500573   111030731614  
111031518898   111031742033   111032096519   111032249193   111032402835  
111032540737   111032688639   111032853633   111033023600   111033151747
111020634075   111024111710   111025192697   111027102959   111027980784  
111028804937   111029621339   111029874317   111030500630   111030731625  
111031518922   111031742066   111032096531   111032249205   111032402857  
111032540748   111032688695   111032853644   111033023611   111033151781
111020634086   111024111721   111025192754   111027103017   111027980964  
111028804948   111029621340   111029874351   111030500641   111030731737  
111031518933   111031742099   111032096575   111032249250   111032402879  
111032540771   111032688707   111032853712   111033024252   111033151804
111020634110   111024111732   111025192833   111027103040   111027980986  
111028804971   111029621384   111029874362   111030500652   111030731759  
111031518999   111031742156   111032096597   111032249261   111032402914  
111032540782   111032689203   111032853734   111033024285   111033151860
111020634121   111024111798   111025192877   111027103163   111027981011  
111028805130   111029621395   111029874373   111030500663   111030731760  
111031519002   111031742189   111032096609   111032249294   111032402925  
111032541132   111032689225   111032853767   111033024319   111033151905
111020634132   111024111811   111025192899   111027103196   111027981044  
111028805174   111029621407   111029874429   111030500696   111030731771  
111031519024   111031742202   111032096610   111032249306   111032402936  
111032541154   111032689720   111032853778   111033024476   111033151927
111020634277   111024112025   111025193474   111027103231   111027981156  
111028805196   111029621463   111029874452   111030500720   111030731782  
111031519057   111031742268   111032096687   111032249317   111032402958  
111032541165   111032689810   111032853802   111033024487   111033151938
111020634312   111024112047   111025193496   111027103242   111027981213  
111028805220   111029621485   111029874463   111030500731   111030731805  
111031519068   111031742280   111032096698   111032249339   111032402970  
111032541176   111032689821   111032853813   111033024498   111033152007
111020634334   111024112238   111025193542   111027103264   111027981224  
111028805275   111029621496   111029874553   111030500753   111030732143  
111031519158   111031742336   111032096733   111032249340   111032403049  
111032541367   111032691284   111032853824   111033024533   111033152018
111020634345   111024112250   111025193575   111027103275   111027981493  
111028805309   111029621520   111029874575   111030500764   111030732154  
111031519192   111031742369   111032096777   111032249351   111032403072  
111032541435   111032691295   111032853857   111033024544   111033152311
111020634356   111024112294   111025193621   111027103310   111027982168  
111028805321   111029621889   111029874609   111030500797   111030732165  
111031519204   111031742404   111032096799   111032249362   111032403083  
111032541446   111032691329   111032853880   111033024601   111033152322
111020634446   111024112317   111025193632   111027103332   111027982225  
111028805400   111029621890   111029874610   111030500821   111030732198  
111031519631   111031742426   111032096801   111032249384   111032403094  
111032541525   111032691341   111032853903   111033024645   111033152355
111020634514   111024112351   111025193700   111027103343   111027982236  
111028805433   111029621913   111029874687   111030500955   111030732200  
111031519697   111031742493   111032096812   111032249395   111032403869  
111032541547   111032692195   111032854061   111033024689   111033152401
111020634569   111024112407   111025193711   111027103354   111027982281  
111028805455   111029621935   111029874698   111030501013   111030732211  
111031519710   111031742505   111032096823   111032249418   111032403915  
111032541570   111032692229   111032854072   111033024713   111033152412
111020634682   111024112418   111025193766   111027103376   111027982292  
111028805501   111029622059   111029874722   111030501024   111030732233  
111031519732   111031742538   111032096845   111032249430   111032403959  
111032541592   111032692252   111032854083   111033024757   111033152434
111020634749   111024112463   111025193777   111027103400   111027982337  
111028805556   111029622060   111029874766   111030501046   111030732244  
111031519743   111031742550   111032096856   111032249452   111032403960  
111032541626   111032692263   111032854094   111033024779   111033152467
111020634783   111024112508   111025193788   111027103501   111027982371  
111028805590   111029622093   111029874801   111030501057   111030732301  
111031519754   111031742561   111032096878   111032249463   111032403982  
111032541659   111032692319   111032854218   111033024780   111033152489
111020634794   111024112520   111025193856   111027103512   111027982438  
111028805602   111029622105   111029874856   111030501103   111030732323  
111031519776   111031742572   111032096890   111032249474   111032404006  
111032541660   111032692320   111032854229   111033024814   111033152490
111020634873   111024112542   111025193867   111027103534   111027982517  
111028805624   111029622183   111029874878   111030501147   111030732334  
111031519888   111031742606   111032096902   111032249485   111032404039  
111032541682   111032692353   111032854230   111033024869   111033152502
111020634930   111024112553   111025193878   111027103624   111027982551  
111028805657   111029622194   111029874902   111030501181   111030732345  
111031519912   111031742617   111032096946   111032249508   111032404084  
111032541749   111032692364   111032854263   111033024904   111033152524
111020634974   111024112610   111025193889   111027103680   111027982584  
111028805859   111029622206   111029874980   111030501439   111030732413  
111031519934   111031742639   111032096968   111032249531   111032404118  
111032541750   111032692397   111032854296   111033024960   111033152535
111020634996   111024112621   111025193913   111027103703   111027982652  
111028806120   111029622217   111029875004   111030501495   111030732424  
111031519945   111031742640   111032096991   111032249597   111032404174  
111032541761   111032692432   111032854443   111033024982   111033152546
111020635166   111024112698   111025193924   111027103725   111027982685  
111028806197   111029622251   111029875015   111030501697   111030732446  
111031519956   111031742673   111032097015   111032249610   111032404185  
111032541783   111032692443   111032854465   111033025028   111033152557
111020635278   111024112801   111025194408   111027103747   111027982696  
111028806243   111029622262   111029875037   111030501710   111030732457  
111031519978   111031742998   111032097026   111032249733   111032404208  
111032541828   111032692465   111032854555   111033025039   111033152591
111020635357   111024112823   111025194419   111027104928   111027982719  
111028806265   111029622318   111029875048   111030501732   111030732480  
111031519990   111031743023   111032097059   111032249867   111032404220  
111032541840   111032692476   111032854566   111033025040   111033152658
111020635368   111024112834   111025194464   111027104951   111027982720  
111028806300   111029622352   111029875116   111030501743   111030732491  
111031520037   111031743045   111032097060   111032249878   111032404253  
111032541851   111032692500   111032854645   111033025129   111033152759
111020635391   111024112935   111025194475   111027105019   111027982731  
111028806445   111029622408   111029875127   111030501754   111030732503  
111031520138   111031743056   111032097082   111032249890   111032404264  
111032541895   111032692577   111032854678   111033025152   111033152760
111020636134   111024112979   111025194486   111027105053   111027983271  
111028806524   111029622419   111029875161   111030501811   111030732648  
111031520161   111031743203   111032097105   111032249935   111032404286  
111032542021   111032692588   111032854780   111033025163   111033152793
111020636213   111024113037   111025194543   111027105086   111027983282  
111028806591   111029622420   111029875239   111030501833   111030732660  
111031520183   111031743214   111032097149   111032250016   111032404309  
111032542032   111032692678   111032854803   111033026186   111033152805
111020636235   111024113127   111025194611   111027105109   111027983305  
111028806658   111029622453   111029875509   111030501855   111030732671  
111031520217   111031743247   111032097341   111032250892   111032404376  
111032542043   111032692702   111032854847   111033026210   111033152816
111020636257   111024113138   111025194622   111027105121   111027983316  
111028806704   111029622464   111029875554   111030501866   111030732705  
111031520251   111031743270   111032097408   111032250926   111032404387  
111032542065   111032692735   111032855006   111033026265   111033152838
111020636415   111024113149   111025194644   111027105143   111027983338  
111028806940   111029622486   111029875565   111030501934   111030732727  
111031520262   111031743326   111032097431   111032250959   111032404433  
111032542076   111032692746   111032855017   111033026298   111033152849
111020636426   111024113183   111025194655   111027105222   111027983361  
111028806962   111029622497   111029875622   111030501945   111030732761  
111031520273   111031743517   111032097453   111032250971   111032404455  
111032542098   111032692780   111032855062   111033026322   111033152872
111020636437   111024113194   111025194677   111027105299   111027983372  
111028807086   111029622903   111029875655   111030501967   111030732783  
111031520329   111031743540   111032097464   111032251006   111032404501  
111032542212   111032692791   111032855095   111033026355   111033152883
111020636459   111024113228   111025194745   111027105334   111027984182  
111028807109   111029622914   111029875666   111030502025   111030732828  
111031520330   111031743551   111032097486   111032251028   111032404523  
111032542234   111032692870   111032855118   111033026399   111033152894
111020637348   111024113251   111025194756   111027105378   111027984261  
111028807176   111029622969   111029875778   111030502058   111030733290  
111031520363   111031743584   111032097510   111032251039   111032404590  
111032543145   111032692881   111032855141   111033026423   111033152906
111020637359   111024113475   111025194767   111027105402   111027984351  
111028807301   111029623005   111029875802   111030502115   111030733302  
111031520408   111031743595   111032097521   111032251051   111032404691  
111032543190   111032692892   111032855163   111033026513   111033152917
111020637371   111024113486   111025194824   111027105413   111027984429  
111028807312   111029623027   111029875813   111030502799   111030734011  
111031520419   111031743618   111032097554   111032251073   111032405175  
111032543202   111032692904   111032855208   111033026568   111033152928
111020637416   111024113509   111025194868   111027105514   111028004265  
111028807503   111029623599   111029875835   111030502801   111030734033  
111031520442   111031743629   111032097587   111032251084   111032405186  
111032543213   111032692959   111032855264   111033026614   111033152939
111020637427   111024113532   111025194914   111027105525   111028004300  
111028807525   111029623623   111029876005   111030502812   111030734044  
111031520453   111031743652   111032097600   111032251095   111032405210  
111032543246   111032693006   111032855286   111033026748   111033152962
111020637472   111024113554   111025195308   111027105592   111028004333  
111028807570   111029623634   111029876061   111030502834   111030734055  
111031520497   111031743674   111032097611   111032251141   111032405232  
111032543303   111032693017   111032855332   111033026760   111033152995
111020637517   111024113565   111025195319   111027105604   111028004401  
111028807682   111029623656   111029876117   111030502856   111030734099  
111031520554   111031743685   111032097622   111032251196   111032405276  
111032543415   111032693028   111032855343   111033027042   111033153019
111020637540   111024113734   111025195397   111027105817   111028004412  
111028807716   111029623803   111029876229   111030502867   111030734112  
111031520565   111031743696   111032097644   111032251231   111032405287  
111032543550   111032693051   111032855703   111033027053   111033153042
111020637562   111024113767   111025195421   111027105839   111028004423  
111028807750   111029623858   111029876263   111030502878   111030734123  
111031520598   111031744383   111032097655   111032251264   111032405333  
111032543561   111032693129   111032855747   111033027086   111033153053
111020637618   111024113802   111025195476   111027106133   111028004647  
111028807817   111029623915   111029876331   111030502889   111030734213  
111031520600   111031744462   111032097666   111032251286   111032405366  
111032543572   111032693354   111032855758   111033027121   111033153109
111020637630   111024113903   111025195487   111027106144   111028004737  
111028807839   111029623993   111029876342   111030502902   111030734224  
111031520611   111031744473   111032097712   111032251297   111032405445  
111032543606   111032693466   111032855769   111033027165   111033153211
111020637674   111024113947   111025195500   111027106166   111028004759  
111028808021   111029624006   111029877062   111030503026   111030734235  
111031520633   111031744507   111032097723   111032251309   111032405467  
111032543640   111032693477   111032855781   111033027176   111033153288
111020637719   111024114016   111025195533   111027106234   111028004760  
111028808054   111029624231   111029877073   111030503037   111030734280  
111031520644   111031744529   111032097734   111032251321   111032405478  
111032543684   111032693578   111032855804   111033027222   111033153312
111020637809   111024114106   111025195544   111027106256   111028004771  
111028808065   111029624242   111029877084   111030503048   111030734291  
111031520666   111031744530   111032097745   111032251332   111032405524  
111032543729   111032693589   111032855815   111033027244   111033153345
111020637821   111024114117   111025195612   111027106313   111028004861  
111028808076   111029624264   111029877095   111030503116   111030734325  
111031520835   111031744541   111032097767   111032251376   111032405546  
111032543774   111032693635   111032855859   111033027255   111033153389
111020637911   111024114140   111025195689   111027106368   111028004872  
111028808098   111029624275   111029877208   111030503138   111030734336  
111031520857   111031744620   111032097778   111032251400   111032405557  
111032543820   111032693668   111032855882   111033027312   111033153390
111020637988   111024114151   111025195690   111027106638   111028004883  
111028808111   111029624332   111029877556   111030503149   111030734392  
111031520879   111031744631   111032097835   111032251422   111032405568  
111032543842   111032693769   111032855927   111033027345   111033153413
111020638013   111024114207   111025195713   111027106661   111028005064  
111028808290   111029624545   111029877567   111030503172   111030734404  
111031520880   111031744732   111032097868   111032251433   111032405636  
111032544113   111032693826   111032855938   111033027356   111033153503
111020638024   111024114498   111025195724   111027106694   111028005075  
111028808302   111029624556   111029877578   111030503239   111030734426  
111031520891   111031744743   111032097891   111032251477   111032405984  
111032544146   111032693837   111032855950   111033027367   111033153558
111020638035   111024114533   111025195858   111027106740   111028005086  
111028808346   111029624578   111029877589   111030503240   111030734437  
111031520936   111031744754   111032097903   111032251501   111032405995  
111032544168   111032693848   111032855983   111033027390   111033153569
111020638080   111024114544   111025195892   111027106762   111028005154  
111028808368   111029624613   111029877602   111030503284   111030734482  
111031520981   111031744776   111032097914   111032251523   111032406008  
111032544191   111032693859   111032856041   111033027402   111033153604
111020638125   111024114555   111025195904   111027106795   111028005187  
111028808560   111029624736   111029877679   111030503295   111030734505  
111031520992   111031744798   111032097936   111032251545   111032406019  
111032544225   111032693893   111032856063   111033028087   111033153907

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111020638136   111024114588   111025195915   111027106852   111028005198  
111028808661   111029624758   111029877680   111030503329   111030734527  
111031521016   111031744800   111032097947   111032251602   111032406042  
111032544281   111032693905   111032856074   111033028098   111033153941
111020638901   111024114645   111025195926   111027106885   111028005345  
111028808672   111029624826   111029877691   111030503341   111030734538  
111031521027   111031744833   111032097958   111032251613   111032406053  
111032544292   111032694108   111032856108   111033028111   111033153963
111020638990   111024114667   111025195959   111027106920   111028005390  
111028808694   111029624848   111029877736   111030503352   111030734549  
111031521050   111031744866   111032097981   111032251646   111032406075  
111032545057   111032694119   111032856119   111033028122   111033153985
111020639148   111024114678   111025195960   111027107000   111028005413  
111028808773   111029624860   111029877905   111030503633   111030734550  
111031521061   111031744899   111032098016   111032251668   111032406086  
111032545068   111032694131   111032856153   111033028166   111033154010
111020639283   111024114690   111025195982   111027107011   111028005435  
111028808807   111029624882   111029877916   111030503666   111030734583  
111031521083   111031744934   111032098049   111032251679   111032406097  
111032545091   111032694153   111032856210   111033028177   111033154065
111020639328   111024114724   111025195993   111027107347   111028005446  
111028808829   111029624961   111029877949   111030503699   111030734594  
111031521094   111031744967   111032098050   111032251691   111032406121  
111032545114   111032694175   111032856333   111033028188   111033154087
111020639407   111024114779   111025196006   111027107369   111028005457  
111028808863   111029624983   111029877950   111030503701   111030734606  
111031521106   111031744978   111032098072   111032251736   111032406132  
111032545158   111032694186   111032856344   111033028234   111033154098
111020639654   111024114937   111025196387   111027107370   111028005468  
111028808874   111029625018   111029877972   111030503712   111030734763  
111031521117   111031745025   111032098083   111032251758   111032406143  
111032545169   111032694197   111032856377   111033028290   111033154818
111020639698   111024114959   111025196444   111027107404   111028005480  
111028808908   111029625029   111029877994   111030503723   111030734796  
111031521229   111031745081   111032098094   111032251781   111032406187  
111032545170   111032694276   111032856412   111033028313   111033154829
111020639812   111024114960   111025196455   111027107516   111028005525  
111028808953   111029625456   111029878007   111030503835   111030734808  
111031521241   111031745104   111032098803   111032251792   111032406200  
111032545192   111032694298   111032856434   111033028335   111033154885
111020639823   111024115017   111025196466   111027107527   111028005547  
111028808975   111029625489   111029878018   111030504274   111030734910  
111031521410   111031745115   111032098814   111032251804   111032406222  
111032545215   111032694333   111032856445   111033028391   111033154896
111020639834   111024115039   111025196477   111027107561   111028005558  
111028808997   111029625502   111029878041   111030504498   111030734921  
111031521476   111031745126   111032098836   111032251871   111032406255  
111032545226   111032694344   111032856456   111033028403   111033154908
111020639856   111024115196   111025196501   111027107594   111028005569  
111028809033   111029625513   111029878063   111030504500   111030734932  
111031521555   111031745148   111032098858   111032251882   111032406277  
111032545260   111032694355   111032856603   111033028414   111033154919
111020639867   111024115219   111025196545   111027107730   111028005615  
111028809066   111029625535   111029878423   111030504522   111030734943  
111031521612   111031745160   111032098869   111032251893   111032406288  
111032545271   111032694388   111032856625   111033028425   111033154920
111020639878   111024115231   111025197726   111027107853   111028006201  
111028809190   111029626491   111029878489   111030504555   111030734965  
111031521645   111031745193   111032099916   111032251905   111032406301  
111032545305   111032694704   111032856658   111033028481   111033154953
111020639889   111024115242   111025197737   111027107886   111028006234  
111028809257   111029626514   111029878502   111030504577   111030734976  
111031521656   111031745227   111032099938   111032251916   111032406356  
111032545316   111032694737   111032856670   111033028571   111033155662
111020639902   111024115275   111025197782   111027107932   111028006245  
111028809279   111029626547   111029878748   111030504599   111030734998  
111031521713   111031745238   111032099961   111032251938   111032406402  
111032545338   111032694748   111032856704   111033028582   111033155718
111020639924   111024115309   111025197850   111027107965   111028006256  
111028809303   111029626570   111029878771   111030504612   111030735001  
111031521735   111031745272   111032099972   111032251949   111032406424  
111032545372   111032694782   111032856759   111033028627   111033155752
111020640139   111024115310   111025197872   111027107976   111028006289  
111028809336   111029626637   111029878793   111030504623   111030735023  
111031521791   111031745294   111032100010   111032251972   111032406435  
111032545383   111032694793   111032856771   111033028649   111033155774
111020640140   111024115343   111025197906   111027108056   111028006470  
111028809730   111029626659   111029878872   111030504634   111030735034  
111031521803   111031745306   111032100032   111032251994   111032406480  
111032545394   111032694816   111032856827   111033028650   111033155785
111020640151   111024115365   111025197940   111027108090   111028006492  
111028809763   111029626783   111029878894   111030504667   111030735113  
111031521825   111031745317   111032100087   111032252018   111032406491  
111032545406   111032694838   111032856861   111033028661   111033155819
111020640184   111024115422   111025197951   111027108258   111028006526  
111028809796   111029626794   111029878906   111030504678   111030735124  
111031521858   111031745328   111032100098   111032252041   111032406503  
111032545428   111032694849   111032856894   111033028717   111033155842
111020640195   111024115444   111025198008   111027108292   111028006605  
111028809819   111029626806   111029878940   111030504689   111030735146  
111031521870   111031745340   111032100111   111032252052   111032406514  
111032545439   111032697224   111032856906   111033028908   111033155921
111020640263   111024115455   111025198019   111027108315   111028006649  
111028809831   111029626840   111029878951   111030504702   111030735157  
111031521892   111031745362   111032101022   111032252119   111032406547  
111032545462   111032697235   111032856917   111033028920   111033155954
111020640274   111024116085   111025198042   111027108641   111028006683  
111028809842   111029626862   111029878984   111030504713   111030735180  
111031521904   111031745373   111032101033   111032252209   111032406558  
111032545507   111032697246   111032856951   111033028931   111033155987
111020640308   111024116096   111025198097   111027108652   111028006717  
111028809897   111029626907   111029878995   111030504768   111030735203  
111031521915   111031745384   111032101112   111032252210   111032406570  
111032545529   111032697257   111032856973   111033028953   111033156001
111020640331   111024116119   111025198110   111027108674   111028006739  
111028809943   111029626952   111029879008   111030504779   111030735225  
111031521971   111031745395   111032101123   111032252243   111032406604  
111032545541   111032697268   111032857008   111033028964   111033156012
111020640397   111024116142   111025198132   111027108685   111028006795  
111028809998   111029626996   111029879019   111030504780   111030735258  
111031522017   111031745407   111032101189   111032254380   111032406648  
111032545552   111032698034   111032857019   111033028975   111033156023
111020640421   111024116197   111025198187   111027108696   111028006829  
111028810035   111029627009   111029879042   111030504814   111030735269  
111031522062   111031745429   111032101213   111032254414   111032407436  
111032545619   111032698067   111032857031   111033029000   111033156034
111020640443   111024116209   111025198198   111027108719   111028006874  
111028810046   111029627010   111029879053   111030504836   111030735281  
111031522095   111031745430   111032101246   111032254436   111032407492  
111032545631   111032698089   111032857558   111033029022   111033156067
111020640454   111024116243   111025198233   111027108720   111028006885  
111028810473   111029627087   111029879097   111030504847   111030735315  
111031522107   111031745474   111032101257   111032254559   111032407559  
111032545653   111032698113   111032857615   111033029044   111033156078
111020640465   111024116287   111025198299   111027108742   111028006964  
111028810484   111029627098   111029879110   111030504858   111030735742  
111031522208   111031745519   111032101268   111032254560   111032407560  
111032545675   111032698124   111032857648   111033029066   111033156089
111020640476   111024116366   111025198389   111027108764   111028006975  
111028810495   111029627166   111029879121   111030504869   111030735809  
111031522253   111031745520   111032101325   111032254571   111032407605  
111032546485   111032698146   111032857659   111033029077   111033156090
111020640498   111024116399   111025198424   111027108775   111028006986  
111028810563   111029627199   111029880101   111030504870   111030735832  
111031522275   111031745531   111032101336   111032254638   111032407627  
111032546508   111032698180   111032857660   111033029088   111033156113
111020640500   111024116423   111025198457   111027108797   111028007011  
111028810574   111029627212   111029880112   111030504937   111030735887  
111031522286   111031745586   111032101358   111032254661   111032407661  
111032546564   111032698214   111032857671   111033029099   111033156214
111020643873   111024116489   111025198468   111027108832   111028007336  
111028810596   111029627223   111029880279   111030504959   111030735898  
111031522297   111031746396   111032101370   111032254694   111032407683  
111032546597   111032698236   111032857693   111033029123   111033156258
111020643907   111024116490   111025198480   111027108843   111028007415  
111028810608   111029627245   111029880291   111030505040   111030735922  
111031522309   111031746419   111032101392   111032254706   111032407717  
111032546610   111032698269   111032857705   111033029134   111033156292
111020645684   111024116502   111025198491   111027108854   111028007459  
111028810653   111029627256   111029880325   111030505073   111030735933  
111031522310   111031746464   111032101415   111032254728   111032407728  
111032546621   111032698270   111032857761   111033029156   111033156337
111020645695   111024116513   111025198514   111027108865   111028007482  
111028810664   111029627447   111029880358   111030505084   111030735977  
111031522321   111031746497   111032101448   111032254762   111032407740  
111032546676   111032698281   111032857806   111033029257   111033156348
111020645718   111024116524   111025198547   111027108876   111028007527  
111028810709   111029627458   111029880369   111030505095   111030735999  
111031522343   111031746510   111032101459   111032254795   111032407773  
111032546687   111032698292   111032857839   111033029291   111033156360
111020645730   111024116535   111025198558   111027108887   111028007538  
111028810732   111029628022   111029880381   111030505118   111030736024  
111031522354   111031746554   111032101471   111032254807   111032407829  
111032546698   111032698304   111032857851   111033029369   111033156371
111020645763   111024116568   111025198581   111027108900   111028007550  
111028810776   111029628033   111029880404   111030505130   111030736035  
111031522376   111031746576   111032101516   111032254863   111032407841  
111032546711   111032698359   111032857907   111033029370   111033156382
111020645842   111024116579   111025198604   111027108911   111028007583  
111028810787   111029628088   111029880796   111030505321   111030736057  
111031523445   111031746587   111032101527   111032254874   111032407874  
111032546744   111032698360   111032857985   111033029381   111033156427
111020645897   111024116580   111025198615   111027108966   111028007606  
111028810798   111029628099   111029880820   111030505332   111030736068  
111031523456   111031746655   111032101549   111032254885   111032407920  
111032546755   111032698371   111032858009   111033029392   111033156506
111020645965   111024116591   111025198626   111027108988   111028007617  
111028810800   111029628123   111029880875   111030505354   111030736114  
111031523489   111031746666   111032101550   111032255022   111032407953  
111032546788   111032698393   111032858043   111033029583   111033156528
111020645998   111024116614   111025198648   111027109002   111028007628  
111028811171   111029628145   111029880932   111030505365   111030736125  
111031523513   111031746688   111032101561   111032255044   111032407964  
111032546834   111032698405   111032858065   111033029628   111033156595
111020646023   111024116647   111025198705   111027109024   111028007651  
111028811261   111029628178   111029881135   111030505376   111030736158  
111031523579   111031746723   111032102034   111032255077   111032407986  
111032546845   111032698416   111032858122   111033029651   111033156607
111020646056   111024116658   111025198716   111027109057   111028007662  
111028811317   111029628189   111029888525   111030505387   111030736181  
111031523591   111031746790   111032102067   111032255123   111032408044  
111032546889   111032698438   111032858155   111033029662   111033157440
111020646090   111024117086   111025198727   111027109079   111028007684  
111028811340   111029628190   111029893611   111030505398   111030736226  
111031523726   111031746802   111032102078   111032255156   111032408066  
111032546890   111032698450   111032858166   111033029864   111033157451
111020646168   111024117110   111025198749   111027109091   111028007729  
111028811351   111029628268   111029914648   111030505433   111030736248  
111031523759   111031747364   111032102102   111032255167   111032408077  
111032546902   111032698472   111032858188   111033029909   111033157462
111020646179   111024117165   111025198750   111027109136   111028007730  
111028811362   111029628325   111029914682   111030505466   111030736260  
111031523782   111031747375   111032102113   111032255189   111032408099  
111032546913   111032698494   111032858199   111033029932   111033157473
111020646461   111024117468   111025198772   111027109147   111028007763  
111028811429   111029628347   111029914738   111030505501   111030736743  
111031523793   111031747443   111032102124   111032255202   111032408101  
111032546924   111032698517   111032858201   111033030024   111033157518
111020646528   111024117479   111025198794   111027109181   111028007831  
111028811474   111029628358   111029914941   111030505545   111030736754  
111031523838   111031747487   111032102146   111032255268   111032408134  
111032546946   111032698528   111032858267   111033030035   111033157530
111020646540   111024117491   111025198828   111027109226   111028008371  
111028811520   111029628369   111029914952   111030505556   111030736776  
111031523849   111031747533   111032102157   111032255279   111032408156  
111032546957   111032698551   111032858357   111033030057   111033157541
111020646584   111024117514   111025198862   111027109259   111028008652  
111028811553   111029628381   111029914963   111030505589   111030736787  
111031523872   111031747555   111032102269   111032255358   111032408246  
111032546968   111032698573   111032858379   111033030080   111033157563
111020646629   111024117569   111025198884   111027109271   111028008663  
111028811586   111029628404   111029914974   111030505590   111030736798  
111031523894   111031747566   111032102270   111032255381   111032408257  
111032547015   111032698641   111032858447   111033030091   111033157574
111020646641   111024117615   111025199863   111027109372   111028008674  
111028811597   111029628426   111029915111   111030505602   111030736811  
111031523906   111031747577   111032102315   111032255404   111032408268  
111032547149   111032698674   111032858458   111033030136   111033157596
111020646719   111024117738   111025199874   111027109383   111028008685  
111028811665   111029628459   111029915122   111030505613   111030736833  
111031524019   111031747599   111032102326   111032255415   111032408279  
111032547150   111032698696   111032858470   111033030170   111033157710
111020647271   111024117750   111025199919   111027109406   111028008753  
111028811687   111029628460   111029915155   111030505624   111030736844  
111031524020   111031747601   111032102393   111032255426   111032408314  
111032547194   111032698708   111032858515   111033030215   111033157732
111020647406   111024117828   111025199953   111027109585   111028008786  
111028811711   111029628505   111029915188   111030505635   111030736866  
111031524031   111031747634   111032102405   111032255448   111032408336  
111032547251   111032698731   111032858526   111033030237   111033157811
111020647428   111024117862   111025199986   111027109596   111028008887  
111028811722   111029628516   111029915290   111030506209   111030737216  
111031524064   111031747667   111032102449   111032255516   111032408370  
111032547262   111032698753   111032858537   111033030271   111033157844
111020691270   111024117873   111025200800   111027109664   111028008911  
111028811733   111029628527   111029915302   111030506210   111030737250  
111031524097   111031747678   111032102562   111032255527   111032408392  
111032547307   111032698764   111032858548   111033030282   111033158205
111020714355   111024117930   111025200811   111027109697   111028009002  
111028811744   111029628549   111029915504   111030506232   111030737272  
111031524143   111031747690   111032102618   111032255549   111032408404  
111032547318   111032698786   111032858560   111033030305   111033158216
111020714456   111024117941   111025200967   111027109709   111028009013  
111028811755   111029628561   111029915571   111030506254   111030737294  
111031524154   111031747735   111032102629   111032255572   111032408426  
111032547329   111032698821   111032858582   111033030327   111033158261
111020714502   111024117974   111025200990   111027109710   111028009068  
111028811801   111029628572   111029915582   111030506265   111030737328  
111031524165   111031747757   111032102630   111032255640   111032408459  
111032547419   111032698832   111032859606   111033030372   111033158339
111020714568   111024117985   111025201014   111027109754   111028009080  
111028811878   111029628594   111029915593   111030506287   111030737339  
111031524187   111031747779   111032102775   111032255707   111032408460  
111032547453   111032698876   111032859617   111033030417   111033158407
111020714614   111024118032   111025201092   111027109776   111028009114  
111028811902   111029628628   111029915605   111030506311   111030737351  
111031524200   111031747814   111032102797   111032255718   111032408482  
111032547475   111032698900   111032859640   111033031250   111033158430
111020714625   111024118043   111025201104   111027109800   111028009428  
111028811924   111029628695   111029915638   111030506344   111030737407  
111031524233   111031747836   111032102865   111032255729   111032408538  
111032547486   111032699057   111032859819   111033031317   111033158496
111020714636   111024118111   111025201115   111027109811   111028009530  
111028812004   111029628707   111029915649   111030506355   111030737429  
111031524244   111031747858   111032102876   111032255730   111032408549  
111032547756   111032699226   111032859853   111033031339   111033158519
111020714704   111024118133   111025201126   111027109844   111028009574  
111028812396   111029628718   111029916145   111030506377   111030737463  
111031524255   111031747892   111032102887   111032255752   111032408550  
111032547767   111032699372   111032860147   111033031340   111033158632
111020715266   111024118144   111025201160   111027109866   111028009619  
111028812509   111029628729   111029916167   111030506388   111030737496  
111031524299   111031747937   111032102922   111032255796   111032408594  
111032547802   111032699394   111032860181   111033031384   111033159026
111020715277   111024118166   111025201205   111027109877   111028009631  
111028813049   111029628730   111029916178   111030506399   111030737508  
111031524301   111031747948   111032102977   111032255808   111032408606  
111032547835   111032699440   111032860204   111033031395   111033159059
111020715367   111024118188   111025201227   111027109888   111028009833  
111028813061   111029628831   111029916189   111030506412   111030737520  
111031524323   111031747959   111032102988   111032255831   111032408639  
111032547846   111032699484   111032860237   111033031418   111033159071
111020715424   111024118201   111025201238   111027109923   111028009956  
111028813094   111029628842   111029916202   111030506423   111030737542  
111031524345   111031747982   111032102999   111032255842   111032408684  
111032547857   111032699518   111032860260   111033031485   111033159150
111020715435   111024118289   111025201250   111027109956   111028009967  
111028813106   111029628886   111029916213   111030506434   111030737564  
111031524378   111031748039   111032103035   111032255853   111032408718  
111032547868   111032699529   111032860338   111033031496   111033159330
111020715479   111024118290   111025201306   111027109978   111028009990  
111028813151   111029628909   111029916235   111030506445   111030737575  
111031524389   111031748040   111032103068   111032255875   111032408729  
111032547879   111032699530   111032860361   111033031519   111033159374
111020715536   111024118324   111025201362   111027110194   111028010037  
111028813173   111029628910   111029916257   111030506478   111030737610  
111031524413   111031748073   111032103080   111032255897   111032408785  
111032547880   111032699563   111032860417   111033031687   111033159385
111020715547   111024118335   111025201373   111027110228   111028010048  
111028813195   111029628921   111029916268   111030506489   111030737621  
111031524457   111031748084   111032103091   111032255910   111032408808  
111032548005   111032699596   111032860440   111033031698   111033159396

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111020716032   111024118346   111025201384   111027110240   111028010059  
111028813241   111029628954   111029916291   111030506502   111030737676  
111031524514   111031748095   111032103103   111032255932   111032408819  
111032548016   111032699754   111032860484   111033031700   111033159408
111020716267   111024118368   111025201407   111027110330   111028010149  
111028813308   111029629191   111029916314   111030506524   111030737687  
111031524536   111031748107   111032103158   111032255965   111032410205  
111032548061   111032699765   111032860507   111033031711   111033159431
111020716379   111024118380   111025201418   111027110341   111028010598  
111028813342   111029629214   111029916325   111030506591   111030737700  
111031524581   111031748118   111032103451   111032255976   111032410249  
111032548072   111032699800   111032860529   111033031733   111033159453
111020716425   111024118425   111025201429   111027110554   111028010655  
111028813353   111029629258   111029916336   111030506603   111030737733  
111031524592   111031748152   111032103541   111032255998   111032410272  
111032548094   111032699844   111032860541   111033031777   111033159464
111020716504   111024119583   111025201441   111027110688   111028010677  
111028813364   111029629270   111029916358   111030506625   111030737744  
111031524604   111031748534   111032103552   111032256023   111032410339  
111032548117   111032699888   111032860608   111033031799   111033159486
111020716537   111024119606   111025201463   111027110734   111028010688  
111028813993   111029629304   111029916370   111030506669   111030737766  
111031524648   111031748589   111032103563   111032256179   111032410373  
111032548128   111032699956   111032860642   111033031878   111033159509
111020716548   111024119617   111025201496   111027110790   111028010701  
111028814006   111029629348   111029916392   111030506670   111030737823  
111031524659   111031748602   111032103596   111032256191   111032410384  
111032548139   111032699978   111032860956   111033031924   111033159543
111020716571   111024119640   111025201632   111027110824   111028010723  
111028814039   111029629360   111029916426   111030506771   111030737834  
111031524682   111031748635   111032103619   111032256225   111032410418  
111032548140   111032700005   111032860967   111033031991   111033159554
111020716728   111024119651   111025201654   111027110936   111028010756  
111028814040   111029629382   111029916437   111030506782   111030737845  
111031524693   111031748646   111032103642   111032256236   111032410429  
111032548195   111032700027   111032860978   111033032015   111033159565
111020717011   111024119684   111025201766   111027110947   111028010778  
111028814051   111029629393   111029916448   111030507301   111030737913  
111031524727   111031748703   111032103653   111032256247   111032410463  
111032548263   111032700049   111032861014   111033032048   111033159600
111020717033   111024119853   111025201812   111027110970   111028011319  
111028814095   111029629405   111029916459   111030507334   111030737946  
111031524749   111031748769   111032103686   111032256258   111032410474  
111032548296   111032700050   111032861126   111033032082   111033159622
111020717101   111024122093   111025201845   111027111005   111028011331  
111028814107   111029629416   111029916471   111030507356   111030737968  
111031524772   111031748882   111032103697   111032256270   111032410485  
111032548320   111032700061   111032861148   111033032116   111033159666
111020717112   111024122138   111025201878   111027111049   111028011342  
111028814130   111029629427   111029916482   111030507367   111030738071  
111031524851   111031749759   111032103709   111032256281   111032410531  
111032548397   111032700083   111032861159   111033032150   111033159688
111020717134   111024122194   111025201902   111027111072   111028011386  
111028814152   111029629438   111029916505   111030507402   111030738127  
111031524862   111031749793   111032103754   111032256326   111032410564  
111032548476   111032700117   111032861182   111033032183   111033159699
111020717314   111024122329   111025201935   111027111230   111028011421  
111028814163   111029629461   111029916561   111030507413   111030739005  
111031524884   111031749827   111032103765   111032256360   111032410586  
111032548487   111032700128   111032861216   111033032251   111033159701
111020717460   111024122363   111025201980   111027111285   111028011465  
111028814174   111029629483   111029916572   111030507424   111030739016  
111031524918   111031749849   111032103776   111032256371   111032410610  
111032548522   111032700139   111032861227   111033032295   111033159767
111020717505   111024128820   111025202015   111027111601   111028011476  
111028814196   111029629494   111029916583   111030507446   111030739027  
111031525009   111031749850   111032103787   111032256438   111032410665  
111032548555   111032700207   111032861238   111033032374   111033159813
111020717538   111024128875   111025202060   111027111623   111028011487  
111028814219   111029629517   111029916617   111030507457   111030739049  
111031525076   111031749894   111032103855   111032256517   111032410687  
111032548566   111032700218   111032861250   111033032420   111033159868
111020717549   111024128886   111025202082   111027111667   111028011500  
111028814242   111029629551   111029916628   111030507468   111030739094  
111031525087   111031749928   111032103866   111032256528   111032410698  
111032548577   111032700241   111032861306   111033032431   111033161029
111020717651   111024128897   111025202093   111027111702   111028011511  
111028814455   111029629562   111029916640   111030507480   111030739139  
111031525098   111031749940   111032103912   111032257079   111032410700  
111032548599   111032700263   111032861317   111033032475   111033161041
111020717673   111024128910   111025202587   111027111724   111028011869  
111028814758   111029629595   111029916651   111030507491   111030739162  
111031525100   111031749951   111032103923   111032257125   111032410766  
111032548601   111032700285   111032861339   111033032532   111033161096
111020717695   111024128998   111025202598   111027111746   111028011870  
111028814769   111029629641   111029916695   111030508908   111030739195  
111031526392   111031749962   111032103934   111032257158   111032410788  
111032548612   111032700319   111032861340   111033032543   111033161119
111020717752   111024129001   111025202633   111027111768   111028011926  
111028814792   111029629652   111029916707   111030508953   111030739207  
111031526459   111031749973   111032103945   111032257192   111032410801  
111032548689   111032700364   111032861430   111033032576   111033161120
111020717796   111024129034   111025202666   111027111869   111028012006  
111028814804   111029629685   111029916718   111030508997   111030739218  
111031526460   111031750009   111032104003   111032257204   111032410856  
111032548713   111032700410   111032861441   111033032587   111033161164
111020717864   111024129090   111025202688   111027111926   111028012028  
111028814826   111029629696   111029916729   111030509000   111030739230  
111031526471   111031750010   111032104014   111032257248   111032410867  
111032548746   111032700421   111032861463   111033032622   111033161186
111020718326   111024132601   111025202701   111027111982   111028012039  
111028814837   111029630193   111029916730   111030509011   111030739241  
111031526493   111031750021   111032104036   111032257316   111032410902  
111032548757   111032700443   111032861924   111033032677   111033161210
111020718359   111024132690   111025202734   111027112039   111028012051  
111028814860   111029630272   111029916741   111030509022   111030739252  
111031526549   111031750032   111032104047   111032257709   111032410924  
111032548779   111032700465   111032861946   111033032723   111033161232
111020718494   111024132713   111025202802   111027112073   111028012084  
111028814882   111029630429   111029916831   111030509033   111030739285  
111031526561   111031750076   111032104058   111032257732   111032411004  
111032548791   111032700533   111032861980   111033032734   111033161254
111020718506   111024132735   111025202813   111027112141   111028012095  
111028814905   111029630441   111029916842   111030509055   111030739308  
111031526617   111031750087   111032104070   111032257776   111032411048  
111032548814   111032700544   111032861991   111033032745   111033161276
111020718528   111024132768   111025202835   111027112297   111028012118  
111028814916   111029630519   111029916864   111030509088   111030739319  
111031526651   111031750111   111032104115   111032257833   111032411059  
111032548892   111032700577   111032862004   111033032767   111033161298
111020719451   111024132791   111025202857   111027112321   111028012130  
111028814961   111029630632   111029917089   111030509099   111030739342  
111031526684   111031750144   111032104126   111032257901   111032411093  
111032548915   111032700588   111032862015   111033032789   111033161333
111020719585   111024132814   111025202879   111027112860   111028012242  
111028814972   111029630676   111029917090   111030509112   111030739397  
111031526718   111031750166   111032104148   111032257956   111032411116  
111032548937   111032700599   111032862026   111033032835   111033161401
111020719709   111024132836   111025202903   111027112893   111028012264  
111028814994   111029630698   111029917157   111030509123   111030739409  
111031526729   111031750267   111032104159   111032257967   111032411228  
111032548960   111032700601   111032862037   111033032846   111033161412
111020719765   111024132858   111025202925   111027112905   111028012297  
111028815007   111029630834   111029917179   111030509134   111030739421  
111031526785   111031750290   111032104171   111032257978   111032411239  
111032548971   111032700612   111032862048   111033032868   111033161423
111020720071   111024132904   111025203296   111027112961   111028012815  
111028815063   111029630856   111029917180   111030509156   111030739432  
111031526831   111031750324   111032104193   111032258036   111032411240  
111032548982   111032700634   111032862071   111033032879   111033161434
111020720093   111024132926   111025203331   111027112972   111028012882  
111028815120   111029630867   111029917236   111030509189   111030739454  
111031526842   111031750414   111032104227   111032258047   111032411284  
111032548993   111032700645   111032862105   111033032947   111033161478
111020722736   111024132960   111025203353   111027113018   111028012893  
111028815164   111029631026   111029917641   111030509257   111030739465  
111031526875   111031750425   111032104238   111032258058   111032411295  
111032549006   111032700667   111032862127   111033032969   111033161489
111020722916   111024134298   111025203410   111027113041   111028012949  
111028815186   111029631037   111029917731   111030509303   111030739511  
111031526954   111031750458   111032104249   111032258250   111032411307  
111032549051   111032700678   111032862138   111033032981   111033161490
111020723186   111024134322   111025203780   111027113063   111028012972  
111028815209   111029631060   111029917775   111030509336   111030739533  
111031526976   111031750481   111032104272   111032258283   111032411330  
111032549073   111032700689   111032862149   111033033049   111033161524
111020723197   111024134355   111025203791   111027113119   111028012994  
111028815232   111029631071   111029917786   111030509370   111030739544  
111031526987   111031750526   111032104283   111032258306   111032411341  
111032549084   111032700735   111032862172   111033033195   111033161546
111020723221   111024134366   111025203803   111027113131   111028013007  
111028815287   111029631082   111029917843   111030509381   111030739926  
111031526998   111031750537   111032106779   111032258351   111032411363  
111032549095   111032700757   111032862206   111033033218   111033161580
111020723287   111024134399   111025203825   111027113142   111028013063  
111028815298   111029631093   111029917854   111030509448   111030739960  
111031527023   111031750559   111032106825   111032258384   111032411385  
111032549107   111032700904   111032862217   111033033230   111033161603
111020723434   111024134412   111025203858   111027113366   111028013085  
111028815311   111029631105   111029917865   111030509459   111030739971  
111031527056   111031750560   111032106858   111032258407   111032411408  
111032549118   111032700915   111032862228   111033033241   111033161614
111020723951   111024134445   111025203881   111027113377   111028013096  
111028815344   111029631127   111029917876   111030509460   111030739993  
111031527179   111031750638   111032106869   111032258418   111032411442  
111032550806   111032700926   111032862239   111033033252   111033161625
111020724020   111024134513   111025203892   111027113401   111028013120  
111028815355   111029631161   111029917898   111030509471   111030740007  
111031527236   111031750649   111032106870   111032258441   111032411453  
111032550828   111032701040   111032862251   111033033263   111033161670
111020724075   111024134546   111025203926   111027113423   111028013265  
111028815490   111029631172   111029917933   111030509505   111030740029  
111031527247   111031750672   111032106937   111032258452   111032411475  
111032550839   111032701095   111032862295   111033033319   111033161681
111020724086   111024134557   111025203948   111027113467   111028013311  
111028815502   111029631183   111029917955   111030509527   111030740052  
111031527258   111031750683   111032107051   111032258463   111032411510  
111032550930   111032701118   111032862318   111033033320   111033161692
111020724109   111024134625   111025203971   111027113489   111028013423  
111028816671   111029631240   111029917966   111030509583   111030740074  
111031527269   111031750717   111032107095   111032258474   111032411521  
111032550952   111032701130   111032862330   111033033364   111033161748
111020724176   111024134670   111025204039   111027113546   111028013467  
111028816693   111029631262   111029917988   111030509617   111030740108  
111031527270   111031750728   111032107130   111032258496   111032411543  
111032550974   111032701174   111032862396   111033033421   111033161782
111020724198   111024134681   111025204130   111027113568   111028013478  
111028816716   111029631284   111029917999   111030509639   111030740142  
111031527281   111031750739   111032107141   111032258508   111032411587  
111032551010   111032701219   111032862408   111033033746   111033161827
111020724233   111024134692   111025204196   111027113579   111028013524  
111028816727   111029631295   111029918013   111030509730   111030740164  
111031527292   111031750751   111032107163   111032258553   111032411644  
111032551043   111032701220   111032862419   111033033803   111033161872
111020724288   111024135367   111025204219   111027113580   111028013579  
111028816738   111029631307   111029918079   111030509774   111030740175  
111031527304   111031750762   111032107196   111032258564   111032412241  
111032551054   111032701264   111032862453   111033033825   111033161883
111020724334   111024136818   111025204231   111027113591   111028013603  
111028816749   111029631329   111029918080   111030509808   111030740197  
111031527630   111031750773   111032107208   111032258575   111032412252  
111032551100   111032701332   111032862464   111033033836   111033161894
111020724390   111024136919   111025204242   111027113603   111028013614  
111028816761   111029631396   111029918114   111030509819   111030740300  
111031528057   111031750784   111032107220   111032258845   111032412263  
111032551177   111032701343   111032862475   111033033847   111033161906
111020724457   111024136964   111025204376   111027113614   111028013883  
111028816772   111029631420   111029918125   111030509853   111030740355  
111031528068   111031750795   111032107231   111032258856   111032412285  
111032551199   111032701365   111032862509   111033033858   111033161940
111020724480   111024136997   111025204398   111027113647   111028013894  
111028816851   111029631475   111029918136   111030509875   111030740377  
111031528091   111031750818   111032107253   111032258913   111032412319  
111032551234   111032701376   111032862510   111033033870   111033161962
111020724558   111024137044   111025204400   111027113658   111028013973  
111028816930   111029631510   111029918822   111030511092   111030740388  
111031528114   111031751145   111032107275   111032258957   111032412353  
111032551324   111032701444   111032862521   111033033881   111033161973
111020724637   111024137066   111025204578   111027113669   111028013995  
111028816974   111029631598   111029918855   111030511115   111030740399  
111031528136   111031751167   111032107297   111032258968   111032412364  
111032551346   111032701499   111032862789   111033033904   111033162019
111020724682   111024137099   111025204602   111027113838   111028014008  
111028816985   111029631611   111029918866   111030511137   111030740401  
111031528147   111031751213   111032107310   111032258979   111032412375  
111032551380   111032701589   111032862802   111033033915   111033162031
111020725391   111024137145   111025204613   111027113883   111028014031  
111028816996   111029631666   111029918912   111030511148   111030740412  
111031528169   111031751246   111032107321   111032258980   111032412465  
111032551425   111032701590   111032862846   111033033959   111033162053
111020725425   111024137178   111025204668   111027113917   111028014097  
111028817009   111029631677   111029918923   111030511159   111030740434  
111031528170   111031751268   111032107332   111032259004   111032412476  
111032551481   111032701646   111032862947   111033033960   111033162064
111020725559   111024137202   111025204792   111027113962   111028014109  
111028817087   111029631688   111029918934   111030511160   111030740445  
111031528192   111031751279   111032107343   111032259048   111032412498  
111032551492   111032701714   111032862958   111033033993   111033162075
111020725829   111024137224   111025204837   111027113973   111028014110  
111028817098   111029631699   111029918945   111030511205   111030740456  
111031528204   111031751291   111032107400   111032259071   111032412511  
111032551504   111032701725   111032862969   111033034006   111033162110
111020725841   111024137235   111025204905   111027114020   111028014132  
111028817100   111029631701   111029918956   111030511227   111030740478  
111031528259   111031751336   111032108647   111032259093   111032412577  
111032551515   111032701747   111032863005   111033034028   111033162165
111020725908   111024137314   111025205007   111027114042   111028014176  
111028817133   111029631835   111029918967   111030511250   111030740489  
111031528271   111031751651   111032108658   111032259105   111032412634  
111032551537   111032701769   111032863038   111033034040   111033162187
111020725920   111024137325   111025205018   111027114086   111028014187  
111028817201   111029632881   111029918990   111030511294   111030740490  
111031528282   111031751707   111032108670   111032259116   111032412724  
111032551548   111032701848   111032863690   111033034062   111033162244
111020726268   111024137369   111025205029   111027114110   111028014200  
111028817302   111029632892   111029919092   111030511306   111030740513  
111031529104   111031751763   111032108704   111032259138   111032412791  
111032551616   111032701905   111032863746   111033034084   111033162277
111020726516   111024137426   111025205085   111027114132   111028014211  
111028817380   111029632937   111029919104   111030511317   111030740535  
111031529115   111031751808   111032108715   111032259149   111032412847  
111032551661   111032701916   111032863780   111033034129   111033162288
111020726763   111024137459   111025205096   111027114176   111028014255  
111028817425   111029632959   111029919126   111030511339   111030740546  
111031529126   111031751819   111032108726   111032259150   111032413028  
111032551706   111032701949   111032863814   111033034174   111033162299
111020726932   111024137594   111025205108   111027114312   111028014266  
111028817458   111029632993   111029919216   111030511340   111030740568  
111031529148   111031751831   111032108748   111032259183   111032413040  
111032551739   111032701950   111032863858   111033034196   111033162312
111020727450   111024138247   111025205119   111027114378   111028014277  
111028817559   111029633006   111029919272   111030511384   111030740591  
111031529160   111031751842   111032108759   111032259217   111032413051  
111032551784   111032701961   111032863870   111033034231   111033162367
111021449474   111024138304   111025205265   111027114424   111028015212  
111028817638   111029633028   111029919306   111030511407   111030740647  
111031529171   111031751875   111032108771   111032259228   111032413118  
111032551807   111032701994   111032863892   111033034242   111033162402
111021519393   111024138359   111025205300   111027115054   111028015234  
111028817650   111029633039   111029919351   111030511586   111030740658  
111031529182   111031751897   111032108793   111032259239   111032413152  
111032551818   111032702041   111032863937   111033034264   111033162446
111021554235   111024138405   111025205311   111027115100   111028015245  
111028817661   111029633051   111029919362   111030511609   111030740670  
111031529193   111031751921   111032108816   111032259284   111032413185  
111032551829   111032702063   111032864039   111033035030   111033162491
111021619282   111024138450   111025205322   111027115155   111028015256  
111028817739   111029633310   111029919395   111030511621   111030741222  
111031529216   111031752034   111032108861   111032259318   111032413231  
111032551830   111032702085   111032864073   111033035085   111033162525
111021706986   111024138472   111025205344   111027115199   111028015346  
111028817762   111029633354   111029920061   111030511632   111030741266  
111031529261   111031752045   111032108872   111032259992   111032413275  
111032551841   111032702748   111032864095   111033035108   111033162536
111021722962   111024138562   111025205377   111027115223   111028015403  
111028817807   111029633376   111029920094   111030511654   111030741288  
111031529272   111031752056   111032108883   111032260590   111032413286  
111032551874   111032702759   111032864118   111033035131   111033162547
111021722995   111024138573   111025205388   111027115256   111028015425  
111028817852   111029633422   111029920106   111030511698   111030741301  
111031529294   111031752067   111032108906   111032260602   111032413590  
111032551896   111032702928   111032864129   111033035175   111033162558

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021723019   111024138708   111025205434   111027115290   111028015458  
111028817908   111029633433   111029920117   111030511722   111030741334  
111031529306   111031752078   111032108917   111032260624   111032413602  
111032551920   111032702951   111032864141   111033035197   111033162604
111021723031   111024138719   111025205445   111027115302   111028015470  
111028817931   111029633455   111029920139   111030511766   111030741345  
111031529384   111031752089   111032108928   111032260635   111032413668  
111032551964   111032702973   111032864163   111033035209   111033162626
111021723053   111024138753   111025205502   111027115335   111028015526  
111028818381   111029633466   111029920151   111030511777   111030741389  
111031529429   111031752135   111032108939   111032260703   111032413680  
111032552000   111032702984   111032864174   111033035210   111033162682
111021723064   111024138775   111025205513   111027115346   111028015571  
111028818415   111029633488   111029920162   111030511788   111030741413  
111031529430   111031752168   111032108962   111032260714   111032413736  
111032552044   111032703053   111032864196   111033035243   111033162749
111021723075   111024138786   111025205557   111027115357   111028015605  
111028818437   111029633499   111029920184   111030511801   111030741424  
111031529474   111031752179   111032108973   111032260747   111032413769  
111032552099   111032703109   111032864231   111033035276   111033162772
111021723187   111024138810   111025205568   111027115380   111028015616  
111028818448   111029633501   111029920195   111030511834   111030741446  
111031529485   111031752203   111032108984   111032260758   111032413770  
111032552516   111032703110   111032864242   111033035333   111033162783
111021723413   111024138876   111025205580   111027115414   111028015627  
111028818459   111029633523   111029920263   111030511845   111030741479  
111031529519   111031752214   111032108995   111032260826   111032413781  
111032553348   111032703176   111032864264   111033035355   111033162806
111021723457   111024138887   111025205603   111027115436   111028015661  
111028818482   111029633556   111029920285   111030511889   111030741480  
111031529520   111031752269   111032109019   111032260837   111032413804  
111032553472   111032703446   111032864332   111033035388   111033162817
111021723468   111024138933   111025205850   111027115504   111028015717  
111028818640   111029633590   111029920960   111030511890   111030741491  
111031529531   111031752292   111032109031   111032260848   111032413859  
111032553483   111032703468   111032864354   111033035445   111033163931
111021723503   111024138999   111025205861   111027115605   111028015728  
111028818651   111029633635   111029921039   111030511913   111030741514  
111031529597   111031752326   111032109042   111032260860   111032413860  
111032553506   111032703525   111032864387   111033035513   111033163942
111021723525   111024139024   111025207649   111027115616   111028015773  
111028818695   111029633646   111029921040   111030511979   111030741536  
111031529609   111031752348   111032109075   111032260871   111032413882  
111032553539   111032703547   111032864398   111033035568   111033164099
111021723536   111024139046   111025207650   111027115627   111028015784  
111028818729   111029633668   111029921051   111030511980   111030741547  
111031529632   111031753170   111032109109   111032260905   111032413927  
111032553551   111032703558   111032864400   111033035579   111033164101
111021723569   111024139057   111025207672   111027115638   111028015807  
111028818730   111029633703   111029921118   111030511991   111030741558  
111031529654   111031753181   111032109132   111032260916   111032413950  
111032553562   111032703569   111032864422   111033035625   111033164123
111021723570   111024139079   111025207706   111027115683   111028015841  
111028818796   111029633714   111029921130   111030512004   111030741569  
111031529665   111031753204   111032109154   111032260927   111032413961  
111032553607   111032703570   111032864433   111033035636   111033164189
111021723626   111024139158   111025207762   111027115706   111028015874  
111028818853   111029633725   111029921141   111030512026   111030741637  
111031529722   111031753215   111032109198   111032260949   111032413983  
111032553618   111032703615   111032864512   111033035670   111033164202
111021723637   111024139394   111025207784   111027115728   111028016066  
111028818886   111029633736   111029921152   111030512037   111030741693  
111031529744   111031753226   111032109200   111032260950   111032414018  
111032553641   111032703648   111032864534   111033035748   111033164213
111021723659   111024139406   111025207885   111027116718   111028016088  
111028818910   111029633747   111029921208   111030512059   111030741716  
111031529766   111031753237   111032109479   111032260961   111032414030  
111032553719   111032703659   111032864545   111033035849   111033164224
111021723671   111024139439   111025207896   111027116741   111028016101  
111028818943   111029634568   111029921219   111030512071   111030741738  
111031529801   111031753293   111032109491   111032260972   111032414074  
111032553742   111032703682   111032864578   111033035883   111033164246
111021723682   111024139484   111025207908   111027116774   111028016123  
111028818976   111029634838   111029921242   111030512082   111030741772  
111031529812   111031753338   111032109503   111032260983   111032414096  
111032553753   111032703772   111032864590   111033035894   111033164257
111021723693   111024139552   111025207997   111027116808   111028016134  
111028818987   111029634861   111029921253   111030512116   111030741806  
111031529845   111031753361   111032109525   111032260994   111032414120  
111032553775   111032703794   111032864602   111033035906   111033164280
111021724065   111024139585   111025208022   111027116842   111028016145  
111028819012   111029634894   111029921309   111030512149   111030741817  
111031529935   111031753383   111032109536   111032261007   111032414131  
111032553786   111032703895   111032864613   111033035951   111033164314
111021724087   111024139844   111025208640   111027116864   111028016167  
111028819023   111029634973   111029921725   111030512150   111030741851  
111031529979   111031753406   111032111034   111032261029   111032414142  
111032553809   111032703907   111032864635   111033035962   111033164336
111021724098   111024139866   111025208651   111027116886   111028016213  
111028819034   111029635020   111029921769   111030512161   111030741907  
111031530533   111031753417   111032111056   111032261041   111032414175  
111032553821   111032703974   111032864668   111033035984   111033164369
111021724111   111024139923   111025208673   111027116921   111028016224  
111028819067   111029635086   111029921770   111030512172   111030742470  
111031530577   111031753428   111032111113   111032261074   111032414221  
111032553832   111032703996   111032864680   111033036019   111033164404
111021724188   111024139945   111025208729   111027116932   111028017168  
111028819089   111029635121   111029921792   111030512217   111030742548  
111031530623   111031753439   111032111168   111032261085   111032414377  
111032553854   111032704021   111032864691   111033037278   111033164426
111021724212   111024139967   111025208785   111027116943   111028017258  
111028819102   111029635536   111029921804   111030512262   111030743291  
111031530634   111031753473   111032111179   111032261096   111032414388  
111032553944   111032704278   111032864703   111033037289   111033164549
111021724223   111024139990   111025208796   111027116954   111028017270  
111028819124   111029635569   111029921826   111030512284   111030743303  
111031530645   111031753495   111032111203   111032261120   111032414423  
111032553955   111032704302   111032864736   111033037313   111033164583
111021724245   111024140026   111025208842   111027117090   111028017292  
111028819168   111029635581   111029921905   111030512318   111030743314  
111031530678   111031753507   111032111225   111032261489   111032414445  
111032553977   111032704391   111032864758   111033037335   111033164594
111021724256   111024140037   111025208853   111027117102   111028017304  
111028819179   111029635604   111029921927   111030512329   111030743404  
111031530702   111031753518   111032111269   111032261524   111032414456  
111032553988   111032704414   111032864804   111033037379   111033164639
111021724481   111024140059   111025208864   111027117135   111028017360  
111028819180   111029635660   111029921938   111030512330   111030743448  
111031530746   111031753552   111032111360   111032261580   111032414478  
111032554035   111032704469   111032864815   111033037380   111033164640
111021724650   111024140060   111025208875   111027117179   111028017382  
111028819191   111029636313   111029921983   111030512341   111030743471  
111031531253   111031753608   111032111438   111032261940   111032414490  
111032554192   111032704504   111032864826   111033037391   111033164651
111021724661   111024140071   111025208910   111027117180   111028017393  
111028819214   111029636357   111029922030   111030512363   111030743493  
111031531433   111031753620   111032111562   111032261984   111032414568  
111032554259   111032704515   111032864871   111033037414   111033164673
111021724694   111024140082   111025209731   111027117191   111028017427  
111028819225   111029636593   111029922041   111030513397   111030743549  
111031531545   111031753642   111032111573   111032262019   111032414591  
111032554271   111032704582   111032864882   111033037436   111033164684
111021724717   111024140127   111025215806   111027117416   111028017461  
111028819247   111029636627   111029922052   111030513409   111030743684  
111031531556   111031753686   111032111584   111032262020   111032414614  
111032554350   111032704593   111032864905   111033037447   111033164718
111021724728   111024140183   111025215839   111027117449   111028017472  
111028819258   111029636683   111029922063   111030513465   111030743785  
111031531567   111031753709   111032111595   111032262042   111032414658  
111032554361   111032704605   111032864916   111033037458   111033164730
111021724964   111024140217   111025215840   111027117562   111028017517  
111028819292   111029637279   111029922131   111030513500   111030743796  
111031531589   111031753721   111032111618   111032262075   111032414681  
111032554383   111032704784   111032864949   111033037470   111033164741
111021725493   111024140228   111025215907   111027117955   111028017551  
111028819315   111029637347   111029922142   111030513511   111030743831  
111031531602   111031753732   111032111663   111032262143   111032414748  
111032554451   111032704807   111032864950   111033037481   111033164763
111021725505   111024140307   111025215929   111027118002   111028017685  
111028819359   111029637471   111029922186   111030513522   111030743875  
111031531635   111031753743   111032111674   111032262198   111032414759  
111032554507   111032704841   111032865445   111033037504   111033164785
111021725527   111024140318   111025215930   111027118079   111028017708  
111028819371   111029637932   111029922197   111030513533   111030743910  
111031531657   111031753765   111032111685   111032262200   111032414771  
111032554563   111032704942   111032865456   111033037526   111033164820
111021725549   111024140329   111025215941   111027118147   111028017720  
111028819393   111029637943   111029922209   111030513588   111030743965  
111031531680   111031753800   111032111708   111032262211   111032414805  
111032554574   111032704953   111032865467   111033037548   111033164853
111021725550   111024140330   111025277129   111027118169   111028017731  
111028819416   111029638180   111029922210   111030513599   111030744067  
111031531703   111031753822   111032111786   111032262244   111032414838  
111032554585   111032704986   111032865658   111033037559   111033164864
111021725561   111024140374   111025523820   111027118181   111028017742  
111028819427   111029638203   111029922221   111030513634   111030744146  
111031531747   111031753833   111032111843   111032262255   111032414872  
111032554596   111032705224   111032865670   111033037560   111033164875
111021725583   111024140385   111025552934   111027118259   111028017764  
111028819438   111029638539   111029922333   111030513645   111030744382  
111031531792   111031753901   111032111854   111032262301   111032414973  
111032554631   111032705235   111032865883   111033037593   111033164909
111021725639   111024140464   111025618993   111027118428   111028017775  
111028819450   111029638618   111029922344   111030513667   111030744405  
111031531815   111031753934   111032111865   111032262312   111032414995  
111032554901   111032705246   111032865894   111033037616   111033164943
111021725662   111024140497   111025819299   111027118451   111028017810  
111028819517   111029638708   111029922355   111030513689   111030744416  
111031531826   111031753945   111032111887   111032262334   111032415008  
111032554934   111032705257   111032865917   111033037627   111033164987
111021725673   111024140532   111025913801   111027118484   111028017821  
111028820249   111029638900   111029922366   111030513702   111030744461  
111031531837   111031753967   111032111900   111032262356   111032415019  
111032554945   111032705280   111032865940   111033037649   111033164998
111021725707   111024141230   111025925253   111027118518   111028017832  
111028820294   111029638922   111029922399   111030513713   111030744506  
111031531893   111031753989   111032111911   111032262378   111032415031  
111032554990   111032705291   111032865962   111033037739   111033165034
111021725752   111024141241   111025932947   111027118709   111028017865  
111028820328   111029638999   111029922401   111030513735   111030744944  
111031531905   111031753990   111032111922   111032262390   111032415042  
111032555025   111032705314   111032865995   111033037740   111033165045
111021725886   111024141870   111025945042   111027118743   111028017911  
111028820339   111029639619   111029922423   111030513757   111030744955  
111031531916   111031754025   111032111955   111032262424   111032415097  
111032555036   111032705325   111032866042   111033037751   111033165067
111021725897   111024141892   111025945345   111027119003   111028017933  
111028820340   111029639675   111029922478   111030513780   111030744988  
111031531950   111031754069   111032111977   111032262435   111032415109  
111032555979   111032705369   111032866053   111033037773   111033165135
111021725909   111024141904   111025954705   111027119092   111028017988  
111028820474   111029640644   111029922490   111030513791   111030744999  
111031531972   111031754092   111032112394   111032262615   111032415121  
111032555991   111032705415   111032866097   111033037784   111033165157
111021725910   111024141971   111025955335   111027119171   111028017999  
111028820575   111029640655   111029922502   111030513803   111030745035  
111031532007   111031754104   111032112462   111032262705   111032415143  
111032556059   111032705426   111032866109   111033037807   111033165179
111021725921   111024142040   111025963895   111027119283   111028018002  
111028820609   111029642152   111029922513   111030513814   111030745068  
111031532030   111031754115   111032112518   111032262738   111032415165  
111032556093   111032705437   111032866143   111033037818   111033165180
111021725965   111024142051   111025964177   111027119339   111028018024  
111028820621   111029642994   111029922546   111030513858   111030745079  
111031532063   111031754148   111032112541   111032263234   111032415187  
111032556105   111032705460   111032866200   111033038336   111033165191
111021725987   111024142219   111025965314   111027119340   111028018035  
111028820698   111029643085   111029922557   111030514343   111030745136  
111031532074   111031754160   111032112563   111032263278   111032415211  
111032556116   111032705695   111032866211   111033038370   111033165258
111021726023   111024142422   111025965549   111027119351   111028018068  
111028820700   111029644266   111029922591   111030514365   111030745147  
111031532164   111031754182   111032112585   111032263335   111032415244  
111032557218   111032705718   111032866233   111033038381   111033165281
111021726180   111024142501   111025965550   111027119395   111028018507  
111028820733   111029644480   111029922603   111030514376   111030745170  
111031532771   111031754193   111032112596   111032263346   111032415277  
111032557230   111032705729   111032866266   111033038426   111033165292
111021726203   111024142567   111025965561   111027119429   111028018530  
111028820755   111029644648   111029922625   111030514387   111030745181  
111031532827   111031754216   111032112631   111032263357   111032415299  
111032557241   111032705741   111032866288   111033038831   111033165315
111021726247   111024142578   111025965606   111027119485   111028018541  
111028820766   111029646257   111029922715   111030514400   111030745192  
111031532849   111031754249   111032112732   111032263504   111032415301  
111032557274   111032705752   111032866299   111033038875   111033166417
111021726269   111024142590   111025965785   111027119531   111028018552  
111028820788   111029646369   111029922748   111030514411   111030745259  
111031532894   111031754250   111032112743   111032263605   111032415378  
111032557342   111032705763   111032866345   111033038886   111033166428
111021726281   111024142646   111025966540   111027119575   111028018620  
111028820799   111029647843   111029922759   111030514422   111030745293  
111031532906   111031754272   111032112822   111032263627   111032415389  
111032557353   111032705808   111032866356   111033038897   111033166440
111021726292   111024142668   111025966551   111027119913   111028018631  
111028820801   111029647900   111029922849   111030514466   111030745316  
111031532928   111031754283   111032112855   111032263649   111032415435  
111032557397   111032705831   111032866367   111033038932   111033166495
111021726315   111024142679   111025966607   111027119935   111028018642  
111028820812   111029649014   111029922850   111030514477   111030745372  
111031532951   111031754294   111032112866   111032263661   111032415581  
111032557410   111032705842   111032866378   111033038976   111033166518
111021726337   111024142680   111025970040   111027119957   111028018686  
111028820845   111029649788   111029923211   111030514488   111030745406  
111031532962   111031754564   111032112899   111032263706   111032415604  
111032557421   111032705853   111032866413   111033038987   111033166529
111021727147   111024142714   111025970051   111027120005   111028018798  
111028820856   111029650533   111029923222   111030514501   111030745776  
111031532984   111031754586   111032112945   111032263740   111032415648  
111032558118   111032705886   111032866424   111033039012   111033166541
111021727181   111024142758   111025970073   111027120016   111028018800  
111028820889   111029651983   111029923233   111030514512   111030745855  
111031532995   111031754632   111032113003   111032263751   111032415660  
111032558163   111032705897   111032866468   111033039045   111033166585
111021727204   111024143456   111025970107   111027120049   111028018833  
111028821059   111029652636   111029923277   111030514534   111030745888  
111031533019   111031754643   111032113014   111032264112   111032415693  
111032558185   111032705909   111032866479   111033039090   111033166619
111021727237   111024143467   111025970141   111027120094   111028018844  
111028821082   111029652726   111029923301   111030514545   111030745899  
111031533020   111031754665   111032113025   111032264167   111032415716  
111032559502   111032705987   111032866503   111033039102   111033166631
111021727259   111024143478   111025970196   111027120128   111028018866  
111028821093   111029653413   111029923345   111030514556   111030745923  
111031533042   111031754676   111032113036   111032264178   111032415772  
111032559524   111032705998   111032866514   111033039135   111033166697
111021727260   111024143513   111025970242   111027120162   111028019722  
111028821105   111029653457   111029923378   111030514590   111030745934  
111031533053   111031754687   111032113092   111032264189   111032415783  
111032559579   111032706236   111032866569   111033039146   111033166709
111021727541   111024143535   111025970602   111027120173   111028019777  
111028821486   111029653479   111029923413   111030514613   111030745967  
111031533110   111031754700   111032113115   111032264190   111032415851  
111032559704   111032706247   111032866592   111033039168   111033166710
111021727552   111024143591   111025970635   111027120218   111028019799  
111028821509   111029653761   111029923457   111030514624   111030746081  
111031533121   111031754711   111032113126   111032264202   111032415862  
111032559715   111032706269   111032866637   111033039191   111033166776
111021727833   111024143603   111025971186   111027120285   111028019812  
111028821532   111029653772   111029923468   111030514646   111030746137  
111031533222   111031754733   111032113137   111032264213   111032415873  
111032559737   111032706281   111032866648   111033039203   111033166787
111021727844   111024143681   111025971232   111027120319   111028019823  
111028822285   111029654920   111029923525   111030514657   111030746160  
111031533255   111031754744   111032113159   111032264224   111032415884  
111032559759   111032706292   111032866659   111033039214   111033166798
111021727923   111024143692   111025971287   111027120331   111028019834  
111028822331   111029655651   111029923536   111030514871   111030746171  
111031533288   111031754755   111032113160   111032264235   111032416032  
111032559782   111032706315   111032866716   111033039247   111033166800
111021727978   111024143704   111025971298   111027120410   111028019946  
111028822342   111029655673   111029923558   111030514882   111030746395  
111031533323   111031754777   111032113182   111032264280   111032416076  
111032559816   111032706326   111032866727   111033039258   111033166811
111021728003   111024143759   111025971333   111027120522   111028019991  
111028822353   111029656135   111029923592   111030514893   111030746407  
111031533334   111031754788   111032113216   111032264291   111032416100  
111032559917   111032706337   111032866738   111033039360   111033166833
111021728069   111024143760   111025971344   111027120555   111028020050  
111028822386   111029656393   111029923604   111030514905   111030746429  
111031533345   111031754799   111032113294   111032264369   111032416324  
111032559939   111032706360   111032866794   111033039382   111033166844

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021728092   111024143816   111025971355   111027120577   111028020061  
111028823231   111029656449   111029923615   111030514916   111030746452  
111031533356   111031754834   111032113306   111032264370   111032416368  
111032559940   111032706371   111032866862   111033039405   111033166866
111021728126   111024143850   111025971377   111027120656   111028020072  
111028823242   111029656719   111029923659   111030514927   111030746474  
111031533367   111031754878   111032113339   111032264381   111032416616  
111032561011   111032706382   111032866873   111033039416   111033166888
111021728137   111024143894   111025971399   111027120702   111028020094  
111028823309   111029657417   111029923693   111030514938   111030746531  
111031533378   111031754935   111032113351   111032264392   111032417000  
111032561022   111032706438   111032866930   111033039427   111033166934
111021728407   111024144097   111025971401   111027120757   111028020140  
111028823376   111029657428   111029923705   111030514949   111030746575  
111031533389   111031754979   111032113452   111032264426   111032417077  
111032561066   111032706988   111032866952   111033039472   111033166990
111021728430   111024144109   111025971434   111027120982   111028020218  
111028826324   111029657439   111029923727   111030514950   111030746597  
111031533390   111031754980   111032113463   111032264448   111032417099  
111032561099   111032707024   111032866985   111033039483   111033167014
111021728463   111024144132   111025971456   111027121332   111028020229  
111028826346   111029657462   111029923749   111030514961   111030746609  
111031533413   111031754991   111032113474   111032264471   111032417101  
111032561101   111032707035   111032866996   111033039528   111033167025
111021728520   111024144176   111025971467   111027121433   111028020241  
111028826357   111029657552   111029923761   111030514972   111030746610  
111031533446   111031755015   111032113485   111032264493   111032417202  
111032561145   111032707136   111032867021   111033039539   111033167047
111021728575   111024144187   111025973807   111027121871   111028020342  
111028826368   111029657631   111029923783   111030514994   111030746621  
111031533457   111031755026   111032113496   111032264505   111032417213  
111032561156   111032707169   111032867043   111033039584   111033167351
111021728687   111024144233   111025973863   111027121983   111028020375  
111028826436   111029657934   111029923806   111030515007   111030746643  
111031533480   111031755060   111032113531   111032264550   111032417224  
111032561167   111032707518   111032867065   111033039618   111033167384
111021728698   111024144299   111025973920   111027122007   111028020432  
111028826458   111029658632   111029923817   111030515041   111030746654  
111031533503   111031755576   111032113755   111032264572   111032417246  
111032561291   111032707574   111032867076   111033039641   111033167395
111021728711   111024144301   111025974011   111027122018   111028020476  
111028826469   111029658654   111029923828   111030515052   111030746665  
111031533525   111031755598   111032113799   111032264594   111032417257  
111032563394   111032707596   111032867100   111033039696   111033167407
111021728788   111024144356   111025974022   111027122029   111028020522  
111028826481   111029658801   111029923839   111030515063   111030746687  
111031533536   111031755611   111032113801   111032264628   111032417279  
111032563596   111032707608   111032867133   111033039708   111033167429
111021728812   111024144367   111025974044   111027122085   111028020533  
111028846629   111029659105   111029923862   111030515085   111030746698  
111031534065   111031755644   111032113812   111032264651   111032417280  
111032563619   111032707631   111032867223   111033039720   111033167441
111021728823   111024144389   111025974112   111027122119   111028020544  
111028846630   111029659172   111029923873   111030515096   111030746700  
111031534087   111031755655   111032113856   111032264662   111032417291  
111032563620   111032707664   111032867234   111033039731   111033167485
111021728867   111024144390   111025974235   111027122243   111028020566  
111028846652   111029659183   111029923884   111030515108   111030746711  
111031534100   111031755699   111032114251   111032264707   111032417336  
111032563631   111032707697   111032867571   111033039775   111033167520
111021728889   111024144402   111025974280   111027122265   111028020601  
111028846663   111029659666   111029924289   111030516581   111030746722  
111031534111   111031755701   111032114262   111032264718   111032417369  
111032563675   111032707754   111032867593   111033039786   111033167531
111021728890   111024144413   111025974291   111027122300   111028020746  
111028846696   111029659688   111029924302   111030516592   111030746733  
111031534133   111031755734   111032114284   111032264729   111032417381  
111032563709   111032708159   111032867605   111033040182   111033167542
111021728902   111024144569   111025974314   111027122333   111028020768  
111028846708   111029659699   111029924425   111030516615   111030747431  
111031534144   111031755745   111032114295   111032264774   111032417392  
111032563710   111032708160   111032867638   111033040193   111033167564
111021728913   111024144648   111025975225   111027122344   111028020869  
111028846753   111029659701   111029924447   111030516637   111030747442  
111031534155   111031755756   111032114307   111032264785   111032417639  
111032563743   111032708182   111032867683   111033040205   111033168004
111021729598   111024144660   111025975247   111027122423   111028022007  
111028846786   111029659712   111029924492   111030516648   111030747464  
111031534201   111031755802   111032114318   111032264796   111032417640  
111032563798   111032708205   111032867728   111033040249   111033168048
111021729666   111024144671   111025975269   111027122445   111028022018  
111028846887   111029659745   111029924649   111030516660   111030747475  
111031534223   111031755813   111032114329   111032264831   111032417842  
111032563899   111032708216   111032867751   111033040272   111033168127
111021729688   111024144705   111025975292   111027122467   111028022052  
111028846955   111029659790   111029924683   111030516671   111030747486  
111031534245   111031755824   111032114330   111032264842   111032417853  
111032565789   111032708227   111032867773   111033040283   111033168217
111021729699   111024144750   111025975337   111027122535   111028022063  
111028847013   111029659802   111029924694   111030516693   111030747497  
111031534313   111031755914   111032114374   111032264853   111032417864  
111032565835   111032708407   111032867784   111033040339   111033168420
111021729992   111024144772   111025975360   111027122625   111028022085  
111028847068   111029660174   111029924706   111030516716   111030747565  
111031534335   111031755925   111032114396   111032264910   111032417875  
111032565880   111032708430   111032869023   111033040340   111033168431
111021730028   111024144783   111025975393   111027122636   111028022164  
111028847079   111029660196   111029924717   111030516806   111030747622  
111031534368   111031756083   111032114408   111032264932   111032417909  
111032565958   111032708609   111032869045   111033040373   111033168475
111021730264   111024144794   111025975405   111027122658   111028022175  
111028847080   111029660220   111029924739   111030516828   111030747655  
111031534436   111031756094   111032114420   111032264965   111032417910  
111032565969   111032708610   111032869078   111033040575   111033168509
111021730297   111024144828   111025975416   111027122669   111028022197  
111028847091   111029660264   111029924740   111030516839   111030747745  
111031534481   111031756117   111032114431   111032264976   111032417921  
111032565970   111032708632   111032869089   111033040586   111033168532
111021730309   111024144840   111025975427   111027122670   111028022210  
111028847103   111029660275   111029924762   111030516840   111030747756  
111031534492   111031756162   111032114453   111032264998   111032417954  
111032566027   111032708643   111032869102   111033040597   111033168576
111021730310   111024144851   111025975438   111027122838   111028022254  
111028847114   111029660297   111029924874   111030516918   111030747767  
111031534515   111031756218   111032114464   111032265067   111032417965  
111032566049   111032708665   111032869168   111033040621   111033168622
111021730354   111024144862   111025975450   111027123424   111028022265  
111028847125   111029660309   111029924885   111030516929   111030747778  
111031534537   111031756229   111032114475   111032265078   111032417976  
111032566083   111032709543   111032869179   111033040632   111033168857
111021730365   111024144918   111025975506   111027123446   111028022300  
111028847136   111029660332   111029924896   111030516941   111030747789  
111031534559   111031756230   111032114497   111032265089   111032417987  
111032566094   111032709554   111032869180   111033040654   111033168879
111021730398   111024144929   111025975528   111027123479   111028022311  
111028847147   111029660343   111029924920   111030516952   111030747790  
111031534616   111031756241   111032114554   111032265786   111032417998  
111032566106   111032709565   111032869191   111033040676   111033168880
111021730499   111024144930   111025975540   111027123558   111028022355  
111028847338   111029660354   111029924953   111030516963   111030747824  
111031534694   111031756263   111032114767   111032265821   111032418304  
111032566128   111032709644   111032869203   111033040700   111033168891
111021730523   111024144941   111025975551   111027123569   111028022401  
111028847507   111029660365   111029925033   111030516974   111030747835  
111031534728   111031756308   111032114790   111032265843   111032418360  
111032566140   111032709677   111032869214   111033040711   111033168903
111021730534   111024144952   111025975573   111027123581   111028022557  
111028847518   111029660400   111029925134   111030516985   111030747857  
111031534751   111031756320   111032114813   111032265865   111032418371  
111032566151   111032709688   111032869225   111033040733   111033168970
111021730624   111024145054   111025975584   111027123637   111028022568  
111028847529   111029660433   111029925156   111030516996   111030747868  
111031534762   111031756364   111032114824   111032265900   111032418382  
111032566195   111032709699   111032869258   111033040744   111033169005
111021730668   111024145100   111025975630   111027123648   111028022579  
111028847541   111029660455   111029925167   111030517111   111030747891  
111031534773   111031756397   111032114846   111032265911   111032418416  
111032566230   111032709734   111032869270   111033040766   111033169049
111021730691   111024146347   111025975708   111027123738   111028022591  
111028847552   111029660466   111029925178   111030517133   111030747903  
111031534784   111031756892   111032114857   111032265944   111032418438  
111032566241   111032709745   111032869292   111033040788   111033169218
111021730781   111024146370   111025975753   111027123750   111028022636  
111028847563   111029660523   111029925224   111030517166   111030747947  
111031534795   111031756915   111032114868   111032265988   111032418449  
111032566274   111032710129   111032869315   111033040799   111033169229
111021730792   111024146426   111025975775   111027123772   111028022647  
111028847585   111029660556   111029925268   111030517267   111030747970  
111031534807   111031756948   111032114880   111032266002   111032418540  
111032566285   111032710130   111032869359   111033040834   111033169230
111021730837   111024146437   111025975810   111027123840   111028022658  
111028847608   111029660578   111029925291   111030517302   111030748050  
111031534829   111031756959   111032115016   111032266024   111032418551  
111032566634   111032710185   111032869360   111033040867   111033169263
111021730893   111024146448   111025975843   111027123895   111028023378  
111028847620   111029660589   111029925303   111030517357   111030748072  
111031534830   111031756971   111032115027   111032266046   111032418584  
111032566645   111032710231   111032869371   111033040902   111033169319
111021731119   111024146572   111025975900   111027123974   111028023424  
111028847653   111029660624   111029925336   111030517403   111030748140  
111031534863   111031756982   111032115038   111032266068   111032418618  
111032566690   111032710253   111032869427   111033040924   111033169320
111021731142   111024146617   111025975911   111027123985   111028023446  
111028847732   111029660635   111029925347   111030517436   111030748162  
111031534896   111031757017   111032115049   111032266080   111032418977  
111032566746   111032710264   111032869472   111033040935   111033169342
111021731186   111024146639   111025975955   111027124054   111028023457  
111028847776   111029660646   111029925594   111030517481   111030748173  
111031534908   111031757141   111032115083   111032266091   111032418999  
111032566757   111032710286   111032869483   111033040957   111033169375
111021731209   111024146640   111025975999   111027124177   111028023503  
111028847811   111029660657   111029925606   111030517537   111030748195  
111031534986   111031757152   111032115094   111032266103   111032419013  
111032566779   111032710387   111032869494   111033041048   111033169522
111021731232   111024146673   111025976259   111027124188   111028023514  
111028847866   111029660736   111029925662   111030517559   111030748229  
111031534997   111031757196   111032115106   111032266114   111032419046  
111032566803   111032710400   111032869517   111033041082   111033169544
111021731287   111024146684   111025976260   111027124289   111028023604  
111028847899   111029660769   111029925684   111030517605   111030748241  
111031535044   111031757219   111032115139   111032266169   111032419091  
111032566836   111032710411   111032869539   111033041149   111033169566
111021731322   111024146819   111025976316   111027124324   111028023648  
111028848058   111029660781   111029925707   111030517616   111030748285  
111031535066   111031757242   111032115140   111032266192   111032419114  
111032566869   111032710455   111032869540   111033041150   111033169577
111021731401   111024146976   111025976327   111027124403   111028023659  
111028848733   111029660792   111029925718   111030517627   111030748296  
111031535550   111031757309   111032115151   111032266215   111032419147  
111032566870   111032710466   111032869551   111033041172   111033169588
111021731423   111024146987   111025976383   111027124414   111028023660  
111028848744   111029660804   111029925741   111030517661   111030748308  
111031535561   111031757321   111032115162   111032266260   111032419204  
111032566881   111032710512   111032869573   111033041194   111033169599
111021731502   111024146998   111025976406   111027124470   111028023716  
111028848755   111029660815   111029925763   111030517683   111030748320  
111031535897   111031757365   111032115195   111032266282   111032419833  
111032566926   111032710545   111032869584   111033041206   111033169601
111021731838   111024147001   111025976417   111027124481   111028023851  
111028848766   111029660927   111029925796   111030517694   111030748353  
111031535921   111031757376   111032115207   111032266316   111032419844  
111032566959   111032710567   111032869595   111033041228   111033169612
111021731850   111024147078   111025976428   111027124526   111028023873  
111028848777   111029660949   111029926270   111030517717   111030748375  
111031535965   111031757400   111032115229   111032266349   111032419855  
111032566960   111032710578   111032869629   111033041262   111033169656
111021731861   111024147089   111025976440   111027124548   111028023941  
111028848788   111029660950   111029926281   111030517739   111030748386  
111031535987   111031757422   111032115230   111032266439   111032419956  
111032566971   111032710589   111032869630   111033041419   111033169690
111021731940   111024147102   111025976462   111027124582   111028024009  
111028848856   111029660972   111029926315   111030517740   111030748421  
111031535998   111031757433   111032115274   111032266507   111032419978  
111032566993   111032710781   111032869652   111033041431   111033169702
111021732020   111024147393   111025976495   111027124649   111028024043  
111028848890   111029660983   111029926472   111030517751   111030748432  
111031536001   111031757444   111032115667   111032266529   111032419990  
111032567028   111032710792   111032869696   111033041453   111033169724
111021732143   111024147405   111025976518   111027124728   111028024087  
111028848902   111029661007   111029926528   111030517773   111030748454  
111031536067   111031757455   111032115678   111032266530   111032420004  
111032567039   111032711300   111032869720   111033041464   111033169757
111021732154   111024147472   111025976529   111027124740   111028024100  
111028848968   111029662468   111029926562   111030517784   111030748498  
111031536124   111031757488   111032115689   111032266541   111032420194  
111032567040   111032711311   111032869731   111033041510   111033169768
111021732198   111024147494   111025976541   111027124795   111028024122  
111028848979   111029662569   111029926573   111030517852   111030748500  
111031536157   111031758300   111032115690   111032266574   111032420228  
111032567051   111032711344   111032870205   111033041521   111033169780
111021732200   111024147517   111025976596   111027124852   111028024133  
111028849004   111029662570   111029926584   111030517908   111030748511  
111031536168   111031758322   111032115735   111032266585   111032420239  
111032567073   111032711366   111032870261   111033041565   111033169869
111021732222   111024147539   111025976620   111027124885   111028024188  
111028849015   111029662581   111029926595   111030517919   111030749253  
111031536179   111031758355   111032116275   111032266642   111032420240  
111032567107   111032711377   111032870283   111033041600   111033169926
111021732301   111024147607   111025976653   111027124964   111028024201  
111028849060   111029662592   111029926607   111030517964   111030749286  
111031536304   111031758423   111032116286   111032267384   111032420284  
111032567118   111032711399   111032870306   111033041622   111033169971
111021732390   111024147629   111025976664   111027125044   111028024212  
111028849464   111029662604   111029926663   111030517986   111030749309  
111031536315   111031758456   111032116297   111032267418   111032420307  
111032567129   111032712086   111032870317   111033041644   111033169982
111021732402   111024147630   111025976776   111027125099   111028024256  
111028849510   111029662648   111029926685   111030518000   111030749310  
111031536337   111031758467   111032116309   111032267429   111032420363  
111032567152   111032712109   111032870407   111033041655   111033170007
111021732424   111024147641   111025976798   111027125123   111028024278  
111028849543   111029663368   111029926696   111030518044   111030749343  
111031536393   111031758478   111032116332   111032267430   111032420385  
111032567163   111032712110   111032870463   111033041666   111033170030
111021732446   111024147652   111025976945   111027125325   111028024289  
111028849554   111029663391   111029926720   111030518077   111030749354  
111031536416   111031758490   111032116343   111032267452   111032420408  
111032567174   111032712187   111032870485   111033041677   111033170052
111021732479   111024147674   111025976967   111027125336   111028024357  
111028849576   111029663403   111029926887   111030518213   111030749365  
111031536427   111031758513   111032116400   111032267463   111032420420  
111032567185   111032712200   111032870609   111033041688   111033170096
111021732536   111024147708   111025977058   111027125347   111028024627  
111028849598   111029663414   111029926900   111030518347   111030749422  
111031536472   111031758535   111032116444   111032267597   111032420442  
111032567196   111032712222   111032870632   111033041701   111033170108
111021732558   111024147719   111025977070   111027125370   111028024661  
111028849633   111029663436   111029926922   111030518392   111030749444  
111031536494   111031758546   111032116455   111032267610   111032420464  
111032567219   111032712266   111032870643   111033041745   111033170287
111021732604   111024147775   111025977115   111027125437   111028024807  
111028849655   111029663458   111029926944   111030518404   111030749477  
111031536506   111031758580   111032116466   111032267654   111032420486  
111032567297   111032712299   111032870654   111033041789   111033170298
111021732648   111024147809   111025977126   111027125482   111028024818  
111028849666   111029663469   111029926955   111030518426   111030749501  
111031536540   111031758692   111032116477   111032267665   111032420510  
111032567365   111032712301   111032870698   111033041846   111033170300
111021732750   111024147810   111025977160   111027125527   111028024874  
111028849699   111029663470   111029926999   111030518448   111030749567  
111031536629   111031758715   111032116545   111032267687   111032420521  
111032567400   111032712334   111032870711   111033041879   111033170401
111021732761   111024148686   111025977193   111027125606   111028024975  
111028849767   111029663504   111029927024   111030518459   111030749578  
111031536641   111031758726   111032116860   111032267698   111032420532  
111032567422   111032712390   111032870744   111033042757   111033170434
111021732772   111024148709   111025977227   111027125628   111028025561  
111028849835   111029663537   111029927079   111030518460   111030749589  
111031536764   111031758737   111032116871   111032267722   111032420543  
111032567433   111032712413   111032870766   111033042779   111033170478
111021732794   111024148721   111025977283   111027125729   111028025684  
111028850084   111029663559   111029927147   111030518505   111030749590  
111031536775   111031758759   111032116882   111032267733   111032420600  
111032567444   111032712424   111032871116   111033042814   111033170489
111021732817   111024148732   111025977294   111027125730   111028025752  
111028850107   111029663560   111029927192   111030518527   111030749613  
111031536809   111031758939   111032116927   111032269421   111032420745  
111032567477   111032712435   111032871127   111033042869   111033170502
111021732873   111024148776   111025977317   111027125741   111028025796  
111028850118   111029663582   111029927248   111030518538   111030749679  
111031536821   111031758951   111032116938   111032269465   111032420778  
111032567501   111032712468   111032871138   111033042870   111033170513

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021732884   111024148877   111025977373   111027125819   111028025819  
111028850129   111029663605   111029927282   111030518550   111030749769  
111031536865   111031758995   111032116949   111032269487   111032420802  
111032567512   111032712480   111032871172   111033042881   111033170524
111021732895   111024148967   111025977418   111027125875   111028025820  
111028850152   111029663627   111029927327   111030518561   111030749792  
111031536911   111031759008   111032116961   111032269500   111032420813  
111032567523   111032712491   111032871217   111033043602   111033170535
111021732952   111024148989   111025977441   111027125910   111028026326  
111028850163   111029663638   111029927394   111030518594   111030749804  
111031536955   111031759031   111032116994   111032269566   111032421139  
111032567534   111032712558   111032871228   111033043635   111033170546
111021732985   111024149036   111025977452   111027125954   111028026360  
111028850185   111029663672   111029927484   111030518617   111030749837  
111031536988   111031759064   111032117018   111032269588   111032421162  
111032567567   111032712592   111032871240   111033043657   111033170557
111021732996   111024149092   111025977508   111027125998   111028026371  
111028850196   111029663706   111029927518   111030518729   111030749848  
111031537068   111031759110   111032117029   111032269623   111032421207  
111032567589   111032712604   111032871251   111033043714   111033170636
111021733010   111024149193   111025977519   111027126023   111028026438  
111028850220   111029663717   111029927530   111030518730   111030749882  
111031537091   111031759187   111032117030   111032269667   111032421241  
111032568423   111032712996   111032871318   111033043736   111033170805
111021733021   111024149980   111025977531   111027126236   111028026461  
111028850354   111029663739   111029927620   111030518741   111030749893  
111031537103   111031759198   111032117063   111032269689   111032421252  
111032568434   111032713009   111032871341   111033043758   111033170849
111021733920   111024150016   111025977542   111027126247   111028026674  
111028850376   111029663795   111029927686   111030518763   111030749916  
111031537114   111031759244   111032117108   111032269690   111032421274  
111032568445   111032713010   111032871408   111033043769   111033170850
111021733997   111024150027   111025977610   111027126281   111028026720  
111028850400   111029663818   111029927776   111030518774   111030749938  
111031537462   111031759255   111032117131   111032269724   111032421285  
111032568456   111032713133   111032871846   111033043781   111033171064
111021734066   111024150038   111025977621   111027126292   111028026731  
111028850433   111029663829   111029927833   111030518785   111030749949  
111031537507   111031759277   111032117142   111032269757   111032421296  
111032568478   111032713155   111032871857   111033043792   111033171211
111021734088   111024150050   111025977632   111027126315   111028026810  
111028850477   111029663852   111029927888   111030518796   111030749972  
111031537518   111031759884   111032117175   111032269768   111032421308  
111032568490   111032713199   111032871880   111033043804   111033171222
111021734099   111024150061   111025977665   111027126337   111028026865  
111028850499   111029663863   111029927912   111030518808   111030750008  
111031537541   111031759895   111032117197   111032269780   111032421319  
111032568502   111032713201   111032871891   111033043837   111033174461
111021734178   111024150117   111025977700   111027126348   111028026887  
111028850512   111029663874   111029927967   111030518819   111030750019  
111031537552   111031760268   111032117210   111032269791   111032421320  
111032568524   111032713212   111032871903   111033043882   111033174472
111021734189   111024150140   111025979038   111027126416   111028026898  
111028850534   111029663931   111029927989   111030518820   111030750086  
111031537620   111031760291   111032117221   111032269814   111032421331  
111032568557   111032713234   111032871925   111033043916   111033174517
111021734190   111024150151   111025979049   111027126427   111028026900  
111028850545   111029663953   111029928003   111030518842   111030750132  
111031537664   111031760303   111032117322   111032269836   111032421386  
111032568580   111032713245   111032871958   111033043927   111033174528
111021734303   111024150230   111025979106   111027126472   111028026922  
111028850556   111029663964   111029928036   111030519001   111030750200  
111031537675   111031760314   111032117333   111032269869   111032421421  
111032568603   111032713278   111032871969   111033043961   111033174539
111021734392   111024150296   111025979128   111027126517   111028026933  
111028850589   111029663975   111029929576   111030519012   111030750233  
111031537697   111031760370   111032117355   111032269870   111032422040  
111032568827   111032713346   111032872005   111033044041   111033174900
111021734404   111024150319   111025979140   111027126573   111028026955  
111028850602   111029664000   111029929600   111030519089   111030750266  
111031537710   111031760381   111032117377   111032269904   111032422084  
111032568838   111032713368   111032872027   111033044074   111033174933
111021734415   111024150331   111025979162   111027126618   111028026966  
111028850613   111029664011   111029929611   111030519090   111030750301  
111031537732   111031760392   111032117388   111032269937   111032422095  
111032568872   111032713379   111032872049   111033044108   111033175046
111021734426   111024150342   111025979218   111027126630   111028027002  
111028850646   111029664044   111029929622   111030519102   111030750345  
111031537901   111031760415   111032118019   111032269948   111032422141  
111032568906   111032713380   111032872106   111033044175   111033175125
111021734460   111024150397   111025979252   111027126663   111028027013  
111028850679   111029664066   111029929644   111030519540   111030750356  
111031538036   111031760426   111032118053   111032269982   111032422152  
111032568962   111032713403   111032872139   111033044209   111033175169
111021734527   111024150410   111025979274   111027126674   111028027046  
111028850703   111029664077   111029929655   111030519573   111030750389  
111031538081   111031760448   111032118075   111032269993   111032422174  
111032568984   111032713649   111032872140   111033044254   111033175170
111021734538   111024150443   111025979285   111027126696   111028027080  
111028850792   111029664112   111029930152   111030519595   111030750390  
111031538126   111031760617   111032118109   111032270029   111032422196  
111032569042   111032713672   111032872173   111033044300   111033175204
111021734549   111024150645   111025979375   111027126708   111028027136  
111028850848   111029664909   111029930196   111030519652   111030750402  
111031538160   111031760639   111032118110   111032270030   111032422208  
111032569097   111032713739   111032872229   111033044355   111033175215
111021734617   111024150656   111025979409   111027126719   111028027192  
111028850859   111029664932   111029930219   111030519685   111030750435  
111031538171   111031760695   111032118121   111032270063   111032422253  
111032569110   111032713740   111032872241   111033044388   111033175237
111021734628   111024150689   111025979443   111027126720   111028027226  
111028850961   111029665045   111029930231   111030519696   111030750446  
111031538216   111031760729   111032118143   111032270085   111032422264  
111032569198   111032713751   111032872285   111033044401   111033175248
111021734729   111024150768   111025979500   111027126731   111028027237  
111028850983   111029665056   111029930523   111030519708   111030750468  
111031538249   111031760730   111032118200   111032271884   111032422286  
111032569244   111032713762   111032872320   111033044412   111033175350
111021734752   111024150870   111025979544   111027126753   111028027260  
111028851096   111029665067   111029930545   111030519719   111030750480  
111031538272   111031760741   111032118244   111032271907   111032422321  
111032569299   111032714280   111032872331   111033044445   111033175428
111021734819   111024150904   111025979555   111027126797   111028027316  
111028851298   111029665102   111029930590   111030519764   111030750536  
111031538340   111031760752   111032118255   111032272201   111032422354  
111032569345   111032714291   111032872364   111033044917   111033179196
111021734842   111024150915   111025979566   111027126809   111028027507  
111028851300   111029665124   111029930635   111030520485   111030750581  
111031538351   111031760763   111032118312   111032272212   111032422365  
111032569367   111032714358   111032872375   111033044939   111033179220
111021734909   111024150960   111025979588   111027126832   111028028261  
111028851311   111029665135   111029930668   111030520890   111030750615  
111031538373   111031760820   111032118323   111032272234   111032422387  
111032569389   111032714369   111032872397   111033044951   111033179286
111021734921   111024151141   111025979599   111027126854   111028028283  
111028851490   111029665449   111030035969   111030520913   111030750626  
111031538384   111031760853   111032118334   111032272289   111032422400  
111032569435   111032714370   111032872409   111033045277   111033179321
111021734932   111024151163   111025979601   111027126887   111028028328  
111028851568   111029665483   111030036139   111030520979   111030750682  
111031538395   111031760875   111032118378   111032272290   111032422433  
111032569479   111032714381   111032872410   111033045288   111033179376
111021734976   111024151185   111025979623   111027126911   111028028339  
111028851816   111029665506   111030056502   111030520980   111030750750  
111031538407   111031760897   111032118390   111032272302   111032422455  
111032569480   111032714392   111032872443   111033045299   111033179411
111021735012   111024151220   111025979634   111027126933   111028028351  
111028851827   111029665562   111030072724   111030520991   111030750772  
111031538429   111031760921   111032118424   111032272335   111032422488  
111032569491   111032714404   111032872476   111033045301   111033179444
111021735056   111024151231   111025979656   111027126977   111028028407  
111028851838   111029665595   111030077707   111030521004   111030750783  
111031538430   111031760943   111032118941   111032272368   111032422499  
111032569514   111032714426   111032872500   111033045345   111033179477
111021735113   111024151253   111025979667   111027127002   111028028463  
111028851928   111029665607   111030080015   111030521037   111030750794  
111031538474   111031760954   111032118952   111032272380   111032422668  
111032569547   111032714493   111032872533   111033045378   111033179499
111021735382   111024151286   111025979713   111027127068   111028028485  
111028851940   111029665630   111030087528   111030521071   111030750817  
111031538519   111031760976   111032118963   111032272391   111032422679  
111032569569   111032714505   111032872601   111033045996   111033179512
111021735393   111024151297   111025979724   111027127125   111028028519  
111028851962   111029665719   111030089025   111030521093   111030751650  
111031538575   111031760987   111032118974   111032272436   111032422882  
111032569570   111032714527   111032872612   111033046098   111033179523
111021735416   111024151310   111025979746   111027127136   111028028542  
111028851995   111029665720   111030109837   111030521105   111030751694  
111031538744   111031761023   111032118985   111032272447   111032423232  
111032569592   111032714561   111032872634   111033046100   111033179534
111021735517   111024151332   111025979780   111027127215   111028028621  
111028852008   111029665731   111030110963   111030521127   111030751728  
111031538799   111031761102   111032119010   111032272469   111032423243  
111032569637   111032714572   111032872645   111033046133   111033179545
111021735584   111024151343   111025979847   111027127237   111028028632  
111028852020   111029665742   111030119951   111030521161   111030751739  
111031538801   111031761146   111032119021   111032272470   111032423298  
111032569659   111032714617   111032872713   111033046155   111033179556
111021735607   111024151354   111025979858   111027127248   111028028654  
111028852042   111029665786   111030128838   111030521183   111030751773  
111031538924   111031761180   111032119098   111032272492   111032423333  
111032569749   111032714639   111032872735   111033046166   111033179578
111021735696   111024151411   111025979904   111027127271   111028028722  
111028852064   111029665821   111030131427   111030521194   111030751784  
111031538935   111031761191   111032119122   111032272515   111032423355  
111032569750   111032714651   111032872746   111033046177   111033179758
111021735731   111024151444   111025979915   111027127305   111028028856  
111028852075   111029665832   111030149167   111030521217   111030751807  
111031538946   111031761203   111032119144   111032272526   111032423388  
111032569761   111032714662   111032872779   111033046188   111033179815
111021736169   111024151501   111025979960   111027127316   111028028889  
111028852121   111029665843   111030159810   111030521228   111030751818  
111031539105   111031761214   111032119166   111032272537   111032423399  
111032569794   111032714684   111032872780   111033046245   111033179905
111021736170   111024151534   111025979971   111027127350   111028028890  
111028852132   111029665887   111030164782   111030521240   111030751829  
111031539127   111031761247   111032119199   111032272548   111032423401  
111032569806   111032714774   111032872791   111033046267   111033179949
111021736237   111024151545   111025980052   111027127417   111028028913  
111028852165   111029665900   111030169057   111030521251   111030751841  
111031539149   111031761876   111032119256   111032272627   111032423456  
111032569884   111032714785   111032872803   111033046290   111033179950
111021736305   111024151613   111025980872   111027127428   111028028924  
111028852198   111029665922   111030175852   111030521262   111030752000  
111031539217   111031761898   111032119267   111032272650   111032423489  
111032569895   111032714819   111032872870   111033046324   111033179994
111021736349   111024151679   111025980940   111027127440   111028028957  
111028852200   111029665944   111030180588   111030521273   111030752033  
111031539251   111031761922   111032119278   111032272694   111032423524  
111032569918   111032714831   111032872915   111033046379   111033180008
111021736372   111024151703   111025980973   111027127462   111028028968  
111028852222   111029666024   111030181668   111030521284   111030752044  
111031539419   111031762024   111032119302   111032272706   111032423535  
111032569929   111032714864   111032872926   111033046403   111033180019
111021736383   111024152085   111025980984   111027127473   111028028991  
111028852255   111029666035   111030184009   111030521295   111030752066  
111031539677   111031762068   111032119313   111032272717   111032423658  
111032569952   111032714875   111032872937   111033046414   111033180031
111021736417   111024152096   111025980995   111027127495   111028029093  
111028852301   111029666046   111030196596   111030521307   111030752112  
111031539712   111031762079   111032120696   111032272829   111032423670  
111032569963   111032714897   111032872948   111033046425   111033180086
111021736428   111024152119   111025981008   111027127507   111028029105  
111028852312   111029666068   111030200840   111030521374   111030752145  
111031539734   111031762080   111032120719   111032272863   111032423692  
111032569985   111032714932   111032872960   111033046447   111033180097
111021736473   111024152186   111025981019   111027127518   111028029149  
111028852334   111029666079   111030206789   111030521879   111030752156  
111031539745   111031762136   111032120753   111032272919   111032423704  
111032570022   111032714954   111032872971   111033046470   111033180198
111021736484   111024152298   111025981097   111027127563   111028029194  
111028852413   111029666080   111030210650   111030521880   111030752167  
111031539778   111031762181   111032120775   111032273033   111032423726  
111032570055   111032715001   111032872993   111033046481   111033180200
111021736541   111024152311   111025981109   111027127574   111028029206  
111028852424   111029666091   111030210694   111030521891   111030752178  
111031539789   111031762204   111032120810   111032273055   111032423737  
111032570088   111032715012   111032873040   111033046515   111033180222
111021736552   111024152377   111025981132   111027127585   111028029217  
111028852479   111029666125   111030211011   111030521903   111030752189  
111031539802   111031762215   111032120843   111032273066   111032423748  
111032570437   111032715023   111032873051   111033046537   111033180244
111021736574   111024152467   111025981143   111027127620   111028029239  
111028852514   111029666158   111030213653   111030521925   111030752190  
111031539813   111031762440   111032120876   111032273077   111032423759  
111032570459   111032715034   111032873095   111033046548   111033180277
111021736585   111024152478   111025981200   111027127642   111028029251  
111028852536   111029666192   111030215521   111030521958   111030752213  
111031539846   111031762451   111032120887   111032273112   111032423760  
111032570505   111032715067   111032873118   111033046593   111033180299
111021736664   111024152490   111025981604   111027127686   111028029396  
111028852547   111029666248   111030237705   111030521969   111030752224  
111031539857   111031762462   111032120955   111032273123   111032423838  
111032570516   111032715124   111032873848   111033046605   111033180301
111021736732   111024152513   111025981659   111027127697   111028029419  
111028852604   111029666259   111030274368   111030521970   111030752268  
111031539981   111031762495   111032120977   111032273134   111032423995  
111032570538   111032715168   111032873859   111033046616   111033180378
111021736743   111024152557   111025981727   111027127743   111028029453  
111028852626   111029666901   111030276146   111030522005   111030752291  
111031539992   111031762507   111032120999   111032273145   111032424008  
111032570550   111032715179   111032873871   111033046649   111033180402
111021736754   111024152579   111025981738   111027127754   111028029532  
111028852648   111029666912   111030276191   111030522038   111030752325  
111031540118   111031762529   111032121013   111032273178   111032424019  
111032571281   111032715382   111032873882   111033046706   111033180480
111021736888   111024152591   111025981794   111027127787   111028029576  
111028852659   111029666967   111030276203   111030522094   111030752358  
111031540129   111031762530   111032121035   111032273189   111032424042  
111032571304   111032715393   111032873905   111033046728   111033180503
111021736899   111024152636   111025981840   111027127798   111028029611  
111028852671   111029666989   111030276315   111030522117   111030752459  
111031540130   111031762552   111032121046   111032273224   111032424064  
111032571607   111032715405   111032873983   111033046762   111033180514
111021736901   111024152669   111025981851   111027127811   111028029699  
111028852682   111029667003   111030276326   111030522128   111030752471  
111031540141   111031762585   111032121068   111032273257   111032424086  
111032571618   111032715427   111032873994   111033046773   111033180570
111021737025   111024152692   111025981895   111027127833   111028029734  
111028852727   111029667014   111030276337   111030522140   111030752482  
111031540163   111031762608   111032121136   111032273268   111032424154  
111032571629   111032715438   111032874108   111033046795   111033180615
111021737047   111024152748   111025981918   111027127855   111028029789  
111028852750   111029667036   111030276359   111030522454   111030752493  
111031540208   111031762923   111032121158   111032273314   111032424176  
111032571630   111032715450   111032874119   111033046807   111033180626
111021737137   111024152771   111025981929   111027127888   111028029790  
111028852761   111029667047   111030276427   111030522500   111030752516  
111031540219   111031762934   111032121181   111032273336   111032424187  
111032571720   111032715573   111032874131   111033046818   111033180648
111021737227   111024152793   111025981930   111027128003   111028029846  
111028852772   111029667058   111030276450   111030522599   111030752527  
111031540253   111031762989   111032121226   111032273370   111032424198  
111032571753   111032715584   111032874175   111033046841   111033180671
111021737294   111024152816   111025981996   111027128014   111028029879  
111028852828   111029667069   111030276494   111030522634   111030752550  
111031540286   111031763014   111032121248   111032273381   111032424200  
111032571764   111032715641   111032874197   111033046852   111033181144
111021737351   111024152849   111025982032   111027128036   111028029981  
111028852862   111029667092   111030276551   111030522656   111030752561  
111031540309   111031763126   111032121260   111032273392   111032424222  
111032571775   111032715663   111032874232   111033046863   111033181324
111021737373   111024152906   111025982076   111027128047   111028030983  
111028853942   111029667104   111030276562   111030522735   111030752583  
111031540321   111031763148   111032121293   111032273404   111032424233  
111032571797   111032715674   111032874276   111033047033   111033181335
111021737384   111024153233   111025982098   111027128069   111028030994  
111028853953   111029667115   111030276595   111030522746   111030752606  
111031540343   111031763160   111032121316   111032273448   111032424266  
111032571821   111032715685   111032874298   111033047055   111033181379
111021737418   111024153266   111025982100   111027128092   111028031029  
111028854000   111029667182   111030276607   111030522757   111030752617  
111031540826   111031763193   111032121349   111032273493   111032424277  
111032571832   111032715719   111032874311   111033047077   111033181425
111021737733   111024153299   111025982111   111027128216   111028031041  
111028854011   111029667216   111030276618   111030522780   111030752628  
111031540848   111031763205   111032121530   111032273527   111032424345  
111032571854   111032715742   111032874322   111033047088   111033181470
111021737766   111024153312   111025982122   111027128452   111028031074  
111028854022   111029667227   111030276629   111030522814   111030752662  
111031540859   111031763216   111032121619   111032273538   111032424558  
111032571865   111032715753   111032874333   111033047101   111033181481

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021738138   111024153334   111025982144   111027128463   111028031096  
111028854055   111029667250   111030276876   111030522836   111030752695  
111031540871   111031763249   111032121620   111032273583   111032424604  
111032571876   111032715786   111032874366   111033047112   111033181504
111021738161   111024153367   111025982177   111027128485   111028031108  
111028854099   111029667317   111030276887   111030522869   111030752752  
111031540916   111031763283   111032121631   111032273594   111032424626  
111032571887   111032715797   111032874388   111033047123   111033181515
111021738183   111024153389   111025982199   111027128496   111028031119  
111028854101   111029667395   111030277417   111030522870   111030752774  
111031540927   111031763294   111032121697   111032273651   111032424873  
111032571911   111032715809   111032874401   111033047910   111033181560
111021738217   111024153424   111025982256   111027128531   111028031131  
111028854134   111029667407   111030278609   111030522892   111030752796  
111031540949   111031763306   111032121709   111032273662   111032424929  
111032571922   111032715821   111032874423   111033047932   111033181571
111021738767   111024153727   111025982278   111027128553   111028031153  
111028854156   111029667430   111030278610   111030522904   111030752819  
111031540972   111031763317   111032121710   111032273684   111032424952  
111032571944   111032715843   111032874445   111033047965   111033181582
111021738790   111024153750   111025982289   111027128575   111028031175  
111028854178   111029667441   111030278621   111030522915   111030752831  
111031541254   111031763339   111032121721   111032274427   111032425098  
111032571966   111032715865   111032874467   111033047998   111033181593
111021738802   111024153772   111025982302   111027128586   111028031209  
111028854235   111029667452   111030278665   111030522926   111030752842  
111031541276   111031763351   111032122799   111032274450   111032425100  
111032571977   111032715887   111032874489   111033048056   111033181638
111021738824   111024153828   111025982313   111027128597   111028031265  
111028854976   111029667474   111030278676   111030522937   111030752853  
111031541322   111031763362   111032122834   111032274584   111032425155  
111032572002   111032715898   111032874490   111033048078   111033181661
111021738835   111024153862   111025982335   111027128632   111028031276  
111028854998   111029667508   111030278700   111030522971   111030752954  
111031541344   111031763407   111032122878   111032274595   111032425199  
111032572057   111032716495   111032874535   111033048102   111033181672
111021739005   111024153918   111025982380   111027128654   111028031287  
111028855012   111029667520   111030278711   111030523017   111030752965  
111031541355   111031763430   111032122924   111032274629   111032425201  
111032572080   111032716574   111032874580   111033048146   111033181728
111021739094   111024153974   111025982447   111027128698   111028031344  
111028855023   111029667553   111030278722   111030523028   111030752998  
111031541377   111031763452   111032122946   111032274696   111032425245  
111032572204   111032716596   111032874591   111033048168   111033181739
111021739117   111024154021   111025982515   111027128766   111028031883  
111028855034   111029667575   111030278733   111030523039   111030753898  
111031541388   111031763463   111032123004   111032276159   111032425302  
111032572226   111032716608   111032874636   111033048179   111033182134
111021739139   111024154032   111025983213   111027128777   111028032671  
111028855067   111029667586   111030278744   111030523051   111030753900  
111031541399   111031763531   111032123026   111032276160   111032425335  
111032572248   111032716619   111032874647   111033048258   111033182190
111021739162   111024154043   111025983224   111027128799   111028032705  
111028855090   111029667621   111030278788   111030523073   111030753911  
111031541412   111031763542   111032123093   111032276171   111032425346  
111032572260   111032716620   111032874681   111033048281   111033182246
111021739599   111024154065   111025983257   111027128845   111028032750  
111028855113   111029667632   111030278867   111030523095   111030753966  
111031541423   111031763553   111032123105   111032276205   111032425368  
111032572271   111032716631   111032874704   111033048315   111033182370
111021739656   111024154076   111025983268   111027128867   111028032794  
111028855124   111029667676   111030278889   111030523107   111030753977  
111031541445   111031763586   111032123127   111032276238   111032425379  
111032572282   111032716653   111032874726   111033048326   111033182381
111021739779   111024154616   111025983314   111027128878   111028032817  
111028855146   111029667698   111030278890   111030523118   111030753988  
111031541456   111031763597   111032123150   111032276249   111032425380  
111032572293   111032716675   111032874906   111033048348   111033182437
111021739791   111024154627   111025983426   111027129251   111028032840  
111028855180   111029667700   111030279183   111030523129   111030753999  
111031541478   111031763654   111032123161   111032276250   111032425403  
111032572361   111032716709   111032874928   111033048359   111033183539
111021739836   111024154638   111025984078   111027129295   111028032884  
111028855203   111029667711   111030279194   111030523141   111030754002  
111031541490   111031763698   111032123172   111032276261   111032425458  
111032572394   111032716710   111032874951   111033048382   111033183551
111021739847   111024154672   111025984089   111027129374   111028032907  
111028855247   111029667733   111030279217   111030523152   111030754013  
111031541513   111031763733   111032123217   111032276317   111032425481  
111032572406   111032716721   111032875019   111033048438   111033183584
111021739858   111024154694   111025985417   111027129396   111028032941  
111028855258   111029667766   111030279228   111030523174   111030754024  
111031541546   111031763744   111032123251   111032276328   111032425492  
111032572417   111032716732   111032875031   111033048450   111033183685
111021739869   111024154706   111025985529   111027129598   111028032952  
111028855281   111029667777   111030279262   111030523219   111030754068  
111031541557   111031763788   111032123273   111032276339   111032425548  
111032572428   111032716743   111032875064   111033048506   111033183708
111021739904   111024154773   111025985574   111027129622   111028032974  
111028855304   111029667788   111030279295   111030523231   111030754079  
111031541579   111031763812   111032123318   111032276340   111032425582  
111032572451   111032716776   111032875086   111033048539   111033183753
111021740063   111024154863   111025985608   111027129666   111028033054  
111028855348   111029667812   111030279318   111030523264   111030754080  
111031541591   111031763823   111032123352   111032276362   111032425593  
111032572495   111032716800   111032875097   111033048595   111033183809
111021740074   111024154885   111025985664   111027129745   111028033098  
111028855393   111029667845   111030279329   111030523309   111030754114  
111031541973   111031763834   111032123419   111032276373   111032425616  
111032572530   111032716811   111032875143   111033048629   111033183843
111021740096   111024155112   111025985721   111027129767   111028033199  
111028855405   111029667867   111030279330   111030523343   111030754125  
111031541984   111031763867   111032123598   111032276463   111032425638  
111032572552   111032716822   111032875154   111033048652   111033183865
111021740210   111024155178   111025985800   111027129802   111028033290  
111028855427   111029667913   111030279385   111030524254   111030754158  
111031541995   111031763878   111032123600   111032276485   111032425661  
111032572574   111032716844   111032875165   111033048708   111033183900
111021740221   111024155189   111025985811   111027129813   111028033368  
111028855461   111029667924   111030279408   111030524298   111030754170  
111031542008   111031763902   111032123644   111032276519   111032425683  
111032572596   111032716866   111032875198   111033048731   111033183955
111021740232   111024155336   111025985877   111027129914   111028033414  
111028855472   111029667935   111030279420   111030524322   111030754192  
111031542042   111031763913   111032123666   111032276520   111032425694  
111032572608   111032716901   111032875200   111033048742   111033183988
111021740401   111024155774   111025986036   111027129992   111028033425  
111028855517   111029667946   111030280219   111030524355   111030754259  
111031542109   111031763924   111032123701   111032276542   111032425706  
111032572619   111032716990   111032875211   111033048797   111033184002
111021740490   111024155796   111025986362   111027130051   111028033470  
111028855528   111029667979   111030280220   111030524366   111030754260  
111031542110   111031763946   111032123745   111032276597   111032425728  
111032572631   111032717014   111032875222   111033048821   111033184068
111021740535   111024155864   111025986407   111027130062   111028033481  
111028855539   111029667991   111030280231   111030524412   111030754316  
111031542390   111031764060   111032123802   111032276621   111032425740  
111032572697   111032717193   111032875244   111033048887   111033184114
111021740557   111024155998   111025986429   111027130185   111028033548  
111028856822   111029668004   111030280253   111030524423   111030754338  
111031542402   111031764071   111032123824   111032276632   111032425818  
111032572709   111032717238   111032875255   111033048898   111033184158
111021740692   111024156023   111025986430   111027130231   111028033593  
111028856833   111029668015   111030280286   111030524434   111030754349  
111031542435   111031764082   111032123835   111032276643   111032425829  
111032572721   111032717250   111032875266   111033048900   111033184248
111021740748   111024156045   111025986496   111027130297   111028033638  
111028856901   111029668026   111030280310   111030524445   111030754350  
111031542468   111031764093   111032123846   111032276654   111032425852  
111032572732   111032717328   111032875288   111033048911   111033184349
111021740760   111024156056   111025986564   111027130321   111028033683  
111028856912   111029668037   111030280376   111030524467   111030754372  
111031543256   111031764116   111032123868   111032276676   111032425931  
111032572754   111032717362   111032875301   111033048955   111033184350
111021741244   111024156102   111025986687   111027130376   111028033795  
111028856945   111029668060   111030280398   111030524490   111030754406  
111031543278   111031764127   111032123880   111032276687   111032425953  
111032572765   111032717373   111032875312   111033049237   111033184394
111021741288   111024156124   111025986766   111027130422   111028033807  
111028856967   111029668082   111030280400   111030524502   111030754664  
111031543289   111031764138   111032123891   111032276698   111032427102  
111032572855   111032717384   111032875323   111033049271   111033184451
111021741312   111024156203   111025987497   111027130455   111028033818  
111028857003   111029668150   111030280488   111030524524   111030754686  
111031543290   111031764150   111032123925   111032276700   111032427113  
111032572866   111032717395   111032875356   111033049282   111033184507
111021741323   111024156472   111025987521   111027130488   111028033829  
111028857070   111029668183   111030280534   111030524535   111030754710  
111031543313   111031764161   111032123947   111032276722   111032427179  
111032573160   111032717418   111032875367   111033049316   111033184563
111021741345   111024156551   111025989310   111027130499   111028033841  
111028857081   111029668655   111030280578   111030524546   111030754721  
111031543324   111031764172   111032123981   111032276733   111032427203  
111032573878   111032717441   111032875389   111033049349   111033184619
111021741356   111024156607   111025989343   111027130501   111028033863  
111028857092   111029668756   111030280613   111030524850   111030754765  
111031543368   111031764712   111032124005   111032276766   111032427247  
111032573890   111032718587   111032875424   111033049350   111033184721
111021741446   111024156629   111025989365   111027130512   111028033874  
111028857205   111029668767   111030280624   111030524861   111030754800  
111031543380   111031764734   111032124016   111032276799   111032427270  
111032574138   111032718622   111032875435   111033049361   111033184800
111021741558   111024156641   111025989387   111027130545   111028035135  
111028857272   111029669061   111030280635   111030524883   111030754833  
111031543469   111031764756   111032124049   111032276801   111032427315  
111032574879   111032718688   111032875446   111033049372   111033184822
111021741604   111024156652   111025989400   111027130556   111028035146  
111028857306   111029669094   111030280646   111030524894   111030754990  
111031543470   111031764958   111032124072   111032276867   111032427326  
111032574970   111032718699   111032875468   111033049428   111033184833
111021741772   111024156708   111025989433   111027130567   111028035179  
111028857340   111029669140   111030280657   111030524906   111030755003  
111031543492   111031765016   111032124094   111032276878   111032427337  
111032574992   111032718712   111032875480   111033049451   111033184855
111021741783   111024156720   111025989455   111027130589   111028035191  
111028857351   111029669151   111030280691   111030524928   111030755047  
111031543504   111031765027   111032124117   111032276890   111032427382  
111032575027   111032718789   111032875503   111033049462   111033184899
111021741794   111024156786   111025989499   111027130602   111028035315  
111028857373   111029669162   111030280725   111030524939   111030755070  
111031543548   111031765049   111032124140   111032276980   111032427450  
111032575038   111032718802   111032875525   111033049473   111033184923
111021741828   111024156797   111025989534   111027130646   111028035326  
111028857384   111029669207   111030280747   111030524962   111030755081  
111031543559   111031765094   111032124386   111032276991   111032427483  
111032575072   111032718813   111032875547   111033049484   111033184934
111021741851   111024156832   111025989556   111027130679   111028035911  
111028857418   111029669252   111030280848   111030524973   111030755092  
111031543582   111031765106   111032124410   111032277048   111032427517  
111032575106   111032718835   111032875558   111033049495   111033184945
111021741873   111024156843   111025989567   111027130680   111028035955  
111028857429   111029669274   111030280871   111030524984   111030755137  
111031543593   111031765128   111032124421   111032279253   111032427528  
111032575162   111032718868   111032875581   111033049507   111033184978
111021741884   111024156865   111025993922   111027130691   111028036147  
111028857452   111029669320   111030280882   111030525031   111030755160  
111031543605   111031765139   111032124432   111032279264   111032427540  
111032575184   111032718880   111032875592   111033049642   111033185047
111021742638   111024156988   111025994079   111027130747   111028036226  
111028857463   111029669342   111030280893   111030525042   111030755205  
111031543616   111031765218   111032124454   111032279343   111032427551  
111032575195   111032718936   111032875604   111033049664   111033185430
111021742661   111024157013   111025994204   111027130781   111028036541  
111028857485   111029669375   111030280916   111030525187   111030755227  
111031543627   111031765229   111032124487   111032279365   111032427607  
111032575207   111032718947   111032876605   111033049732   111033185441
111021742672   111024157057   111025994237   111027130804   111028036585  
111028857542   111029669386   111030280961   111030525198   111030755261  
111031543649   111031765230   111032124498   111032279398   111032427629  
111032575241   111032718958   111032876638   111033049743   111033185452
111021742706   111024157170   111025994248   111027131131   111028036596  
111028857564   111029669397   111030281029   111030525222   111030755272  
111031543717   111031765274   111032124522   111032279501   111032427663  
111032575252   111032718969   111032876661   111033049754   111033185508
111021742762   111024157181   111025994451   111027131175   111028036619  
111028857700   111029669409   111030281030   111030525233   111030755283  
111031543784   111031765296   111032124533   111032279545   111032427674  
111032575285   111032718970   111032876672   111033049776   111033185531
111021742852   111024157226   111025994529   111027131186   111028036631  
111028858059   111029669421   111030281041   111030525266   111030755294  
111031543807   111031765342   111032124544   111032279556   111032427696  
111032575319   111032719027   111032876706   111033049787   111033185935
111021742885   111024157259   111025994552   111027131197   111028036653  
111028858060   111029669432   111030281096   111030525301   111030755306  
111031543829   111031765375   111032124555   111032279679   111032427708  
111032575320   111032719050   111032876728   111033049798   111033185980
111021742919   111024157260   111025994642   111027131209   111028036675  
111028858082   111029669443   111030281108   111030525356   111030756194  
111031543896   111031765409   111032124577   111032279736   111032427719  
111032575331   111032719061   111032876739   111033049833   111033186082
111021742997   111024157271   111025994754   111027131254   111028036732  
111028858093   111029669476   111030281119   111030525367   111030756307  
111031543908   111031765432   111032124599   111032279747   111032427742  
111032575364   111032719072   111032876740   111033049844   111033186093
111021743000   111024157293   111025994811   111027131355   111028036787  
111028858116   111029669511   111030281131   111030525378   111030756330  
111031543975   111031765443   111032124678   111032279815   111032427764  
111032575375   111032719094   111032876795   111033049866   111033186105
111021743011   111024157316   111025994945   111027131401   111028036899  
111028858149   111029669577   111030281153   111030525389   111030756431  
111031544246   111031765454   111032124690   111032279949   111032427775  
111032575386   111032719128   111032876807   111033049923   111033186206
111021743055   111024157361   111025995351   111027131467   111028036912  
111028858150   111029669601   111030281164   111030525446   111030756442  
111031544279   111031765465   111032124713   111032280020   111032427786  
111032575397   111032719139   111032876852   111033049945   111033186217
111021743549   111024157439   111025995463   111027131490   111028037115  
111028858183   111029669612   111030281175   111030525457   111030756464  
111031544314   111031765498   111032124724   111032280042   111032427810  
111032575409   111032719140   111032876874   111033049978   111033186228
111021743628   111024157451   111025995508   111027131524   111028037126  
111028858194   111029669623   111030281209   111030525514   111030756497  
111031544325   111031765522   111032124735   111032280064   111032427854  
111032575487   111032719151   111032876896   111033049989   111033186273
111021743684   111024157495   111025995586   111027131568   111028037137  
111028858206   111029669645   111030281210   111030525604   111030756509  
111031544336   111031765623   111032125062   111032280109   111032427887  
111032575498   111032719162   111032876919   111033050004   111033186295
111021743695   111024157529   111025995698   111027131579   111028037216  
111028858217   111029669678   111030281300   111030525615   111030756521  
111031544358   111031765656   111032125130   111032280132   111032427900  
111032575544   111032719173   111032876953   111033050385   111033186329
111021743796   111024157530   111025995733   111027131580   111028037283  
111028858239   111029669689   111030281333   111030525806   111030756532  
111031545191   111031765724   111032125152   111032280143   111032427933  
111032575566   111032719184   111032876986   111033050396   111033186374
111021743808   111024157541   111025995744   111027131681   111028037328  
111028858240   111029669702   111030281355   111030525828   111030756543  
111031545214   111031765735   111032125220   111032280154   111032427977  
111032575599   111032719207   111032877011   111033050408   111033186385
111021743831   111024157563   111025995823   111027131782   111028037362  
111028858262   111029669713   111030281366   111030525840   111030756587  
111031545225   111031765847   111032125231   111032280198   111032428002  
111032575623   111032719218   111032877033   111033050420   111033186431
111021743909   111024157653   111025995913   111027131805   111028037373  
111028858295   111029669724   111030281434   111030525862   111030756598  
111031545247   111031765926   111032125242   111032280233   111032428013  
111032575656   111032719229   111032877044   111033050453   111033186510
111021744045   111024157765   111025995968   111027131827   111028037407  
111028858341   111029669746   111030281456   111030525873   111030756600  
111031545292   111031765959   111032125297   111032280255   111032428057  
111032575667   111032719241   111032877099   111033050543   111033186633
111021744090   111024157822   111025995980   111027131838   111028037441  
111028858587   111029669768   111030281535   111030525996   111030757713  
111031545304   111031765982   111032125332   111032280301   111032428080  
111032575678   111032719274   111032877101   111033050554   111033186723
111021744113   111024157833   111025996510   111027131883   111028037485  
111028858600   111029669779   111030282323   111030526010   111030757724  
111031545315   111031766039   111032125387   111032280323   111032428103  
111032575689   111032719308   111032877156   111033050565   111033186756
111021744180   111024157844   111025996655   111027131973   111028038532  
111028858611   111029669780   111030282334   111030526032   111030757757  
111031545405   111031766095   111032125398   111032280334   111032428114  
111032575713   111032719342   111032877202   111033050576   111033186790
111021744540   111024157855   111025996666   111027131984   111028038554  
111028858633   111029669825   111030282367   111030526087   111030757779  
111031545427   111031766141   111032125422   111032280345   111032428136  
111032575735   111032719375   111032877224   111033050644   111033186802
111021744562   111024157866   111025996688   111027131995   111028038576  
111028858655   111029669847   111030282402   111030526098   111030757780  
111031545438   111031766219   111032125477   111032280356   111032428147  
111032575746   111032719397   111032877606   111033050666   111033186846

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021744607   111024157877   111025996701   111027132031   111028038633  
111028858677   111029669870   111030284279   111030526100   111030757791  
111031545449   111031766242   111032125501   111032280367   111032428169  
111032575757   111032719409   111032877617   111033050699   111033186868
111021744618   111024157912   111025996712   111027132042   111028038666  
111028858688   111029669892   111030284291   111030526122   111030757814  
111031545629   111031766264   111032125512   111032280446   111032428530  
111032575780   111032719410   111032877639   111033050701   111033186992
111021744630   111024157923   111025996734   111027132086   111028038688  
111028858699   111029669904   111030284325   111030526133   111030757825  
111031545630   111031766297   111032125545   111032280479   111032428541  
111032575791   111032719421   111032877640   111033050734   111033187005
111021744663   111024157956   111025996925   111027132109   111028038701  
111028858701   111029669926   111030284336   111030526144   111030757869  
111031545685   111031766309   111032125556   111032280503   111032428563  
111032575814   111032719432   111032877651   111033050756   111033187061
111021744753   111024158003   111025996936   111027132154   111028038734  
111028858723   111029669948   111030284347   111030526199   111030757881  
111031545753   111031767333   111032125590   111032280547   111032428574  
111032575870   111032719487   111032877729   111033050789   111033187072
111021744810   111024158014   111025996947   111027132255   111028038789  
111028858778   111029669959   111030284358   111030526201   111030757926  
111031545764   111031767355   111032125602   111032280569   111032428596  
111032575881   111032719498   111032877730   111033050857   111033187094
111021744843   111024158126   111025997049   111027132277   111028038790  
111028858789   111029670007   111030284370   111030526234   111030757937  
111031545775   111031767388   111032125668   111032280592   111032428608  
111032575937   111032719500   111032877796   111033050868   111033187184
111021744966   111024158205   111025997229   111027133234   111028038802  
111028858813   111029670063   111030284448   111030526256   111030757960  
111031545865   111031767399   111032125679   111032280862   111032428631  
111032575959   111032719511   111032877819   111033051780   111033187230
111021745013   111024158261   111025997230   111027133245   111028038824  
111028858891   111029670074   111030284459   111030526278   111030757971  
111031545922   111031767401   111032125714   111032280884   111032429665  
111032575971   111032719544   111032877820   111033051791   111033187241
111021745024   111024158283   111025997241   111027133289   111028038891  
111028858914   111029670085   111030284460   111030526289   111030758017  
111031545955   111031767412   111032125725   111032280918   111032429700  
111032576039   111032719588   111032877842   111033051825   111033187263
111021745057   111024158384   111025997252   111027133436   111028038970  
111028858936   111029670131   111030284505   111030526593   111030758051  
111031545977   111031767478   111032125736   111032280974   111032429733  
111032576219   111032719601   111032877853   111033051847   111033187342
111021745068   111024158395   111025997263   111027133447   111028039005  
111028860254   111029670142   111030284550   111030526605   111030758084  
111031546002   111031767489   111032125747   111032280996   111032429755  
111032576231   111032719612   111032877864   111033051869   111033187454
111021745147   111024158418   111025997274   111027133458   111028039038  
111028860287   111029670175   111030284561   111030526649   111030758107  
111031546147   111031767535   111032125769   111032281009   111032429777  
111032576264   111032719623   111032877875   111033051926   111033187533
111021745169   111024158429   111025997577   111027133470   111028039094  
111028860366   111029670186   111030284662   111030526650   111030758118  
111031547621   111031767546   111032125781   111032281032   111032429799  
111032576286   111032719656   111032877897   111033051948   111033187601
111021745237   111024158430   111025997588   111027133504   111028039151  
111028860388   111029670209   111030284730   111030526661   111030758129  
111031547632   111031767557   111032125916   111032281043   111032429845  
111032576297   111032719702   111032877909   111033051959   111033187612
111021745675   111024158519   111025997601   111027133537   111028039173  
111028860412   111029670210   111030284785   111030526717   111030758130  
111031547654   111031767568   111032125927   111032281100   111032429856  
111032576309   111032719746   111032877932   111033052714   111033187634
111021745697   111024158823   111025997612   111027133706   111028039207  
111028860434   111029670298   111030284796   111030526739   111030758152  
111031547676   111031767579   111032125938   111032281122   111032429902  
111032576310   111032719757   111032877943   111033052758   111033187959
111021745776   111024158867   111025997678   111027133728   111028039218  
111028860478   111029670377   111030284831   111030526751   111030758208  
111031547687   111031767603   111032125949   111032281133   111032429946  
111032576354   111032719768   111032878191   111033052769   111033188051
111021745855   111024158946   111025997735   111027133795   111028039230  
111028860490   111029670401   111030284910   111030526762   111030758220  
111031547700   111031767614   111032125972   111032281166   111032429968  
111032576376   111032721615   111032878225   111033052770   111033188130
111021745877   111024159060   111025997791   111027133830   111028039263  
111028860524   111029671547   111030284921   111030526784   111030758310  
111031547711   111031767625   111032125994   111032281177   111032429980  
111032576398   111032721626   111032878281   111033052848   111033188152
111021745901   111024159622   111025997847   111027133896   111028039386  
111028860568   111029671569   111030284932   111030526829   111030758354  
111031547722   111031767636   111032126007   111032281706   111032429991  
111032576444   111032721637   111032878304   111033052860   111033188174
111021745923   111024159655   111025997869   111027133908   111028039397  
111028860591   111029671592   111030284943   111030526841   111030758365  
111031547733   111031767670   111032126030   111032281717   111032430027  
111032576455   111032721671   111032878315   111033052882   111033188185
111021745990   111024159666   111025997870   111027133931   111028039421  
111028860614   111029671604   111030284987   111030526852   111030758376  
111031559444   111031767692   111032126074   111032281739   111032430049  
111032577096   111032721705   111032878348   111033052893   111033188208
111021746014   111024159699   111025997904   111027133953   111028039487  
111028860636   111029671626   111030284998   111030526863   111030758411  
111031560839   111031767704   111032126085   111032281740   111032430061  
111032577108   111032721716   111032878371   111033052927   111033188219
111021746081   111024159712   111025997915   111027133997   111028039498  
111028860715   111029671671   111030285001   111030526885   111030758422  
111031560952   111031767715   111032126120   111032281751   111032430094  
111032577164   111032721738   111032878382   111033052949   111033188286
111021746092   111024159745   111025997959   111027134077   111028039836  
111028860737   111029671693   111030285045   111030526896   111030758433  
111031563438   111031767726   111032126153   111032281773   111032430117  
111032577197   111032721761   111032878405   111033052950   111033188297
111021746193   111024159789   111025998039   111027134101   111028039881  
111028860748   111029671705   111030285090   111030526908   111030758646  
111031566464   111031767782   111032126209   111032281818   111032430128  
111032577388   111032721783   111032878427   111033052983   111033188310
111021746205   111024159813   111025998129   111027134145   111028039926  
111028863538   111029671727   111030285113   111030526919   111030758657  
111031572034   111031767850   111032126210   111032281830   111032430162  
111032577502   111032721839   111032878438   111033052994   111033188354
111021746238   111024159824   111025998130   111027134202   111028039960  
111028863639   111029671738   111030285124   111030526942   111030758668  
111031572045   111031767872   111032126221   111032281841   111032430184  
111032577546   111032721840   111032878449   111033053030   111033188365
111021746272   111024159835   111025998185   111027134257   111028040164  
111028863651   111029671750   111030285135   111030526964   111030758680  
111031572056   111031767917   111032129426   111032281885   111032430229  
111032577568   111032722896   111032878450   111033053041   111033188400
111021746294   111024159857   111025998343   111027134268   111028040175  
111028863673   111029671761   111030285157   111030526975   111030758703  
111031572067   111031767939   111032129459   111032281942   111032430263  
111032577579   111032722942   111032878461   111033053052   111033188444
111021746317   111024159879   111025998354   111027134280   111028040209  
111028887220   111029671783   111030285214   111030527066   111030758725  
111031572078   111031767940   111032129471   111032281964   111032430274  
111032577704   111032722953   111032878483   111033053085   111033188578
111021746340   111024159936   111025998758   111027134314   111028040333  
111028887231   111029671794   111030285270   111030527077   111030758747  
111031572203   111031767962   111032129482   111032281986   111032430296  
111032577782   111032722964   111032878517   111033053108   111033188589
111021746384   111024159969   111025998770   111027134336   111028040355  
111028887275   111029671828   111030285292   111030527112   111030758758  
111031572214   111031768019   111032129505   111032282033   111032430319  
111032577793   111032723000   111032878528   111033053119   111033188635
111021746407   111024159981   111025999052   111027134482   111028040388  
111028887400   111029671862   111030285315   111030527145   111030758769  
111031573349   111031768075   111032129516   111032282044   111032430320  
111032577805   111032723033   111032878562   111033053120   111033188680
111021746430   111024160006   111025999096   111027134549   111028040399  
111028887657   111029671895   111030285359   111030527156   111030758781  
111031574159   111031768110   111032129572   111032282066   111032430577  
111032577816   111032723066   111032878584   111033053131   111033188714
111021746520   111024160400   111025999119   111027135708   111028040715  
111028887679   111029671907   111030285393   111030528067   111030758792  
111031574160   111031768154   111032129606   111032282077   111032430588  
111032577872   111032723099   111032878595   111033053142   111033188769
111021746542   111024160444   111025999175   111027135786   111028040726  
111028887680   111029671963   111030285416   111030528225   111030758804  
111031574171   111031768176   111032129628   111032282134   111032430599  
111032578255   111032723101   111032878607   111033053153   111033188770
111021746575   111024160961   111025999366   111027135900   111028040759  
111028887703   111029671996   111030285438   111030528326   111030758815  
111031574193   111031768198   111032129640   111032282145   111032430634  
111032578299   111032723112   111032878641   111033053175   111033188848
111021746597   111024161018   111025999502   111027135977   111028040771  
111028887714   111029672009   111030285854   111030528360   111030758848  
111031574676   111031768200   111032129651   111032282156   111032430678  
111032578323   111032723134   111032878652   111033053186   111033188871
111021746621   111024161030   111025999580   111027136046   111028040805  
111028887725   111029672010   111030285876   111030528371   111030758860  
111031574700   111031768222   111032129730   111032282167   111032430689  
111032578367   111032723842   111032878685   111033053298   111033189029
111021746632   111024161041   111025999771   111027136091   111028040827  
111028887758   111029672021   111030285887   111030528393   111030758871  
111031574722   111031768277   111032129785   111032282189   111032430702  
111032578378   111032723853   111032878854   111033053311   111033189119
111021746643   111024161085   111025999816   111027136259   111028040850  
111028887769   111029672043   111030285898   111030528416   111030758882  
111031574733   111031768323   111032129842   111032282202   111032430746  
111032578390   111032723886   111032878865   111033053355   111033189120
111021746687   111024161096   111025999838   111027136417   111028040928  
111028887770   111029672098   111030286192   111030528461   111030758949  
111031575239   111031768334   111032129853   111032282224   111032430779  
111032578413   111032723976   111032878911   111033053377   111033189131
111021747026   111024161108   111025999962   111027136451   111028040951  
111028887848   111029672188   111030286732   111030528494   111030758950  
111031575251   111031768345   111032129864   111032282280   111032430780  
111032578424   111032724012   111032878933   111033053388   111033189164
111021747071   111024161119   111025999984   111027136462   111028041008  
111028887859   111029672199   111030286800   111030528517   111030758961  
111031575273   111031768367   111032130204   111032282291   111032430881  
111032578569   111032724034   111032878955   111033053412   111033189175
111021747082   111024161120   111026000001   111027136798   111028041019  
111028887871   111029672201   111030286877   111030528539   111030758972  
111031575284   111031768413   111032130271   111032282303   111032430892  
111032578592   111032724067   111032878966   111033053423   111033189186
111021747105   111024161131   111026000045   111027136877   111028041053  
111028887893   111029672234   111030286923   111030528562   111030759018  
111031575363   111031768424   111032130282   111032282314   111032430904  
111032578604   111032724090   111032879002   111033053445   111033189243
111021747318   111024161209   111026000067   111027136990   111028041109  
111028887905   111029672245   111030286945   111030528742   111030759029  
111031575408   111031768446   111032130372   111032282561   111032430926  
111032578626   111032724113   111032879057   111033053489   111033189300
111021747330   111024161210   111026000102   111027137047   111028041132  
111028887916   111029672289   111030286956   111030528753   111030759030  
111031575497   111031768480   111032130383   111032282651   111032430937  
111032578682   111032724135   111032879068   111033053557   111033189333
111021747509   111024161232   111026000326   111027137058   111028041222  
111028887927   111029672290   111030286967   111030528809   111030759063  
111031575734   111031768491   111032130406   111032282662   111032430960  
111032578738   111032724146   111032879079   111033053647   111033189344
111021747576   111024161254   111026000359   111027137137   111028041244  
111028887938   111029672324   111030286978   111030528821   111030759085  
111031575767   111031768503   111032130417   111032282673   111032430993  
111032578828   111032724179   111032879080   111033053669   111033189401
111021747587   111024161298   111026004432   111027137182   111028041536  
111028888153   111029672368   111030286990   111030528854   111030759108  
111031575778   111031768536   111032130428   111032282695   111032431006  
111032578873   111032724180   111032879114   111033053670   111033189412
111021747701   111024161311   111026007570   111027137205   111028041569  
111028888164   111029672403   111030287003   111030528865   111030759120  
111031575868   111031768581   111032130440   111032282718   111032431017  
111032578884   111032724191   111032879136   111033053704   111033189456
111021747712   111024161333   111026007660   111027137216   111028041581  
111028888175   111029672560   111030287014   111030528876   111030759142  
111031575903   111031768604   111032130473   111032282730   111032431051  
111032578895   111032724203   111032879215   111033053715   111033189591
111021747745   111024161355   111026007727   111027137250   111028041660  
111028888186   111029672571   111030287036   111030528911   111030759186  
111031575969   111031768615   111032130484   111032282741   111032431062  
111032579021   111032724214   111032879552   111033053759   111033189603
111021747767   111024161366   111026007738   111027137351   111028041705  
111028888197   111029672582   111030287216   111030528966   111030759210  
111031576702   111031769133   111032130990   111032282785   111032431084  
111032579087   111032724247   111032879574   111033053760   111033189805
111021747936   111024161658   111026008683   111027137384   111028041738  
111028888209   111029672593   111030287227   111030528988   111030759221  
111031576724   111031769199   111032131003   111032282796   111032431095  
111032579166   111032724270   111032879585   111033053771   111033189861
111021747947   111024161669   111026008728   111027137395   111028041749  
111028888221   111029672627   111030287339   111030529013   111030759928  
111031576768   111031769223   111032131025   111032282842   111032431118  
111032579212   111032724281   111032879608   111033053782   111033189984
111021748027   111024161670   111026008740   111027137519   111028041873  
111028888243   111029672638   111030287351   111030529125   111030759940  
111031576779   111031769234   111032131047   111032282954   111032431129  
111032579223   111032724854   111032879664   111033053805   111033190032
111021748050   111024161692   111026010934   111027137520   111028041907  
111028888254   111029672650   111030287373   111030529147   111030760010  
111031576814   111031769245   111032131058   111032282987   111032431174  
111032579290   111032724887   111032879710   111033053816   111033190043
111021748465   111024161715   111026010978   111027137575   111028041930  
111028888265   111029672661   111030287395   111030529169   111030760043  
111031576870   111031769256   111032131070   111032283012   111032431208  
111032579357   111032724898   111032879732   111033053827   111033190111
111021748498   111024161760   111026011014   111027137979   111028041952  
111028888287   111029672694   111030287407   111030529192   111030760087  
111031576881   111031769346   111032131115   111032283124   111032431219  
111032579458   111032724922   111032879754   111033053838   111033190122
111021748533   111024161771   111026011126   111027138015   111028042087  
111028888401   111029672706   111030287418   111030529350   111030760100  
111031576892   111031769380   111032131148   111032283135   111032431231  
111032579649   111032724944   111032879798   111033053906   111033190133
111021748544   111024161850   111026011182   111027138048   111028042144  
111028888445   111029672740   111030287463   111030529394   111030760133  
111031576915   111031769436   111032131159   111032283168   111032431297  
111032579683   111032724977   111032879811   111033054659   111033190144
111021748577   111024161861   111026011193   111027138251   111028042188  
111028889626   111029673437   111030287474   111030529428   111030760177  
111031576959   111031769470   111032131160   111032283483   111032431321  
111032579706   111032724988   111032879822   111033054671   111033190199
111021748634   111024161872   111026011249   111027138262   111028042436  
111028889963   111029673493   111030287643   111030529440   111030760188  
111031577376   111031769492   111032131171   111032283517   111032431343  
111032579728   111032725002   111032879844   111033054682   111033190346
111021748757   111024161906   111026012925   111027138295   111028042829  
111028890820   111029673527   111030287676   111030529451   111030760199  
111031577398   111031769571   111032131182   111032283528   111032431376  
111032579739   111032725057   111032879888   111033054738   111033190368
111021748814   111024161917   111026013050   111027138341   111028042852  
111028893924   111029673550   111030287687   111030529462   111030760212  
111031577400   111031769593   111032131205   111032283584   111032432388  
111032579874   111032725079   111032879899   111033054749   111033190379
111021748858   111024161928   111026013061   111027138598   111028042863  
111028894510   111029673561   111030287700   111030529507   111030760289  
111031577433   111031769605   111032131351   111032283607   111032433132  
111032579896   111032725091   111032879912   111033054750   111033190391
111021748870   111024162266   111026013094   111027138600   111028042896  
111028895971   111029673572   111030287856   111030529529   111030760290  
111031577455   111031769627   111032131384   111032283685   111032433402  
111032579931   111032725125   111032879967   111033054761   111033190414
111021748937   111024162301   111026013106   111027138633   111028043145  
111028896242   111029673606   111030287878   111030529563   111030760324  
111031577466   111031769649   111032131395   111032283708   111032433413  
111032579964   111032725147   111032879989   111033054783   111033190492
111021748948   111024162334   111026013139   111027138936   111028043156  
111028896961   111029673651   111030287924   111030529619   111030760335  
111031577725   111031769650   111032131429   111032283764   111032433468  
111032579997   111032725158   111032880015   111033054817   111033190593
111021748960   111024162356   111026013140   111027138947   111028043190  
111028897669   111029673695   111030287968   111030529620   111030760357  
111031577859   111031769706   111032131430   111032283786   111032433480  
111032580001   111032725170   111032880026   111033054840   111033190605
111021749006   111024162378   111026013151   111027138969   111028043235  
111028898356   111029673707   111030287991   111030529631   111030760379  
111031577882   111031769717   111032131485   111032283797   111032433536  
111032580012   111032725226   111032880037   111033054851   111033190616
111021749130   111024162794   111026013162   111027139049   111028043291  
111028898390   111029673730   111030288004   111030530497   111030760403  
111031577938   111031769728   111032131508   111032283809   111032433592  
111032580045   111032725237   111032880059   111033054862   111033190638
111021749646   111024162862   111026013195   111027139050   111028043347  
111028898570   111029673741   111030288037   111030530510   111030760414  
111031577950   111031769740   111032131553   111032283810   111032433604  
111032580056   111032725710   111032880105   111033054884   111033190706
111021750165   111024162941   111026013218   111027139645   111028043392  
111028898581   111029673763   111030288071   111030530554   111030760425  
111031578007   111031769795   111032131564   111032284024   111032433941  
111032580067   111032725800   111032880127   111033054895   111033190717

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021750187   111024162952   111026013230   111027139678   111028043404  
111028898749   111029673774   111030288453   111030530587   111030760469  
111031578052   111031770360   111032131597   111032284046   111032433963  
111032580089   111032725811   111032880149   111033054907   111033190751
111021750198   111024162963   111026013487   111027139702   111028043459  
111028899032   111029673785   111030288509   111030530600   111030760481  
111031578063   111031770371   111032131632   111032284057   111032433974  
111032580146   111032725822   111032880172   111033054918   111033190762
111021750277   111024162974   111026013522   111027139713   111028043527  
111028899043   111029673808   111030288565   111030530677   111030760492  
111031578096   111031770405   111032131643   111032284114   111032434009  
111032580179   111032725844   111032880194   111033054952   111033190795
111021750345   111024163009   111026013588   111027139724   111028043796  
111028899818   111029673842   111030288611   111030530723   111030760504  
111031578344   111031770449   111032131654   111032284136   111032434010  
111032580180   111032725866   111032880206   111033054974   111033190807
111021750974   111024163111   111026013599   111027139768   111028043864  
111028900103   111029673921   111030288622   111030530734   111030760515  
111031578388   111031770641   111032131676   111032284147   111032434032  
111032580528   111032725888   111032880217   111033055010   111033190830
111021750985   111024163155   111026013645   111027139791   111028043909  
111028900114   111029673932   111030288633   111030530778   111030760548  
111031578423   111031770663   111032131711   111032284158   111032434065  
111032580539   111032725923   111032880228   111033055032   111033190852
111021750996   111024163177   111026013735   111027139814   111028043943  
111028900226   111029673965   111030288644   111030530790   111030760559  
111031578524   111031770810   111032131744   111032284170   111032434087  
111032581349   111032725934   111032880239   111033055098   111033190908
111021751076   111024163201   111026013746   111027139836   111028044078  
111028900495   111029673976   111030288666   111030531645   111030760605  
111031578535   111031770821   111032131777   111032284226   111032434098  
111032581552   111032726047   111032880251   111033055100   111033190931
111021751087   111024163223   111026013779   111027140063   111028044089  
111028900529   111029673987   111030288688   111030531702   111030760919  
111031578603   111031771158   111032131788   111032284293   111032434100  
111032581619   111032726070   111032880262   111033055111   111033190953
111021751098   111024163313   111026013959   111027140670   111028044135  
111028900530   111029674001   111030288699   111030531724   111030760986  
111031578625   111031771204   111032131812   111032284440   111032434144  
111032581620   111032726081   111032880318   111033055144   111033190964
111021751122   111024163324   111026013960   111027140704   111028044528  
111028902059   111029674056   111030288701   111030531757   111030760997  
111031578636   111031771248   111032131823   111032284451   111032434188  
111032581642   111032726104   111032880329   111033055201   111033190975
111021751144   111024163335   111026014095   111027140782   111028044540  
111028902262   111029674573   111030288723   111030531768   111030761000  
111031578759   111031771653   111032132655   111032284462   111032434212  
111032581664   111032726148   111032880330   111033055245   111033190986
111021751245   111024163447   111026014185   111027140816   111028044584  
111028902330   111029674584   111030288756   111030531791   111030761044  
111031578782   111031771754   111032132666   111032284484   111032434256  
111032581675   111032726182   111032880408   111033055278   111033191022
111021751278   111024163469   111026014275   111027140849   111028044607  
111028902363   111029674630   111030289252   111030531847   111030761066  
111031578793   111031771833   111032132701   111032284495   111032434267  
111032581697   111032726193   111032880431   111033055289   111033191033
111021751324   111024163481   111026014286   111027141008   111028044630  
111028902396   111029674685   111030289285   111030531892   111030761101  
111031578827   111031771844   111032132712   111032284518   111032434313  
111032581710   111032726250   111032880464   111033055290   111033191055
111021751346   111024163537   111026014309   111027141019   111028044641  
111028904354   111029674887   111030289364   111030532253   111030761112  
111031578883   111031771866   111032132734   111032284530   111032434324  
111032581754   111032726261   111032880475   111033055302   111033191099
111021751357   111024163571   111026014321   111027141783   111028044696  
111028905399   111029674922   111030289386   111030532264   111030761145  
111031578894   111031771901   111032132745   111032284552   111032434414  
111032581776   111032726294   111032880497   111033055324   111033191145
111021751368   111024163638   111026014343   111027141794   111028044719  
111028905513   111029675002   111030289397   111030532297   111030761167  
111031578906   111031771945   111032132767   111032284563   111032434425  
111032581787   111032727093   111032880891   111033055346   111033191178
111021751379   111024163649   111026014365   111027141828   111028044775  
111028905737   111029675057   111030289409   111030532309   111030761314  
111031578928   111031771990   111032132824   111032284585   111032434470  
111032581798   111032727127   111032880903   111033055368   111033191268
111021751447   111024163683   111026014398   111027141862   111028045305  
111028907841   111029675079   111030289421   111030532332   111030761347  
111031578939   111031772025   111032132846   111032284608   111032434515  
111032582441   111032727138   111032880914   111033055379   111033191325
111021751492   111024163706   111026014422   111027141873   111028045316  
111028908044   111029675192   111030289476   111030532354   111030761358  
111031578973   111031772047   111032132879   111032284811   111032434526  
111032582452   111032727161   111032880936   111033055447   111033191369
111021751537   111024163739   111026015557   111027141884   111028045327  
111028908303   111029675260   111030289522   111030532365   111030761426  
111031578995   111031772069   111032132958   111032285036   111032434548  
111032582496   111032727228   111032881443   111033055469   111033191381
111021751582   111024163751   111026015726   111027141929   111028045383  
111028908437   111029675440   111030289533   111030532398   111030761437  
111031579008   111031772070   111032132970   111032285047   111032434559  
111032582711   111032727240   111032881454   111033055481   111033191415
111021751650   111024163784   111026015748   111027141974   111028045798  
111028909012   111029675451   111030289544   111030532422   111030761459  
111031579053   111031772115   111032133005   111032285058   111032434560  
111032582799   111032727273   111032881465   111033055605   111033191493
111021751683   111024163818   111026015883   111027142302   111028045899  
111028909034   111029675462   111030289555   111030532455   111030761505  
111031579143   111031772137   111032133016   111032285070   111032434627  
111032582856   111032727307   111032881498   111033055649   111033191549
111021752684   111024164088   111026015917   111027142313   111028045990  
111028910227   111029675529   111030289588   111030532466   111030761516  
111031579200   111031772205   111032133049   111032285081   111032434649  
111032582935   111032727341   111032881511   111033055661   111033191572
111021752718   111024164099   111026015951   111027142346   111028046014  
111028910272   111029675619   111030289702   111030532501   111030761549  
111031579255   111031772216   111032133050   111032285104   111032434650  
111032582980   111032727363   111032881533   111033055739   111033191583
111021752741   111024164189   111026016008   111027142403   111028046025  
111028910294   111029675631   111030289724   111030532512   111030761561  
111031579288   111031772272   111032133072   111032285115   111032434694  
111032583004   111032727396   111032881566   111033055818   111033191606
111021752763   111024164190   111026016031   111027142436   111028046711  
111028910474   111029675642   111030289779   111030532545   111030761572  
111031579301   111031772441   111032133285   111032285159   111032434706  
111032583015   111032727419   111032881577   111033055829   111033191617
111021752853   111024164213   111026016132   111027142526   111028046766  
111028910496   111029675697   111030289825   111030532578   111030761583  
111031579334   111031772452   111032133319   111032285160   111032434717  
111032583026   111032727497   111032881588   111033055863   111033191639
111021752897   111024164303   111026016143   111027142885   111028046777  
111028911622   111029675709   111030289858   111030532590   111030761617  
111031579424   111031772474   111032133320   111032285205   111032434739  
111032583060   111032727509   111032881601   111033055896   111033192292
111021752943   111024164314   111026016165   111027143178   111028046845  
111028913051   111029675822   111030289869   111030532646   111030761651  
111031579435   111031772610   111032133331   111032285216   111032434740  
111032583093   111032727587   111032881612   111033055931   111033192315
111021752954   111024164336   111026016211   111027143246   111028046856  
111028913837   111029675912   111030289881   111030532657   111030761662  
111031579446   111031772698   111032133353   111032285283   111032434773  
111032583172   111032727598   111032881623   111033055942   111033192337
111021752987   111024164370   111026016277   111027143268   111028046957  
111028913905   111029675989   111030290120   111030532668   111030761774  
111031579514   111031772799   111032133599   111032285609   111032434784  
111032583228   111032727600   111032881634   111033055953   111033192359
111021752998   111024164392   111026016345   111027143392   111028047082  
111028914298   111029676081   111030290153   111030532679   111030761819  
111031579536   111031772834   111032133601   111032286150   111032434795  
111032583239   111032727633   111032881678   111033055975   111033192360
111021753089   111024164426   111026016367   111027143404   111028047093  
111028914513   111029676126   111030290456   111030532725   111030761864  
111031579570   111031772878   111032133623   111032286217   111032435178  
111032583262   111032727666   111032881689   111033055986   111033192371
111021753090   111024164459   111026017414   111027143415   111028047105  
111028914535   111029676137   111030290568   111030532747   111030761976  
111031579604   111031772913   111032133634   111032286239   111032435202  
111032583284   111032727701   111032881702   111033056055   111033192393
111021753124   111024164482   111026017447   111027143448   111028047194  
111028914580   111029691482   111030290580   111030532770   111030762001  
111031579705   111031773015   111032133645   111032286419   111032435224  
111032583318   111032727734   111032881713   111033056066   111033192472
111021753146   111024164516   111026017458   111027143459   111028047239  
111028914704   111029691527   111030290658   111030532781   111030762012  
111031579716   111031773183   111032133656   111032286420   111032435257  
111032583352   111032727745   111032881779   111033056088   111033192506
111021753168   111024165405   111026017526   111027143549   111028048083  
111028915941   111029691718   111030290692   111030532804   111030762023  
111031579727   111031773194   111032133690   111032286442   111032435279  
111032583363   111032727756   111032881803   111033056099   111033192573
111021753179   111024165450   111026017537   111027143606   111028048094  
111028916481   111029691730   111030290827   111030532815   111030762034  
111031579794   111031773206   111032133757   111032286464   111032435325  
111032583385   111032727789   111032881814   111033056101   111033192595
111021753191   111024165461   111026017548   111027143628   111028048140  
111028916739   111029691763   111030290850   111030532826   111030762045  
111031579806   111031773239   111032134107   111032286486   111032435347  
111032583396   111032727790   111032881825   111033057258   111033192911
111021753281   111024165528   111026017627   111027143684   111028048162  
111028916830   111029691853   111030290861   111030532871   111030762056  
111031579817   111031773284   111032134129   111032286497   111032435358  
111032583408   111032727813   111032881870   111033057269   111033193349
111021753955   111024165562   111026017649   111027143965   111028048184  
111028917000   111029691864   111030290906   111030532905   111030762124  
111031579828   111031773295   111032134130   111032286532   111032435370  
111032584027   111032727868   111032881881   111033057304   111033193350
111021753988   111024165573   111026017650   111027143987   111028048195  
111028917246   111029691954   111030290939   111030532927   111030762135  
111031579907   111031773318   111032134770   111032286554   111032435707  
111032584038   111032727914   111032881892   111033057315   111033193361
111021754024   111024165630   111026018055   111027143998   111028048241  
111028917527   111029691976   111030290951   111030532950   111030762146  
111031579918   111031773329   111032134781   111032286576   111032435718  
111032584050   111032727925   111032881915   111033057371   111033193383
111021754057   111024165652   111026018077   111027144001   111028048252  
111028918427   111029691987   111030290973   111030532983   111030762157  
111031579996   111031773330   111032134815   111032286587   111032435752  
111032584083   111032728218   111032881948   111033057382   111033193417
111021754091   111024165731   111026018145   111027144876   111028048320  
111028918977   111029692023   111030290984   111030533007   111030762168  
111031580022   111031773420   111032134826   111032286600   111032435886  
111032584140   111032728229   111032881982   111033057393   111033193473
111021754125   111024165775   111026018178   111027144887   111028048331  
111028919125   111029692034   111030290995   111030533052   111030762179  
111031580055   111031773431   111032134837   111032286734   111032435909  
111032584173   111032728230   111032882084   111033057405   111033193484
111021754495   111024165786   111026018202   111027144900   111028048364  
111028919136   111029692056   111030291053   111030533096   111030762180  
111031580066   111031773611   111032134882   111032286745   111032435954  
111032584184   111032728274   111032882129   111033057427   111033193507
111021754507   111024165821   111026018325   111027144944   111028048397  
111028920240   111029692078   111030291064   111030533513   111030762214  
111031580088   111031773622   111032134927   111032286756   111032436001  
111032584207   111032728612   111032882130   111033057449   111033193541
111021754530   111024165832   111026018336   111027144955   111028048454  
111028921432   111029692102   111030291075   111030533535   111030762225  
111031580101   111031773633   111032134950   111032286790   111032436034  
111032584218   111032728634   111032882141   111033057450   111033193552
111021754552   111024165843   111026018347   111027144999   111028048533  
111028921689   111029692124   111030291109   111030533568   111030762269  
111031580325   111031773644   111032134994   111032286802   111032436045  
111032584229   111032728656   111032882163   111033057461   111033193596
111021755081   111024165887   111026018358   111027145046   111028048544  
111028921881   111029692146   111030291110   111030533580   111030762270  
111031580336   111031773655   111032135018   111032286824   111032436089  
111032584263   111032728713   111032882174   111033057472   111033193620
111021755340   111024165911   111026018369   111027145079   111028048588  
111028922590   111029692168   111030291154   111030533591   111030762292  
111031580347   111031773677   111032135029   111032286835   111032436135  
111032584320   111032728724   111032882196   111033057562   111033193631
111021755362   111024165944   111026018437   111027145103   111028048599  
111028923669   111029692180   111030291402   111030533625   111030762304  
111031580369   111031773688   111032135030   111032286846   111032436168  
111032584353   111032728757   111032882219   111033057607   111033193642
111021755407   111024165966   111026018505   111027145608   111028049208  
111028924064   111029692911   111030291468   111030533647   111030762348  
111031580370   111031773699   111032135085   111032286857   111032436179  
111032584375   111032728780   111032882231   111033057652   111033193675
111021755418   111024165977   111026018572   111027145686   111028049310  
111028925155   111029693169   111030291503   111030533681   111030762359  
111031580404   111031773767   111032135108   111032286891   111032436180  
111032584397   111032728791   111032882253   111033057674   111033193686
111021755429   111024165988   111026018583   111027145811   111028050053  
111028925571   111029693181   111030291514   111030533726   111030762371  
111031580448   111031773778   111032135119   111032286903   111032436225  
111032584421   111032728803   111032882400   111033057696   111033193709
111021755430   111024166002   111026018594   111027146429   111028050064  
111028925740   111029693204   111030291525   111030533737   111030762416  
111031580459   111031773790   111032135793   111032286914   111032436270  
111032584443   111032728869   111032882444   111033057720   111033193743
111021755452   111024166024   111026018617   111027146430   111028050075  
111028928248   111029693327   111030291547   111030533771   111030762438  
111031580471   111031773813   111032135816   111032286970   111032436292  
111032584454   111032728948   111032882455   111033057731   111033193754
111021755463   111024166080   111026018684   111027146643   111028050097  
111028928383   111029693350   111030291570   111030534941   111030762450  
111031580482   111031773824   111032135827   111032287207   111032436304  
111032584500   111032729130   111032882466   111033057753   111033193765
111021755474   111024166103   111026018752   111027146711   111028050671  
111028928620   111029693383   111030291581   111030534952   111030762461  
111031580505   111031773846   111032135850   111032287252   111032436315  
111032584623   111032729141   111032882477   111033057764   111033193888
111021755485   111024166114   111026018763   111027146744   111028050783  
111028929351   111029693394   111030291682   111030534974   111030762472  
111031580549   111031773857   111032135894   111032287274   111032436348  
111032584634   111032729163   111032882488   111033057775   111033193901
111021755586   111024166169   111026018796   111027146788   111028050794  
111028929373   111029693798   111030291693   111030534985   111030762483  
111031580550   111031773879   111032135917   111032287296   111032436360  
111032584645   111032729185   111032882499   111033057786   111033193945
111021755621   111024166181   111026018808   111027146799   111028050806  
111028929384   111029693811   111030291738   111030535010   111030762494  
111031580583   111031773880   111032135928   111032287308   111032436416  
111032584656   111032729208   111032882501   111033057809   111033193989
111021757285   111024166204   111026018819   111027146856   111028050828  
111028929441   111029693822   111030291772   111030535032   111030762506  
111031580651   111031773969   111032135939   111032287331   111032436494  
111032586120   111032729220   111032882523   111033057810   111033193990
111021757331   111024166226   111026018842   111027146890   111028050907  
111028929474   111029693855   111030292043   111030535076   111030762517  
111031580965   111031774005   111032135940   111032287353   111032436506  
111032586276   111032729231   111032882534   111033057865   111033194047
111021757353   111024166237   111026018886   111027146924   111028050918  
111028929485   111029693866   111030292076   111030535087   111030762528  
111031581001   111031774320   111032135973   111032287364   111032436528  
111032586838   111032729297   111032882602   111033057887   111033194058
111021758466   111024166248   111026019281   111027146968   111028051009  
111028929519   111029693888   111030292087   111030535098   111030762573  
111031581034   111031774353   111032136008   111032287397   111032436562  
111032586849   111032729321   111032882646   111033057898   111033194092
111021758501   111024166259   111026019292   111027147655   111028051010  
111028929542   111029693934   111030292098   111030535122   111030762685  
111031581045   111031774375   111032136042   111032287409   111032436584  
111032586872   111032729332   111032882747   111033057900   111033194126
111021758534   111024166327   111026019304   111027147712   111028051212  
111028929553   111029693945   111030292100   111030536594   111030762742  
111031581090   111031774386   111032136109   111032287465   111032437417  
111032586883   111032729343   111032882758   111033057911   111033194193
111021758613   111024166338   111026019337   111027147734   111028051313  
111028929564   111029693967   111030292111   111030536606   111030762797  
111031581113   111031774397   111032136143   111032287476   111032437507  
111032586917   111032729398   111032882770   111033057922   111033194216
111021758624   111024166349   111026020575   111027147824   111028051324  
111028929575   111029693989   111030292122   111030536617   111030762922  
111031581124   111031774410   111032136165   111032288398   111032437529  
111032586962   111032729400   111032882815   111033057933   111033194227
111021758691   111024166417   111026020654   111027147868   111028051346  
111028929609   111029694003   111030292144   111030536673   111030762933  
111031581157   111031774421   111032136233   111032288938   111032437530  
111032587097   111032729433   111032882826   111033057955   111033194261
111021758703   111024166451   111026020744   111027147969   111028051391  
111028929610   111029694070   111030292188   111030536718   111030762966  
111031581168   111031774454   111032136345   111032288950   111032437552  
111032587110   111032729444   111032882871   111033057966   111033194294
111021758747   111024167687   111026020890   111027148319   111028051425  
111028929643   111029694126   111030292223   111030536730   111030762977  
111031581179   111031774511   111032136356   111032288983   111032437563  
111032587121   111032729455   111032882882   111033057999   111033194317
111021758758   111024167722   111026020935   111027148375   111028051458  
111028929788   111029694171   111030292234   111030536763   111030762988  
111031581483   111031774555   111032136378   111032288994   111032437585  
111032587165   111032729466   111032882905   111033058013   111033194351

 

ACH-A-28



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021758781   111024167766   111026021026   111027148454   111028051683  
111028929812   111029694339   111030292267   111030536831   111030762999  
111031581517   111031774566   111032136389   111032289052   111032437608  
111032587233   111032729499   111032883018   111033058046   111033194362
111021758792   111024167834   111026021071   111027148476   111028051717  
111028929834   111029694430   111030292278   111030536886   111030763035  
111031581540   111031774599   111032136435   111032289074   111032437619  
111032587244   111032729512   111032883052   111033058057   111033194384
111021758804   111024167878   111026021093   111027148645   111028051751  
111028929902   111029694441   111030292290   111030536954   111030763046  
111031581573   111031774612   111032136457   111032289119   111032437631  
111032587255   111032729534   111032883063   111033058079   111033194418
111021758815   111024167913   111026021161   111027148656   111028051919  
111028929913   111029694508   111030292302   111030536976   111030763057  
111031581584   111031774667   111032136468   111032289153   111032437642  
111032587266   111032729545   111032883096   111033058103   111033194429
111021758826   111024167924   111026021183   111027148689   111028052022  
111028929924   111029694519   111030292313   111030536998   111030763158  
111031581595   111031774702   111032136491   111032289186   111032437653  
111032587299   111032729556   111032883119   111033058114   111033194474
111021758859   111024168037   111026021217   111027148702   111028052134  
111028929935   111029694979   111030292324   111030537001   111030763248  
111031581720   111031774724   111032136503   111032289197   111032437675  
111032587301   111032729578   111032883142   111033058125   111033194609
111021758882   111024168048   111026021240   111027148724   111028052257  
111028929946   111029695026   111030292346   111030537045   111030763259  
111031581731   111031774735   111032136514   111032289209   111032437697  
111032587480   111032729602   111032883164   111033058136   111033194643
111021758905   111024168071   111026021273   111027148791   111028052358  
111028929968   111029695059   111030292379   111030537067   111030763260  
111031581742   111031774757   111032136929   111032289254   111032437710  
111032587570   111032729624   111032883197   111033058147   111033194665
111021758949   111024168138   111026021295   111027148836   111028053405  
111028929979   111029695105   111030292391   111030537078   111030763282  
111031581753   111031774779   111032136930   111032289322   111032437822  
111032587581   111032729635   111032883209   111033058158   111033194698
111021758972   111024168251   111026021318   111027148847   111028053494  
111028930038   111029695600   111030292425   111030537089   111030763305  
111031581764   111031774791   111032137245   111032289377   111032437833  
111032587615   111032729646   111032883210   111033058170   111033194733
111021758983   111024168284   111026021352   111027148858   111028053540  
111028930049   111029695622   111030292492   111030538002   111030763316  
111031581775   111031774803   111032137267   111032289388   111032437899  
111032587637   111032729725   111032884514   111033058181   111033194766
111021759029   111024168330   111026021374   111027148869   111028053618  
111028930083   111029695633   111030292571   111030538013   111030763350  
111031581876   111031774825   111032137278   111032289401   111032437923  
111032587648   111032729792   111032884581   111033058215   111033194812
111021759030   111024168341   111026021396   111027148881   111028053630  
111028930106   111029695666   111030292605   111030538024   111030763361  
111031582103   111031774869   111032137289   111032289423   111032437934  
111032587660   111032729826   111032884604   111033058226   111033194834
111021759052   111024168374   111026021419   111027148982   111028053641  
111028930128   111029695677   111030292616   111030560276   111030763372  
111031582125   111031774870   111032137313   111032289434   111032437967  
111032587693   111032729837   111032884615   111033058260   111033194845
111021759074   111024168396   111026021475   111027150176   111028053652  
111028930139   111029695699   111030292739   111030560298   111030763428  
111031582147   111031775321   111032137357   111032289489   111032438003  
111032587705   111032729859   111032884637   111033058305   111033194889
111021759119   111024168420   111026021509   111027150233   111028053720  
111028930151   111029695712   111030292751   111030560300   111030763440  
111031582169   111031775376   111032137391   111032289490   111032438036  
111032587716   111032729871   111032884659   111033058316   111033194935
111021759153   111024169184   111026021521   111027150244   111028053753  
111028930162   111029695756   111030292807   111030560311   111030763451  
111031582181   111031775387   111032137436   111032289513   111032438047  
111032587727   111032729882   111032884693   111033058327   111033194946
111021759197   111024169230   111026021532   111027150301   111028054316  
111028930173   111029695767   111030292818   111030560344   111030763484  
111031582192   111031775398   111032137469   111032289524   111032438069  
111032587738   111032729893   111032884716   111033058350   111033194968
111021759210   111024169252   111026021543   111027150334   111028054327  
111028930195   111029695778   111030292829   111030560377   111030763495  
111031582215   111031775400   111032137470   111032289557   111032438126  
111032587761   111032729927   111032884749   111033058394   111033194979
111021759221   111024169285   111026021554   111027151481   111028054350  
111028930229   111029695789   111030292830   111030561424   111030763518  
111031582305   111031775477   111032137481   111032289579   111032438148  
111032587772   111032729983   111032884783   111033058440   111033194980
111021759254   111024169296   111026021565   111027151627   111028054361  
111028930252   111029695790   111030292841   111030561457   111030763529  
111031582349   111031775501   111032137515   111032289625   111032438182  
111032587783   111032729994   111032884794   111033058451   111033196049
111021759322   111024169319   111026021576   111027151649   111028054383  
111028930263   111029695835   111030292997   111030561468   111030763541  
111031582361   111031775512   111032137548   111032289658   111032438193  
111032587828   111032730064   111032884806   111033058462   111033196083
111021759344   111024169353   111026021598   111027151661   111028054428  
111028930274   111029695868   111030293011   111030561503   111030763552  
111031582776   111031775567   111032137559   111032289670   111032438205  
111032587840   111032730075   111032884895   111033058495   111033196106
111021759377   111024169410   111026021688   111027151683   111028054440  
111028930296   111029695903   111030293077   111030561536   111030763596  
111031582787   111031775590   111032137582   111032289748   111032438238  
111032587907   111032730086   111032884952   111033058518   111033196162
111021759502   111024169500   111026021767   111027151706   111028054912  
111028930308   111029695925   111030293088   111030561547   111030763619  
111031582800   111031776221   111032137740   111032289760   111032438317  
111032587929   111032730143   111032885010   111033058529   111033196184
111021759513   111024169577   111026021813   111027151751   111028054956  
111028930623   111029695947   111030293145   111030561558   111030763653  
111031582822   111031776232   111032137784   111032289771   111032438328  
111032587930   111032730176   111032885054   111033058530   111033196207
111021759603   111024170052   111026021903   111027151762   111028055036  
111028930634   111029695958   111030293189   111030561569   111030763675  
111031582833   111031776243   111032137807   111032289793   111032438340  
111032587963   111032730198   111032885065   111033058552   111033196230
111021759670   111024170074   111026021925   111027151841   111028055070  
111028930645   111029695970   111030293213   111030561581   111030763686  
111031582866   111031776254   111032137885   111032289805   111032438351  
111032587985   111032730200   111032885076   111033058574   111033196263
111021759681   111024170096   111026022331   111027151896   111028055092  
111028930656   111029696038   111030293235   111030561592   111030763697  
111031582877   111031776265   111032138101   111032289838   111032438474  
111032587996   111032730211   111032885087   111033059766   111033196285
111021759838   111024170209   111026022926   111027196479   111028055182  
111028930667   111029696094   111030293246   111030561604   111030763709  
111031582945   111031776276   111032138112   111032290212   111032438496  
111032588076   111032730222   111032885098   111033059812   111033196320
111021759849   111024170221   111026022982   111027368245   111028055250  
111028930735   111029696173   111030293257   111030561615   111030763710  
111031583047   111031776298   111032138167   111032290223   111032438508  
111032588098   111032731290   111032885111   111033059823   111033196410
111021759883   111024170243   111026023039   111027455163   111028055261  
111028930746   111029696207   111030293268   111030561626   111030763721  
111031583069   111031776311   111032138178   111032290245   111032438542  
111032588111   111032731324   111032885144   111033059834   111033196465
111021759894   111024170333   111026023040   111027491882   111028055294  
111028930892   111029696230   111030293280   111030561637   111030763776  
111031583081   111031776322   111032138268   111032290267   111032438867  
111032588133   111032731335   111032885212   111033059856   111033196487
111021759928   111024170399   111026023051   111027528502   111028055306  
111028930993   111029696263   111030293303   111030561660   111030763866  
111031583092   111031776333   111032138279   111032290289   111032438889  
111032588177   111032731346   111032885234   111033059889   111033196498
111021759940   111024170423   111026023084   111027550574   111028055339  
111028931118   111029696285   111030293314   111030561693   111030763877  
111031583148   111031776355   111032138280   111032290302   111032438890  
111032588201   111032731368   111032885245   111033059890   111033196533
111021760009   111024170456   111026023118   111027556165   111028055340  
111028931129   111029696331   111030293336   111030561705   111030763888  
111031583160   111031776366   111032138303   111032290346   111032438902  
111032588223   111032731436   111032885256   111033059913   111033196555
111021760032   111024170467   111026023196   111027566177   111028055407  
111028931141   111029696364   111030293347   111030561716   111030763899  
111031583250   111031776388   111032138314   111032290403   111032438913  
111032588289   111032731458   111032885267   111033059935   111033196577
111021760043   111024170568   111026023219   111027581321   111028055418  
111028931163   111029696375   111030293370   111030561749   111030763912  
111031583283   111031776478   111032138336   111032290414   111032438979  
111032588290   111032731470   111032885289   111033060814   111033196588
111021760087   111024170579   111026023242   111027608994   111028055452  
111028931208   111029696397   111030293381   111030561750   111030763934  
111031583306   111031776580   111032138347   111032290458   111032439004  
111032588302   111032731492   111032885290   111033060870   111033196678
111021760098   111024170614   111026023950   111027628121   111028055586  
111028931220   111029696443   111030293404   111030562223   111030764047  
111031583317   111031776614   111032138369   111032290469   111032439015  
111032588335   111032731504   111032885302   111033060959   111033196689
111021760100   111024170669   111026023994   111027655503   111028055609  
111028931567   111029696454   111030293415   111030562605   111030764058  
111031583328   111031776636   111032138370   111032290470   111032439026  
111032588346   111032731526   111032885335   111033060960   111033196690
111021760155   111024170670   111026024007   111027682525   111028055632  
111028931624   111029696487   111030294034   111030562638   111030764115  
111031583340   111031776748   111032138381   111032290526   111032439059  
111032588357   111032731537   111032885357   111033060971   111033196702
111021760166   111024170681   111026024018   111027704272   111028055700  
111028931736   111029697679   111030294225   111030562650   111030764250  
111031583351   111031776771   111032138392   111032290537   111032439149  
111032588368   111032731548   111032885368   111033060982   111033196724
111021760188   111024170692   111026024030   111027722801   111028055722  
111028931747   111029697747   111030294247   111030562661   111030764351  
111031583373   111031776827   111032138426   111032290548   111032439161  
111032588403   111032731560   111032885885   111033061006   111033196746
111021760201   111024170726   111026024041   111027722834   111028055744  
111028931758   111029697758   111030294304   111030562694   111030764373  
111031583452   111031776850   111032138437   111032290571   111032439217  
111032588447   111032731571   111032885896   111033061017   111033196757
111021760212   111024170760   111026024074   111027722889   111028056015  
111028931781   111029697770   111030294315   111030562717   111030764418  
111031584037   111031776861   111032138459   111032290593   111032439239  
111032588526   111032731593   111032885942   111033061062   111033196825
111021760223   111024170894   111026024108   111027722902   111028056059  
111028931792   111029697781   111030294326   111030562728   111030764430  
111031584059   111031777064   111032138460   111032290605   111032439251  
111032588548   111032731605   111032885964   111033061084   111033196937
111021760267   111024171626   111026024197   111027723509   111028056093  
111028932120   111029697815   111030294337   111030562739   111030764441  
111031584071   111031777110   111032138493   111032290616   111032439273  
111032588559   111032731616   111032885986   111033061095   111033196948
111021760335   111024171660   111026024210   111027723510   111028056127  
111028932164   111029697871   111030294348   111030562841   111030764452  
111031584105   111031777121   111032138505   111032290661   111032439284  
111032588571   111032731627   111032886910   111033061118   111033196959
111021760346   111024171693   111026024490   111027723576   111028056150  
111028932401   111029698096   111030294360   111030562885   111030764463  
111031584127   111031777132   111032138538   111032290683   111032439295  
111032588582   111032731650   111032886943   111033061174   111033196960
111021760357   111024171738   111026024502   111027723598   111028056295  
111028932445   111029698119   111030294382   111030562986   111030764474  
111031584194   111031777198   111032138550   111032290717   111032439307  
111032588593   111032731672   111032886954   111033061220   111033197006
111021760830   111024171794   111026024591   111027723655   111028057375  
111028932580   111029698131   111030294393   111030563033   111030764485  
111031584206   111031777435   111032138572   111032290762   111032439341  
111032588616   111032731728   111032886976   111033061264   111033197017
111021760841   111024171851   111026024670   111027723666   111028057409  
111028932591   111029698142   111030294405   111030563044   111030764496  
111031584217   111031777446   111032138583   111032291437   111032439352  
111032588638   111032731751   111032886998   111033061309   111033197028
111021760852   111024171862   111026025110   111027723677   111028057443  
111028932614   111029698153   111030294449   111030563055   111030764508  
111031584396   111031777457   111032138617   111032291448   111032439374  
111032588649   111032731762   111032887012   111033061332   111033197039
111021760885   111024171941   111026025143   111027723688   111028057454  
111028932771   111029698164   111030294450   111030563066   111030764519  
111031584408   111031777468   111032138628   111032291471   111032439419  
111032588672   111032731784   111032887023   111033061343   111033197129
111021761190   111024171963   111026025187   111027723701   111028057555  
111028932782   111029698175   111030294461   111030563101   111030764654  
111031584509   111031777480   111032138640   111032291493   111032439431  
111032588694   111032731818   111032887034   111033061354   111033197152
111021761268   111024172009   111026025211   111027723789   111028058354  
111028932816   111029698221   111030294528   111030563112   111030764665  
111031584543   111031777749   111032140238   111032291550   111032439453  
111032588706   111032731829   111032887056   111033061376   111033197208
111021761279   111024172010   111026025244   111027723813   111028058365  
111028932827   111029698232   111030294540   111030563123   111030764698  
111031584565   111031777985   111032140261   111032291583   111032439644  
111032588717   111032731830   111032887078   111033061398   111033197589
111021761325   111024172021   111026025277   111027723835   111028058455  
111028932883   111029698254   111030294551   111030563145   111030764733  
111031584587   111031778289   111032140272   111032291606   111032439655  
111032588728   111032731863   111032887124   111033061411   111033197590
111021761358   111024172032   111026025288   111027723857   111028058523  
111028932894   111029698276   111030294562   111030563156   111030764755  
111031584598   111031778290   111032140317   111032291628   111032439666  
111032588740   111032731931   111032887146   111033061477   111033197602
111021761381   111024172043   111026025817   111027723891   111028058578  
111028932906   111029698298   111030294573   111030563167   111030764799  
111031584600   111031778313   111032140328   111032291640   111032439677  
111032588751   111032731986   111032887157   111033061499   111033197635
111021761404   111024172100   111026026155   111027723914   111028058589  
111028932984   111029698377   111030294584   111030563189   111030765060  
111031584622   111031778346   111032140340   111032291651   111032439688  
111032588773   111032732000   111032887225   111033061523   111033197725
111021761426   111024172841   111026026199   111027724016   111028058624  
111028933008   111029698388   111030294607   111030563190   111030765071  
111031584644   111031778380   111032140418   111032292023   111032439712  
111032588795   111032732088   111032887247   111033061556   111033197758
111021761471   111024173099   111026026256   111027724106   111028058635  
111028933053   111029698401   111030294629   111030563224   111030765093  
111031584677   111031778403   111032140430   111032292034   111032439734  
111032588830   111032732099   111032887258   111033061567   111033197769
111021761493   111024173101   111026026403   111027724117   111028058691  
111028933064   111029698423   111030294843   111030563257   111030765228  
111031584688   111031778414   111032140441   111032292067   111032439824  
111032588908   111032732123   111032887270   111033061635   111033197815
111021761527   111024173123   111026026414   111027726120   111028058736  
111028933075   111029698434   111030294854   111030564270   111030765273  
111031584712   111031778436   111032140452   111032292089   111032440860  
111032588919   111032732156   111032887326   111033061657   111033197826
111021761549   111024173134   111026026436   111027727031   111028058747  
111028933480   111029698445   111030294865   111030564315   111030765295  
111031584789   111031778571   111032140474   111032292157   111032440893  
111032588931   111032732167   111032887337   111033061668   111033197837
111021761617   111024173202   111026026504   111027727086   111028058770  
111028933503   111029698489   111030294876   111030564326   111030765330  
111031584824   111031778605   111032140485   111032292191   111032440916  
111032588942   111032732189   111032887348   111033061680   111033197860
111021761628   111024173213   111026026548   111027727255   111028058792  
111028933514   111029698580   111030294887   111030564360   111030765341  
111031584846   111031778672   111032140531   111032292203   111032440927  
111032588953   111032732303   111032887359   111033061703   111033197905
111021761651   111024173257   111026026559   111027727277   111028058860  
111028933581   111029698591   111030294898   111030564371   111030765363  
111031584880   111031778942   111032140586   111032292281   111032440961  
111032588975   111032732314   111032887360   111033061714   111033197916
111021761707   111024173280   111026026571   111027727288   111028058950  
111028933592   111029698647   111030294900   111030564393   111030765385  
111031585173   111031778953   111032140609   111032292292   111032440972  
111032589022   111032732437   111032887382   111033061736   111033197950
111021761729   111024173314   111026026582   111027727299   111028058972  
111028933615   111029698669   111030294944   111030564427   111030765408  
111031585207   111031778986   111032140610   111032292315   111032440983  
111032589055   111032732459   111032887405   111033061893   111033197961
111021761785   111024173347   111026026638   111027727312   111028059018  
111028933659   111029698670   111030294955   111030564449   111030765419  
111031585229   111031779022   111032140643   111032292618   111032441018  
111032589066   111032732460   111032887416   111033061916   111033197972
111021761820   111024173370   111026026661   111027727323   111028059052  
111028933727   111029698681   111030294966   111030564461   111030765420  
111031585230   111031779055   111032140654   111032292629   111032441030  
111032589358   111032732471   111032887438   111033061949   111033198007
111021761853   111024173381   111026026672   111027727345   111028059669  
111028933828   111029698704   111030294977   111030565170   111030765486  
111031585252   111031779134   111032140722   111032292720   111032441052  
111032589370   111032732752   111032887449   111033061961   111033198041
111021761864   111024173404   111026026728   111027727402   111028059670  
111028933862   111029698726   111030294999   111030565181   111030765509  
111031585263   111031779145   111032140733   111032292764   111032441063  
111032589415   111032732853   111032887450   111033061972   111033198096
111021761875   111024173415   111026026751   111027727424   111028059715  
111028933895   111029698748   111030295024   111030565192   111030765510  
111031585274   111031779189   111032140744   111032292821   111032441096  
111032589471   111032732897   111032887461   111033062018   111033198119
111021761897   111024173437   111026026773   111027727435   111028059793  
111028934054   111029698771   111030295057   111030565204   111030765554  
111031585296   111031779213   111032140766   111032292832   111032441108  
111032589617   111032732910   111032887472   111033062052   111033198142

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021761943   111024173471   111026026852   111027727468   111028059838  
111028934065   111029698793   111030295114   111030565259   111030765565  
111031585386   111031779246   111032140799   111032292865   111032441119  
111032589628   111032732943   111032887494   111033062063   111033198164
111021761987   111024173493   111026027189   111027727479   111028059849  
111028934122   111029698805   111030295147   111030565271   111030765925  
111031585971   111031779257   111032140935   111032292887   111032441142  
111032589651   111032732965   111032887528   111033062849   111033198175
111021762124   111024173505   111026027235   111027727491   111028059850  
111028934133   111029698849   111030295158   111030565372   111030765947  
111031585982   111031779268   111032140968   111032293013   111032441153  
111032589684   111032732976   111032887540   111033063222   111033198186
111021762203   111024174270   111026027257   111027727547   111028059861  
111028934313   111029698850   111030295169   111030565394   111030765958  
111031585993   111031779279   111032140979   111032293057   111032441197  
111032589695   111032732987   111032887551   111033063255   111033198254
111021762214   111024174304   111026027347   111027727569   111028059872  
111028934324   111029698872   111030295192   111030565417   111030765969  
111031586017   111031779314   111032141071   111032293079   111032441209  
111032589831   111032733001   111032887630   111033063288   111033198265
111021763338   111024174315   111026027370   111027727750   111028059894  
111028934346   111029698883   111030295204   111030565428   111030765970  
111031586040   111031779358   111032141082   111032293080   111032441210  
111032589932   111032733023   111032887641   111033063806   111033198311
111021763451   111024174348   111026027459   111027727772   111028059939  
111028934368   111029698894   111030295248   111030565440   111030765992  
111031586590   111031779460   111032141116   111032293181   111032441254  
111032589965   111032733034   111032887720   111033063839   111033198322
111021763462   111024174359   111026027471   111027727817   111028059940  
111028934391   111029698906   111030295259   111030565574   111030766005  
111031586602   111031779482   111032141138   111032293204   111032441265  
111032589987   111032733045   111032887999   111033063907   111033198333
111021763608   111024174360   111026027527   111027728380   111028059984  
111028934403   111029698928   111030295271   111030566261   111030766094  
111031586613   111031779493   111032141510   111032293215   111032441366  
111032590002   111032733056   111032888013   111033063930   111033198344
111021763710   111024174371   111026027538   111027728391   111028059995  
111028934425   111029698939   111030295282   111030566283   111030766106  
111031587120   111031779516   111032141587   111032293226   111032441377  
111032590046   111032733089   111032888024   111033063952   111033199075
111021763732   111024174449   111026027583   111027728403   111028060021  
111028934436   111029698951   111030295305   111030566418   111030766128  
111031587197   111031779549   111032141598   111032293271   111032441412  
111032590079   111032733090   111032888035   111033063974   111033199109
111021763765   111024174472   111026027684   111027728436   111028060032  
111028934447   111029698962   111030295316   111030566777   111030766140  
111031587287   111031779606   111032141644   111032293293   111032441489  
111032590114   111032733113   111032888103   111033063985   111033199255
111021763798   111024174517   111026027729   111027728683   111028060054  
111028934458   111029698973   111030295350   111030566799   111030766151  
111031587333   111031779628   111032141903   111032293350   111032441557  
111032590136   111032733146   111032888114   111033064021   111033199277
111021763833   111024174551   111026027730   111027728717   111028060111  
111028934481   111029698984   111030295372   111030566812   111030766162  
111031587355   111031779662   111032142027   111032295464   111032441580  
111032590158   111032733528   111032888877   111033064054   111033199299
111021763866   111024174562   111026027763   111027728728   111028060212  
111028935594   111029699019   111030296698   111030566823   111030766207  
111031587388   111031779684   111032142241   111032295486   111032441591  
111032590282   111032733595   111032888888   111033064111   111033199323
111021763888   111024174674   111026028674   111027728740   111028060278  
111028935628   111029699020   111030296711   111030566834   111030766263  
111031587434   111031779707   111032142252   111032295497   111032441603  
111032590372   111032733607   111032888899   111033064133   111033199334
111021763901   111024174685   111026028685   111027728829   111028060290  
111028935640   111029699345   111030296733   111030566845   111030766285  
111031587478   111031779718   111032142263   111032295509   111032441614  
111032590383   111032733630   111032888956   111033064166   111033199345
111021763956   111024174719   111026028810   111027728874   111028060302  
111028935651   111029699367   111030296744   111030566878   111030766320  
111031587489   111031779729   111032142319   111032295600   111032441658  
111032590428   111032733641   111032889306   111033064177   111033199389
111021764003   111024174731   111026029079   111027728908   111028060313  
111028935673   111029699378   111030296755   111030566913   111030766331  
111031587502   111031779741   111032142353   111032295611   111032441715  
111032590440   111032733696   111032889317   111033064188   111033199390
111021764058   111024174764   111026029091   111027728919   111028060335  
111028935684   111029699390   111030296788   111030566980   111030766342  
111031587513   111031779763   111032142409   111032295633   111032441737  
111032590451   111032733753   111032889339   111033064199   111033199413
111021764092   111024174775   111026029147   111027728986   111028061123  
111028935718   111029699435   111030296799   111030566991   111030766353  
111031587524   111031779965   111032142498   111032295666   111032441759  
111032590552   111032733775   111032889362   111033064368   111033199435
111021764115   111024174809   111026029158   111027729066   111028061167  
111028935729   111029699457   111030296834   111030567004   111030766364  
111031587557   111031779987   111032142533   111032295712   111032441760  
111032590585   111032733809   111032889430   111033064380   111033199480
111021764193   111024174810   111026029204   111027729112   111028061213  
111028935763   111029699480   111030296856   111030567015   111030766375  
111031587647   111031779998   111032142555   111032295745   111032441782  
111032590596   111032733810   111032889463   111033064481   111033199503
111021764575   111024174821   111026029226   111027729156   111028061246  
111028935819   111029699491   111030296878   111030567037   111030766735  
111031587658   111031780013   111032142588   111032295767   111032441816  
111032590631   111032733821   111032889496   111033064492   111033199569
111021764711   111024174832   111026029316   111027729189   111028061336  
111028935820   111029699547   111030296890   111030567071   111030766757  
111031587726   111031780035   111032142599   111032295802   111032441827  
111032590642   111032734091   111032889520   111033064548   111033199604
111021765138   111024174865   111026029327   111027729202   111028061347  
111028935831   111029699558   111030296902   111030567116   111030766791  
111031587760   111031780079   111032142601   111032295824   111032441838  
111032590653   111032734125   111032889542   111033064649   111033199637
111021765149   111024174898   111026029439   111027729224   111028061358  
111028935842   111029699569   111030296913   111030567127   111030766814  
111031587805   111031780080   111032142612   111032295835   111032442514  
111032590844   111032734147   111032889597   111033064650   111033199659
111021765352   111024174922   111026029473   111027729280   111028061369  
111028935853   111029699570   111030296924   111030567138   111030766825  
111031587827   111031780091   111032142735   111032295846   111032442558  
111032590978   111032734169   111032889609   111033064661   111033199705
111021765419   111024174933   111026029484   111027729370   111028061370  
111028935909   111029699581   111030296935   111030567149   111030766847  
111031588064   111031780125   111032142768   111032295880   111032442569  
111032590989   111032734192   111032889610   111033064706   111033199783
111021765442   111024174955   111026029518   111027729527   111028061381  
111028935921   111029699592   111030297015   111030567150   111030766904  
111031588086   111031780136   111032142780   111032295925   111032442592  
111032591014   111032734204   111032889621   111033064740   111033199794
111021768210   111024174988   111026029530   111027729538   111028061415  
111028935943   111029699615   111030297048   111030567161   111030766915  
111031588097   111031780158   111032142825   111032295936   111032442604  
111032591036   111032734226   111032889632   111033064762   111033199817
111021768399   111024174999   111026030802   111027729606   111028061448  
111028935965   111029699648   111030297059   111030567206   111030766971  
111031588110   111031780169   111032142858   111032295947   111032442648  
111032591081   111032734237   111032889643   111033064784   111033200067
111021768412   111024175080   111026031746   111027729617   111028061505  
111028935976   111029699659   111030297093   111030567217   111030766993  
111031588121   111031780170   111032143163   111032295958   111032442659  
111032591126   111032734248   111032889687   111033064795   111033200078
111021768445   111024175147   111026031779   111027729639   111028061730  
111028935987   111029699660   111030297105   111030567239   111030767006  
111031588143   111031780259   111032143253   111032295981   111032442682  
111032591205   111032734259   111032889733   111033064818   111033200089
111021768467   111024175169   111026031836   111027729662   111028062067  
111028935998   111029699671   111030297116   111030567262   111030767017  
111031588176   111031780260   111032143286   111032295992   111032442693  
111032591216   111032734260   111032889744   111033064829   111033200090
111021768478   111024175192   111026031915   111027729763   111028062113  
111028936023   111029699682   111030297138   111030567318   111030767028  
111031588266   111031780338   111032143376   111032296005   111032442727  
111032591227   111032734271   111032889755   111033064885   111033200102
111021768489   111024175260   111026031937   111027729853   111028062157  
111028936056   111029699727   111030297149   111030567329   111030767040  
111031588277   111031780350   111032143387   111032296016   111032442738  
111032591238   111032734282   111032889766   111033064908   111033200113
111021768614   111024175271   111026031948   111027730451   111028062180  
111028936067   111029699783   111030297161   111030567330   111030767051  
111031588299   111031780394   111032143398   111032296094   111032442772  
111032591250   111032734293   111032889788   111033064920   111033200124
111021777894   111024175293   111026031959   111027730518   111028062191  
111028936090   111029699817   111030297172   111030567341   111030767062  
111031588334   111031780439   111032143422   111032296128   111032442828  
111032591261   111032734316   111032889878   111033064953   111033200191
111021777917   111024175305   111026032017   111027731092   111028062281  
111028936102   111029700157   111030297183   111030567385   111030767354  
111031588389   111031780440   111032143499   111032296230   111032442851  
111032591306   111032734338   111032889890   111033064964   111033200203
111021777928   111024175372   111026032039   111027731115   111028062315  
111028936191   111029700180   111030297239   111030567396   111030767365  
111031588514   111031781171   111032143837   111032296241   111032442862  
111032591328   111032734350   111032889913   111033065022   111033200214
111021777951   111024175394   111026032073   111027731137   111028062360  
111028936292   111029700191   111030297240   111030567408   111030767398  
111031588525   111031781249   111032143848   111032296296   111032442907  
111032591340   111032734406   111032889924   111033065033   111033200225
111021777973   111024175406   111026032095   111027731159   111028062449  
111028936315   111029700203   111030297251   111030567420   111030767422  
111031588592   111031781250   111032143859   111032296320   111032442918  
111032591351   111032734417   111032889946   111033065101   111033200247
111021778019   111024175417   111026032130   111027731182   111028062472  
111028936416   111029701080   111030297262   111030567475   111030767545  
111031588626   111031781261   111032143860   111032296342   111032442929  
111032591362   111032734530   111032890005   111033065112   111033200269
111021778031   111024175439   111026032141   111027731205   111028062483  
111028936449   111029701147   111030297273   111030567509   111030767567  
111031588682   111031781283   111032143871   111032296375   111032442930  
111032591373   111032734541   111032890038   111033065134   111033200281
111021778042   111024175507   111026032174   111027731283   111028062551  
111028936450   111029701248   111030297329   111030567510   111030767589  
111031589201   111031781294   111032143927   111032296421   111032442952  
111032591597   111032734552   111032890061   111033065145   111033200326
111021778053   111024175529   111026032220   111027731294   111028062573  
111028936506   111029701260   111030297330   111030567521   111030767680  
111031589223   111031781395   111032143950   111032296476   111032442974  
111032591610   111032734574   111032890072   111033065156   111033200348
111021778097   111024175732   111026032242   111027731306   111028062584  
111028936551   111029701271   111030297341   111030567532   111030767736  
111031589245   111031781452   111032144007   111032296500   111032443032  
111032591643   111032734608   111032890117   111033065167   111033200438
111021778187   111024175754   111026032275   111027731317   111028062685  
111028937046   111029701305   111030297363   111030567554   111030767747  
111031589267   111031781463   111032144041   111032296511   111032443043  
111032591665   111032734619   111032890128   111033065189   111033200461
111021778198   111024176036   111026032354   111027731340   111028062696  
111028937068   111029701394   111030297576   111030567576   111030767804  
111031589289   111031781474   111032144052   111032296522   111032443098  
111032591676   111032735003   111032890139   111033065730   111033200506
111021778480   111024176092   111026032365   111027731508   111028062719  
111028937125   111029701406   111030297598   111030567600   111030767815  
111031589302   111031781508   111032144074   111032296555   111032443133  
111032591687   111032735272   111032890140   111033065752   111033200517
111021778491   111024176115   111026032860   111027731519   111028062720  
111028937136   111029701451   111030297600   111030567633   111030767826  
111031589313   111031781519   111032144096   111032296566   111032443188  
111032591700   111032735283   111032890173   111033065785   111033200539
111021778536   111024176272   111026032871   111027731520   111028062797  
111028937158   111029701462   111030297666   111030567644   111030767837  
111031589324   111031781520   111032144119   111032296599   111032443391  
111032591722   111032735294   111032890195   111033065796   111033200764
111021778558   111024176317   111026032893   111027731564   111028062865  
111028937170   111029701484   111030297677   111030567655   111030767859  
111031589403   111031781531   111032144153   111032296623   111032443469  
111032591744   111032735339   111032890207   111033065820   111033200786
111021778581   111024176418   111026032949   111027731586   111028062922  
111028937192   111029701563   111030297688   111030567666   111030767860  
111031589436   111031781564   111032144186   111032296634   111032443481  
111032591755   111032735418   111032890218   111033065831   111033200797
111021778592   111024176430   111026032961   111027731621   111028062955  
111028937215   111029701765   111030297699   111030567699   111030767871  
111031589447   111031781597   111032144197   111032296678   111032443548  
111032591766   111032735429   111032890230   111033065897   111033200821
111021778637   111024176463   111026033816   111027731643   111028062966  
111028937293   111029701800   111030297712   111030567756   111030767882  
111031589481   111031781609   111032144287   111032296689   111032443571  
111032591777   111032735430   111032890263   111033065909   111033200832
111021778659   111024176485   111026033827   111027731665   111028063013  
111028937327   111029701855   111030297723   111030567767   111030767949  
111031589560   111031781632   111032144322   111032296713   111032443638  
111032591788   111032735496   111032890274   111033065987   111033201170
111021779100   111024176597   111026033917   111027731676   111028063439  
111028937338   111029701899   111030297734   111030567981   111030767950  
111031589571   111031781654   111032144333   111032296724   111032443649  
111032591799   111032735519   111032890285   111033065998   111033201226
111021779111   111024176643   111026034974   111027731687   111028064036  
111028937350   111029701912   111030297756   111030568342   111030767961  
111031589661   111031781687   111032144355   111032296746   111032443661  
111032591812   111032735520   111032890308   111033066113   111033201248
111021779166   111024176654   111026035087   111027731722   111028064070  
111028937372   111029701934   111030297767   111030568375   111030767983  
111031590203   111031781698   111032144366   111032296757   111032443694  
111032591889   111032735564   111032890353   111033066135   111033201305
111021779201   111024176733   111026035098   111027731744   111028064216  
111028937989   111029701978   111030297789   111030568397   111030768007  
111031590214   111031781733   111032144388   111032296768   111032443706  
111032591924   111032736363   111032890375   111033066179   111033201316
111021779223   111024176744   111026035100   111027731812   111028064250  
111028938025   111029701989   111030297802   111030568410   111030768030  
111031590225   111031781766   111032144423   111032296791   111032443728  
111032591935   111032736396   111032890409   111033066360   111033201327
111021779234   111024176788   111026035177   111027731867   111028064261  
111028938058   111029702115   111030297824   111030568443   111030768063  
111031590247   111031781799   111032144658   111032298197   111032443740  
111032591980   111032736419   111032890443   111033066371   111033201349
111021779313   111024176799   111026035188   111027731890   111028064362  
111028938092   111029702452   111030297835   111030568454   111030768120  
111031590315   111031781812   111032144681   111032298209   111032443795  
111032591991   111032736431   111032890498   111033066393   111033201844
111021779335   111024176812   111026039104   111027731946   111028064441  
111028938115   111029702463   111030297880   111030568476   111030768131  
111031590326   111031781823   111032144704   111032298254   111032443852  
111032592004   111032736442   111032890500   111033066427   111033201855
111021779380   111024176890   111026039126   111027731957   111028064463  
111028938159   111029702474   111030297891   111030568533   111030768153  
111031590348   111031781867   111032144715   111032298287   111032443863  
111032592026   111032736475   111032890533   111033066438   111033201888
111021779425   111024177509   111026039148   111027732510   111028064496  
111028938171   111029702496   111030297925   111030568544   111030768175  
111031590360   111031781878   111032144737   111032298344   111032444044  
111032592059   111032736509   111032890566   111033066450   111033201899
111021779436   111024177565   111026039159   111027732521   111028065701  
111028938182   111029702519   111030297958   111030568566   111030768186  
111031590393   111031781889   111032144771   111032298366   111032444066  
111032592060   111032736510   111032890713   111033066461   111033201912
111021779447   111024177587   111026039249   111027732543   111028065712  
111028938216   111029702520   111030298386   111030568601   111030768793  
111031590405   111031781924   111032144827   111032298388   111032444077  
111032592071   111032736521   111032890746   111033066506   111033201978
111021779481   111024177802   111026090910   111027732565   111028065767  
111028938227   111029702542   111030298421   111030568612   111030768827  
111031590416   111031781935   111032144838   111032298423   111032444088  
111032592138   111032736532   111032890768   111033066517   111033201989
111021779762   111024177824   111026090965   111027732598   111028065789  
111028938249   111029702553   111030298432   111030568645   111030768838  
111031590427   111031781957   111032144917   111032299323   111032444101  
111032592172   111032736554   111032890836   111033066540   111033202003
111021779773   111024177835   111026091045   111027732611   111028065824  
111028938261   111029702597   111030298454   111030568656   111030768861  
111031590449   111031781991   111032144928   111032299334   111032444112  
111032592183   111032736565   111032890847   111033066911   111033202014
111021779807   111024177947   111026093722   111027732622   111028065879  
111028938272   111029702610   111030298498   111030568713   111030768917  
111031590483   111031782004   111032144940   111032299345   111032444167  
111032592194   111032736576   111032890869   111033066977   111033202025
111021779852   111024177958   111026094352   111027732655   111028065880  
111028938294   111029702632   111030298544   111030568735   111030768939  
111031590494   111031782060   111032145930   111032299356   111032444178  
111032592217   111032736587   111032890870   111033067057   111033202036
111021779885   111024177969   111026094363   111027732666   111028065903  
111028938306   111029702676   111030298555   111030568746   111030768940  
111031590540   111031782071   111032145974   111032299367   111032444189  
111032592228   111032736598   111032890881   111033067068   111033202058
111021779986   111024178005   111026094385   111027732734   111028066162  
111028938339   111029702687   111030298566   111030568768   111030769378  
111031590573   111031782879   111032146009   111032299378   111032444190  
111032592239   111032736611   111032890892   111033067080   111033202070
111021780001   111024178038   111026094420   111027732846   111028066667  
111028938395   111029702698   111030298599   111030568836   111030769390  
111031590584   111031782880   111032146021   111032299479   111032444235  
111032592240   111032736622   111032890937   111033067103   111033202104

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021780056   111024178139   111026094509   111027732879   111028066678  
111028938553   111029702700   111030298623   111030568869   111030769402  
111031590696   111031782891   111032146032   111032299536   111032444257  
111032592273   111032736644   111032890971   111033067169   111033202115
111021780089   111024178140   111026094532   111027732969   111028066724  
111028938575   111029702711   111030298645   111030568870   111030769424  
111031590708   111031782903   111032146043   111032299558   111032444280  
111032592284   111032736655   111032890982   111033067181   111033202159
111021780090   111024178229   111026094576   111027732970   111028066881  
111028938621   111029702755   111030298690   111030568904   111030769446  
111031590719   111031783410   111032146054   111032299604   111032444314  
111032593263   111032736699   111032890993   111033067260   111033202193
111021780461   111024178285   111026094598   111027733005   111028066915  
111028938632   111029702799   111030298702   111030568926   111030769479  
111031590720   111031783443   111032146065   111032299659   111032444325  
111032593296   111032736723   111032891006   111033067608   111033202249
111021780483   111024178319   111026094611   111027733038   111028066926  
111028938676   111029702812   111030298735   111030568948   111030769480  
111031590753   111031783465   111032146076   111032299682   111032444336  
111032593331   111032736745   111032891174   111033067620   111033202283
111021780494   111024178331   111026095690   111027733049   111028067039  
111028938733   111029702856   111030298757   111030568959   111030769503  
111031590764   111031783476   111032146122   111032299693   111032444369  
111032593342   111032736767   111032891220   111033067787   111033202317
111021780540   111024178342   111026095724   111027733072   111028067095  
111028938755   111029702913   111030298791   111030568960   111030769525  
111031590797   111031783498   111032146133   111032299727   111032444426  
111032593386   111032736790   111032891938   111033067800   111033202339
111021780674   111024178375   111026095757   111027733599   111028067174  
111028938766   111029702935   111030298814   111030569196   111030769547  
111031590898   111031783500   111032146144   111032299750   111032444437  
111032593432   111032736813   111032891994   111033068003   111033202351
111021780708   111024178410   111026095779   111027733601   111028067219  
111028938799   111029703677   111030298825   111030569231   111030769570  
111031590911   111031783511   111032146155   111032299783   111032444448  
111032593443   111032736835   111032892030   111033068014   111033202362
111021780742   111024178421   111026095791   111027733634   111028067231  
111028938823   111029703688   111030299602   111030569321   111030769592  
111031590922   111031783555   111032146166   111032299828   111032444471  
111032593465   111032736891   111032892052   111033068025   111033202373
111021780753   111024178454   111026095803   111027733689   111028067242  
111028938845   111029703712   111030299613   111030569354   111030769682  
111031590955   111031783566   111032146188   111032299839   111032444516  
111032593500   111032736903   111032892131   111033068159   111033202418
111021781046   111024178465   111026095858   111027733702   111028067264  
111028938867   111029703734   111030299624   111030569365   111030769693  
111031591091   111031783577   111032146199   111032299840   111032444527  
111032593511   111032736992   111032892153   111033068250   111033202441
111021781945   111024178500   111026095881   111027733713   111028067286  
111028938913   111029703756   111030299657   111030569376   111030769716  
111031591204   111031783588   111032146212   111032299862   111032444549  
111032593533   111032737027   111032892164   111033068272   111033202520
111021782047   111024178544   111026095904   111027733724   111028068085  
111028938946   111029703767   111030300098   111030569411   111030769749  
111031591215   111031783599   111032146267   111032299918   111032444583  
111032593544   111032737038   111032892186   111033068283   111033202542
111021782115   111024178678   111026095937   111027733735   111028068108  
111028938979   111029703778   111030300111   111030569422   111030769772  
111031591226   111031783612   111032146278   111032299929   111032444606  
111032593588   111032737106   111032892209   111033068339   111033202553
111021782137   111024178689   111026095960   111027733768   111028068119  
111028938991   111029703813   111030300144   111030569501   111030769783  
111031591248   111031783634   111032146313   111032299941   111032444864  
111032593599   111032737117   111032892276   111033068340   111033202564
111021782227   111024178713   111026095982   111027733791   111028068120  
111028939789   111029703824   111030300155   111030569512   111030769794  
111031591383   111031783667   111032146335   111032299985   111032444886  
111032593601   111032737139   111032892287   111033068362   111033202575
111021782238   111024178814   111026096028   111027733803   111028068164  
111028939790   111029703846   111030300166   111030569567   111030769817  
111031591394   111031783689   111032146357   111032300001   111032444897  
111032593612   111032737140   111032892298   111033068407   111033202610
111021782261   111024178971   111026096039   111027733814   111028069750  
111028939802   111029703857   111030300177   111030569602   111030769839  
111031591709   111031783724   111032146470   111032300023   111032444987  
111032593623   111032737151   111032892311   111033068418   111033202621
111021782306   111024179006   111026096062   111027733825   111028069761  
111028939824   111029703868   111030300188   111030569657   111030770202  
111031591710   111031783735   111032146481   111032300056   111032444998  
111032593678   111032737162   111032892490   111033068485   111033202632
111021782340   111024179017   111026096084   111027733847   111028069772  
111028939846   111029703879   111030300199   111030569668   111030770235  
111031591721   111031783768   111032146526   111032300067   111032445012  
111032593724   111032737195   111032892502   111033068508   111033202676
111021782351   111024179040   111026096095   111027733870   111028069862  
111028939857   111029703891   111030300212   111030569703   111030770268  
111031591743   111031783858   111032146559   111032300157   111032445023  
111032593757   111032737207   111032892524   111033068597   111033202687
111021782373   111024179062   111026096118   111027733892   111028069884  
111028939891   111029704140   111030300223   111030569758   111030770831  
111031591754   111031783881   111032146560   111032300168   111032445034  
111032593768   111032737218   111032892591   111033068845   111033202755
111021782407   111024179107   111026096163   111027733960   111028069907  
111028939903   111029704151   111030300289   111030569769   111030771708  
111031591776   111031783892   111032146571   111032300180   111032445089  
111032593825   111032737229   111032892614   111033068867   111033202812
111021782430   111024179185   111026096208   111027733982   111028069930  
111028939936   111029704162   111030300302   111030569804   111030772024  
111031591833   111031783904   111032146582   111032300269   111032445124  
111032593926   111032737735   111032892625   111033068890   111033202845
111021782553   111024179208   111026096220   111027734006   111028069941  
111028939947   111029704184   111030300313   111030569859   111030772068  
111031591855   111031783915   111032146616   111032300281   111032445135  
111032594062   111032737746   111032892669   111033068924   111033202946
111021782586   111024179354   111026096253   111027734736   111028069996  
111028939958   111029704229   111030300335   111030569860   111030772079  
111031591866   111031783948   111032146627   111032300326   111032445146  
111032594141   111032737757   111032892715   111033068935   111033203037
111021782654   111024179376   111026096905   111027734747   111028070381  
111028940006   111029704230   111030300357   111030569882   111030772114  
111031591877   111031783960   111032146638   111032300348   111032445641  
111032594387   111032737780   111032893064   111033068980   111033203082
111021782698   111024179411   111026096927   111027735546   111028070415  
111028940028   111029704252   111030300368   111030569905   111030772125  
111031591888   111031783982   111032146649   111032300371   111032445708  
111032594411   111032737803   111032893121   111033069105   111033203105
111021782711   111024179477   111026097007   111027735557   111028070426  
111028940051   111029704926   111030300379   111030569916   111030772136  
111031591901   111031783993   111032146650   111032300382   111032445720  
111032594433   111032737814   111032893143   111033069116   111033203116
111021782755   111024179499   111026098165   111027735568   111028070437  
111028940062   111029704960   111030300380   111030569927   111030772293  
111031591945   111031784006   111032146739   111032300449   111032445764  
111032594455   111032737836   111032893187   111033069138   111033203127
111021782766   111024179523   111026098255   111027735591   111028070448  
111028940073   111029704971   111030300414   111030569938   111030772394  
111031591956   111031784039   111032146740   111032300472   111032445797  
111032594466   111032737847   111032893211   111033069149   111033203138
111021782777   111024179590   111026098288   111027735603   111028070471  
111028940141   111029705028   111030300425   111030569949   111030772417  
111031591990   111031784040   111032146751   111032300483   111032445809  
111032594477   111032737869   111032893266   111033069150   111033203172
111021782801   111024179691   111026098299   111027735614   111028070493  
111028940196   111029705039   111030300470   111030569961   111030772428  
111031592069   111031784141   111032146784   111032300506   111032445810  
111032594501   111032737870   111032893301   111033069374   111033203194
111021782823   111024179725   111026098345   111027735715   111028070561  
111028940242   111029705073   111030300481   111030569994   111030772439  
111031592081   111031784152   111032146829   111032301518   111032445832  
111032594512   111032737892   111032893345   111033069385   111033203262
111021782845   111024179758   111026098356   111027735726   111028070594  
111028940275   111029705185   111030300492   111030570008   111030772440  
111031592126   111031784163   111032146830   111032301563   111032445854  
111032594545   111032737904   111032893367   111033069396   111033203385
111021782867   111024179781   111026098390   111027735782   111028070628  
111028940309   111029705196   111030300526   111030570031   111030772473  
111031592205   111031784185   111032146841   111032301585   111032445887  
111032594578   111032737915   111032893390   111033069419   111033203419
111021782890   111024179804   111026098525   111027735894   111028070707  
111028940310   111029705219   111030300559   111030570053   111030774015  
111031592216   111031784196   111032146852   111032301608   111032445898  
111032594589   111032738006   111032893424   111033069420   111033203497
111021783015   111024179916   111026098558   111027735962   111028070730  
111028940343   111029705242   111030300616   111030570064   111030774026  
111031592250   111031784219   111032146885   111032301619   111032445900  
111032594635   111032738017   111032893480   111033069475   111033203554
111021783071   111024179994   111026098716   111027735995   111028070853  
111028940354   111029705253   111030300627   111030570075   111030774037  
111031592283   111031784220   111032146896   111032301620   111032446057  
111032594680   111032738028   111032893491   111033069486   111033203565
111021783093   111024180020   111026100608   111027736031   111028074127  
111028940376   111029705264   111030300638   111030570132   111030774060  
111031592306   111031784231   111032146908   111032301631   111032446079  
111032594714   111032738039   111032893503   111033069543   111033203677
111021783127   111024180075   111026100619   111027736053   111028264117  
111028940387   111029705275   111030300650   111030570154   111030774071  
111031592328   111031784253   111032146919   111032301653   111032446169  
111032594736   111032738051   111032893592   111033069633   111033203688
111021783138   111024180086   111026100653   111027736075   111028290048  
111028940398   111029705310   111030300661   111030570176   111030774093  
111031592373   111031784264   111032146953   111032301686   111032446170  
111032594758   111032738062   111032893659   111033069655   111033203699
111021783149   111024180132   111026100664   111027736086   111028333653  
111028940433   111029705398   111030300672   111030570198   111030774105  
111031592384   111031784275   111032146975   111032301709   111032446181  
111032594769   111032738073   111032893671   111033069666   111033203701
111021783150   111024180143   111026100798   111027736132   111028387876  
111028940466   111029705433   111030300740   111030570446   111030774116  
111031592395   111031784332   111032146986   111032301721   111032446192  
111032594781   111032738084   111032893716   111033069677   111033203712
111021783172   111024180154   111026100822   111027736233   111028399442  
111028940477   111029705455   111030300762   111030570457   111030774127  
111031592407   111031784613   111032147033   111032301754   111032446215  
111032594792   111032738095   111032893738   111033069688   111033203745
111021783183   111024180165   111026100844   111027736312   111028415036  
111028940499   111029705477   111030300795   111030570480   111030774138  
111031592418   111031784646   111032147055   111032301989   111032446259  
111032594815   111032738118   111032893749   111033069701   111033203756
111021783239   111024180187   111026100855   111027736345   111028465536  
111028940501   111029705488   111030300818   111030570491   111030774149  
111031592429   111031784657   111032147066   111032301990   111032446271  
111032594859   111032738129   111032893750   111033069723   111033203767
111021783262   111024180211   111026100888   111027736413   111028468326  
111028940512   111029705523   111030300852   111030570558   111030774150  
111031592430   111031784668   111032147077   111032302003   111032446282  
111032594927   111032738152   111032893772   111033069734   111033203778
111021783284   111024180244   111026100912   111027736457   111028469293  
111028940534   111029705602   111030300863   111030570569   111030774183  
111031592463   111031784703   111032147099   111032302058   111032446293  
111032594938   111032738208   111032893783   111033069745   111033203824
111021783295   111024180255   111026100934   111027736479   111028493346  
111028940556   111029705613   111030300874   111030570592   111030774206  
111031592812   111031784725   111032147112   111032302069   111032446305  
111032594961   111032738220   111032893839   111033069756   111033203879
111021783330   111024180356   111026100956   111027736503   111028536894  
111028940567   111029705668   111030300885   111030570604   111030774239  
111031592823   111031784736   111032148393   111032302092   111032446316  
111032595007   111032738253   111032893873   111033069767   111033203880
111021783385   111024180424   111026101014   111027736514   111028565762  
111028940589   111029705680   111030300908   111030570615   111030774240  
111031592845   111031784747   111032148416   111032302137   111032446327  
111032595029   111032738264   111032893918   111033069778   111033203891
111021783396   111024180491   111026101025   111027736592   111028592223  
111028940624   111029705747   111030300919   111030570637   111030775689  
111031592867   111031784770   111032148427   111032302575   111032446349  
111032595030   111032738297   111032893929   111033069789   111033203914
111021783408   111024180503   111026101104   111027736604   111028594292  
111028940646   111029705758   111030300931   111030570648   111030775690  
111031592889   111031784781   111032148449   111032302621   111032446350  
111032595063   111032738321   111032894177   111033069802   111033203969
111021783420   111024180570   111026101115   111027736615   111028610897  
111028940657   111029705770   111030300953   111030570660   111030775713  
111031592913   111031784792   111032148450   111032302665   111032446372  
111032595108   111032738343   111032894188   111033069813   111033203992
111021783543   111024180604   111026101306   111027736862   111028619661  
111028940679   111029705792   111030300964   111030570705   111030775724  
111031592979   111031784804   111032148494   111032302698   111032446383  
111032595142   111032738365   111032894201   111033069824   111033204005
111021783587   111024180772   111026101632   111027736884   111028621204  
111028940680   111029705837   111030300975   111030570716   111030775735  
111031592991   111031784815   111032148506   111032302801   111032446394  
111032595153   111032738387   111032894212   111033069879   111033204858
111021783600   111024180806   111026101643   111027736930   111028634208  
111028940714   111029705860   111030300986   111030570727   111030775757  
111031593004   111031784826   111032148517   111032302812   111032446417  
111032595164   111032738444   111032894335   111033070006   111033204926
111021783622   111024180828   111026101676   111027736941   111028652163  
111028940725   111029705871   111030300997   111030570930   111030775779  
111031593037   111031784848   111032148528   111032302823   111032446428  
111032595186   111032738455   111032894357   111033070017   111033205174
111021783633   111024180839   111026101755   111027736963   111028661602  
111028940758   111029705893   111030301055   111030570941   111030775791  
111031593183   111031784859   111032148540   111032302856   111032446462  
111032595210   111032738477   111032894504   111033070028   111033205208
111021783655   111024181751   111026101799   111027736985   111028669408  
111028940769   111029705916   111030301066   111030570952   111030775814  
111031593228   111031784871   111032148551   111032302878   111032446473  
111032595221   111032738488   111032894537   111033070039   111033205219
111021783723   111024181807   111026101878   111027737009   111028669442  
111028941007   111029705949   111030301077   111030571010   111030775825  
111031593240   111031784893   111032148573   111032303228   111032446484  
111032595300   111032738499   111032894559   111033070051   111033205231
111021783767   111024181830   111026102015   111027737021   111028669464  
111028941085   111029705950   111030301088   111030571043   111030775836  
111031593251   111031784949   111032148630   111032303262   111032446495  
111032595322   111032738523   111032894582   111033070062   111033205253
111021783789   111024181908   111026102060   111027737043   111028669486  
111028941096   111029706658   111030301099   111030571065   111030775847  
111031593262   111031784983   111032148641   111032303284   111032446518  
111032595333   111032738578   111032894649   111033070073   111033205286
111021783868   111024181919   111026102903   111027737076   111028669521  
111028941108   111029706669   111030301101   111030571076   111030776398  
111031593273   111031785052   111032148652   111032303318   111032446529  
111032596312   111032738590   111032895088   111033070084   111033205310
111021784106   111024182000   111026102925   111027737087   111028669565  
111028942198   111029706681   111030301112   111030571111   111030831570  
111031593329   111031785096   111032148663   111032303341   111032446530  
111032596424   111032738602   111032895156   111033070107   111033205332
111021784117   111024182011   111026102936   111027737100   111028669587  
111028942200   111029706704   111030301134   111030571133   111030848174  
111031593330   111031785120   111032148708   111032303396   111032447395  
111032596457   111032738657   111032895178   111033070129   111033205343
111021784162   111024182033   111026103016   111027737863   111028669598  
111028942211   111029706962   111030301145   111030571144   111030916002  
111031593352   111031785142   111032148742   111032303420   111032447407  
111032596468   111032738668   111032895224   111033070130   111033205422
111021784173   111024182134   111026103027   111027737885   111028670668  
111028942233   111029706984   111030301190   111030571155   111030934507  
111031593385   111031785186   111032148865   111032303442   111032447430  
111032596480   111032738714   111032895235   111033070275   111033205433
111021784184   111024182246   111026103050   111027737908   111028670680  
111028942244   111029707008   111030301202   111030571166   111030943888  
111031593419   111031785197   111032148887   111032303509   111032447452  
111032596514   111032738725   111032895279   111033070286   111033205455
111021784207   111024182268   111026103106   111027737919   111028670691  
111028942255   111029707019   111030301213   111030571537   111030947455  
111031593442   111031785232   111032148898   111032303510   111032447496  
111032596525   111032738747   111032895381   111033070297   111033205499
111021784218   111024182303   111026103308   111027737920   111028670725  
111028942288   111029707031   111030302618   111030571616   111030955926  
111031593486   111031785243   111032148911   111032303532   111032447508  
111032596536   111032738758   111032895392   111033070309   111033205501
111021784296   111024182358   111026103410   111027737953   111028670736  
111028942323   111029707053   111030302630   111030571986   111030958064  
111031593510   111031785298   111032149204   111032303565   111032447531  
111032596547   111032738769   111032895404   111033070321   111033205512
111021784364   111024182516   111026103533   111027737975   111028670747  
111028942334   111029707097   111030302641   111030571997   111030962249  
111031594049   111031785300   111032149248   111032303576   111032447610  
111032596569   111032738770   111032895415   111033070332   111033205534
111021784410   111024182617   111026103577   111027738000   111028670792  
111028942345   111029707109   111030302663   111030572000   111030962373  
111031594050   111031785681   111032149271   111032303587   111032447643  
111032596570   111032738781   111032895493   111033070747   111033205556
111021784432   111024182976   111026103599   111027738011   111028670815  
111028942378   111029707121   111030302696   111030572022   111030989394  
111031594117   111031785692   111032149316   111032303598   111032447654  
111032596581   111032738792   111032895718   111033070769   111033205624
111021784465   111024183056   111026103645   111027738022   111028670837  
111028942389   111029707154   111030302786   111030572055   111030990284  
111031594140   111031785704   111032149372   111032304106   111032447665  
111032596592   111032738826   111032895763   111033070804   111033205668

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021784476   111024183089   111026103678   111027738145   111028670860  
111028942413   111029707176   111030302797   111030572112   111030992095  
111031594151   111031785984   111032149495   111032304780   111032447687  
111032596648   111032738837   111032895774   111033070826   111033206445
111021784533   111024183090   111026103690   111027738178   111028670927  
111028942424   111029707187   111030302809   111030572156   111030997012  
111031594162   111031786019   111032149541   111032304803   111032447722  
111032596659   111032738859   111032895808   111033070848   111033206456
111021784599   111024183146   111026103713   111027738189   111028671096  
111028942457   111029707200   111030302843   111030572178   111031003853  
111031594207   111031786053   111032149552   111032304814   111032447788  
111032596660   111032738882   111032895820   111033070859   111033206467
111021784678   111024183168   111026103746   111027738280   111028671120  
111028942491   111029707705   111030302854   111030572190   111031020908  
111031594252   111031786064   111032149664   111032304870   111032447799  
111032596693   111032738905   111032895886   111033070860   111033206478
111021784689   111024183225   111026103836   111027738336   111028671142  
111028942525   111029707716   111030302887   111030572224   111031024025  
111031594331   111031786075   111032149675   111032304892   111032447823  
111032596716   111032738916   111032895897   111033070882   111033206490
111021784690   111024183247   111026103869   111027738673   111028671210  
111028942536   111029707727   111030302898   111030572246   111031024115  
111031594342   111031786086   111032149686   111032304948   111032447834  
111032597649   111032738927   111032896012   111033070893   111033206502
111021784757   111024183258   111026103870   111027738684   111028672783  
111028942558   111029707738   111030302933   111030572381   111031025633  
111031594353   111031786132   111032149709   111032304959   111032447856  
111032597706   111032739614   111032896034   111033070949   111033206524
111021784803   111024183292   111026103915   111027738718   111028672851  
111028942569   111029707750   111030302977   111030572392   111031025644  
111031594476   111031786277   111032149765   111032305028   111032447902  
111032597739   111032739658   111032896056   111033070972   111033206546
111021785501   111024183405   111026104073   111027738763   111028672862  
111028942570   111029707761   111030303024   111030572404   111031030460  
111031594544   111031786299   111032149787   111032305051   111032447957  
111032597773   111032739759   111032896067   111033070983   111033206557
111021785556   111024185711   111026104129   111027738774   111028672873  
111028942604   111029707806   111030303046   111030572426   111031042968  
111031594555   111031786323   111032149798   111032305062   111032447968  
111032597784   111032739805   111032896168   111033070994   111033207255
111021785578   111024314063   111026104185   111027738819   111028672895  
111028942637   111029707840   111030303057   111030572459   111031052082  
111031594577   111031786334   111032149800   111032305073   111032448004  
111032597795   111032739816   111032896180   111033071007   111033207266
111021785589   111024393789   111026105018   111027738820   111028672907  
111028942671   111029707873   111030303068   111030573090   111031068179  
111031594667   111031786772   111032149822   111032305084   111032448442  
111032597829   111032739827   111032896191   111033071029   111033207288
111021785602   111024570304   111026105119   111027738909   111028672918  
111028942682   111029707907   111030303079   111030573102   111031070677  
111031594678   111031787278   111032149833   111032305107   111032449195  
111032597841   111032739850   111032896203   111033071063   111033207299
111021785646   111024646971   111026105197   111027738932   111028672930  
111028942716   111029708009   111030303080   111030573113   111031092682  
111031594689   111031787289   111032149877   111032305163   111032449218  
111032597852   111032739861   111032896214   111033071096   111033207334
111021785725   111024706743   111026105209   111027738998   111028672963  
111028942783   111029708021   111030303091   111030573146   111031097733  
111031594690   111031787290   111032149888   111032305174   111032449229  
111032597863   111032739872   111032896236   111033071142   111033207367
111021785736   111024748637   111026105243   111027739135   111028672985  
111028943032   111029708032   111030303114   111030573168   111031110379  
111031595264   111031787379   111032149899   111032305185   111032449252  
111032597885   111032739917   111032896281   111033071175   111033207390
111021785747   111024953691   111026105388   111027739168   111028672996  
111028943043   111029708065   111030303169   111030573191   111031116982  
111031595297   111031787380   111032149912   111032305208   111032449713  
111032597931   111032739940   111032896360   111033071186   111033207413
111021785758   111024973435   111026105399   111027739180   111028673009  
111028943076   111029708100   111030303181   111030573269   111031124060  
111031595376   111031787447   111032149923   111032305219   111032449724  
111032598101   111032740199   111032896393   111033071197   111033207435
111021785769   111024977877   111026105423   111027739247   111028673021  
111028943087   111029708188   111030303192   111030573270   111031131495  
111031595398   111031787469   111032149934   111032305253   111032449735  
111032598112   111032740223   111032896416   111033071209   111033207468
111021786153   111024977888   111026105557   111027739269   111028673054  
111028943122   111029708201   111030303226   111030573292   111031144815  
111031595411   111031787481   111032150745   111032305264   111032449746  
111032598167   111032740267   111032896427   111033071210   111033207480
111021786175   111024977899   111026105579   111027739315   111028673087  
111028943144   111029708223   111030303259   111030573315   111031146525  
111031595422   111031787515   111032150790   111032305275   111032449780  
111032598190   111032740290   111032896438   111033071243   111033207491
111021786254   111024977923   111026105580   111027739337   111028673098  
111028943177   111029708245   111030303282   111030573359   111031149832  
111031595444   111031787537   111032150813   111032305332   111032449791  
111032598213   111032740335   111032896472   111033071254   111033207581
111021786265   111024977945   111026105669   111027739449   111028673122  
111028943199   111029708278   111030303316   111030573360   111031151778  
111031595455   111031787571   111032150824   111032305354   111032449803  
111032598224   111032740346   111032896483   111033071300   111033207592
111021786355   111024978014   111026105726   111027740283   111028673155  
111028943201   111029708289   111030303361   111030573371   111031183357  
111031595466   111031787593   111032150835   111032305376   111032449825  
111032598235   111032740357   111032896506   111033071333   111033207648
111021786412   111024978047   111026105748   111027740351   111028673166  
111028943302   111029708335   111030303372   111030573382   111031216646  
111031595488   111031787616   111032150880   111032305387   111032449836  
111032598268   111032740391   111032896517   111033071344   111033207693
111021786478   111024978092   111026105771   111027740373   111028673177  
111028943368   111029708346   111030303383   111030573450   111031219829  
111031595499   111031787627   111032150903   111032305398   111032449870  
111032598279   111032740414   111032896551   111033071355   111033207727
111021786568   111024978126   111026105805   111027740430   111028673188  
111028943403   111029708357   111030303406   111030573540   111031227963  
111031595501   111031787650   111032150914   111032305422   111032449926  
111032598314   111032740425   111032896573   111033071401   111033207738
111021786591   111024978160   111026105827   111027740474   111028673795  
111028943414   111029708368   111030303417   111030573551   111031234578  
111031595556   111031787728   111032150958   111032305433   111032449948  
111032598448   111032740447   111032896584   111033071681   111033207772
111021786614   111024978171   111026105861   111027740564   111028674235  
111028943436   111029708379   111030303440   111030573562   111031240430  
111031595602   111031787773   111032150981   111032305501   111032449971  
111032598460   111032740504   111032896629   111033071838   111033207828
111021786625   111024978193   111026105906   111027740632   111028674291  
111028943447   111029708391   111030303518   111030573584   111031251072  
111031595646   111031787784   111032151027   111032305512   111032449993  
111032598594   111032740515   111032896630   111033071872   111033207851
111021786669   111024978216   111026105928   111027740665   111028674347  
111028943492   111029708403   111030303585   111030573629   111031256651  
111031595679   111031787830   111032151083   111032305545   111032450007  
111032598617   111032740526   111032896641   111033071917   111033207862
111021786692   111024978261   111026105939   111027740698   111028674358  
111028943537   111029708425   111030303620   111030573641   111031264605  
111031595680   111031787852   111032151094   111032305556   111032450029  
111032598628   111032740537   111032896674   111033071940   111033207895
111021786759   111024978272   111026105973   111027740722   111028674369  
111028943560   111029708447   111030303631   111030573652   111031269622  
111031595747   111031787863   111032151117   111032305635   111032450030  
111032598639   111032740548   111032896685   111033071951   111033207918
111021786782   111024978340   111026106008   111027740733   111028674381  
111028943582   111029708504   111030303686   111030573663   111031280175  
111031595758   111031787885   111032151139   111032305646   111032450041  
111032598684   111032740582   111032896696   111033072008   111033207929
111021786805   111024978902   111026106019   111027740788   111028674392  
111028944224   111029708515   111030303709   111030573674   111031303429  
111031595792   111031787919   111032151140   111032305679   111032450074  
111032598695   111032740605   111032896708   111033072020   111033208009
111021786861   111024978957   111026106042   111027740890   111028674415  
111028944257   111029708526   111030303721   111030573685   111031356898  
111031595815   111031787942   111032151162   111032305691   111032450085  
111032598718   111032740616   111032896719   111033072031   111033208021
111021786872   111024978968   111026106053   111027740991   111028674459  
111028944268   111029708559   111030303743   111030573720   111031366934  
111031595837   111031787975   111032151791   111032305725   111032450096  
111032598741   111032740638   111032896720   111033072042   111033208032
111021786883   111024980411   111026107267   111027741026   111028674471  
111028944303   111029708560   111030303765   111030573753   111031372391  
111031595859   111031788000   111032151814   111032305792   111032450131  
111032598785   111032740650   111032896731   111033072121   111033208065
111021786906   111024980433   111026107290   111027741037   111028674482  
111028944347   111029708582   111030304025   111030573764   111031373752  
111031595860   111031788022   111032151915   111032305837   111032450153  
111032598808   111032740672   111032896742   111033072132   111033208087
111021786928   111024980444   111026107335   111027741071   111028674550  
111028944358   111029708593   111030304104   111030573775   111031373954  
111031595905   111031788044   111032151948   111032305972   111032450186  
111032599786   111032740694   111032896753   111033072198   111033208100
111021786939   111024980523   111026107357   111027741082   111028674561  
111028944415   111029709538   111030304115   111030573865   111031395284  
111031595927   111031788066   111032151959   111032306018   111032450197  
111032599797   111032740740   111032896775   111033072233   111033208111
111021786940   111024980578   111026107368   111027741105   111028674583  
111028944437   111029709617   111030304137   111030573876   111031402250  
111031595938   111031788101   111032152028   111032306052   111032450209  
111032599809   111032740751   111032896786   111033072244   111033208166
111021787019   111024980590   111026107380   111027741183   111028674606  
111028944471   111029709640   111030304160   111030573887   111031420036  
111031595983   111031788651   111032152040   111032306153   111032450210  
111032599810   111032740762   111032896797   111033072266   111033208201
111021787132   111024980646   111026107436   111027741194   111028674651  
111028944516   111029709662   111030304182   111030573898   111031420047  
111031595994   111031788684   111032152141   111032306186   111032450232  
111032599854   111032741077   111032896809   111033072277   111033208245
111021787233   111024980703   111026107447   111027741239   111028675270  
111028944538   111029709673   111030304205   111030574282   111031420069  
111031596018   111031788707   111032152163   111032306197   111032450254  
111032599865   111032741099   111032896810   111033072288   111033208289
111021787244   111024980769   111026107481   111027741251   111028675281  
111028944549   111029709695   111030304216   111030574305   111031420081  
111031596029   111031788796   111032152185   111032306210   111032450265  
111032599876   111032741145   111032896821   111033072299   111033208290
111021787255   111024980770   111026107504   111027741262   111028675674  
111028944583   111029709718   111030304249   111030574327   111031420126  
111031596120   111031788820   111032152208   111032306221   111032450287  
111032599898   111032741178   111032896832   111033072301   111033208313
111021787323   111024980792   111026107559   111027741295   111028675685  
111028944606   111029709729   111030304317   111030574338   111031420687  
111031596131   111031788831   111032152231   111032306232   111032450298  
111032599900   111032741190   111032896865   111033072323   111033208335
111021787424   111024980804   111026107627   111027741329   111028675696  
111028944673   111029709741   111030304351   111030574349   111031420700  
111031596153   111031788842   111032152253   111032306300   111032450322  
111032599922   111032741202   111032896876   111033072334   111033208357
111021787468   111024980859   111026107638   111027741992   111028675719  
111028944695   111029709752   111030304373   111030574361   111031420733  
111031596243   111031788864   111032152264   111032306377   111032450355  
111032599955   111032741628   111032896887   111033072367   111033208368
111021787480   111024980905   111026107672   111027742050   111028675742  
111028944707   111029709808   111030304407   111030574484   111031420744  
111031596254   111031788897   111032152275   111032306423   111032450401  
111032599966   111032741640   111032896898   111033072378   111033208379
111021787491   111024980927   111026107717   111027742083   111028675753  
111028944718   111029709819   111030304429   111030574541   111031420766  
111031596265   111031789012   111032152309   111032306478   111032450412  
111032599977   111032741651   111032896922   111033072389   111033208403
111021787547   111024980983   111026107740   111027742094   111028675809  
111028944741   111029709820   111030304441   111030574596   111031420801  
111031596366   111031789034   111032152321   111032306490   111032450423  
111032599999   111032741695   111032896933   111033072424   111033208414
111021787558   111024980994   111026107773   111027742106   111028675821  
111028944774   111029709831   111030304452   111030574912   111031420823  
111031596377   111031789045   111032152365   111032306502   111032450478  
111032600037   111032741718   111032896944   111033072435   111033208425
111021787772   111024981018   111026108088   111027742117   111028675832  
111028944796   111029709875   111030304474   111030574945   111031420867  
111031596399   111031789056   111032152398   111032306557   111032450489  
111032600060   111032741730   111032896955   111033072446   111033208458
111021787794   111024981029   111026108123   111027742139   111028675843  
111028945584   111029709886   111030304508   111030575272   111031420878  
111031596423   111031789135   111032152400   111032306568   111032450513  
111032600093   111032741763   111032896988   111033072479   111033208470
111021787817   111024981052   111026108202   111027742184   111028675854  
111028945607   111029709897   111030304553   111030575283   111031420890  
111031597020   111031789236   111032152411   111032306579   111032450524  
111032600127   111032741796   111032896999   111033072503   111033208537
111021787828   111024981973   111026108235   111027742207   111028675865  
111028945629   111029709909   111030304586   111030575294   111031420979  
111031597031   111031789269   111032152422   111032306580   111032450636  
111032600228   111032741808   111032897103   111033072514   111033208559
111021787929   111024982020   111026108314   111027742241   111028675900  
111028945641   111029709910   111030304632   111030575340   111031420980  
111031597053   111031789270   111032152455   111032306603   111032450658  
111032600239   111032741932   111032897158   111033072558   111033208571
111021787941   111024982075   111026108325   111027742252   111028675911  
111028945708   111029709943   111030304654   111030575384   111031420991  
111031597110   111031789292   111032152477   111032306614   111032450681  
111032600251   111032742168   111032897170   111033072569   111033208582
111021788111   111024982121   111026108347   111027743118   111028675922  
111028945719   111029709954   111030304665   111030575429   111031421004  
111031597132   111031789371   111032152512   111032306647   111032450715  
111032600273   111032742180   111032897181   111033072581   111033208638
111021788751   111024982143   111026108370   111027743129   111028675955  
111028945720   111029709965   111030304687   111030575452   111031421059  
111031597143   111031789382   111032152523   111032306658   111032450726  
111032600330   111032742203   111032897192   111033072637   111033208649
111021788762   111024982211   111026108437   111027743152   111028675966  
111028945731   111029709976   111030304698   111030575463   111031421060  
111031597176   111031789416   111032152534   111032306681   111032450759  
111032600352   111032742214   111032897204   111033072671   111033208650
111021788807   111024982222   111026108594   111027743286   111028676079  
111028945764   111029709998   111030305194   111030575520   111031421093  
111031597198   111031789438   111032152567   111032306704   111032450805  
111032600363   111032742236   111032897226   111033072693   111033208672
111021788852   111024982233   111026112791   111027743332   111028676114  
111028945898   111029710002   111030305217   111030575553   111031421105  
111031597233   111031789450   111032152589   111032306726   111032450827  
111032600475   111032742247   111032897260   111033072705   111033208683
111021788874   111024982244   111026112847   111027743343   111028676136  
111028945933   111029710046   111030305295   111030575575   111031421127  
111031597255   111031789494   111032152602   111032306748   111032450850  
111032600532   111032742269   111032897316   111033072738   111033208717
111021788896   111024982288   111026124446   111027743354   111028676530  
111028945944   111029710057   111030305307   111030575609   111031421138  
111031597277   111031789506   111032152624   111032306759   111032450861  
111032600554   111032742292   111032897338   111033072749   111033208728
111021788920   111024983021   111026124480   111027743365   111028676574  
111028945955   111029710079   111030305318   111030575610   111031421150  
111031597301   111031789528   111032152635   111032306771   111032450928  
111032600587   111032742315   111032897350   111033072750   111033208739
111021789189   111024983111   111026124491   111027743411   111028676596  
111028945966   111029710080   111030305745   111030575632   111031421172  
111031597312   111031789539   111032152668   111032307165   111032451682  
111032600598   111032742337   111032897372   111033072794   111033208908
111021789190   111024983122   111026124514   111027743433   111028676620  
111028945988   111029710091   111030305846   111030576341   111031421318  
111031597334   111031789652   111032152680   111032307187   111032451693  
111032600611   111032742506   111032897383   111033072806   111033208942
111021789279   111024983155   111026124536   111027743477   111028676709  
111028945999   111029710103   111030305891   111030576374   111031421352  
111031597378   111031789674   111032152691   111032307222   111032451705  
111032600655   111032742517   111032897394   111033072862   111033208964
111021789370   111024983177   111026124547   111027743501   111028676754  
111028946035   111029710114   111030305947   111030576408   111031421442  
111031597480   111031789696   111032152703   111032307233   111032451716  
111032600688   111032742539   111032897428   111033072884   111033208997
111021789459   111024983188   111026124581   111027743882   111028676776  
111028946079   111029710147   111030306027   111030576419   111031421486  
111031597547   111031789742   111032152714   111032307244   111032451750  
111032600699   111032742540   111032897439   111033073155   111033209011
111021789471   111024983290   111026124615   111027743905   111028676811  
111028946147   111029710181   111030306049   111030576442   111031421509  
111031597570   111031789764   111032152769   111032307356   111032451840  
111032600701   111032742900   111032897451   111033073188   111033209022
111021789549   111024983324   111026124873   111027743983   111028676844  
111028946192   111029710204   111030306072   111030576453   111031421521  
111031597592   111031789786   111032152770   111032307378   111032451873  
111032600745   111032742911   111032897484   111033073234   111033209077
111021789561   111024983335   111026125201   111027744029   111028676855  
111028946934   111029710248   111030306128   111030576464   111031421554  
111031597604   111031790137   111032152792   111032307402   111032451918  
111032600790   111032742922   111032897495   111033073256   111033209134
111021789606   111024983357   111026125212   111027744030   111028677036  
111028946967   111029710259   111030306139   111030576509   111031421576  
111031597615   111031790148   111032152848   111032307468   111032451929  
111032600835   111032742977   111032897530   111033073346   111033209145
111021789639   111024983425   111026125223   111027744041   111028677081  
111028947003   111029710260   111030306195   111030576543   111031421587  
111031597648   111031790182   111032152859   111032307479   111032451974  
111032600846   111032743259   111032897552   111033073368   111033209156

 

SCH-A-32



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021789662   111024983447   111026125234   111027744085   111028677104  
111028947014   111029710271   111030306555   111030576565   111031421598  
111031597660   111031790216   111032152860   111032307828   111032452009  
111032600879   111032743260   111032897585   111033073380   111033209189
111021789673   111024983470   111026125256   111027744108   111028677137  
111028947025   111029710305   111030306690   111030576587   111031421622  
111031597705   111031790227   111032152871   111032308166   111032452021  
111032600880   111032743305   111032897608   111033073469   111033209202
111021789729   111024983515   111026125313   111027744120   111028677160  
111028947058   111029710327   111030306768   111030576644   111031421914  
111031597750   111031790238   111032153120   111032308177   111032452043  
111032602264   111032743350   111032897620   111033073470   111033209213
111021789741   111024983526   111026125885   111027744131   111028677182  
111028947070   111029710338   111030306791   111030576677   111031421925  
111031597783   111031790249   111032153513   111032308223   111032452054  
111032602275   111032743361   111032897631   111033073784   111033209246
111021789752   111024983537   111026125919   111027744142   111028677238  
111028947092   111029710372   111030306803   111030576790   111031421969  
111031597828   111031790283   111032153546   111032308346   111032452717  
111032602286   111032743372   111032897642   111033073807   111033209257
111021789774   111024983548   111026125920   111027744153   111028677328  
111028947452   111029710383   111030306814   111030576802   111031421992  
111031597839   111031790294   111032153568   111032308357   111032452773  
111032602297   111032743383   111032897686   111033073830   111033209279
111021789796   111024983560   111026125931   111027744175   111028677430  
111028947474   111029710406   111030306836   111030576835   111031422005  
111031597851   111031790317   111032153580   111032308368   111032452795  
111032602309   111032743462   111032897754   111033073841   111033209280
111021789808   111024983605   111026125942   111027744197   111028677621  
111028947496   111029710417   111030306892   111030576857   111031422016  
111031598256   111031790340   111032153591   111032308379   111032452807  
111032602310   111032743473   111032897945   111033073863   111033209336
111021789875   111024983627   111026125975   111027744210   111028677687  
111028947508   111029710428   111030306915   111030576891   111031422038  
111031598289   111031790351   111032153603   111032308380   111032452829  
111032602376   111032743518   111032897978   111033073919   111033210350
111021789921   111024983638   111026125986   111027744287   111028677698  
111028947520   111029710440   111030306926   111030576925   111031422050  
111031598313   111031790407   111032154480   111032308391   111032452863  
111032602400   111032743552   111032897990   111033073953   111033210406
111021789932   111024983661   111026126000   111027744298   111028677722  
111028947542   111029710451   111030306937   111030576936   111031422061  
111031598335   111031790418   111032154514   111032308447   111032452874  
111032602411   111032743585   111032898003   111033074000   111033210440
111021789943   111024983672   111026126022   111027744344   111028677733  
111028947575   111029710484   111030306948   111030577038   111031422083  
111031598346   111031790452   111032154525   111032308469   111032452986  
111032602477   111032743596   111032898025   111033074022   111033210451
111021789976   111024983740   111026126033   111027744401   111028677744  
111028947609   111029710530   111030306959   111030577050   111031422106  
111031598357   111031790508   111032154547   111032308526   111032453000  
111032602523   111032743608   111032898036   111033074055   111033210462
111021790046   111024983751   111026126482   111027744423   111028677766  
111028947610   111029710563   111030307006   111030577072   111031422117  
111031598379   111031790519   111032154569   111032308548   111032453011  
111032602534   111032743631   111032898070   111033074066   111033210518
111021790079   111024984347   111026126493   111027744445   111028677799  
111028947621   111029710596   111030307073   111030577083   111031422151  
111031598380   111031790575   111032154570   111032308571   111032453022  
111032602589   111032743642   111032898126   111033074077   111033210585
111021790316   111024984471   111026126516   111027744478   111028677801  
111028947632   111029710619   111030307095   111030577094   111031422173  
111031598425   111031790609   111032154592   111032308627   111032453099  
111032602602   111032743653   111032898148   111033074134   111033210653
111021790327   111024984493   111026126527   111027744489   111028677867  
111028947643   111029710620   111030307118   111030577106   111031422195  
111031598447   111031790643   111032154637   111032308649   111032453202  
111032602624   111032743686   111032898159   111033074145   111033210664
111021790338   111024984763   111026126538   111027744614   111028677878  
111028947654   111029710642   111030307185   111030577128   111031422207  
111031598458   111031790665   111032154659   111032308650   111032453213  
111032602635   111032743710   111032898171   111033074178   111033210686
111021790349   111024984774   111026126617   111027744658   111028677889  
111028947687   111029710653   111030307297   111030577140   111031422229  
111031598559   111031790687   111032154705   111032308672   111032453246  
111032602646   111032743798   111032898193   111033074268   111033210732
111021790350   111024984785   111026126640   111027744670   111028677913  
111028947722   111029710664   111030307343   111030577151   111031422252  
111031598571   111031790711   111032154750   111032308694   111032453257  
111032602657   111032743822   111032898205   111033074279   111033210765
111021790372   111024984796   111026126695   111027744737   111028677979  
111028947733   111029710978   111030307354   111030577173   111031422263  
111031598582   111031790722   111032154772   111032308706   111032453303  
111032602679   111032743855   111032898227   111033074291   111033210776
111021790383   111024984819   111026126796   111027744748   111028678004  
111028947744   111029710990   111030307398   111030577195   111031422342  
111031598650   111031790777   111032154783   111032308717   111032453314  
111032602691   111032743888   111032898238   111033074347   111033210787
111021790394   111024984820   111026126864   111027744760   111028678037  
111028947755   111029711317   111030307477   111030577252   111031422375  
111031598706   111031790788   111032154839   111032308739   111032453336  
111032602703   111032744722   111032898249   111033074358   111033210822
111021790428   111024984864   111026126886   111027744793   111028678048  
111028947812   111029711418   111030307792   111030577285   111031422409  
111031598740   111031790812   111032154873   111032309156   111032453370  
111032602747   111032744733   111032898250   111033074369   111033210877
111021790451   111024985078   111026126897   111027744816   111028678059  
111028947834   111029711452   111030307804   111030577375   111031422421  
111031598762   111031791116   111032154918   111032309202   111032453392  
111032602781   111032744744   111032898261   111033074370   111033210901
111021790495   111024985089   111026126932   111027744838   111028678206  
111028947867   111029711463   111030307826   111030577746   111031422432  
111031598784   111031791127   111032154941   111032309279   111032453460  
111032602804   111032744766   111032898272   111033074381   111033210934
111021790529   111024985124   111026126954   111027746076   111028678262  
111028947889   111029711474   111030307837   111030577780   111031422443  
111031598795   111031791150   111032154985   111032309392   111032453471  
111032602859   111032744777   111032898294   111033074392   111033210956
111021790541   111024985168   111026126965   111027746100   111028678307  
111028947890   111029711485   111030307848   111030577803   111031422454  
111031599099   111031791183   111032154996   111032309404   111032453482  
111032602860   111032744788   111032898306   111033074437   111033210989
111021790664   111024985225   111026127045   111027746144   111028678330  
111028947924   111029711508   111030308041   111030577825   111031422498  
111031599112   111031791880   111032155009   111032309415   111032453505  
111032602882   111032744799   111032898317   111033074471   111033210990
111021790675   111024985270   111026127067   111027746177   111028679454  
111028947935   111029711519   111030308052   111030577836   111031422500  
111031599156   111031791958   111032155021   111032309426   111032453527  
111032602893   111032744834   111032898340   111033074505   111033211003
111021790697   111024985337   111026127090   111027746289   111028679465  
111028947979   111029711531   111030308074   111030577892   111031423084  
111031599167   111031791970   111032155076   111032310057   111032453561  
111032602905   111032744867   111032898362   111033074550   111033211014
111021790709   111024985348   111026127663   111027746313   111028679487  
111028947980   111029711542   111030308322   111030577926   111031423095  
111031599189   111031792005   111032155144   111032310068   111032453617  
111032603018   111032744924   111032898452   111033074583   111033211025
111021790754   111024985359   111026127674   111027746346   111028679498  
111028948015   111029711564   111030308344   111030577948   111031423118  
111031599190   111031792038   111032155155   111032310158   111032453628  
111032603029   111032744957   111032898496   111033074594   111033211036
111021790765   111024985360   111026127685   111027746379   111028679746  
111028948026   111029711586   111030308658   111030577982   111031423129  
111031599291   111031792049   111032155188   111032310170   111032453640  
111032603030   111032744968   111032898519   111033074606   111033211104
111021790945   111024985450   111026127708   111027746414   111028679869  
111028948048   111029711610   111030308704   111030578028   111031423141  
111031599314   111031792050   111032155223   111032310181   111032453651  
111032603052   111032744991   111032898531   111033074628   111033211115
111021790989   111024985472   111026127742   111027746425   111028679948  
111028948611   111029711621   111030308748   111030578062   111031423174  
111031599325   111031792094   111032155234   111032310192   111032453662  
111032603063   111032745037   111032898935   111033074639   111033211126
111021791003   111024985539   111026127775   111027746436   111028679959  
111028948622   111029711711   111030308759   111030578354   111031423208  
111031599404   111031792117   111032155256   111032310215   111032453707  
111032603074   111032745060   111032898946   111033074640   111033211137
111021791014   111024985562   111026127797   111027746469   111028679971  
111028948633   111029711722   111030308771   111030578365   111031423220  
111031599482   111031792162   111032155391   111032310260   111032453718  
111032603096   111032745093   111032899060   111033074673   111033211159
111021791058   111024985573   111026127876   111027746481   111028679982  
111028948699   111029711766   111030308793   111030578680   111031423231  
111031599493   111031792184   111032155403   111032310305   111032453729  
111032603119   111032745105   111032899093   111033074695   111033211182
111021791081   111024985584   111026127900   111027747336   111028680018  
111028948701   111029712048   111030308827   111030578736   111031423242  
111031599527   111031792207   111032155582   111032310394   111032453741  
111032603120   111032745127   111032899116   111033074707   111033211249
111021791104   111024985618   111026127999   111027747370   111028680041  
111028948723   111029712071   111030308850   111030578769   111031423253  
111031599550   111031792218   111032155593   111032310439   111032453774  
111032603131   111032745149   111032899127   111033074718   111033211250
111021791115   111024985629   111026128002   111027747965   111028680096  
111028948756   111029712082   111030308894   111030578781   111031423310  
111031599572   111031792229   111032155661   111032310507   111032453785  
111032603153   111032745150   111032899149   111033074752   111033211261
111021791126   111024985641   111026128013   111027748269   111028680108  
111028948789   111029712105   111030309288   111030578792   111031423332  
111031599628   111031792230   111032155852   111032310518   111032453796  
111032603164   111032745194   111032899150   111033074819   111033211339
111021791306   111024985696   111026128035   111027748292   111028680120  
111028948846   111029712116   111030309301   111030578804   111031423343  
111031599639   111031792397   111032156369   111032310529   111032453819  
111032603197   111032746522   111032899161   111033074820   111033211362
111021791373   111024985719   111026128046   111027748359   111028680142  
111028948936   111029712127   111030309312   111030578815   111031423354  
111031599707   111031792409   111032156561   111032310541   111032453853  
111032603209   111032746555   111032899217   111033075719   111033211407
111021791384   111024985753   111026128079   111027748393   111028680153  
111028949049   111029712150   111030309323   111030578826   111031423376  
111031599741   111031792421   111032156583   111032310563   111032454225  
111032603210   111032747219   111032899273   111033075731   111033211586
111021791395   111024985832   111026128080   111027748483   111028680164  
111028949061   111029712161   111030309334   111030578882   111031423387  
111031599752   111031792454   111032156606   111032310585   111032454247  
111032603254   111032747242   111032899284   111033075742   111033211610
111021791429   111024985854   111026128114   111027748494   111028680175  
111028949072   111029712183   111030309345   111030578938   111031423400  
111031599763   111031792487   111032156640   111032310743   111032454270  
111032603276   111032747253   111032899307   111033075922   111033211643
111021791430   111024985865   111026128136   111027748517   111028680209  
111028949094   111029712217   111030309356   111030578949   111031423411  
111031599785   111031792522   111032157371   111032310754   111032454304  
111032603287   111032747264   111032899622   111033075944   111033211665
111021791711   111024985887   111026128181   111027748539   111028680276  
111028949117   111029712239   111030309378   111030578950   111031423422  
111031599853   111031792555   111032157382   111032310765   111032454315  
111032603311   111032747321   111032899644   111033075988   111033211799
111021792475   111024985911   111026128192   111027748540   111028680287  
111028949139   111029712284   111030309435   111030579029   111031423433  
111031599864   111031792566   111032157393   111032310800   111032454348  
111032603322   111032747354   111032899666   111033076002   111033211834
111021792497   111024986013   111026128204   111027748652   111028680298  
111028949140   111029712307   111030309446   111030579052   111031423444  
111031599875   111031792599   111032157416   111032310844   111032454382  
111032603333   111032747387   111032899677   111033076035   111033211845
111021792510   111024986024   111026128237   111027748719   111028680333  
111028949195   111029712318   111030309479   111030579074   111031423455  
111031599886   111031792601   111032157427   111032310888   111032454405  
111032603557   111032747398   111032899701   111033076046   111033211867
111021792600   111024986046   111026128305   111027748731   111028680399  
111028949230   111029712330   111030309491   111030579221   111031423499  
111031599909   111031792612   111032157450   111032310899   111032454416  
111032603614   111032747433   111032899734   111033076103   111033211889
111021792622   111024986068   111026128316   111027748753   111028680401  
111028949319   111029712385   111030309503   111030579243   111031423556  
111031599921   111031792634   111032157461   111032310912   111032454449  
111032603636   111032747624   111032899756   111033076125   111033211913
111021792756   111024986079   111026128361   111027748764   111028680423  
111028949364   111029712408   111030309547   111030579254   111031423567  
111031599932   111031792656   111032157483   111032310956   111032454450  
111032603669   111032747646   111032899767   111033076136   111033211957
111021792767   111024986103   111026128552   111027748821   111028680445  
111028949375   111029712745   111030309558   111030579300   111031423590  
111031599943   111031792746   111032157539   111032310978   111032454461  
111032603670   111032747679   111032899802   111033076158   111033211979
111021792903   111024986147   111026128563   111027748854   111028680478  
111028949386   111029712756   111030309569   111030579423   111031423691  
111031599976   111031792757   111032157551   111032311003   111032454494  
111032603782   111032747680   111032899824   111033076237   111033211991
111021792992   111024986169   111026128596   111027748898   111028680513  
111028949409   111029712767   111030309570   111030580098   111031423703  
111031599987   111031792779   111032157573   111032311698   111032454810  
111032603805   111032747714   111032899835   111033076248   111033212060
111021793016   111024986170   111026128608   111027748911   111028680557  
111028949410   111029712802   111030309592   111030580122   111031423714  
111031600003   111031792791   111032157595   111032311711   111032454876  
111032603827   111032747725   111032899857   111033076327   111033212116
111021793094   111024986192   111026128619   111027749013   111028680591  
111028949432   111029712947   111030309604   111030580133   111031423725  
111031600014   111031792836   111032157618   111032311722   111032454933  
111032603850   111032747747   111032899868   111033076338   111033212149
111021793128   111024986204   111026128675   111027749057   111028680636  
111028949476   111029712981   111030309626   111030580166   111031424287  
111031600025   111031792881   111032157674   111032311733   111032454955  
111032603861   111032747781   111032899880   111033076372   111033212150
111021793173   111024986226   111026129553   111027749169   111028680894  
111028949500   111029713016   111030309637   111030580177   111031424311  
111031600047   111031792892   111032157696   111032311801   111032454966  
111032604761   111032747815   111032899925   111033076394   111033212172
111021793195   111024986248   111026129575   111027749237   111028680962  
111028949511   111029713027   111030309648   111030580199   111031424322  
111031600070   111031792904   111032157865   111032311812   111032454977  
111032604772   111032747826   111032899958   111033076417   111033212228
111021793218   111024986316   111026129711   111027749259   111028680973  
111028949522   111029713038   111030309660   111030580223   111031424344  
111031600092   111031792959   111032157876   111032311845   111032454988  
111032604783   111032747837   111032899970   111033076866   111033212239
111021793544   111024986338   111026129766   111027749271   111028680984  
111028949533   111029713050   111030309671   111030580245   111031424366  
111031600137   111031792960   111032157887   111032311867   111032454999  
111032604817   111032747848   111032899992   111033076899   111033212240
111021793577   111024987968   111026129777   111027749316   111028681019  
111028949544   111029713139   111030309682   111030580302   111031424399  
111031600148   111031792982   111032157898   111032311878   111032455024  
111032604828   111032747882   111032900007   111033076967   111033212262
111021793623   111024987979   111026129799   111027749361   111028681020  
111028949599   111029713263   111030309693   111030580324   111031424401  
111031600216   111031793006   111032157911   111032311890   111032455035  
111032605054   111032747893   111032900030   111033076989   111033212273
111021793634   111024987991   111026129845   111027749372   111028681031  
111028949623   111029713285   111030309750   111030580346   111031424412  
111031600238   111031793039   111032157922   111032311935   111032455046  
111032605087   111032747905   111032900085   111033077092   111033212307
111021793713   111024988015   111026129889   111027749383   111028681176  
111028949667   111029713353   111030309761   111030580379   111031424467  
111031600261   111031793051   111032157977   111032312093   111032455068  
111032605100   111032747972   111032900535   111033077126   111033212341
111021793768   111024988037   111026129890   111027749428   111028681200  
111028949678   111029713364   111030309783   111030580403   111031424513  
111031600294   111031793062   111032157988   111032312116   111032455451  
111032605111   111032747994   111032900568   111033077160   111033212611
111021793825   111024988048   111026129902   111027749440   111028681233  
111028950131   111029713397   111030309806   111030580447   111031424535  
111031600306   111031793501   111032158013   111032312127   111032455473  
111032605122   111032748018   111032900579   111033077171   111033212789
111021793892   111024988071   111026129935   111027749473   111028681266  
111028950164   111029713421   111030309817   111030580481   111031424568  
111031600317   111031793512   111032158024   111032312149   111032455484  
111032605133   111032748030   111032900580   111033077193   111033212802
111021793915   111024988082   111026130016   111027749495   111028681334  
111028950210   111029713500   111030309907   111030580492   111031424603  
111031600328   111031793578   111032158079   111032312150   111032455507  
111032605144   111032748120   111032900625   111033077249   111033212813
111021793971   111024988105   111026130049   111027749507   111028681424  
111028950300   111029713511   111030309941   111030580504   111031424614  
111031600339   111031794063   111032158091   111032312161   111032455530  
111032605155   111032748142   111032900669   111033077294   111033212846
111021793993   111024988116   111026130072   111027749518   111028681446  
111028950344   111029713533   111030309952   111030580537   111031424636  
111031601059   111031794074   111032159272   111032312183   111032455541  
111032605166   111032748175   111032900670   111033077306   111033212879
111021794028   111024988150   111026130094   111027749529   111028681817  
111028950355   111029713588   111030311427   111030580571   111031425558  
111031601127   111031794096   111032159384   111032312206   111032455552  
111032605199   111032748186   111032900704   111033077351   111033212891
111021794062   111024988239   111026130128   111027749585   111028681862  
111028950366   111029713612   111030311438   111030580593   111031425592  
111031601150   111031794153   111032159430   111032312217   111032455574  
111032605234   111032748209   111032900715   111033077373   111033212925

 

SCH-A-33



--------------------------------------------------------------------------------

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

 

Loan Number

                                                                             
111021794130   111024988240   111026130173   111027749596   111028682032  
111028950827   111029713634   111030311461   111030580638   111031425604  
111031601161   111031794175   111032159520   111032312228   111032455608  
111032605256   111032748243   111032900748   111033077384   111033212947
111021794185   111024988318   111026130184   111027749664   111028682212  
111028950849   111029713667   111030311494   111030580649   111031425615  
111031601240   111031794197   111032159597   111032312239   111032455631  
111032605278   111032748254   111032900760   111033077429   111033212969
111021794208   111024988408   111026130230   111027749675   111028682245  
111028950872   111029713713   111030311517   111030580683   111031425626  
111031601352   111031794209   111032159643   111032312273   111032455686  
111032605313   111032748276   111032900850   111033077889   111033213027
111021794297   111024988453   111026130263   111027749732   111028682278  
111028950906   111029714051   111030311539   111030580694   111031425693  
111031601396   111031794210   111032159687   111032312284   111032455721  
111032605324   111032748287   111032901255   111033077935   111033213038
111021794310   111024988510   111026130375   111027749798   111028682290  
111028950917   111029714084   111030311540   111030580717   111031425705  
111031601419   111031794221   111032159755   111032312295   111032455743  
111032605335   111032748300   111032901323   111033078004   111033213106
111021794332   111024988521   111026130500   111027749822   111028682302  
111028950928   111029714107   111030311551   111030581279   111031425738  
111031601420   111031794232   111032159935   111032312330   111032455765  
111032605368   111032748434   111032901356   111033078048   111033213128
111021794343   111024988532   111026130601   111027749833   111028682357  
111028950939   111029714129   111030311562   111030581280   111031425749  
111031601453   111031794287   111032160173   111032312396   111032455833  
111032605380   111032748456   111032901367   111033078813   111033213139
111021794376   111024988565   111026130634   111027749901   111028682368  
111028950973   111029714152   111030311584   111030581303   111031425761  
111031601464   111031794298   111032160241   111032312408   111032455888  
111032605571   111032748478   111032901378   111033078880   111033213162
111021794400   111024988587   111026130689   111027749978   111028682425  
111028950984   111029714231   111030311630   111030581314   111031425783  
111031601475   111031794311   111032160319   111032312442   111032456003  
111032605582   111032748489   111032901389   111033078925   111033213173
111021794411   111024988622   111026130746   111027749990   111028682447  
111028951008   111029714253   111030311674   111030581459   111031425806  
111031601486   111031794322   111032160410   111032312453   111032456283  
111032605605   111032748579   111032901390   111033078969   111033213184
111021794444   111024988655   111026130982   111027750015   111028682458  
111028951019   111029714343   111030311685   111030581471   111031425817  
111031601497   111031794355   111032160476   111032312497   111032456294  
111032605694   111032748580   111032901402   111033078970   111033213195
111021794523   111024988789   111026131006   111027750048   111028682559  
111028951020   111029714376   111030311696   111030581482   111031425828  
111031601587   111031794377   111032160487   111032312521   111032456306  
111032605706   111032748603   111032901413   111033079319   111033213207
111021794534   111024988790   111026131039   111027750149   111028682694  
111028951031   111029714387   111030311900   111030581493   111031425839  
111031601622   111031794388   111032160634   111032312543   111032456328  
111032605751   111032748625   111032901435   111033079320   111033213218
111021794567   111024988947   111026131040   111027750161   111028682706  
111028951042   111029714398   111030311944   111030581550   111031425840  
111031601633   111031794399   111032160915   111032312598   111032456339  
111032605784   111032748636   111032901457   111033079410   111033213241
111021794578   111024988958   111026131095   111027750183   111028682717  
111028951053   111029714400   111030311955   111030581572   111031425930  
111031601644   111031794434   111032161084   111032312622   111032456407  
111032605795   111032748647   111032901480   111033079421   111033214118
111021794590   111024988970   111026131152   111027750194   111028682728  
111028951075   111029714411   111030311977   111030581617   111031425941  
111031601699   111031794445   111032161185   111032312655   111032456418  
111032605830   111032748681   111032901569   111033079432   111033214129
111021794657   111024989050   111026131163   111027750284   111028682762  
111028951110   111029714422   111030311988   111030581628   111031425963  
111031601723   111031794456   111032161398   111032312880   111032456463  
111032605919   111032748692   111032901604   111033079443   111033214152
111021794691   111024989083   111026131567   111027750307   111028682784  
111028951121   111029714466   111030312002   111030581640   111031425974  
111031601756   111031794467   111032161411   111032313364   111032456474  
111032605997   111032748759   111032901648   111033079476   111033214208
111021794961   111024989139   111026131589   111027750318   111028682818  
111028951143   111029714477   111030312046   111030581662   111031425985  
111031601778   111031794478   111032161545   111032313375   111032456485  
111032606000   111032749121   111032901671   111033079511   111033214220
111021795377   111024989162   111026131590   111027750408   111028682829  
111028951154   111029714512   111030312057   111030581684   111031426009  
111031601790   111031794489   111032161578   111032313409   111032456520  
111032606044   111032749143   111032901705   111033079667   111033214310
111021795412   111024989184   111026131668   111027751847   111028682830  
111028951176   111029714523   111030312091   111030581718   111031426021  
111031601802   111031794490   111032161602   111032313410   111032456553  
111032606055   111032749187   111032901738   111033079690   111033214343
111021795737   111024989195   111026131679   111027751892   111028682852  
111028951233   111029714534   111030312147   111030581752   111031426087  
111031601824   111031794513   111032161679   111032313443   111032456564  
111032606077   111032749222   111032901749   111033079724   111033214387
111021795748   111024989308   111026131680   111027751982   111028682863  
111028951299   111029714545   111030312169   111030581763   111031426098  
111031601846   111031794524   111032161680   111032313476   111032456610  
111032606088   111032749277   111032901750   111033079757   111033214433
111021795861   111024989319   111026131769   111027752152   111028682874  
111028951301   111029714556   111030312170   111030581842   111031426403  
111031601914   111031794535   111032161725   111032313487   111032456621  
111032606099   111032749288   111032901761   111033079768   111033214769
111021795951   111024989320   111026131848   111027752163   111028682896  
111028951323   111029714680   111030312181   111030581864   111031426414  
111031601925   111031794557   111032161736   111032313498   111032456632  
111032606112   111032749299   111032901783   111033079779   111033214815
111021796042   111024989331   111026131905   111027752174   111028682942  
111028951334   111029714691   111030312192   111030581886   111031427303  
111031602005   111031794580   111032161747   111032313544   111032456654  
111032606156   111032749367   111032901794   111033079836   111033214826
111021796064   111024989353   111026131972   111027752185   111028682975  
111028951390   111029714714   111030312204   111030581897   111031427314  
111031602016   111031794591   111032161826   111032313601   111032456665  
111032606167   111032749389   111032901817   111033079870   111033214859
111021796109   111024989364   111026131983   111027752196   111028683055  
111028951413   111029714725   111030312215   111030581909   111031427336  
111031602319   111031794647   111032161837   111032313612   111032456676  
111032606190   111032749390   111032901840   111033079892   111033214871
111021796110   111024989960   111026132197   111027752242   111028683123  
111028951851   111029714747   111030312226   111030581987   111031427347  
111031602678   111031794670   111032162209   111032313634   111032456687  
111032606202   111032749402   111032901884   111033079937   111033214916
111021796132   111024990007   111026132209   111027752297   111028683189  
111028951862   111029714770   111030312237   111030581998   111031427358  
111031602690   111031794681   111032162243   111032313645   111032457071  
111032606235   111032749424   111032901918   111033079948   111033215108
111021796154   111024990030   111026132210   111027752321   111028683235  
111028952076   111029714781   111030312248   111030582023   111031427404  
111031602746   111031794692   111032162254   111032313656   111032457082  
111032606257   111032750257   111032901930   111033079959   111033215153
111021796198   111024990108   111026132243   111027752387   111028683369  
111028952100   111029714826   111030312293   111030582045   111031427415  
111031602757   111031794715   111032162265   111032313702   111032457105  
111032606268   111032750279   111032901974   111033079993   111033215186
111021796200   111024990175   111026132265   111027752455   111028683808  
111028952111   111029714860   111030312305   111030582113   111031427437  
111031602768   111031794737   111032162276   111032313757   111032457116  
111032606303   111032750291   111032901996   111033080007   111033215210
111021796378   111024990186   111026132298   111027752466   111028683831  
111028952177   111029714882   111030312350   111030582135   111031427459  
111031602791   111031794748   111032162287   111032313768   111032457183  
111032606358   111032750303   111032902009   111033080029   111033215232
111021796457   111024990265   111026132300   111027752477   111028683842  
111028952188   111029714893   111030312361   111030582146   111031427471  
111031603039   111031794782   111032162298   111032313780   111032457206  
111032606370   111032750673   111032902032   111033080030   111033215265
111021796536   111024990287   111026132333   111027752589   111028683932  
111028952201   111029714916   111030312406   111030582168   111031427549  
111031603219   111031794793   111032162300   111032313803   111032457217  
111032606426   111032750695   111032902133   111033080041   111033215298
111021796604   111024990366   111026132344   111027753793   111028683943  
111028952245   111029714949   111030312417   111030582203   111031427561  
111031603253   111031794917   111032162333   111032313825   111032457251  
111032606437   111032750707   111032902144   111033080108   111033215322
111021796626   111024990434   111026132388   111027753805   111028684135  
111028952256   111029715108   111030312484   111030582236   111031427583  
111031603286   111031794928   111032162344   111032313836   111032457329  
111032606897   111032750718   111032902199   111033080131   111033215333
111021796648   111024990478   111026132423   111027753850   111028684168  
111028952313   111029715120   111030312507   111030582247   111031427606  
111031603297   111031794939   111032162366   111032313937   111032457330  
111032606932   111032750752   111032902201   111033080142   111033215412
111021796738   111024990502   111026132535   111027753883   111028684179  
111028952324   111029715153   111030312888   111030582258   111031427628  
111031603321   111031794940   111032162377   111032313948   111032457341  
111032606954   111032750819   111032902492   111033080164   111033215434
111021796750   111024991143   111026132546   111027753894   111028684225  
111028952357   111029715243   111030312967   111030582281   111031427651  
111031603343   111031794951   111032162388   111032313971   111032457352  
111032606976   111032750820   111032902504   111033080175   111033215489
111021796840   111024991154   111026132580   111027753939   111028684269  
111028952368   111029715254   111030313003   111030582292   111031427662  
111031603411   111031795266   111032164436   111032313982   111032457374  
111032606987   111032751135   111032903178   111033080209   111033215580
111021796941   111024991187   111026132591   111027754288   111028684270  
111028952380   111029715478   111030313025   111030582304   111031427707  
111031603488   111031795288   111032164447   111032314006   111032457419  
111032607034   111032751168   111032903189   111033080232   111033215591
111021796952   111024991200   111026133008   111027754323   111028684315  
111028952403   111029715513   111030313047   111030583541   111031427763  
111031603512   111031795345   111032164515   111032314017   111032457442  
111032607045   111032751179   111032903202   111033080265   111033215614
111021797009   111024991277   111026133019   111027754367   111028684326  
111028952436   111029716008   111030313069   111030583563   111031427774  
111031603567   111031795356   111032164537   111032314028   111032457497  
111032607067   111032751203   111032903224   111033080625   111033215669
111021797346   111024991288   111026133020   111027754402   111028684360  
111028952481   111029716019   111030313081   111030583608   111031427785  
111031603613   111031795378   111032164559   111032314062   111032457532  
111032607102   111032751236   111032903246   111033080670   111033215681
111021797795   111024991301   111026133042   111027754424   111028684405  
111028952504   111029716020   111030313104   111030583912   111031427875  
111031603635   111031795402   111032164627   111032314073   111032457576  
111032607135   111032751315   111032903291   111033080692   111033215726
111021797908   111024991345   111026133064   111027754604   111028684438  
111028952526   111029716053   111030313115   111030583956   111031427886  
111031604029   111031795435   111032164649   111032314095   111032457587  
111032607168   111032751337   111032903347   111033080715   111033215748
111021797920   111024991413   111026133097   111027754750   111028684450  
111028953112   111029716097   111030313193   111030583989   111031427909  
111031604030   111031795479   111032164661   111032314174   111032457688  
111032607225   111032751359   111032903369   111033080726   111033215782
111021798303   111024991424   111026133110   111027754794   111028684483  
111028953123   111029716121   111030313205   111030584047   111031427910  
111031604052   111031795536   111032164672   111032314185   111032457699  
111032607247   111032751360   111032903437   111033080782   111033215849
111021798381   111024991806   111026133121   111027754840   111028684517  
111028953145   111029716132   111030313238   111030584069   111031427932  
111031604209   111031795547   111032164717   111032314220   111032457701  
111032607258   111032752079   111032903459   111033080793   111033216165
111021798392   111024991907   111026133198   111027754851   111028685013  
111028953156   111029716165   111030314172   111030584070   111031427943  
111031604210   111031795558   111032164762   111032314231   111032457723  
111032607270   111032752125   111032903460   111033080827   111033216187
111021798415   111024991918   111026133491   111027754895   111028685024  
111028953167   111029716198   111030314262   111030584081   111031427976  
111031604232   111031795570   111032164829   111032314242   111032457745  
111032607292   111032752136   111032903471   111033080838   111033216424
111021798482   111024992009   111026133503   111027754930   111028685068  
111028953954   111029716211   111030314318   111030584104   111031427987  
111031604276   111031795581   111032164885   111032314253   111032457802  
111032607304   111032752798   111032903505   111033080850   111033216570
111021798505   111024992065   111026133626   111027755054   111028685091  
111028953976   111029716222   111030314329   111030584126   111031428012  
111031604300   111031795615   111032165055   111032314309   111032457835  
111032607337   111032752844   111032903516   111033080861   111033216592
111021798538   111024992290   111026134076   111027755098   111028685136  
111028953998   111029716277   111030314385   111030584160   111031428023  
111031604333   111031795626   111032165066   111032314343   111032457891  
111032607382   111032752877   111032903549   111033080872   111033216682
111021798594   111024992335   111026134100   111027755111   111028685293  
111028954001   111029716671   111030314396   111030584205   111031428078  
111031604344   111031795637   111032165077   111032314400   111032457958  
111032607405   111032752901   111032903572   111033080883   111033216716
111021798606   111024992458   111026134111   111027755469   111028685372  
111028954012   111029716738   111030314419   111030584227   111031428089  
111031604366   111031795648   111032165112   111032314411   111032457970  
111032607449   111032752912   111032903617   111033080906   111033216727
111021798640   111024992492   111026134122   111027755548   111028685394  
111028954034   111029716761   111030314420   111030584283   111031428124  
111031604377   111031795682   111032165145   111032314422   111032457992  
111032607450   111032752967   111032903640   111033081356   111033223411
111021798662   111024992526   111026134133   111027755593   111028685495  
111028954045   111029716794   111030314442   111030585004   111031428146  
111031604399   111031795693   111032165178   111032314477   111032458038  
111032607786   111032752989   111032903662   111033081367   111033255988
111021798707   111024992593   111026134155   111027755627   111028685530  
111028954067   111029716817   111030314475   111030585015   111031428203  
111031604434   111031795716   111032165190   111032314488   111032458050  
111032607797   111032752990   111032903819   111033081390   111035238958
111021798718   111024992616   111026134188   111027755638   111028685563  
111028954078   111029717212   111030314486   111030585048   111031428214  
111031604456   111031795738   111032165257   111032314501   111032458061  
111032608361   111032753047   111032903831   111033081424   111035584323
111021798730   111024992638   111026134201   111027756235   111028685620  
111028954102   111029717223   111030314497   111030585060   111031428236  
111031604513   111031795749   111032165279   111032314534   111032458083  
111032608372   111032753070   111032903842   111033081435     111021798741  
111024992661   111026134267   111027756246   111028685642   111028954113  
111029717234   111030314587   111030585071   111031428269   111031604546  
111031795772   111032165325   111032314578   111032458106   111032608383  
111032753081   111032903853   111033081480     111021798752   111024992908  
111026134278   111027756303   111028685675   111028954157   111029717256  
111030314600   111030585161   111031428270   111031604557   111031795974  
111032165336   111032314725   111032458151   111032608417   111032753328  
111032903998   111033081491     111021798774   111024992919   111026134289  
111027756325   111028685686   111028954168   111029717267   111030314611  
111030585217   111031428292   111031604579   111031795985   111032165358  
111032314758   111032458184   111032608462   111032753429   111032904001  
111033081503     111021798886   111024992964   111026134302   111027756358  
111028685697   111028954179   111029717278   111030314622   111030585239  
111031428315   111031604580   111031795996   111032165370   111032314770  
111032458195   111032608473   111032753474   111032904012   111033081536    
111021798943   111024993000   111026134447   111027756370   111028685967  
111028954180   111029717290   111030314666   111030585240   111031428326  
111031604603   111031796010   111032165404   111032314815   111032458218  
111032608484   111032753496   111032904034   111033081558     111021798976  
111024993033   111026134504   111027756381   111028685978   111028954214  
111029717302   111030314688   111030585262   111031428337   111031604614  
111031796043   111032165460   111032314837   111032458511   111032608495  
111032753632   111032904045   111033081570     111021799023   111024993358  
111026134526   111027756459   111028686081   111028954225   111029717324  
111030314701   111030585284   111031428382   111031604625   111031796065  
111032165471   111032314860   111032458522   111032608518   111032753643  
111032904067   111033081750     111021799034   111024993404   111026134605  
111027756505   111028686092   111028954236   111029717335   111030314723  
111030585295   111031428405   111031604838   111031796087   111032165527  
111032314893   111032458544   111032608710   111032753654   111032904089  
111033081772     111021799078   111024993460   111026134616   111027757236  
111028686171   111028954247   111029717346   111030314734   111030585329  
111031428427   111031604861   111031796100   111032165549   111032314916  
111032458555   111032608732   111032753698   111032904090   111033081783    
111021799168   111024993493   111026134661   111027757258   111028686193  
111028954258   111029717379   111030314756   111030585341   111031428450  
111031604872   111031796133   111032165583   111032314949   111032458588  
111032608754   111032753722   111032904102   111033081794    

 

SCH-A-34



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SERVICER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables.  Each Receivable (A) was originated
(i) by GM Financial or (ii) by a Dealer and purchased by GM Financial from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with GM Financial and was validly assigned by such Dealer to GM Financial
pursuant to a Dealer Assignment, (B) was originated by GM Financial or such
Dealer for the retail sale of a Financed Vehicle in the ordinary course of GM
Financial’s or the Dealer’s business, in each case (i) was originated in
accordance with GM Financial’s credit policies and (ii) was fully and properly
executed by the parties thereto, and (iii) GM Financial and, to the best of the
Seller’s and the Servicer’s knowledge, each Dealer had all necessary licenses
and permits to originate Receivables in the State where GM Financial or each
such Dealer was located, (C) contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security, and (D) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer’s electronic records relating thereto.

2.        Compliance with Law.  All requirements of applicable federal, State
and local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable State Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation.   Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables.  The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5.        Marking Records.  Each of GM Financial and the Seller agree that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper.   The Receivables constitute “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC.

7.        One Original.    There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy.   With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions.  With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment.  With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete.    There exists a Receivable File
pertaining to each Receivable. Related documentation concerning the Receivable,
including any documentation regarding modifications of the Contract, will be
maintained electronically by the Servicer in accordance with customary policies
and procedures. With respect to any Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable currently is in the possession
of the Custodian.

12.        Receivables in Force.  No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title.  Immediately prior to the conveyance of the Receivables
to the Trust pursuant to this Agreement, the Seller was the sole owner thereof
and had good and indefeasible

 

SCH-B-1-2



--------------------------------------------------------------------------------

title thereto, free of any Lien and, upon execution and delivery of this
Agreement by the Seller, the Trust shall have good and indefeasible title to and
will be the sole owner of such Receivables, free of any Lien. The Seller has not
taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the related Insurance Policies
or the related Dealer Agreements or Dealer Assignments or to payments due under
such Receivables. No Dealer has a participation in, or other right to receive,
proceeds of any Receivable.

14.        Security Interest in Financed Vehicle.  Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s and the Servicer’s knowledge, as of the Cutoff Date, there were no
Liens or claims for taxes, work, labor or materials affecting a Financed Vehicle
which are or may be Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable.  No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses.    No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default.  There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than
thirty (30) days), and, to the best of the Seller’s and the Servicer’s
knowledge, no condition exists or event has occurred and is continuing that with
notice, the lapse of time or both would constitute a default, breach, violation
or event permitting acceleration under the terms of any Receivable, and there
has been no waiver of any of the foregoing.

18.        Insurance.  At the time of an origination of a Receivable by GM
Financial or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.        Fixed Payments, Simple Interest.  Each Receivable provides for fixed
level monthly payments (provided that the first and last payments may be
minimally different from the level

 

SCH-B-1-3



--------------------------------------------------------------------------------

payment amount) that fully amortize the Amount Financed over the original terms,
and amortizes using the Simple Interest Method.

20.        Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than thirty (30) days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or in a United
States Territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

 

SCH-B-1-4



--------------------------------------------------------------------------------

21.        Prepayment.    Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1-5



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SERVICER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection.    No selection procedures adverse to the
Noteholders were utilized in selecting the Receivables from those receivables
owned by the Seller which met the selection criteria set forth in clauses
(A) through (M) of number 20 of Schedule B-1.

2.        All Filings Made.    All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Nevada under applicable law in order to perfect the security interest in the
Receivables granted to the Trust hereunder)) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Trust and the Trust Collateral Agent a first priority perfected lien
on, or ownership interest in, the Receivables and the proceeds thereof and the
Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases.  No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.      Characteristics of Receivables. Each Receivable (A) was originated
(i) by GM Financial or (ii) by a Dealer and purchased by GM Financial from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with GM Financial and was validly assigned by such Dealer to GM Financial
pursuant to a Dealer Assignment, (B) was originated by GM Financial or such
Dealer for the retail sale of a Financed Vehicle in the ordinary course of GM
Financial’s or the Dealer’s business, in each case (i) was originated in
accordance with GM Financial’s credit policies and (ii) was fully and properly
executed by the parties thereto, and (iii) GM Financial and, to the best of the
Seller’s and the Servicer’s knowledge, each Dealer had all necessary licenses
and permits to originate Receivables in the State where GM Financial or each
such Dealer was located, (C) contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security, and (D) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer’s electronic records relating thereto.

2.      Compliance with Law. All requirements of applicable federal, State and
local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable State Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.      Binding Obligation. Each Receivable represents the genuine, legal, valid
and binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.      Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5.      Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

6.      Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7.      One Original. There is only one original executed copy (or with respect
to “electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.      Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.      Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.      Pledge or Assignment. With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.      Receivable Files Complete. There exists a Receivable File pertaining to
each Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12.      Receivables in Force. No Receivable has been satisfied, or, to the best
of the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13.      Good Title. Immediately prior to the conveyance of the Receivables to
the Purchaser pursuant to this Agreement, the Seller was the sole owner thereof
and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by the Seller, the

 

SCH-B-1-2



--------------------------------------------------------------------------------

Purchaser shall have good and indefeasible title to and will be the sole owner
of such Receivables, free of any Lien. The Seller has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables. No
Dealer has a participation in, or other right to receive, proceeds of any
Receivable.

14.      Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.      Receivable Not Assumable. No Receivable is assumable by another Person
in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.      No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.      No Default. There has been no default, breach, or, to the knowledge of
the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than
thirty (30) days), and, to the best of the Seller’s knowledge, no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any Receivable, and there has been no waiver of
any of the foregoing.

18.      Insurance. At the time of an origination of a Receivable by GM
Financial or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

19.      Fixed Payments, Simple Interest. Each Receivable provides for fixed
level monthly payments (provided that the first and last payments may be
minimally different from the level payment amount) that fully amortize the
Amount Financed over the original terms, and amortizes using the Simple Interest
Method.

 

SCH-B-1-3



--------------------------------------------------------------------------------

20.      Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

(E) No Receivable was more than thirty (30) days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

21.      Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.      Adverse Selection. No selection procedures adverse to the Noteholders
were utilized in selecting the Receivables from those receivables owned by the
Seller which met the selection criteria set forth in clauses (A) through (M) of
number 20 of Schedule B-1.

2.      All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

3.      Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1